16 Cr. 483 (ISR) /18 CH DEFOR WBeRH Pocument 148

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW
YORK

UNITED STATES OF AMERICA
- Vv. -
STEFAN LUMIERE,
Defendant.
STEFAN LUMIERE,

Petitioner,
- Vv 7

UNITED STATES OF AMERICA,

Respondent.

Filed 11/20/19 Page 1 of 252

16 Cr. 483 (JSR)

18 Civ. 9170 (JSR) (BCM)

APPENDIX TO PETITIONER’S SURREPLY

TO BE FILED UNDER SEAL PURSUANT TO COURT PROTECTIVE ORDER

DATED

OCTOBER 8, 2016

 

STEFAN LUMIERE
Pro-Se Petitioner
(212) 397-8059

 

ECEIVE

Nov 1.8 2019
PRO SE OFFICE

 

 

 

 

 

 
16 Cr. 483 (JSR) / SCR TOTES BER Pocument 143

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW
YORK

UNITED STATES OF AMERICA
~ Vv. -
STEFAN LUMIERE,
Defendant.
STEFAN LUMIERE,

Petitioner,
- Vv. “

UNITED STATES OF AMERICA,

Respondent.

Filed 11/20/19 Page 2 of 252

16 Cr. 483 (JSR)

18 Civ. 9170 (JSR) (BCM)

APPENDIX TO PETITIONER’S SURREPLY

TO BE FILED UNDER SEAL PURSUANT TO COURT PROTECTIVE ORDER

DATED

OCTOBER 8, 2016

STEFAN LUMIERE
Pro-Se Petitioner
(212) 397-8059
16 Cr. 483 (ISR) / 18 CH AIF TR BEND Document 143 Filed 11/20/19

Affidavit
Affidavit
Affidavit
Affidavit
Affidavit
Affidavit
Affidavit
Affidavit

David Tawil- Trial Expert Witness
Alexandra Gottlieb

Lawrence Moy-Outten & Golden

Steven Pohl-Attorney Brown Rudnick

VA (Formerly Visium Asset Management}
Dr Robert Leonard Ph.D.-Forensic Linguist
Dennis Wurst-Expert Securities

Affiant (Redacted)

Page 3 of 252
16 Cr. 483 (JSR) / SCR LWT HERD Document 143 Filed 11/20/19 Page 4 of 252

A 163

A 164

A 165

A 166

A 167

168 1-2
169 P 1-7
170

171 1-8
172 p 1-18
173 1-35
174 P 1-4
175

176 p 1-3
177 p 1-4
178 p 1-5
179

180

181 p 1-6
182 pl-4
183

184

185

186

187

188

189

190

19]

192

193

194

195 P 1-2
196

197

198

199 pl-2
A 200 p [-2
A 201 pti-4
A 202 pl-9
A 203 P 1-3
A 204 pl-3
A 205 pi-4
A 206 p1-4
A 207 p1-2

PPPrrrrrrrrrrrr>rrrrrrrrrrrrrr>r>

A 210
A211
A212
A 214
A 215 p1-3
A 216
A217
A 218 p!-20
A219p 1-5
A 220 pi-2
A 221 pl-2
A 222 P 1-6
A 223
A 224
A 225
A 226
A 227
A 228

APPENDIX TABLE OF CONTENTS

VI
Vi
Vi
VI
VI
VI
VI
Vi
VI
VI
VI
VI
VI
VI
VI
VI
Vi
VI
VI
VI
Vi
VI
VI
VI
VI
VI
Vi
VI
VI
VI
VI
VI
VI
VI
VI
VI
VI
VI
VI
VI
VI
VI
VI
Vi
VI

VI
VI
VI
VI
VI
VI
VI
VI
vi
VI
VI
VI
VI
VI
Vi
VI
VI
VI

Plaford-Visium Settlement A greement- 3-9-15
Jacob Gottlieb A ffidavit-Supreme Court of the State of New York County-in Reply 7-18-13
Ku Email Plaford-Spoke to auditor-No need to mark down ona "fire sale" if no material change-5-22-13

-Plaford and Ku-Valuation Process Update 8-2-13 GX 164

CP explaining USON -Transcript

Thorell describing markets to Plaford all just estimates-Not making them up

Thorell Email complaint about pricing not good with pricing source appears to reflect Reuters- 6-1-2011 GX 715
Thorell meeting with Friend after J Gottlieb Meeting-Transcript 6-24-13

Thorell-Visium-Severance Agreement 6-13-14

Lumiere recorded thorell 5-12-13 Transcript

Plaford YE Review Transcript

Lumiere-Notifies Plaford-told him that asked Visium to release from Contract

Lumiere asks Jake Gottlieb to release from contract 4-16-13

Lumiere contact with Huemer and Ku to determine requested release from contract and Non-compete 4-18-13
Jacob Gottlieb has been slandering me-report to attorney to file cease and desist

Visium release from Non Compete

Letter from Visium Counsel denying Jacob Gottlieb slander accusation 7-10-13

Compel visium to pay- they want to pay

Creizman Email No Discovery, Want money Visium

Creizman-Do not sign Affidavit

Creizman Will Withdraw due insufficient time

Creizman initially agrees not to sign Affidavit

Creizman agrees to contract terms 8-8-16

Creizman does not want to be told what to do 9-1-16 .
Creizman refuses to build arguments for an extension of time to prepare-Does not want to anger the Judge
Creizman Withdraw- | need to be paid today

Creizman withdraw threat-unless agree to Visium indemnification

Creizman affidavit specifically unauthorized-Barring unforseen circumstances

Creizman Notification Udell on Privileged Attorney List from Udell to AUSA 10-24-16 from email 4-3-14

Creizman with Packles and Alex -Not Proficient in Securities and Distressed

Ordered Creizman to Cancel Visium Meeting

Creizman No Cap on Fees with Visium-Cancel Meeting with Visium

Not comfortable with you talking to Visium

Creizman -Does not think | trust him because he lied to me and went against orders.
Creizman-Spoke to Visium Counsel 6-21-16

Creizman Wants to be Co-Counsel - Gets in the way of my decision

Creizman Side Letter 9-13-16

Creizman Engagement Letter 9-13-16

Creizman Disparages me to Foley after he was fired and caught him ina lie

Melissa Madrigal Creizman Profile 2016

Melissa Madrigal Pierce Bainbridge Profile 2019

Creizman Pierce Bainbridge Profile 2019

Allegory- Creizman did not load discovery until 11-15-16 and only put in a limited number of documents
Lumiere Notice of Appeal Filed 8-41-17

DDQ Morgan Stanley-Plaford only PM in Credit
March 12 2014 Meeting- Olshan with AUSA

‘Discuss holding off on ATI and CMED till guidance from management

MSAP Redemption Discussion 5-29-13 ( do we trust the PM of the Credit Fund)

Ku to Rozenberg Can you have VRC team rerun valuation using 2014 earnings and 5x Multiple
Rozenberg valuing ATI and CMED

DDQ Visium 8-17-12 GX 469

DDO Visium 5-14-10 GX 767

Plaford and Investor Relations on questions on ATI 7-7-13

Plaford Credit Investor Call 9-19-13

Demand Letter to Creizman dated 8-23-19

Foley email- Creizman lied but we need him for now

Foley Asks if Creizman was ambushed

Witnesses sent Creizman to contact

Sent Creizman Top priority list with witnesses- thinks Tawil For testimony; packles to help for cross
Creizman Issue Compromised .

Creizman does not know basics of securities-markets, quotes, stale, indications
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 5 of 252

Moustakis, Philip

From: Conway, William T.

Sent: Thursday, July 16, 2015 10:10 AM

To: Szczepanik, Valerie; Riely, Charles

Ce: Moustakis, Philip; Sunshine, Jason; Fitzpatrick, Brian
Subject: Rozenberg interview recap

CL a ae Visium did not, and still does not, have any concerns with

the Credit Fund’s valuation practices or the valuations of its securities such as ATI and CMED, which we cited as having
been marked widely different from where the market was. Rozenberg also said that he was not aware of any pressure
from management to keep securities at Level 2.

We also spent some time walking through their valuation process and aaa Rozenberg to concede that
broker quotes, regardless of how different they are from the administrator's pricing feeds, were never really
questioned. Rozenberg pointed to two securities (ONCJ and SVNT) where they noted a disparity between John Brooks’
quote and the Reuters price and decided to average them out, but he did not have an explanation for why the same
treatment was not applied to other apparent mismarkings such as ATI.

-Bill

William T. Conway Ill | Senior Counsel | U.S. Securities and Exchange Commission | New York Regional Office }
Brookfield Place, 200 Vesey Street, Suite 400, New York, NY 10281 | direct: 212 336 0956 | conwayw@sec, gov

PRIVILEGED & CONFIDENTIAL: This email message (including any attachments) from the United States Securities and Exchange
Commission is for the exclusive use of the intended recipient(s) and may contain confidential, non-public, and privileged
information. If you are not the intended recipient, please do not read, distribute, or take action in reliance upon this message. If you
have received this email in errar, please notify the sender immediately by return email and promptly delete this message and its
attachments from your computer system. The sender of this email does not intend to waive any privileges that may apply to the
contents of this email or any attachments to it.

3509-3
Rozenberg
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 6 of 252

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

a xX
UNITED STATES OF AMERICA
Docket No.: 16-CR-483 JSR)
-\-
: DECLARATION OF

STEFAN LUMIERE, : ROBERT KNUTS

Defendant. :
a a ee i x

I, ROBERT KNUTS, hereby declare under penalties of perjury pursuant to 28 U.S.C.
§1746:

1. 1am an attorney duly admitted to practice law in the courts of the State of New York
and before this Court. I am a partner of the firm Sher Tremonte LLP, with offices located at 80
Broad Street, Suite 1301, New York, New York 10004

2. In approximately May 2013, the defendant in this case, Stefan Lumiere, sought my
legal advice concerning issues that related to securities law compliance questions arising at
Visium. At approximately the same time he first consulted with me, Mr. Lumiere provided me
with a collection of documents and audio recordings concerning these securities law compliance
questions arising at Visium. I reviewed the hard copy documents and audio recordings that Mr.
Lumiere provided to me and thereafter, provided legal advice to Mr. Lumiere based on the
information that he provided to me.

3. On or about July 23, 2013, at my request, a paralegal at my law firm (Park & Jensen
LLP) made an electronic copy of the documents and audio recordings provided to me by Mr.
Lumiere. My recollection is that during July 2013, Mr. Lumiere asked me to re-review the
materials that he had provided to me in order to again provide legal advice to him concerning

those materials.

1 Ais
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 7 of 252

4. In order to facilitate my ability to review the documents received from Stefan Lumiere
away from my office, an electronic version of the documents and audio recordings that I received
from Stefan Lumiere was copied to a USB “flash” drive.

5. Attached as Exhibit A is a copy of the folder from that USB flash drive containing the
documents and audio recordings that Mr. Lumiere provided to me. All of the handwritten
annotations that appear on the documents were Mr. Lumiere’s.

6. At some point after July 2013, Mr. Lumiere asked me if I would consider representing
both him and a former Visium colleague named Jason Thorell in connection with legal advice
regarding securities law compliance issues relating to Visium.

I hereby declare that the foregoing is true and correct to the best of my knowledge under

penalty of perjury under the laws of the United States of America.

Robert Knuts
New York, New York
December 28, 2016
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 8 of 252

Gmail - Fwd: Lumiere 1/29/17, 10:27 PM

   

Stetan Lumiere <stefaniumiere@yimall

So

 

 

Fwd: Lumiere

{| message

 

Eric Creizman <ecreiz@creizmaniic.com> Mon, Dec 26, 2016 at 11:14 PM
To: Stefan Lumiere <Stefanlumiere@gmail.com>

weneecnee Forwarded message ----------

From: Robert Knuts <RKnuts@shertremonte.com>
Date: Mon, Dec 26, 2016 at 10:19 PM

Subject: Re: Lumiere

To: Eric Creizman <ecreiz@creizmanilc.com>

I have calls in the morning but we can talk either in between calls or in the afternoon.

You can count on me for an affidavit that says: (a) SL sought my legal advice concerning certain issues that
related to securities law compliance questions arising at Visium; (b) in connection with seeking that advice from
me, SL provided me with a collection of documents and audio recordings; (c) I arranged for an assistant at my
firm to make an electronic copy of the documents and audio recordings; (d) I reviewed the documents provided
by SL in connection with rendering legal advice to SL; (e) in order to facilitate my ability to review the
documents received from SL away from my office, I copied the electronic version of the documents and audio
recordings received from SL to a USB “flash” drive; and (f) attached as [insert how you want to present the
contents of the flash drive to the Court].

Bob
From: Eric Creizman <ecreiz@creizmanilc.com>
Date: Monday, December 26, 2016 at 7:27 PM

To: Robert Knuts <RKnuts@shertremonte.com>
Subject: Re: Lumiere

Hi Bob,

https://mail.google.com/mail/u/0/?ui=2.&ik=bat4 8e0eSaaview=ptaq=... &qs=true&search=query&th=159 3e7c93ee4 7e59&siml=159 3e7c93ee4 7e59 Page 1 of 6

RIGO
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 9 of 252

Gmail - Fwd: Lumiere 1429/17, 10:27 PM

| almost forgot because things have been so crazy in preparing
for trial, but if you are still available today or tomorrow to
discuss, please let me know. | need to put in a motion in limine
to prevent the government's introduction of privileged materials
by Wednesday.

Eric

On Fri, Dec 23, 2016 at 8:18 PM, Robert Knuts <RKnuts@shertremonte.com> wrote:

While | don't have an independent memory of the specific documents that Stefan gave to me to review, | think |
found an electronic file that will identify those documents more persuasively than my memory. Let's talk on Monday
morning and you can tell me how you want to handle the forensics relating to the file. I'll be in my office by late
morning.

Robert Knuts

Sher Tremonte LLP

(212) 202-2638 (0)

(917) 828-2235 (m)

Sent from my wireless device

 

From: Eric Creizman <ecreiz@creizmanilc.com>
Sent: Friday, December 23, 2016 6:04:04 PM

To: Robert Knuts

Subject: Re: Lumiere

Hi Bob, it's 6 p.m. and | see you called me back. As you can
imagine, it's been a very hectic day. I'm still in the office, but
it's 6 pm on a holiday and | don't want to bother you. Let me
know if you're up for a call about those documents, and if so,
great, and if not, when it would be convenient for you to talk.

On Fri, Dec 23, 2016 at 11:24 AM, Robert Knuts <RKnuts@shertremonte.com> wrote:

Yes.

https://mail.google.com/mail/u/0/?ui=2 &ik = baf4 8e0eSaaview=pt&q=...&qs~true&search=query&th=159 3e7c93ee4 7e59&siml=159 3e7c93ee4 759 Page 2 of 6
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 10 of 252

Gmail - Fwd: Lumiere 4/29/17, 10:27 PM

Bob Knuts

Sher Tremonte LLP

(212) 202-2638 (0)

(917) 828-2235 (m)

Sent from my wireless device

 

From: Eric Creizman <ecreiz@creizmanllc.com>
Sent: Friday, December 23, 2016 11:12:03 AM

To: Robert Knuts

Subject: Re: Lumiere

Yes. Sorry. Still behind schedule. | appreciate your patience. Can | call you within the next half hour? Sorry
about this

Sent from my iPhone
Eric M. Creizman
Attorney at Law
Creizman LLC
_ 565 Fifth Avenue, Fl. 7
New York, New York 10017
T: (212) 972-0200
F: (646) 200-5022

www.creizmanlic.com

On Dec 23, 2016, at 11:02 AM, Robert Knuts <RKnuts@shertremonte.com> wrote:
I'm available now if this still works for you.

Bob Knuts

Sher Tremonte LLP

(212) 202-2638 (0)

(917) 828-2235 (m)

Sent from my wireless device

 

From: Eric Creizman <ecreiz@creizmanilc.com>
Sent: Friday, December 23, 2016 9:53:21 AM

To: Robert Knuts

Subject: Re: Lumiere

https://mail.google.com/mail/u/O/?ui=2&ik=baf4 8e0eSa&view=pt&q=...aqs=true&search=query&th=1593e7c93ee4 7e59&siml=1593e7c93ee4 7659 Page 3 of 6
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 11 of 252

Gmail - Fwd: Lumiere 1/29/17, 10:27 PM

Bob, | apologize but are you available to have our call at 11 am instead? Something has come up
Sent from my iPhone

Eric M. Creizman

Attorney at Law

Creizman LLC

565 Fifth Avenue, FI. 7

New York, New York 10017

T. (212) 972-0200

F: (646) 200-5022

www.creizmanilc.com

On Dec 22, 2016, at 8:19 PM, Robert Knuts <RKnuts@shertremonte.com> wrote:
Yes. What time?

Bob Knuts

Sher Tremonte LLP

(212) 202-2638 (0)

(917) 828-2235 (m)

Sent from my wireless device

 

From: Eric Creizman <ecreiz@creizmanlic.com>
Sent: Thursday, December 22, 2016 7:45:32 PM
To: Robert Knuts

Subject: Lumiere

Hi Bob,

Do you have any time to speak tomorrow
about documents that Lumiere marked up
which | think he did to give to you? | want to
preclude them from being used at trial and |

https://mail.google.com/mail/u/O/?ui=2&ik=bat4 8e0eSaaview=ptaq=...aqs=true&search=query&th=1593e7c93ee4 7e59&sim|=159 3e7c93ee4 7859 Page 4 of 6
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 12 of 252

Gmail} - Fwd: Lumiere 1/29/17, 10:27 PM

think these are the documents he sent you.

Here is a dropbox link to those documents:

httos://www.dropbox.com/sh/m0d
8oxwbrsrn0ce/AADxsUvrf_LFM9BhG6LH591 2Na?dl=0

Best regards,

Eric

Eric M. Creizman, Esq.

CREIZMAN LLC

Attorneys at Law

565 Fifth Avenue, New York, New York 10017
T: (212) 972-0200; F: (646) 200-5022

Direct Dial: (646) 513-4842

www.creizmanilc.com

https://mail.google.com/mail/u/0/2ui=2&ik=baf4 Se0eSaa&view=pt&q~...&qs=true&search=query&th=1593e7c93ee4 7e59&siml=1593e7c93ee4 7e59 Page 5 of 6
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 13 of 252

Gmail - Fwd: Lumiere 1/29/17, 10:27 PM

Eric M. Creizman, Esq.

CREIZMAN LLC

Attorneys at Law

565 Fifth Avenue, New York, New York 10017
T: (212) 972-0200; F: (646) 200-5022

Direct Dial: (646) 513-4842

www.creizmanlic.com

Eric M. Creizman, Esq.

CREIZMAN LLC

Attorneys at Law

565 Fifth Avenue, New York, New York 10017
T: (212) 972-0200; F: (646) 200-5022

Direct Dial: (646) 513-4842

www.creizmanlic.com

Eric M. Creizman, Esq.

CREIZMAN LLC

Attorneys at Law

565 Fifth Avenue, New York, New York 10017
T: (212) 972-0200; F: (646) 200-5022

Direct Dial: (646) 513-4842

www.creizmanllc.com

https://mail.google.com/mail/u/O/?ui=2&ik=bat48e0eSaaview=pt&q=...&qs=true&search=query&th=1593e7c93ee47e5 9&siml=1593e7c93ee4 7e59 Page 6 of 6
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 14 of 252

EXECUTION VERSION

CONFIDENTIAL SETTLEMENT AGREEMENT

This Confidential Settlement Agreement (“Agreenient”) is by and between Chris
Plaford (“Plaford”), an individual residing at 2 Lakeview Lane, Bedford, NY 10506, and Visium
Asset Management, LP, a Delaware limited partnership (‘“Visium” or the “Company”).

WHEREAS, Plaford was employed by Visium commencing as of December 29,
2006;

WHEREAS, subsequent to the closing of the Visium Credit Opportunities Fund
on September 30, 2013, Employee’s employment with the Company was terminated without
cause effective December 30, 2013 (the “Termination Date”);

WHEREAS, Plaford and the Company have disputed the amount of severance
benefits and deferred compensation that the Company is obligated to pay to Plaford subsequent
to the termination of his employment with the Company; and

WHEREAS, the parties have agreed to settle, compromise and resolve Plaford’s
claims against the Company and its affiliates and related entities for the purpose of avoiding the
costs, uncertainties and burdens of litigation.

NOW, THEREFORE, in exchange for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as follows:

1, This Agreement shall become effective upon the execution by all parties
and the expiration of the revocation period set forth in paragraph 9 below (the “Effective Date”),

2. Subject to the terms set forth herein, within two (2) business days of the
Effective Date, the Company shall pay to Plaford the sum of Six Hundred Twenty-Five
Thousand Dollars ($625,000.00), less applicable deductions and withholdings, in full and final

settlement of Plaford’s claims for severance and deferred compensation by hand delivering a

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000228996

ia
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 15 of 252

check made payable to Plaford to his attorneys Himmel & Bernstein, LLP at 928 Broadway,
Suite 1000, New York, New York 10010. In exchange for the foregoing payment, Plaford
agrees to permanently forfeit any and all rights he may have in any remainder of any deferred
compensation amounts that were designated in his name. If Visium fails to make the above
settlement payment in accordance with this paragraph this Agreement will be null and void.

3. Plaford acknowledges and agrees that the payment set forth in paragraph 2
includes, without limitation, any and all amounts due or arguably due to him on account of
wages, bonuses, salary, separation pay, incentive compensation, deferred compensation, profits
interests, partners unit plan, vacation pay, paid time off, benefits or any other form of
compensation from the Company or any of its affiliates or related entities under the Visium
Deferred Compensation Plan or otherwise.

4, Plaford and Visium each shall bear their own costs, attorneys’ fees and
expenses incurred in connection with the settlement negotiations and the preparation and
negotiation of this Agreement.

5. (a) In exchange for the payment set forth above and other good and
valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Plaford, on
behalf of himself and his heirs, executors, administrators, representatives and assigns (the
“Plaford Releasors”), hereby forever unconditionally and irrevocably releases and discharges the
Company and each of its affiliates, predecessors, successors, assigns and related investment
vehicles, any employee benefit plans established or maintained by any of the foregoing entities
and each and all of their respective current and former officers, directors, members, employees,
trustees, agents, attorneys, representatives, partners, advisors and shareholders, (collectively and

individually, the “Released Parties”), from any and all claims, causes of action, complaints,

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000228997
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 16 of 252

agreements, promises (express or implied), contracts, undertakings, covenants, guarantees,
grievances, liabilities, damages, rights, obligations, expenses, debts and demands whatsoever, in
law or equity, known or unknown, whether present or future, and of whatsoever kind or nature,
which Plaford, his heirs, executors, administrators, representatives and assigns ever had, now
have or hereafter can, shall or may have, for, upon, or by reason of any alleged or actual matter,
cause or thing from the beginning of time until the Effective Date of this Agreement, including,
but not limited to, those arising out of, in connection with or relating in any way to the terms and
conditions of Plaford’s employment, Plaford’s deferred compensation under the Visium Deferred
Compensation Plan or the cessation of his employment.

Plaford understands and acknowledges that by signing this Agreement he is
waiving and releasing any and all claims he may have concerning the terms and conditions of his
employment and the termination of his employment under any federal, state, city or local law,
including those prohibiting discrimination on the basis of sex, age, race, color, disability,
religion, creed, national origin, ancestry, sexual orientation, pregnancy, handicap, marital status,
citizenship or any other protected factor or characteristic, prohibiting discrimination for
requesting or taking a family or medical leave, prohibiting discrimination with regard to benefits
or any other terms and conditions of employment, or prohibiting retaliation in connection with
any complaint or claim of alleged discrimination or harassment and that he intends to do so. As
such, this release includes, but is not limited to, any claims arising under the Age Discrimination
in Employment Act of 1967 (“ADEA”), the Older Workers’ Benefit Protection Act of 1990,
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of
1866, the Employee Retirement Income Security Act, the Equal Pay Act, the Americans with

Disabilities Act, the Family and Medical Leave Act of 1993, the Worker Adjustment and

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000228998
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 17 of 252

‘
\

Retraining Notification Act, the Uniformed Services Employment and Reemployment Rights
Act, the U.S, Sarbanes Oxley Act of 2002, §§ 748(h)(1), 922(h)(1) and 1057 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act, the New York State Labor Law, the New
York State and New York City Human Rights Laws, each as amended, and any other federal,
state or local statute or the common law.

Plaford hereby intends to expressly waive and relinquish, to the fullest extent
permitted by law, all claims he may have whether or not known or suspected to exist in his favor
at the time of executing this Agreement. Plaford further acknowledges that he is aware that he
may hereafter discover facts in addition to or different from those which he now knows or
believes to be true with respect to the subject matter of this Agreement, but it is his intention to,
and he does fully, finally and forever settle and release any and all claims against the Released
Parties in any forum whatsoever, whether known or unknown, suspected or unsuspected, which
now exist, may hereafter exist, or heretofore have existed, and without regard to the subsequent
discovery or existence of such different additional facts.

(b) In exchange for the promises and obligations made by Plaford herein, and
other good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Released Parties hereby forever unconditionally and irrevocably release and
discharge the Plaford Releasors from any and all claims, causes of action, complaints,
agreements, promises (express or implied), contracts, undertakings, covenants, guarantees,
grievances, liabilities, damages, rights, obligations, expenses, debts and demands whatsoever, in
law or equity, known or unknown, whether present or future, and of whatsoever kind or nature,
which the Released Parties ever had, now have or hereafter can, shall or may have, for, upon, or

by reason of any alleged or actual matter, cause or thing from the beginning of time until the

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000228999
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 18 of 252

Effective Date of this Agreement, including, but not limited to, those arising out of, in
connection with or relating in any way to the terms and conditions of Plaford’s ermployment or
the cessation of his employment or any actions taken on behalf of the Released Parties during his
employment (“Claims”); provided, however, that the release and discharge given to the Plaford
Releasors by the Released Parties pursuant to this paragraph 5(b) shall not be effective (i) with
respect to any Claims arising out of, in connection with or relating in any way to investments
made by Visium’s advisory clients in the equity and debt of ATI Acquisition Company and
Ability Intermediate Holdings, Inc. (including each of their affiliates, and each of their respective
successors and assigns) until the date that all of the investments made by Visium’s advisory
clients in the instruments identified on Schedule A (“Schedule A Instruments”), including all
instruments which are later exchanged (in whole or in part) for Schedule A Instruments and all
instruments into which Schedule A Instruments (in whole or in part) are later converted, will
have been liquidated; (ii) with respect to any Claims arising out of, in connection with or relating
in any way to investments made by Visium’s advisory clients in the equity and debt of China
Medical Technologies, Inc. and DEMC, Ltd. (including each of their affiliates, and each of their
respective successors and assigns) until the date that all of the investments made by Visium’s
advisory clients in the instruments identified on Schedule B (“Schedule B Instruments”),
including all instruments which are later exchanged (in whole or in part) for Schedule B
Instruments and all instruments into which Schedule B Instruments (in whole or in part) are later
converted, will have been liquidated; and (iii) with respect to any Claims arising out of, in
connection with or relating in any way to investments made by Visium’s advisory clients in the
equity and debt of WP Rocket Holdings Inc. and Rural/Metro Corporation (including each of

their affiliates, and each of their respective successors and assigns) until the date that all of the

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000229000
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 19 of 252

investments made by Visium’s advisory clients in the instruments identified on Schedule C
part) for Schedule C Instruments and all instruments into which Schedule C Instruments (in
whole or in part) are later converted, will have been liquidated; provided further, however, that
nothing in the preceding proviso shall be deemed to toll any statute of limitations applicable to,
or constitute an admission on the part of Plaford that he engaged in any wrongdoing with regard
to, any Claims that are subsumed in clauses (i), (ii) and (iii) above.

6, Plaford and Visium represent and warrant that they have not filed any

claim, action, lawsuit, charge, complaint, arbitration or proceeding of any kind (“Lawsuil”)

 

against the other or any of the Released Parties. Plaford and Visium further covenant and agree
that they will not bring any Lawsuit, at law or in equity, against the other or the Released Parties
arising out of, in connection with or relating in any way to Plaford’s employment or the
termination of his employment or any of the claims released in paragraphs 5(a) and (b), above;
provided, however, that (i) until released pursuant to clause (i) of paragraph 5(b) above, Visium
has the right to bring a Lawsuit against the Plaford Releasors for Claims arising out of, in
connection with or relating in any way to investments made by Visium’s advisory clients in the
equity and debt of ATI Acquisition Company, Ability Intermediate Holdings, Inc., each of their
affiliates, and each of their respective successors and assigns; (ii) until released pursuant to
clause (ii) of paragraph 5(b) above, Visium has the right to bring a Lawsuit against the Plaford
Releasors for Claims arising out of, in connection with or relating in any way to investments
made by Visium’s advisory clients in the equity and debt of China Medical Technologies, Inc.,
DEMC, Ltd., each of their affiliates, and each of their successors and assigns; and (iii) until

released pursuant to clause (iii) of paragraph 5(b) above, Visium has the right to bring a Lawsuit

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000229001
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 20 of 252

against the Plaford Releasors for Claims arising out of, in connection with or relating in any way
to investments made by Visium’s advisory clients in the equity and debt of WP Rocket Holdings
Inc., Rural/Metro Corporation, each of their affiliates, and each of their respective successors and

assigns; provided further, however, that nothing in the preceding proviso shall be deemed to toll

 

 

any statute of limitations applicable to, or constitute an admission on the part of Plaford that he
engaged in any wrongdoing with regard to, any Claims that are subsumed in clauses (i), (ii) and
(iii) above, In the event Plaford or Visium violates this paragraph 6, the violator agrees to pay all
costs and expenses of defending against any such Lawsuit incurred by Plaford, the Company or
any of the Released Parties, as the case may be, including reasonable attorneys’ fees. Nothing
herein, however, shall prevent Plaford or Visium from enforcing the terms of this Agreement.
Further, nothing herein shall limit Plaford’s right, where applicable, to file or participate in an
investigative proceeding of any federal, state or local governmental agency. To the extent
permitted by law, Plaford agrees that if such administrative claim is made, Plaford shall not be
entitled to recovery of individual monetary relief or other individual remedies.

7. Notwithstanding anything in the foregoing paragraphs or otherwise in this
Agreement to the contrary, no penalty, condition precedent (including any requirement that
Plaford tender back the consideration being paid under this Agreement) or other limitation shall
be imposed if Plaford challenges the waiver of his rights in paragraph 5 or the covenant not to
sue in paragraph 6 on the grounds that the waiver or covenant not to sue was not made
knowingly and voluntarily under the ADEA, However, nothing herein shall affect Visium’s
rights to seek restitution, recoupment or setoff or any other remedy in connection with any such

challenge.

8. Plaford hereby acknowledges that:

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000229002
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 21 of 252

(a) the payments and benefits he will receive under this Agreement are more

than he would have been entitled to had he not signed this Agreement,

(b) he is hereby advised by Visium to consult with an attomey concerning the

terms of this Agreement and its effect on him before signing it;

(c) he has in fact read this Agreement, has had an adequate opportunity to
review its terms, understands its terms and consequences and is executing it freely and

voluntarily; and

(d) he is hereby advised that he has a period of twenty-one (21) calendar days

from the date of receipt of this Agreement in which to decide whether to sign it.

9. Plaford understands that for a period of seven (7) calendar days following
the execution and delivery of a signed copy of this Agreement to Visium, this Agreement may be
revoked by him by delivering written notice revoking same within that time period to David L,
Keily, General Counsel, Visium Asset Management, LP, 888 Seventh Avenue, 22"4 Floor, New
York, New York 10019. If the Agreement is not revoked during that seven (7) day period, it
shall become final, Should Plaford revoke this Agreement, Plaford understands that Visium has
no obligation to provide the consideration set forth above, that Plaford shall have the same rights
with respect to Visium that he had prior to signing this Agreement and that he shall have no
entitlement to any amounts under this Agreement. The payments and benefits described in
paragraph 2, if otherwise due, shall be held by Visium until the expiration of the seven (7) day
revocation period and then paid in accordance with the requirements of paragraph 2.

10,  Plaford represents that during his employment he had access to and

possession of confidential and proprietary information about the Released Parties, their business,

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000229003
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 22 of 252

their clients and prospective clients, investors and prospective investors, service providers,
vendors and information concerning other parties which the Released Parties agreed to hold in
confidence (“Confidential Information”). Such Confidential Information includes but is not
limited to any securities trading strategies, concepts, ideas, or plans; trade secrets, trading studies
and analyses, and computer trading program systems relating to the Released Parties; inventions,
marketing plans, product plans, business strategies, financial information (including but not
limited to any written information regarding the investment or trading performance or results of
the Released Parties or any other employee, manager, or affiliate of the Released Parties),
forecasts, personne! information and customer information. Confidential Information also
includes, but is not limited to: knowledge of the Released Parties’ operations; technical and
scientific information; information relating to software architecture, design or code; research and
development information; plans or projections; current and prospective customer and/or investor
lists, advertiser lists, supplier lists, customer sales analyses, and price lists; and any other non-
public information concerning the Released Parties’ business, Plaford acknowledges the trade
secret status of the Confidential Information, and that the Confidential Information constitutes a
legitimate protectable interest of the Company. Plaford acknowledges that this Confidential
Information is among the Company’s most important business assets, that the value of this
Confidential Information would be diminished or extinguished by disclosure and that by reason
of such disclosure, the Company will suffer immediate and irreparable injury.

Plaford represents and warrants that during his employment he did not at any time
disclose to any person or use for his benefit or the benefit of others (except in the performance of
his obligations as an employee of the Company), any such Confidential Information obtained by

him, Plaford further acknowledges and agrees that at all times following the cessation of his

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000229004
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 23 of 252

employment he will keep and hold all such Confidential Information in strict confidence and
trust, and will not use, publish or disclose or permit others to use, publish or disclose in any
manner, whether in written or oral form or otherwise (including but not limited to disclosure by
means of speeches, papers or interviews), any Confidential Information without the prior written
consent of the Company, except as may be required by law subject to the provisions of
paragraph 15 below.

ll.  Plaford understands that all documents (including computer records,
facsimiles and e-mail) and materials created, received or transmitted in connection with his work
or using the Company’s facilities are the Company’s property. Plaford hereby represents that he
has delivered to the Company al! documents and materials of any nature pertaining to his work
with the Company. Under no circumstances will Plaford retain any property of the Company, or
any documents or materials or copies thereof containing any Confidential Information. Further,
Plaford represents that he has returned to the Company all Company property and equipment of
any kind in his possession or under his control, This includes computer equipment (hardware
and software), BlackBerry, iPhone, smartphone or similar device, iPad, tablet, credit cards, office
keys, security access cards, badges, identification cards and all files, documents, copies
(including drafts) of any documentation or information (however stored), relating to the business
of the Released Parties, their clients or prospective clients and investors or prospective investors.
Plaford further represents that he has downloaded onto a disk or flash drive and returned to the
Company's Chief Compliance Officer any Company property stored or saved on any computer,
storage device or cloud storage system (excluding those at the Company’s offices) he has used or

has access to, and has taken and will take all steps necessary to purge any and all Company

10

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000229005
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 24 of 252

property permanently from any such computer, storage device or cloud storage system he has

used or has access to (excluding those at the Company’s offices).

12. (a) Plaford agrees that he will not at any time disparage, criticize or
ridicule any of the Released Parties, or make any negative public comments, whether by way of
news interviews, posting comments on, or publishing internet blogs or webpages (whether or not
done anonymously or pseudonymously), publishing and/or circulating any other form of media,
or the expression of his personal views, opinions or judgments to the media, internet blogs and
webpages, or otherwise (whether or not done anonymously or pseudonymously), or to current or
former officers, directors or employees of the Company or its affiliates, or to any third party
within the financial services or investment management communities.

(b)  Visium agrees that it shall instruct those individuals holding the title of
Chief Investment Officer, Chief Administrative Officer, Chief Financial Officer, Chief Operating
Officer, Chief Compliance Officer and General Counsel as of the Effective Date not to at any
time disparage, criticize or ridicule Plaford, or make any negative public comments, whether by
way of news interviews, posting comments on, or publishing internet blogs or webpages
(whether or not done anonymously or pseudonymously), publishing and/or citculating any other
form of media, or the expression of their personal views, opinions or judgments to the media,
internet blogs and webpages, or otherwise (whether or not done anonymously or
pseudonymously), or to current or former officers, directors or employees of the Company or its
affiliates, or to any third party within the financial services or investment management

communities.

13.  Plaford acknowledges and agrees that that the terms and conditions of this

Agreement, the settlement negotiations that led up to this Agreement, the amount and form of

ie

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000229006
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 25 of 252

consideration, and the existence of this Agreement (together, “Settlement Inf ormation”) are
confidential and sensitive information and represents and agrees that he has not and will not
disclose any Settlement Information to any third party other than (i) to his immediate family,
attorneys or, with respect to the amount and form of consideration hereunder only, his accountant
or tax preparer, and then only after securing the agreement of such individual to maintain the
confidentiality of the Agreement and its terms and of its existence, and (ii) in response to a

subpoena, regulator’s request or other legal process, subject to the provisions of paragraph 15

below.

14, (a) Plaford agrees to reasonably cooperate in all respects with the
Released Parties in connection with any and all existing or future claims, investigations,
arbitrations, proceedings, litigations or examinations involving any of the Released Parties which
relate to his service. This cooperation shall include, without limitation, making himself available
on reasonable notice for interviews and other communications with in-house and outside counsel
acting on behalf of the Company in connection with any such matter and appearing without a
subpoena for a deposition or to give testimony in any hearing, trial or arbitration at the request of
the Company, The Company will reimburse Plaford for all reasonable expenses he incurs as a
result of any such requested cooperation.

(b) For the avoidance of doubt, nothing in this paragraph 14 or elsewhere in
the Agreement is intended in any way to prevent Plaford from testifying fully and truthfully in

any action or proceeding or in connection with any regulatory matter.

15. In the event Plaford receives a subpoena or other legal process (including
a request by regulators) related to his employment with the Company, or requesting disclosure of

Confidential Information or Settlement Information, he shall promptly notify the Company’s

12

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000229007
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 26 of 252

General Counsel in writing so that the Company will have adequate time to consider and take
any appropriate action to object to such disclosure or preserve the confidentiality of any
information sought. Nothing in this paragraph 15 or elsewhere in this Agreement shall prohibit
Plaford from complying with any lawful subpoena or court order or taking any other actions
affirmatively required by law.

16. This Agreement amicably resolves any issues between the parties and they
agree that this Agreement shall neither be interpreted nor construed as an admission of any
wrongdoing or liability on the part of Plaford, Visium or any of the Released Parties.

17. This Agreement shall be governed by and construed in accordance with
the laws of the State of New York without regard to principles of conflicts of law. The parties
agree that any and all actions and proceedings arising out of or relating to this Agreement shall
be heard and determined exclusively in, and the parties hereto agree to submit to the exclusive
jurisdiction of, any New York state or federal court, in each case sitting in the Borough of
Manhattan.

18. Subject to paragraph 7 of this Agreement, in the event any provision or
term of this Agreement is held to be invalid, void or unenforceable for any reason, the remaining
provisions and terms of this Agreement will remain in full force and effect and will in no way be
affected, impaired or invalidated.

19, Subject to paragraph 7 of this Agreement, in the event Plaford is found to
have materially breached this Agreement (which breach, if capable of being cured, is not cured
within thirty (30) days’ written notice thereof to Plaford), the Company shall be entitled to

recover from Plaford $325,000 as liquidated damages in addition to any other remedies at law or

13

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000229008
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 27 of 252

in equity it may have; provided, however, that this paragraph 19 shall not apply to any Claims

 

brought by Visium under paragraphs 5(b)(i), (ii) and/or (iii).

20. This Agreement shall be binding on and shall inure to the benefit of
Plaford’s heirs, executors, administrators, representatives and assigns and the Company’s
successors in interest and assigns. Plaford may not assign any of his rights or duties hereunder,
except with the written consent of the Company. Plaford represents and warrants that he has not
assigned or attempted to assign any rights or claims he may have against any of the Released

Parties at any time prior to signing this Agreement,

21. This Agreement contains the entire agreement between Plaford and the
Company and supersedes and cancels any prior agreement or understanding between the parties
on the subjects covered herein, No agreements, representations or statements of either party not
contained in this Agreement shall bind that party. Plaford and Visium acknowledge that neither
party has relied on any statements, representations or promised not specifically contained in this
Agreement. This Agreement can be modified, or any of its provisions waived, only in writing
signed by both parties.

22. This Agreement may be signed in separate counterparts, each of which
taken together shall constitute a single instrument. The parties agree to accept a fax or pdf
signature as a fully binding original, provided that each party also exchanges an ink-signed

original,

[SIGNATURE PAGE FOLLOWS]

14

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000229009
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 28 of 252

IN WEPNESS WHERGOFP, the parties have executed this Agresniont.

VISIUM ASSET MANAGEMENT, L?

 

     

NAME: Mark Gottlieb
TITLE: Chie? Adnunisrative Officer

anil G Baex ef}

Manne Aap BOL S Lseesctce

 

     
  

CHRIS PLAPORD

 

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000229010
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 29 of 252

ACKNOWLEDGMENT
STATE OF NEW YORK)

Shehrafte a ) ssa

COUNTY OF New YORK )

On the u day of

undersigned, a notary public in and for said state, personally appeared Chris Plaford, personally

 

_ in the year 2015, before me, the

known to me or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that such individual
executed the same in his individual capacity, and that by his signature on the instrument, he
executed the instrument, and that he made such appearance before me.

Debra Hrazee

Neary Public * Stel at aw York
Ku, Oi 74S

      
 

Queditt
Corvesl apy

ACKNOWLEDGMENT

STATE OF NEW YORK )
) 8s.:
COUNTY OF NEW YORK )

 

On the "7 day of | _. in the year 2015, before me, the

undersigned, a notary public in and for said state, personally appeared Mark Gottlieb, personally
known to me or proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that such individual

executed the same in his individual capacity, and that by his signature on the instrument, he

executed the instrument, and that he made such appearance before me.

Si

 

  

ROCHEL § KRRACOFE
Notary Publle, State of New York
No, O1KRG6259866
Quallfled In Kings County
Commission Explras April 16, 2016
ORR RO Oe,

Re PRY

Natary Public

 

 

ER

 

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000229011
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 30 of 252

SCHEDULE.A
Ancora Holdings LLC Preferred Units
Ancora Heldings LIC Common Units
Ancora Bducation LLC Preferred Units
Ancom Acquisitions LLC Preferred Units
Ancora Acquisitions LLC Waxsrants
Ancora Intermedinte Holdings LLC ~ Series AA Prefisred Uuits
ATI LC Clans

Funded - Robt Service Priority Tranche T

7

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000229012
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 31 of 252

SCHEDULE B
China Medical Technologies, Ine. 6.23% convertible bond due 12/15/16
China Medical Technologies, Inc. 4% convertible bond due &/ES/E3
Ching Medieal Technologies Sponsored ADRs.
DEMC, Lid, lasa A Shares

DEMC, Ltd, Class 8 Shares

18

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000229013
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 32 of 252

SCHEDULE C
Rural/Metro Corporation Tranche B Secured Loan T/L effective 12/01/14
Rural/Metro Corporation Tranche B Unsecured Lean T/L effective 12/01/14
Rural/Metro Corporation Delayed Draw Term Loan Facility effective 11/ o4/14

Rural/Metro Corporation Common Stock

19

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000229014
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 33 of 252

" 1258

   

Defendant claims. tf know Defendant would Like this Court to

believe that £ torture sinall children and animals, but it is

a3

simply untrue.

  
 
  

onoke that Stekanoand be fandant’ s”
J currently .peing by sued by Sachin |

au

Shah. £ efamation..and,other claims. Defendant’ s insinuation |

etdusecok. this, lawsuit.-showshow. egocentric

 

 

MONEY ISSUES AND OUR LIFESTYLE
w

53. While I may earn a significant income, ff am
very sensitive to raising children with a sense of values and a
work ethic. To owas not reised with wealth and [T have worked
really hard to accumulate the assets that I have. Defendant was
raised in a wealthy family and was given the majority of the
assets she naw has, whether by her parents or by me. Part of
the reason for our divorce is that we do see the world very
differently and have different values. In that connection, [
3 hast summer, - be fandant aiso atcusged ae of killing her traw ano her gash i

aid noc aven Know she had a frog and a Fish and T certainly did apt kiLbi
either of them. .

 

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 34 of 252

From: Steven Ku <sku@visiumfunds. com>

Date: Wed, 22 May 2013 16:47:45 -0400 (EDT)
To: Chris Plaford <cplaford@visiumfunds. com>
Subject: Valuation

Per my discussion with our auditors, any discounted price obtained via
a "fire sale" or forced sale will not impact the valuation of
remaining positions in the same names (i.e. if Fund A is forced to
sell at a discount, Fund B doesn't have to write down the value of its
holding in the same name). This of course assumes that there is no
material change to the underlying fundamentals of CMED/ATI.

Let me know if you have any other questions.

Steven Ku, CPA, CTP

Partner, Chief Financial Officer
Visium Asset Management LP

888 Seventh Avenue, 22nd Floor
New York, NY 10019

(212) 484-2727
sku@visiumfunds.com

A I6S
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 35 of 252

   

From: Chris Plaford

Sent: Friday, August 02, 2013 8:29 AM

To: Steven Ku

Ce: Jason Thorell: Josh Rozenberg; Alan Greenbaum; David Kelly; Sudarshan Jain
Subject: RE: Valuation process update

Yes ~ per our discussion can we have ops generate a file with prices as soon as the weekly/monthly updates are made
and send it to Jason and | for review ~ thanks

Chris Plaford, CFA

Vislum Asset Management, LP
888 Seventh Ave - 22nd Floor
New York, NY 10019

Direct: 212-474-6899

Fax? 212-474-8808
cplaford@visiumfunds.com
wvyi sium

 

From: Steven Ku

Sent: Thursday, August 01, 2013 6:49 PM

To: Chris Plaford

Cc: Jason Thorell; Josh Rozenberg; Alan Greenbaum; David Keily; Sudarshan Jain
Subject: Valuation process update

Hi Chris.
As discussed, the valuation committee has decided to simplify the month-end and weekly valuation process. The desk

(you/Jason) will no longer provide a pricing file to Sudarshan for estimates. All initial pricing will be performed by
ops/accounting using our usual sources (brokers, Reuters, Markit, etc) then you/Jason can review them if you wish before
estimates are cut on T+2.

Let me know if you have any questions, thanks.

Parner, Chief Financial Officer

Visium Asset Management LP
888 Seventh Avenue, 22nd Floor GOVERNMENT

New York, NY 10019 EXHIBIT
(212)484-2727 164
sku@visiumfunds.com o

16 Cr. 483 DER}

 

AVEO jew
Case 1:16-cr-00483-JSR Document 143

From: Jason Thorell

Sent: Thursday, August 01, 2013 4:08 PM
Ta: Steven Ku

Ce: David Kelly

Subject: RE:

sure

From: Steven Ku

Sent: Thursday, August 01, 2013 4:08 PM
To: Jason Thorell

Ce: David Keily

Subject: RE:

Hi Jason, can you come downstairs in a few minutes?

From: Jason Thorell

Sent: Thursday, August 01, 2013 4:07 PM
To: Steven Ku

Ce: David Keily

Subject: FW:

From: Chris Plaford

Sent: Thursday, August 01, 2013 4:03 PM
To: Jason Thorell

Subject:

Chris Plaford, CFA
Visium Asset Management, LP
888 Seventh Ave - 22nd Floor
New York, NY 10019

Direct: 212-474-6899

Fax: 212-474-8808
colaford@visiumfunds.com

 

 

 

Filed 11/20/19 Page 36 of 252
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 37 of 252

C. Plaford:

S. Lumiere:
C. Plaford:
S. Lumiere:

C. Plaford:

S. Lumiere:
C. Plaford:
S. Lumiere:

C. Plaford:

S. Lumiere:

| C. Plaford:

S. Lumiere:

C. Plaford:

CP Mark on USON Page 1 of 2
C. Plaford, S. Lumiere

No, I don't think they do.

I thought they had one that was like five, and then we had one that
was like two.

Um, we -- I -- I don't remember. We might have. But they -- they
definitely didn't average them. Uh,

That's odd. All right.

So, you know, and -- and I think part of that might've been because
we -- we don't historically average, so they didn't want to just
change our policy to average some stuff because they, you know --

1 thought -- I thought we always averaged.
No, we actually don't.
We just -- we just -- they just --

I thought we might have, too, but we actually don't. We -- we don't
average, which is I think why they didn't want to just change it to
start averaging. But, at any rate, um, look, at the end of the day,
I'm not really that worried about this. | mean, you know, the
company’s already offered full, you know, um, for these and
they're -- they're -- they're in the process of increasing their offer
again and --

I thought -- I thought they offered like 67 cents, or was it 70 cents?

No, but they -- they -- they basically offered -- their last offer was,
basically, like -- was basically like all -- eight -- was it -- I think it
was over 80 cents but it was on the non-accrued, which brought it -
- if -- if the total accrued is like, you know, let's say 5 4 right now
or whatever it's at, um, their -- their offer equated to probably like
75 cents or 80 cents of that, because they were doing it without the
accrued. And then after --

So, if -- if -- let's just use a number here. So, if we had $40 million
that was in the original escrow, and that's all they're incorporating,
they're saying 80% of that? That's 32 on 770 which is the original
amount, Right? That's 4.1.

So, then they came back and said -- I -- I don't remember -- I -- I
did -- it's been awhile. I did the math, uh, a few weeks ago. It was -
- I think it was like around five or something like that. But anyway.

 

www.verbalink.com

Page 1 of 2

A 167 \-2%
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 38 of 252

S. Lumiere:

C. Plaford:

S. Lumiere:

C. Plaford:

S. Lumiere:

C. Plaford:

S. Lumiere:

C. Plaford:

S. Lumiere;

C. Plaford:

S. Lumiere:

C. Plaford:

[End of Audio]

CP Mark on USON Page 2 of 2
C. Plaford, S. Lumiere

Okay.

They came back and said, um, after we won the summary
judgment and they called Jamie again and said, "Yeah." Because
we have offered them, basically, you know, 82 or 85 cents of the
full accrued amount.

Mm hmm.

And they came back and they tried to lift us after we won the
summary judgment and we said, "No." So, that -- that was the last
iteration, so, um.

So that's, uh, that's 4.96 approximately.

Yeah. That -- that sounds pretty close. Um, and then, you know,
and right now, people aren't really that worried about it because
they think they know what the discovery's going to say.

Yeah.

And, uh, and we're still getting, uh, you know, the 9% coupon on
this, so. Um, my guess is they'll -- they come back again and -- or
that's what Jamie thinks.

Yeah.

But anyway. If -- if there's any broker that we could just -- I mean
we -- we obviously need to be careful in telling them the latest
iteration of this, But if there's any broker that -- I think the older
iteration was known, right? That they had offered like 50 cents or
something.

No, I don't think it was. That was also, uh, uh, private. They -- they
said there was an offer. They never disclosed what it was.

Okay. Well, look, these -- these obviously don't -- it's not like these
trade a lot, anyway. So, even if -- it's actually fine if there's --
there's -- if there's a -- if there's a disclaim--

 

 

www.verbalink.com

Page 2 of 2
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 39 of 252

verbal:

 

| certify that the foregoing documents were transcribed by Verbal Ink based on the audio files submitted
by (Clent Name) which were provided on (Date of File Submission}. The provided files were:

 

Run- Bilable | File Title
Time Minutes

 

 

0:03:27 a CP Mark on USON

 

 

 

 

* These transcripts were completed to the best of our ability.
*No words from the speaker in ‘the recording have been changed or paraphrased.

* Allemployees of Verbal Ink are bound by a non-disclosure agreement,

(MAN) 2610.19

Armando Reif Date
Account Executive

Verbal Ink

11835 W. Olympic Bivd., Suite 1020E Los Angeles, CA 90064 877-267-0990 www.verbalink.com

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 40 of 252

verbal

 

I certify that the foregoing documents were transcribed by Verbal Ink based on the audio files submitted by
Stefan Lumiere which were provided on (2/11/19). The provided files were:

 

Run- Billable | File Title
Time Minutes

 

 

 

 

 

4201-A-Lumiere Recording #2 1.3.2014 10-17-19

 

* These transcripts were completed to the best of our ability.
*No words from the speaker in the recording have been changed or paraphrased.
* All employees of Verbal Ink are bound by a non-disclosure agreement.

/\

Zo

/f
|

5

Armando Reif Date TINTIN9
Account Executive

Verbal Ink

11835 W. Olympic Blvd., uite 1020 Los Angeles, CA 90064 877-267-0990 www.verbalink.com

16 & el-2
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 41 of 252

S. Lumiere:

J. Thorell;

S. Lumiere:

J. Thorell:

S. Lumiere:

J. Thorell:

S. Lumiere:

J. Thorell:

S. Lumiere:

J. Thorell:

S. Lumiere:

J. Thorell:

S. Lumiere:

J. Thorell:

S. Lumiere:

J. Thorell:

S. Lumiere:

1201-A-Lumiere Recording #2 1.3.2014 Page 45 of 73
J. Thorell, S. Lumiere, Male

so that he could somehow market how he wanted to.
Exactly.
He's not very bright.

You've got a lot of fucking shit to put him — put him out of the
business.

I think.

Well of course, we can’t extort ‘em. I'd love to be able to go to them
and say: listen, Jake, Chris, give us $100 million between the both of
you.

Personally, I'm just interested in prison time. I mean --

Yeah-

[-I-

L, I'm very confident that like any of this stuff gets out, They'll be
shut down. They will be shut down.

Yeah, I think that's very possible.

Now what my lawyer says is based on this information, Chris will
definitely be out of the business if they find a way to tie that Jake had
some way to know about this, but — but likely the fund would shut
down because people are like: you have oversight. You're supposed to
know all the —

Yeah, because of what happened with Cohen, failure to supervise.
Yeah. He’s the Portfolio Manager, but you're still marketed as a ~ as
a Chief Investment Officer, so how do you not know what's in your
portfolio?

Right, and I — J have a couple of tapes, too, okay? I have a tape that,
um, when Gottlieb called me in, he had an agenda, one of many

times, and he was asking me how the selling was going. This was
before Credit was —

You have to understand, I was planning to leave since 2011.
I was planning to leave since Day 1, anyway, so —

Well, |— I waited it out because I figured, hey, Visium will build a

 

www.verbalink.com
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 42 of 252

From: Cluis Plaford <cplaford@visiumfunds.com>
Sent: Thu, 24 Oct 2013 12:11:09 -0400 (EDT)
To: Jason Thorell <jthoreli@visiumfunds.com>
Subject: RE: Outstanding Orders

 

This is very simple - Just add a column in daily email or another way to designate which bids/offers are most likely real and which are level only/looking — |
understand will always be subject to change

Chris Plaford, CFA

Visium Asset Management, LP
888 Seventh Ave - 22nd Floor
New York, NY 10019

Direct: 212-474-6899

Fax: 212-474-8808
cplaford@visiumfunds.com

MY vila taetiell

 

        

 

From: Jason Thorell
Sent: Thursday, October 24, 2013 10:08 AM
To: Chris Plaford
Subject: RE: Outstanding Orders

1am not making up a price. [am giving you quotes and | am also communicating to you repeatedly what was firm and what most likely can be firm, In trading
nothing is technically real until you execute. | am giving you the best possible guidance { have prior to any potential trades we do. | can get you firm prices to you
but that entails 1) asking for a market 2) putting the dealer on hold) 3) calling you and then giving you that "real" price then 4) executing or not depending on your
feedback. If you want "real" prices on an overnight e-mail that is not possible but if you disagree please let me know how to do that. Also, the proper term is
"quotes", not "makiing up a price”.

 

From: Chris Plaford
Sent: Thursday, October 24, 2013 9:37 AM
To: Jason Thorell
Subject: RE: Outstanding Orders

 

Going forward lets distinguish which levels are real and which are not on the daily email no need to make up a price just say no real offer

Chris Plaford, CFA

Visium Asset Management, LP
888 Seventh Ave - 22nd Floor
New York, NY 10019

Direct: 212-474-6899

Fax: 212-474-8808
cplaford@visiumfunds.com

v

 

 

Sent: Thursday, October 24, 2013 9:32 AM
To: Chris Plaford
Subject: RE: Outstanding Orders

PTSAC 7.875s - there are only buyers and no offerings. | have checked both DB and MS repeatedly. We've had this same discussion over and over again. You can't
buy bonds that aren't offered. There are no offerings therefore there is no price unless you want to bid a ridiculous price and see if you get hit. A ridiculous price
means @ major yield to worst. | would advise against doing that. Please let me know otherwise.

CONVAT 8.25s, small size trading this week in the 103/103.25 context per Goldman. {f you want to pay up higher, we should be able to buy the bonds at or close
to that context. Last we talked we cared lower (at or around 102.75), if that has changed and we care higher please let me know.

From: Chris Plaford
Sent: Wednesday, October 23, 2013 4:32 PM
To: Jason Thorell
Subject: RE: Outstanding Orders

Have room on the ptsac ~ is there any room on the 102.875 offer? How the ptsac 9.75s — where do you think we could buy back some of those? We sold those
through Val so check with him if msco doesn’t have any inventory left

Has convat traded any more volume in the 103s this week?
Chris Plaford, CFA
Visium Asset Management, LP

888 Seventh Ave - 22nd Floor
New York, NY 10019

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000171050

fA ios
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 43 of 252

Direct: 212-474-6899
Fax: 212-474-8808
cplaford@visiumfunds.com

 

Sent: Wednesday, October 23, 2013 4:02 PM

To: credit

Subject: Outstanding Orders

Amount

 
 

 

 

 

Identifier Credit Rank Buy / Sell 1 Level Bid Ask Order Notes
(mm's)
Bonds/Bank Debt
2mm at 102 from GS, working 3mm th
21244yaal CONVAT8 1/4 01/15/19 Sr Unsecured Buy 3 102.75 102.875 103,25 Bot 2mm at 102 from GS, working Sram there
{or lower), 10/8.
750492ad2 RDNT 10 3/8 04/01/18 Sr Unsecured Buy 24 106.375 106 107 ono for 600k to work 2.4mm at RBC,
14879eab4 PTSAC7 7/8 10/15/18 Sr Unsecured Buy 2.25 102,25 101.875 102.875 | bot 2.75mm from Stifel at 102, 10/15,
B flat th , will k
871507abS SMBI 1108/23/15 Sr Unsecured Buy 5 100.2Sish 100.000 101,009 Barclays flat the name, will keep us up on any
sellers they may see, 10/8.
Watch List
. bot 2mm at 106.375 from Jefferies and bot
090613aj9 BMET 6 1/2 08/01/20 Sy Unsecured Buy 5 104 area 106.000 106.375 3mm at 106.5 from MS, 10/16

Confidential FOIA Treatment Requested by Visium Asset Management

VAM 000171051
oe

Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19

From: "Jason Thorell" <jthoreli@visiumfunds. com>
Date: Wed, O01 Jun 2011 16:23:07 ~-0400 (EDT)

To: "ops" <ops@visiumfunds.com>

Ce: "Chris Plaford" <cplafordévisiumfunds.com>
Subject: Month-End Pricing

Attachments: Copy of Pricing Comparison 5 31 11.xls;

Page 44 of 252

Yellow highlights are the broker quotes. I have all the printouts here if you

need them.

Fyi some of these marks are VERY far from where things are currently trading.
GAPT for example is 11.25 points from where we traded it this week. Not sure Lf
there isn’t a better pricing source to use going forward. If you like I can look

into it.

Thanks,

Jason Thorell

Visium Asset Management

950 3rd Avenue - 29th Floor
New York, NY 10022

W: 646-840-3605

C: 646-770-5911
jthorell@visiumfunds.com

A164

GOVERNMENT
EXHIBIT

716
16 Ce, £83 (SR)

 
pyo 1, abed LS WY 8€:05°6 LL0Z 1 Unp ‘uO payodey sy - co0d AsueIg UeBoYy

 

 

- 00°S91'¢ze'9 Sveie o0se’zLt 00'000're9's 6LOZYAWSL $8 VOH $3861 Lp0r

A - 00'S8Z'e06're Seebh o0Ssz’ZLL 00'000'98t'2z 6LOZTUdVS! S'8 VOH S4E6L POY
- oo o08'see"t StZhh o0sz'Zbt 00°000'089't BLOTHdWS! SB VOH SAG6LLPOP

Lo - OS'26r°966'S SZOLL 0087’ OLE oo'o00'6er's 0z0zaS4S1 S282 VOH LPAGLLPOP
N - 0s"229'S09'E% Sz'OLL o0Sz"OLL 00°000'L LP LZ OZOZABASL $484 VOH 2Pa6hL por
— . 00'Sz8'eZh'e SZOLL coSz’OLL 00°000°0S1'e Oz0ZABsSL $£8°L WOH LPESL LOY
oO os'292%'1 0s'289'geS $7901 0000'904 00°000°20S ELOZ INS! $29 VOH ZHV6LL POP
LO Os z86'r OS 29S‘ LLL 'z $7901 0000"901 00°000'E66't ELOZTINPSE S29 VOH ZHV6LL POY
t aIgeHeay JOU Sold siaINay oosze0L co'000'ZSL'1 Ver SLOZAVINLO OL ANY VH OVVLIZELY
aigelieny jOu sou siainsy oosz'eoL oo'00'sEs'y Vel SLOZAVNLO OF ANWHWH OWWLIZELP

@ BIQeHeAY 30u soug siaNey oosz'e0L oooce'z1s"L VrPl SLOZAVINLO OF ANWUVH OWWLEZELY
oO 90'000'8 00°000°908"r SZL'00t ooce'0oL 00'000‘008"» ZLOZAWWSL Lt SSO PAVAGPZLE
c £82462 LBGLY' LEC EZ SzL001 0000°004 00'26z'Z0E'et ZLOZAWWNSL 1} 3SO PAVAGHELE
oO. oosze‘z o0'szg'20¢'S SZt'00L 6000°C01 00°000'00¢'9 ZLOZAVWSL LL ISO VEVASPZLE
(o9'0z2's) 09°680'S26'L beezue OgPS'ZEL co'o0e'ogz't Verh PLOZAVAILO b €O GUD LV8SSSLE

(0g"2¢0'2) Oe 766'902 beeSbb O9PS'ZbL 00°000'0¢eS Ver PLOZAWWLO | dO CUS LTWESSSLE

oO (00'S2¥'02) 00'€26'690'2 LeTeLh OSPS TLE 00°000'00¢'S Vrrl PLOZAVWLO | dO OVD LWWESSSLE
a {os'20$°2) olsoe'z6s‘z Weezle OOPS ZL co co0'oLe'z Vr PLOZAWWLO | 29 G19 LW8SSSLE
= 00°F 40'%22'9 SZ POL 0000'soL 00°009'286°S ZWZdASSL 22 doo BAVELZELL
oO ££ 929'081'LL $2'P0L ooco'soL 0'eSs‘LOr'9L ZLOzTHaSSL e'2 dO BSVELCELL
N Et LbE'Seg'el SZ v01 ooco'sot 00'£re'9Lo'et ZLO7TdaSSt 72 dOD BSVELZELL
a {0S'Z18'2) OO'SzEeze Sz eoL OS@t'POL 00°000'0Sz SLOZAONGO S2'9 EDD BVVBLZ6LL
4 (os' z€6°6) o0'sze‘6r2'Z Sz'€0L OSZE'POE 00'000'0S9'2 SLOZAONGO S2'8 dD BVVBLZ6LL
(00°'000'9) 00'000'099L $2'€01 OSZLvOL 60°000'009't SLOZAONGO $2°9 dO SVVBLZ6L2

O 0s 2ee'000'L $286 O000'OLE 00°000'E 10"! Vrbl SLOZONWLO SZELL Ld VD Ztwr9006e
@ OS Z9L'Ze6'S $286 Q000'OLE 00°000'286'E WPL SLOZONWLO SLE LE LdVO LTwe9006e
= ooo0s'esz'€ SL'86 cooo'or) 00°000°008'¢ Vert SLOZONVLO SLE LL LdvO Liwes006e
LL BIQRIIEAY JOU Bolg SIOINSY 000S"201 0O'EE0'LZZ'OL Verh ELO%daSOE PE Nad EVV LPSSy
0005 401 00°000°g0s°S Verh CLOTdASCE Pi NS EVVVLb8Sr

ooos's8 0'000'960'e Vrrl PLOZudWOE SLL Nad BOVWLESSy

oO 900s°88 00'000'r06'L Wl PLOZ~UdVOE SLL Nat SOV EPSS?
— (00'008) 00 008879 SLE LOL 000S" FOL 00°000'0r9 Vrvl BLOZNN4O S218 SWS AVWAELSES
a (o0'0S1'e) oo'os9'pss‘z SLE LOL “00S LOL 00°000'0zs'z Vrrl BLOZNMPLO SZL'8 SWS AVWAELSTL
~ (00°0S0'L) oo'oss‘1s8 SLE LOL 000S LOL 60°000'0r8 Vrbl BLOZNNALLO SZL'8 SWS LWW ELSZL
om 62'65'8 L6'E10'207'L SLYOL oSz9"pOL 00 Ler'S28°9 €L0ZIBALO $288 NI BOVEEL EZ
oO LL'SE8'¥e €0'9ZE'Z61 62 SZvOL osz9o'p0 00°69S'898'2z €L0ZOIGLO $288 NTA BOVEEL PST
O0'SPr'eL 00°016'992'LE $z'v0} oszo'vol co'000'9sz'0t ElOZOAGLO $298 NIB 6OVEEL PST

& Se'9tO'LO2 ‘tt SLECOL OvEg EOL 00°000'6 ELL SLOZINESL $28'8 HAD LAVGEPSZL
5 00'060'6€0'9P SLEEOL Q0E9 ECL 00°000'SEs' rr GLOZINSL S29°8 HAD LAVGEPSTL
oO os'286252'S SLEEOL O0ss"E0L oo'0c0'ozs's SLOZINISL S288 HAD LAVvAErSZh
oO (6z'z9e) LL L6G‘9EL 96942901 0000°201 00°000'8z1 ZLOZYVINS | S6°S HAD eovege77z
QO (zs'9zp't) ep ese'zes L96912°90L 0000°401 00°000'r0s LLOZYHVS L S6°S HAD 6OVeRseZe
(ts°S2+) Gr y87'6ZE L96912°901 0000°201 60°000'894 LLOZHVWSL S6'S HAD 6OVEIBEZe

(00"009) 00 00r'9z7 S266 OSZe'66 00'000'o8r Vorb LLOZNAPLO $2'S OND SOVASELSE

ow {os'z9¢'2) 00'sze"sz8't S766 OSZ£°66 00'000°068"! Worl ZLOZNAPLO Z's ONO SOVESEISL
(og 482) 00'S2z'Sz9 Sz'66 osie'66 00°000'0¢9 Verb LLOZNMPLO S2°S ONO SOVESELSL

Y”) Ste SLEPE LOY Select oggL'ezL 00°000°Sz€ PLOZAVINLO $°% GO HAO OYVvB0ZL9S1
ry) Sz'08z S2°826'918"t Seb ect O9St'ezL 00'000'Sz>'1 PLOZAVINLO $'% BO Hd3O OUV8OZ9S1
“ os'ezt 0s'202'008 SBLezL oggt'ezh 00'000'0S9 PLOZAWWLO S'% GO Hd3O ouVvgoz9st
oO 20°8@8'SS6'S¢ 6EVedt o0sz'e2t 00'0e0'292'02 SLOZNNPLO Z GD Hd3O ydVB029Sb
EE LSL'026'6E BEL edt OOSZEZt GOOF Z'9S0°E% SLOZNALLO 2 GD Hd3O yd VB0L9S1L

t OL EAL L286 GEL ELt e0sz e244 oo'0ec'oso'Zs SLOZNATLO Z BO Hd3O paWB0Z9SL
OQ ajonb oyne 2€°602'0S0'SE BEL ELL eosz’eL} 00°092'rrz'0e SLOZNNP40 @ GO HdaO pdvB0L9S$
oO BIGRHEAY JOU SOU SIAINY oo00'oe o0'0ss'6s6"9 YePl 9ZOZAONSI 9 8O NONI 6YVSTLP9
ra 90°005‘29S'z SEO ocos'soL 00°000'00s'2 VPYL SLOZNWIS! SZ'OL XCUV ovvozaso
oO OO'SLLESZ'EL sot 000$'S0L oo'o00'sog'zL Vor) SLOZNWTS} S0b XONY ovvozgLsO
V OO'SLP'OLL'E S'e0k g00s'soL 00'000'sas'e Web SLOZNWPSL SLL XGUV ovvoz91s0
© (90'0Sz‘6s) (oo'as6' 22) S08 cooo'es (00°000'062) PLOZYeWLO S22 NOdNY gOVvELEPeo
in| (00°00'99) {oo'oze'ves) sos oo00'es (90°000'r88) VLOZYdVLO S2'2 NOGNV gOveL6reo
aa (oo'a0z'e2) {o0'ogr'06s) $09 0000'es (00°000'926) PLOTHGVLO S22 NODNY QOVELEPED
PLSZz'L po'299'S6eZ 8829 L6 00€9' +6 00'000' Lez PLOZNOPSL € EO NIWY SAvorezeo

@M go'ozo's 91 966'0Ch'S 882946 cose 16 00°000'282'01 vLOZNAPSt € BO NIWY G4varEzed
Yn os'yz0'L O8"pS7'Sz6'l 8819 16 009 6 00°000'001'Z YEOZNAPSE € AO NIV S3VOvEZED
© (o0'sze'r) (os'2Ls‘9s9) $766 00S2'86 (o0'000's98) 9LOZOAGLO 8 OV 27¥909810
O {o0062'b1) {o0's9s‘9e9'2) S766 00S2'86 (00'000'es9"2) 940293010 8 DIV 21¥909810
(o0°S80'L2) (os'2ze'seL'b) S766 00SZ'86 {00°000'2LZ'p} 940793010 8 Div Z1¥909840

ajgeleny jou aoud sieNey O6EL LOL 00°000'sbL'e SOSY LLOZAONZZ 0 GO TALOV CAAPSESES

aIgelIeAy JOU oli SIAINEY O6EZ'LOL 00°000'rge'ZL SOY LLOZAONZZ 0 BO WSLOV OAAPSEE6E

BIGRIEAY JOU Sog SIBINY O6E2'L04 00 000's96'% SOB LLOZAONZZ 0 20 FALOV OAAPISEES

SWUBWUIWOD yoeduay AVN SNlSA JOLIE Susynay DH SJONIY aud INO Ayueny uonduoseq disnd

suolisod
 

16-cr-00483-JSR Document 143 Filed 11/20/19 Page 46 of 252

Case 1

pjoz abeg

ajgeeay jou aoug S:aNsy

syuswwo;

Ob p6h
08'SP6'L
zeess'z
BESLLLZ
gz e0e'st
ZOOLS'L
960P1'Z
ee019'L

(0s'26$'8)
(ooo ee)
(oG'4S9'€4)
(gz'¢00'9)
(sz'0lz‘e2)
(s2'¢S 12)
(oo'ser'r)
(o¢'0Sz'z)
{oO'SLs'e}
ZG Lest
8008701
GO'9EO'L
(oo'o06'e)
(o0'00¢'S1)
(00°008‘01)

OO'SLE'SL
00°SzS'6
py eSi'9
9S 22e've
L6°6E0'L
22° 60'7
96 POE}

00°68z'EL
06 S86'Ly
gs'sss'pz
{o0°000'1}
(og'z€6'e)
(osere"l)
(sz°96S'9)
{oo'00s'2)
{S2'39y'81)
Ze esr'oz
88'60S'08
00':8s°6
LOPES'AL
Zp'09z'6y
SLL89'LZ
(sz'9z¢'y)
(sz-car'st)
{oo'gee'6)

yoedul| AYN

00°00S'Z0S'L
00°0S8'Zr9"FL
00°0S9'r26'8
00°028'908'%
Os 296 '08¢'s
OS'ZSP'BhL'6
00°0}.2'809'8
OL 6P9'SEs

Oc 0€8"Z0E'
PrasS'slz 1
96 1L2z'9L5'EL
QL LeL'erl'6
oe 69P'9ES
Op'90S'601'%
Of 1S8'SLy

00°0S8"809'
00°000'206"E4
00°0SL‘0ze'S
Se'6es'Sez'e
$2692 °602'Zh
S2S09'6LL't
O0'SrS'pzs'e
00°0S2'e6z'1
oO'SSp'L08'%
Bo Leo Lic’z
ee'sse'96 16
SLLLE' LES
00°S26'S6L
00°Sz8'892
oo'00L'z¥s
oo'cas‘gez
00'002°SE1't
00°S66"r06'E
00°00S'Sze'St
OS'288'18L'b
os 2e8'2OP‘Z1
0s°210'008°6
00°000'882
oo'0sz'zoL's
00'0SZ'rE0'L
oo'sze'eoe'e
00'S29'126't
SOL Zee'e
18SEC ZPL EL
(co'gte'9z9)
(gep6r'asr'e)
(62°y81'0S4'L)
00018 PSP's
00°00S'ssz'6
co'sgs'gge't
o0'68z'ESz'Z
06°S86'L76'6
sg'sss'280'S
00'000'018
oo'sze‘eat'e
CO'SZL'e90'L
OS £10 229%
oc'000'see'z
OS 266'69L'S
Ze pel LLE'b
89662 LZb'S
co'giz'sp9
boPeZ'e1Z'9
Zpses'Ore'sl
$L782'8LL'8
0S'202'P86'L
OS'SL9'ZLO'L
OO'zE0'vee"y

ANIEA JOYEW Siajnay

ASA WY 8:0S:6 L102 ‘1 unr :uQ paoday sy - c00z AajuEISs UeBIOYy)

FOOL
S00L
s'O0L

S POL
Syoet
SOL
SOL
LESCOL
LESCOL
80680
906'801
906'801
€0'bGL
EG LOL
£O' LOL

SOL

SOL

sot

Szes6

Sze S6

Sz29°S6

S29'66

SZ9'66

SZo°66

eso oor

Ess ool

€89°00L

SOL

S001

$001

sé

6

oS6

$cé

SOLE

SOLLE

Sa Lbt

$86

S86

986

SOL

Sol

Le oO

1eook

POS6ES EOE

vOS6ES'60L

¥yOSGES'6OL

o98

so8

S98

SsrooL

S8p COL

ser OoL

So LoL

SZ LOL

Se 40L

SLOLL

SLOLE

SLOLL

¥9C 66

Se 66

92'66

6EZLBT'SOL

6EZLEz'SOL

SETLBZSOL

SLyOLk

BLPOLt

BEPOLL
sou SIaInaYy

suoijsegd

Q0CO'LO
G000' LOL
c000°L0l
o0Sz°SoL
00Sz°S0L
oose°SOL
oOSe’SOE
o9LyeOL
OOZF EOL
ogs9'ecl
o8es's0L
0889'801
0889°001
oegg9'001
ogg9'00l
0000°Z01
o0se'SoL
90sz°S0L
cose'SoL
0000'96

0060°96

0000°96

005266

00S2°66

006266

OLS OOL
OLLS°00L
OLLS°00L
go0s'zoL
eoos'z6L
ocos'2oL
0000°S6

o000°Sé

0S2E°66

OSLE°66

OOSL ELE
OOSL TEE
OOSL LEE
o0sz'coL
oose col
o0Se'ZOL
O000°ECL
OGOO'ECL
OSzisoL
OSZE' 904
S699°601
S699°601
S689°601
800° L6

0000'L6

0000°L6

90000°001
9c00°0CL
0G00°001
OSZe LOL
OSZe LOL
OSZe LOL
OSZL LLL
OSeLZLL
osel 2th
0062°26

0062°26

006226

0000°S01
0000°SGL
0G00°S0L
O208'SZ4
0208'9L1
O0208°9L1

@outd 4NO

00°000'00S't
00'000'02S'bt
eo 000'0es's
e0'000'989'2
00'00S'EZE'L
00'00S'rSz'8
00°000'8E2'8
00'000°018
co'oao'os te
oo'0oe'rzE'L
00'000'99+'Z1
o0'000'96e'8
00'000' Les
00'000'880'2
00'000'L Zr
eo'000'000'e
o0'000'LE'€
00°000'0r2'EL
og'000'E rss
00°000°6z'e
0°000'e9z'eL
oo'co0'Lez'L
00°000'ses's
00°000'008"L
00'000'%18'Z
00°000'962'2
O0'C00'rEL'6
oo 000'sz6
60°000°S61L
00°000'S9z
00°000'0%S
00°000'POE
00'000'96L'L
eo'c00'6s0'r
00'000'001'9t
00'000'6Sz'€
Oo 000'Er9'SL
00'000'608'2
00'000‘008
eo'ooo'ost'€
00'000'0S0'L
90°000'S60'E
00°000'S06't
co'C00'6EL‘e
00 C00 g¢'Zt
(o0'000‘008)
(00°000'0S1'e)
{o0°000'0S0"r)
00'000'r66'€
00°000°002'01
00'000'L8L'Z
00°000'0rz'2
00°000'r68"6
00°000°E90'S
co'e00'ons
oo'ooc'os$'€
00'000'0S0't
00'000'E62'2
00°C00'000'%
o0'000'Ssz6'>
00 000's8E'L
00'000'294'S
o0'000'ose
90'000'22¢'9
Oo'OOS'SLS'ZL
OODOS LLL's
00°000'SzE'L
00'000°S26'e
a0'000'00r'z
Ayueno

Wert SLOTHVINSL SOL IHOd
Vbrl SLOZYVISL SOL IHOU
VWyPl SLOZUVWSL SOL IHOU
BLOTYdVLO SZE°OL NOY
BLOZudVLO SZEOL LNGY
SLOZHdVLO S4E°0} LNGY
BLOTYAVLO SZE°Ot LNGY
SLOZAVANLO SZ 8O dd
SLOZAVILO SZ BO Nd
StL07g34S1 SL8'% BO dd
SlOcg3aSt SL8'e 8O Md
SLO@HAASL S£9°% GO Md
2bO7GasSi @ 80 10d
240cdasSt @ 89 dd
eL0¢dS4S1 2 89 dd

Wrpl SLOZHVINGL S2'0b dd
LLOZAVWSI SZLL OFNO
LLOCAWWGL SZLL OFNO
LLOZAVIGL SLLL OPNO
Se0zO30S1 SZE GO YOO
S€0ZORAS | SZ’ € GO HOO
se0zcD3dsS1 SZ'€ 8D YOO
CLOENNPSL L €O VAON
ZLOZNNPSL L EO VAON
ZLOZNAPSE L PO VAON
ZLOZASSEZ SZ'E BO MLN
CLOed3BS92 SZ'E AO ULYN
fhOSd3S8Z SZE PO ULYAN
LEO@O3GL0 OL MY@SN
LLOZO3QL0 OL YHSSN
LLO@O3SC10 OL MYSAN
ZLOZUVAILO S26 OULYN
CLOCHVWLO S26 OULVYN
WPPL CLOCUVANLO 0 OULYN
Verb ZLOTHVWILO OL OULYN
Verl OOS INS) SZB°2 TAW
Weyl OZOCINPSL S282 TAW
Worl OZOCINSL S28°2 TAW
Vbrrt 8L07835St SZ) YOLNIW
Vert 8LO7SaSS) S ZL YOLNAW
Vert 8LOcaa ast Sel YOLNSW
LLOZAVINS} S26 OIC
LLOZAWWG | S26 QWICWT
SZOENNPSL S7'e GO BAT
SZ0eNNPs1 S2’e GO 3419
OZOTUVANLO 9 ASIN
OZOZYVANLO 9 34M
OZOcYVINLO 9 As

VPrL SLOCUVINS! ZL VAI
Wh SLOZUVINGL ZL WAM
VePl SLOZHVAIS) ZL VAX
CLOTINGSL SZE'E BD TANS
TLOSINPSL SZEE BD TONY
ZEOTINGL SLEE GO IGNH
Vbrl BLOZNNTLO S28 GNM
Verb 6LOCNNPLO S28 GNX
Wort BLOZNAFLO S28 GNX
PLOZAWWILO S2o°LL Zassar
PLOZAVWLO SzotL zassar
PLOZAVINLO SzoLt ZESser
L2€0@93GS1 GD NYA XIOH
2€07D30St 8 NYA X1OH
2££€0Z030S1 9D NYA XTOH
ZLOZNAPLO SZE°9 LNH
ZEGENAPLO SLES LNH
ZLLOCNNFEO SLES LNH
LLOZLOOS! S22 BO ISDH
LLOZLOOSL $2? GO ISDH
LLOZLOOSL S2'% AO ISDH
uordussaq

savegges2
BAVE998LL
8avesgs.2
ZQVe6POSL
Zavesyosd
CAVe6POSZ
eaves P0S2
BOVASZEES
SOVAGCESS
eVVABCEBS
SVWAGBZEES
eVWABCEBS
osv16gerl
OSVIE9EDL
Osv169er72
BYWHEEL o£
POVHPETSO
POVAVETSS
POVHPETEO
ZTW?06 18S
Z1WPOGLES
ZWPO6 18S
SVVM98699
SVVM98699
SVVM98699
LHV89Z20%9
LHV89Z0P9
LHiv89z0rg
OrVELS6ES
OFrVv6ZS6E9
OfW6ZS6E9
bAVLEELSE
LBvZee.s9
SAVLEELSS
SAVLEELES
PTWOES8ZO
biwoeseco
LIWOESEZS
6avuseses
6avussseo
6avuessIeg
POVSPSOLS
POIVSPSOLS
ZWVUS8 Lob
CWVESEL OP
EOWALLZES
EDWALLZES
COWALLZES
SOVOrLz78P
6OVOr.z8P
BdvoPesy
SVW 108887
svv10esey
SvV10888r
SVVBLSPEY
SVWBLSP6y
SWW8LSP6P
EOVELLIOPY
ECOVELLSOP
COVELLSSP
6YVOPPSED
BVVODTIED
evvorpoer
Cvverzcey
averccey
ovvereccy
PAIVEDS HP
PAVERS OY
PAVEOB YP
disnd
 

16-cr-00483-JSR Document 143 Filed 11/20/19 Page 47 of 252

Case 1

pjog a8eq

(ge Lv6'g)

0S 2z8'L
sz'tzo'e
0s" 208
(90°OrS'8L)
(os'zS4'8)
(oo'sve'zs)
{os'2e6'ee)
os 2e6'¢
OS ZLSFL
{o0"000's}
fos"291'p}
oo'ozs'L
00'0Sz'0e
o0'0Eez'e
(0S°ZL0'L)
(0S'28'4z)
{oo ore’ be)
(oo'se0'z2)

ajonb one
SITeLeAY JOU Siig SAINAY

 

(9z'pS9°2)
(pz 9PP'0L)
{o0"0S2'9)
{oo'szi'eL)
(o0'00S"2)

zoese'se
QE LeB'SE
£9 L6L'8Z
zegse'6

62 PL2'8E
OS LLO'LZ

SIQEBAY JOU add Siainay
(ez'0€8"s)
(g5°928'91}
(00°GL0'pL)
{oz 82¢'8)

(9e0r'z)
(ge'e29'8)
(p9'gt2's)
(o0°009)
(o0-09¢'z)
{00'oP0'L)
0'S19'9L
oo'oge'sz
00°Szz‘0v
SJUDWIUIOD

ped AYN

€9'090°922

os z6e'626'%
COO8s'SLZ"tL
c0's60' res
00'S8¢‘28b'L
0S°£62'S42'S
o0'soe'sS9
00°006'1 18"
os zop'9ez't
00'Sze"269'8
OS LEE 2rt'S
OSZLSZ8E'L
0S Ler'8ob'y
00°000°Sbz'z
0S'202"L28'L
00°096'291
00'Sz9'ZHEe
oo'sLe‘9se
SLE66' PPP
SZ OSL'Err'6
90°020‘26S'S
0S £96°8E9'p
Oor'ets'6so'z
02992 '6LY'ZL 4
00'0L0'Er6'aP

00'002 ‘6h tz
e0'000'2zS‘4L
90 00e'see'tz
{S6°pS6‘8S0'L)
(s0°129'291'p)
oo'0sz'1sz
00'sz9‘08Z"L
90'00S‘210'L
00'S LS‘P09
90'208'224'%
oz ese'zez
£0'PS6'622"t
zogse'e96'e
9€°908°200°E
£9°990'8L1L'2
ze"90S"9S9
6LPeS'SLS'Z
OS'ZL0'8L8'L
OS'LEL‘ZE6'P
00°091'916'01
os 2e€e'621'6
o0'sse'Lge'l
00'Sb2 ‘vers
00°008"8r0'%

QP SzP'cse
tr L22'60E'L
00° 0rL'LOL'L
CE LBLOS9

Os 2y9'S06'z
SZ LS6'9z9'92
S@ $6P'00L'SL
PS P6L'Sbe

es Peres
geecr'szs
00'006'£8z

00 Orr‘OEL'L
00°091'86P
oo'0¢es"ege"e
00°0zS'962'91
00°0S6'626'8

ONIVA OH22W SsayNay

LSS WY 8€:0S'6 L102 ‘b unr ‘UG payiodey Sy - C00g AaiuBIS UeBiOW

SzQ0'e0L
S£90%
SZ901
S290
sl Lob
SLO
S£LOL
SLELL
SLELL
sletl
SLebb
SZVELL
SZLetl
Soot
Goole
SOLL
SOLb
SOLL
SZ8°60L
Si8°60t
SSL
SZsot
£9'69E
€9'69E
€9'69E

SOL

SOb

sol

ZS9ES POE
e@S9ES' POL
S001
Slob
SLLOL
S'S6

SSE

S'o6

ss6
pese.2 86
pESBLL 86
PESSLL 86
226000°10}
72£6000° LOL
Z26000 LOL
SLZOL
SLeOL
sLzob
S86

S86

S36

26

£6

46

46

SOLE LoL
Sere bol
SZLE LOL
CLS 66
CLS'66
eLS'66
SL6tL
SL6LE
SL6LE
bbb

bbE

beh

aud suainey

suoIpsod

oose FOL
S289 201
$2eo°ZOL
SZ8o°Z0b
osza"4oL
OSzo" LOL
oSzo' Lot
O00S PEL
O00S' LL
coos PLL
COOs PLE
O0SL'CLL
oOsL tL
OOOS'ZLL
COOS ZLL
G00S'601
ocos’60r
000S"601
OSL OLL
OSeLoLL
o0SzZ°SOL
00szSot
o00s' OLE
000S OLE
o00s"0zZe
O006"4
0006'L
0006°L
OSLESOL
OSZeSoL
osze'sot
Spe vor
Srlz vol
o000"EOL
oo0s'Z0t
ocos’ZOt
0000°rOL
90C0'r0L
O00" OL
G000°FOL
ocos £6
000S°26
000S°26
00066
ocos’66
0cos'66
00S "EOL
goos’ecL
oo0s"eo}
OSzo°O0t
oSz9'00F
osz9'0Gl
oco0'oL
oos7'e6
00SZ°86
00SZ'°86
casz' 86
900s’zoL
000s Zot
000s ZOF
000S'00L
oocs'001
oo0s’00t
9000°0z1
Q000°6Z1L
900002 L
g00s'OLL
o00S Lt
O00S'OLE

@oud nO.

oo'ooo'esz
00'000'r6z°%
00'000'926'0L
00'000'r6S
co'000'zgr'L
00°000'2 19'S
00°000'S79
00'000'%2r'Z
00°000'280'L
00'000'9r9'2
00'000'Szs'p
OC'0C0'0S0'L
00°000'0S6'E
90°000'000'2
00'000'z99'L
co'000'ZS1
00°000'Sz0'¢
ao'00'eze
00'000'Sor
00'000'S6S'2
00°000'892"9
00°000'20P'»
00'000°896'S
00'000'r LY‘0e
90'000'002'ZL
a0 000'ee2'S
GO'8Le'ZS8'Fe
00°%82'P66'22
00°000'rL2‘0z
00'000‘0r2‘9t
00°G00'962'0z
(oo'000'¢10'1)
{oo000'286'e)
oo'000'0Sz
00'000'0SZ't
00'000'000"r
00'000'ee9
00'$Zr'o87'z
OO OPS LZy'z
oo'ggz ‘Ove’ L
60°000'000'e
00'000'S+0'e
00'000's0z'z
00'000‘0s9
00'000'0SS'z
90'000'008"}
00'000'S08'r
00°000'rz9'0L
00'000'S88'8
o0'000'EOr'L
00'000°21S'S
o0'000'og0'z
00°000‘000"A1
00'8L¥'99r
oo'ggz'ase't
60'000°%rt'L
00°962'023
90°000'898'%
00'000'%82'9z
0'000'998"45
00°000°2%z
ov'osg'zse
oo'000'szs
00°000'0re
00'000'rr6
60'000'9Lr
00 000'eze'e
00°000'ZEL ‘SE
60'C00'S+¥0's
Aguend

PLOZTOSGSL NYA OWA
9LOZNNPSt $6 SDWM
SLOZNALSL $6 DIM
SLOCNIPSE S'S DIAM

PLOZUAWS) SLEL OWN
PLOTUAVSL SLE°L SWIM
PLOTNAVSL SLEL SWIM
LlocONvEe SS WM
LLOZONVe S'S IM
LEozonwez SS AM
Lbozonwer2 S'S WM
LL0@dASSI SoS NM
ZL0@dASS S2'S WM
CLOTHVWICT S WM
TLOCHVWIZS S WIM
OLOZNVPSL 27 WM
OLOZNVPSL Cp WM
OLOZNVPSL OP WM
GOOZNVEFSL » WIM
GOOZNVWISL > WIAA

Wobl 8L07dESS1 S22 XYOM
Virb 8L0ZdSSS1 S22 XYOM
Vorl yLOZONVLO SLES BO NOXYA
Werk pLOcONVLO SES BD NOXA
Webh pLOcONvic SZe'S BD NOXYA
LLOZONWSE SZL'6 NOSN
LLOZONVSL SZL'6 NOSN
LLOZONWSL SZL'G NOSN
8LOZLOOLO 4 SHN
BLOZLOOLO 4 SHN
SLOZLIOL0 £ SHN
LZOZYVWLO SP OWL
LZOZUVWLO SP OWL
CLOZNN1LO $9 OHL
L$O0Z2D4040 S269 DHL
Lt0Z03G10 SL€°9 DHL
SLOTONVETS LE IGWS
SLOZONVES LL IGINS
SLOZCONVES LL NS
SLOZONVET LL ISWS
O20@daSs! by AIS
Oz0ed3SSi by AIS
OZOZd3SSI bY TIS
SLO@dASSL SZ 31S
SLOedaSSt $22 31S
SLOZd3SS1 S22 FS
PLOENWESL LL HS
PLOZNYPSt LE HYS
PLOZNVPS LL HS

Verh QLOZMd VSL ST CL L1dZIS.
Wert 9L0ZNd VS) S7Sh L1dZIs
Worl 9LOeud WS) SOS! LIZIS
¥10c030¢2 bi NWAZS
GLO7Td3SS+ NYd WSS:
$LO@d3aSSl NYS WAS
SLO@daSS1L Nusa WAS
SLO@d38S1 NYs WAS
SLOceadLO Sz9°4 WAS
SL0@83A10 Szo'2 WAS
SlOZdastO S794 WAS
LLOZAONOE Nad XSWLVS
LLOZAONOE Nad XSALVS
LLOZAONOE Nud XAWLVS
Wrrl SLOTYWINLO SZL XU
VWepl SLOCUVINLO SZ) XY
VrPl SLOCUVWLO SCL XY

SEOZLOOSE SZ'0L IHOU

SLOZLOOSL S2'Ob IHOU

SLOSLOOSL $L'0b THOU

uondusseq

OAVOEEZE.
OdVEEEsCE
OSVEEEEZE
OaVElEescs
Saversres
BSVEPSPES
8SVEPrSres

SAWCCEBEE
SAVECEBES
OLVEZEGES
OLYCZEBES
SdVETESES
Bd VEZEBES
BdVECEbES
LWe2e6EE
LIWECEBES
PYVLEPPES
PW LEDyEsS
eovr.8060
€Dvr29060
€OvrZ906G
6MGOSSCOG
6YBOS3EO6
SMBOSIEVS
pOWOELZOG
vOVOELZOB
POVOELZOE
oxvessess
oxvoesses?
OMYVDeE0ss
LLWOEEORS
LLVOEEORS
SEVL0SL Le
Ssev20S1 28
SEVL0S128
SaVv0SLl8
CSVLLLEOS
ZSVLLLEOS
CSVELLEOS
peavh LE08
PAVE LLEOs
PHVLL Cos
bovuseoes
LovHgsoEes
Lovagg0e8
pVYSbLOES
PYVSPLOES
pYVOPLOEe
LAGPME665
CAVOGLOLS
tdVO6LSI8
@dVOG1ISLB8
ZAVOGLOLE
SrVv96L918
8FVOGLSLE
SFVOGLSLE
LavS6se08
L3vs6escoe
LBVS68E08
BVVPESEPY
SVVPESEYY
OVvVPEb6ry
Lavegoe/2
ravesge.2
baveggs22
disnd
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 48 of 252

psoy e6eg

squeuw0y

LE69P'6e
(ge Lep'Lt)
(99 LS6'ty)

yoedui] AVN

eo 0er'066
e9OL2'222'€

anjea JoyeW SuaNSy

ASB WY 8€:09:6 LLOZ ‘E unr ‘uC pevoday sy - co0z AalueIg ueB:0yj

Szso'eoL 00Sz' POL
Sz90'E0} o0sZ' VOL
adlid SszNOY aoud ang

suojyisod

00'000'196
00°000'L19°E
Anuend

PLOZOACSt NYA OWA
PLOZOAGS| NYA SW
uoydussaq

OSVWOEEZE
OAVWOEEZS
disn3
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 49 of 252

not avaliable via Markit
nat avaliable via Markit

not avaliable via Markit
not avaliabie via Markit

not avaliable via Markit

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 50 of 252

Thorell-Friend-(Describe Meeting with Gottlieb) R-00007 Page 1 of 7
Jason Thorell

[0:00:00]

Hello. Testing, testing, one, two, three. Testing, one, two, three, Testing, testing, one,
two, three. [Pornography playing in background]

[Transcription ends at 0:00:36]
[Transcription begins at 0:46:30]
[Phone ringing]

[Inaudible]

[Turns TV down]

Not much, Just watchin' the game.

Uh, uh, both. I- so I talked to Joe beforehand. He said it sounded like — I can't remember
where we left off when I talked to you, but he said —

[0:47:00]

it sounded like — kind of like, uh, in-between e-mail to Jake just send: “I'd like to meet
you ~ with you, it's urgent, about company pricing rather than like the bold email, which
made sense. The only problem was | saw Jake in the bathroom like 20 minutes before I
sent that e-mail, so he's probably pissed, like why didn't you just tell me in the bathroom
instead of sending me an e-mail, but whatever. He figured out pretty quick. So it was one
of the more nerve-wracking meetings I've ever had in my life, and I just went in there
and, um, Joe told me like created some like talking points and I had it pretty well
scripted, so I brought it in with me and actually had my spy pen on me, so I

recorded. But, uh —

Did I tell Jake that?
[0:48:00]

Oh, I told him I might and he didn't say that's not right to do, so I actually sent him my
recording on e-mail. Uh, I'll bring it home for you. It's nothing . Um, so I went in
there, probably shitting my pants on the way into his office. Um, and talked to Jake for
like a half an hour and just — he said | wanna know — I want you to know what's going on.
You know, it's a delicate situation, um, and I'm tryin’ to look out for my own interest but
protect the firm, blah, blah, blah. Um, I — you know, that Chris brought me into his office
a year and a half ago and did all that shady shit and I think I told you all about that. Um,
and so Jake was like kinda taking notes the whole time and seemed interested and, um —

[0:49:00]

 

www.verbalink.com - Page 1 of 7

A Zo
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 51 of 252

Thorell-Friend-(Describe Meeting with Gottlieb) R-00007 Page 2 of 7
Jason Thorell

one thing he did bring up which was a little disappointing, but fair enough on his part,

was he had said that, um — oh, I'm tryin' to watch the game at the same time. Um, he had
said, well, it's been a year and a half, coulda brought this up sooner, like kinda nicer than
that, like — I'm like, yeah, fair point. I -I did say that, um, when I was brought into Chris!
office, there was no one there and, you know, I could not deny it ‘cause then he knew that
he could definitely fire me right away, so I did build up a little bit of a track record but,
uh, I see your point about a year and a half. Um, so I think like the turning point in the
whole conversation was when I told him I had a lawyer. Because I asked Joe beforehand
should I tell him I have a lawyer? He said yeah, you probably should.

[0:50:00]

Because when I sent the — that e-mail I'll be — I have a serious concern with our, uh,
pricing, and he's probably already pissed. Jake. And then I walk in there with like a
notebook and like printed out piece of paper can see, and then I'm like doing all
this like strategic stuff in the meeting, um, once | told him I had a lawyer, | think he kinda
put everything together and was like: “‘oh fuck”. And he started asking all these questions
about — he didn't ask who | was represented by, but he said what type of lawyer? Is he a
securities lawyer, an employment lawyer? I'm like, well kinda both, and when talkin’ to
Joe, he had said just don't ever say anything about SEC, don't say anything about
whistleblowing. So I knew he's a whistleblower lawyer, um, but I didn't bring that up. I'm
like just employment law, securities law among other things.

[0:51:00]

And I - Jake seemed like really nervous and almost like pissed, so I kind of tapered it off
a little bit and said, you know, Joe — or I didn't say his name, but I'm like we spent very
little time together, I haven't met him in person, it's all in discretion, um, it's more
advisement, I haven't really hired him. And then I — I coupled that with — I didn't tell him
who Joe represented because I didn't wanna feel like I'm threatening him, but I said that
he's like pretty prominent, the only reason he's dealing with me is ‘cause I had a referral
and I don't even know if I'm paying for him, basically referring I can't pay for him. So it
was kind of like a dual approach to be like I'm not spending much time with him to you're
dealing with a —

[0:52:00]

big-time fuckin' lawyer here. Um, and I - 1 — I think that if I hadn't have said that, that I
had lawyered up, and led with that same exact approach, I think I probably would be
sitting on the beach right now and not going back to work. But — not quite that drastic,
but —

No, not right at that meeting, but I think it would have been a downhill slope real fast.
Um, but once I said I had a lawyer, he just got really weird— like perked up big time,
which ideally | don't wanna like have it happen to the head of the company, meaning

 

 

www.verbalink.com - . . _ Page 2 of 7
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 52 of 252

Thorell-Friend-(Describe Meeting with Gottlieb) R-00007 Page 3 of 7
Jason Thorell

have it — like causing much concern, but at the same time, fuck it. My boss put me in
ridiculously illegal, unethical position.

[0:53:00]

So fuck it. And I made that like abundantly, uh, uh, apparent. Like I said, like in-depth
exactly how it went down, that there was no phone calls made, nothing.on e-mail, no
meetings. Chris told me to tell nobody about this, represent that I'm sending out the
prices, and the whole time Jake's like taking notes about this, not really commenting. Um,
so I think the key thing is that he knew I was lawyered up, which who knows — which
now he knows why I'm doing what I'm doing, which is playing kinda hardball. And — and
he's probably very concerned about it, which probably should be. Um, and he left it at
that like, um, he's like I gotta talk to compliance, and —

[0:54:00]

he's like you'll get a call — you'll probably get a call from compliance, so we'll see what
happens. I'll probably get a call tomorrow.

Um, I don't know. I'm not too worried about compliance. Like I am but I'm not nearly —
much less stressful than this meeting ‘cause compliance is like the police force, but
they're like idiots, so I'm gonna be straightforward, but like I'm not dealing with anyone
with like a lotta brain power, so I'm not likely intimidated. Whatever, I'll -

Jake? Yeah, | met with the head of the company.

Guy makes $22 million a year, $4 billion hedge fund and I'm — I’m walking in there with
a stealth pen recording,(Laughs) tryin’ to take him down.

[heard he pulls down $22 million a year.

[0:55:00]

And I'm basically inferring implicit way I'm lawyered up with one of the big-time
lawyers in New York City and I have like your PM being like ridiculously illegal and
breaking like all kinds of laws. And he —

He might. He might. He acted like he didn't. I didn't ask. Um, he might. I don't know,
No, you don't wanna ask that question. |
[0:56:00]

Like my ~ my whole thing, the first thing I said when I walked in was, well, thanks for

like taking the time to meet with me. But he's like ten minutes said it was urgent,
so no wonder, but after that, | was like, you know, this is a very, um, like informed

 

www.verbalink.com Page 3 of 7
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 53 of 252

Thorell-Friend-(Describe Meeting with Gottlieb) R-00007 Page 4 of 7
Jason Thorell

meeting. Um, it's very sensitive subject, and I just want you to know that it — there's a
lotta deliberation in my mind about who to meet, and I'm tryin’ to protect myself as much
as respecting the firm. And then I went on to explain. And I said that like numerous
times. And then it got a little uncomfortable because I just wanted him to like kinda read
between the lines and figure it out, and when I said like ~

[0:57:00]

I'm tryin’ to like balance it between like respecting — you know, lookin' out for my safety
and respecting the firm, he was kind of — at one point was like, well what does that mean?
Like what's the alternative to respecting the firm or something like that? He — he was
throwing the bait out to see if I would throw like SEC lawsuit or — or whistleblowing.
That's what he wanted me to say. But I was well coached by Joe to say don't mention
those words at all. And he tried to bait me a couple of times to say 'em, and I just dodged
it, so it's good. Because if you say it, it's just like taking it to like another level beyond
belief. So what's the point, you know? He probably figures that. And — and the whole
thing is once — once he ~ once I told him I was lawyered up, I had like —

[0:58:00]

a big time lawyer, but can't really pay him 'cause you don't pay me, in a way, I think he
got everything — now I think he understands everything I'm doing because it might have
pissed him off with the whole thing, but he's like, Jason's concerned and got a lawyer,
guy knows what he's doing, and, um, he's — he's being very methodical about what he
does, so he's probably pretty concerned. So-

No, not quite. He touched on that. Like he — he — like the whole time he —
[0:59;00]

he was tryin' to bait me into like — like saying too much 'cause he would throw out like,
"So how's it going with you and Chris?" Um, and he must know I hate him 'cause I do.
Um, but I'm not gonna go for that, so I was like, you know, you can't — you can't say, oh,
I love the guy, he's great because he — he'd know I'm full of shit, so it's just about playing
the right midground, and I'm like, well, you know, it's — our day-to-day dialog is very
civil. Um, he travels a lot so I don't see him in person and I — I talk to him on the phone,
he's very responsive, but at the same time, the reason I'm here is because, like I felt like,
Chris would fire me immediately, you know, after

[1:00:00]

putting me in that uncomfortable situation. So everything I said was kinda like with
balance.

Yeah, it was very, very tight. Um, I don't know. Jake was kinda like, um, said something
about like he could go to compliance versus me, and I was like, Jake, believe me, I

 

www.verbalink.com — - Page 4 of 7
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 54 of 252

Thorell-Friend-(Describe Meeting with Gottlieb) R-00007 Page 5 of 7
Jason Thorell

thought about that beyond belief, and I just felt like it was more respectful to go to you
because, whether or not I went to compliance, HR, to Chris, it's all gonna go to you, so
here I am, like, you know, ballsy move. Like I wanted him to know that, and I think he
acknowledged that and he's like, yeah, I hear ya, I see what you mean.

[1:01:00]

But I don't know, I don't really trust the guy, I don’t — I don't trust him. I don't distrust
him, but I definitely don't trust him. So —

Yeah, well he — if he doesn't — if he didn't know what Chris is doing, he did a damn good
job of acting like he didn’t knew. He didn't — like he knew — did not know what he was
doing. Because I think he — he knows like Chris is mismarking the book. I didn't think he
—I| don't think he knows that I was the one like just forwarding e-mails___, but he may
have. I don't know. I don't give a shit. If he didn't, he should have.

Well, I — I didn't let him ask that because —
[1:02:00]

I wanted to let him know in — in no uncertain terms that I probably ~ I —- I — as soon as I
got home, I listened to the recording again, which by the way, the pen is fuckin’ badass.
Um, and I said probably three or four times, which is good 'cause I knew it was key, is to
say, "Jake, my only intention is just to fix this. I don't wanna be involved in this pricing
process the way it is. I just wanna fix it and move on and — and be, you know, valuable to
the firm as a credit trader going forward." And I probably said that three times just to
make sure because | was instructed not to say like SEC or blow the whistle, so I kept
pressing on that — that's my only goal. And it is, so | hopefully put his concern that he is
‘cause he looked fuckin’ completely distraught —

[1:03:00]
when he knew I was lawyered up.

No, I haven't. | — I've talked to him only over the phone. So I talked to him like two times
before this, and then tonight when I got home, I called him at like 6:15, 6:30, called me
back a little bit later. Um, and I walked him through what happened and then he — he
didn't ask for it, but I was like I recorded the whole thing so I'll send that to you. He's like
a really chill lawyer. I like him. Like a lotta lawyers, they're like traders in a way where
like everything they say is so staged. It's like they have very deliberate and careful words
and they're like always on the witness stand. It's hard to even — like they talk in circles.

[1:04:00]

Um, but Joe's cool, he's laid back and just like I feel like I can shoot the shit with him and
not worry about being — like talking with a lawyer like on a witness stand. Uh, so

 

 

www.verbalink.com a Page 5 of 7
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 55 of 252

Thorell-Friend-(Describe Meeting with Gottlieb) R-00007 Page 6 of 7
Jason Thorell —

anyway, so I talked to him, and then I sent him the — actually downloaded the audio file,
um, the whole recording and sent that to him and, uh, I'm like if you wanna listen to it, go
ahead. :

I think he's probably gonna charge me, but it's not a big deal, um, 'cause he's done like a
lot for me, uh, and that he knows like — I don't think the reason he asked me my salary
was to figure out how much they pay me, but he could infer off that. Like, he hasn't spent
a lotta time, like I think what he's done for me so far has definitely worth a few grand,
you know, so no big deal.

[1:05:00]

No. He said — like | brought it up the first one phone call___ and then he said the next

time we talk, we'll figure that out. And he never brought it up, but he said, um, I plan on

sending you an engagement letter, which | didn't really know what he's talking about, but
they'd send me — they're gonna send me a bill like. So whatever__.

Um, like he's been — compared to the other lawyers I went to the first time, those guys
like didn't do anything for me, and maybe it's because I got — it probably is because I got
referred 'cause Joe's not gonna make much off this no matter what he charges me, but
yeah, so that's probably totally what it is. But the other guys were like hire me over like
they didn't give me shit. So Joe is —

[1:06:00]

Joe's like playing at a very good midground where he charged me a few grand, fine, but
like that's been invaluable.

Yeah. All right, brother.

Well, uh, probably not, but tomorrow I think I'm gonna be getting a call from
compliance, aka the Po-Po. So I'll have to deal with that first. Um, I don't — what's that?

Yeah. Yeah, they do. Joe said there's a slight chance that they could hire an external —
[1:07:00]

lawyer to come and sit with me, in which case he's like definitely call me and then I'm
gonna come in. I'm like definitely will do that, but I don't think they're gonna do that at
all.

Yeah, I asked him that and he's like, yeah, they probably would tell you. And he's like
you could have me come in and sit with compliance even if they don't have their external

lawyers, but I like Joe 'cause he's a straight shooter and he's like you probably don't
wanna do that though ‘cause that would be looked upon as very aggressive. I'm like yeah.

‘www.verbalink.com . . Oo - a _ Page 6 of 7
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 56 of 252

Thorell-Friend-(Describe Meeting with Gottlieb) R-00007 Page 7 of 7
Jason Thorell

Like these — these guys like could totally fuck me, these lawyers, because I know nothing
about law. I know about finance, and he could totally manipulate the situation and
escalate it, just —

[1:08:00]

blow it up so I'm like blowing the whistle, I'm gettin’ my life in disarray, but he's like ~ he
seems like a really cool straight shooter, so very glad to have him, yeah.

I will.
All right, dog. Bye.

[Transcription ends at 1:08:23]

 

 

www. verbalink.com . . . . Page 7 of 7
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 57 of 252

2 dan of

: Pe
EERLSEP Ast Reo

   

| certify that the foregoing documents were transcribed by Verbal Ink based on the audio files submitted
by (Client Name) which were provided on (Date of File Submission}. The provided files were:

 

Run- Billable | File Title
Time Minutes

 

 

Thorell-Friend-(Describe Meeting with Gottlieb) R-O0007

 

 

 

 

* These transcripts were completed to the best of our ability.
*No words from the speaker in the recording have been changed or paraphrased.

* Allemployees of Verbal Ink are bound by a non-disclosure agreement.

Q te : \\ UD / 7
7 pn
i Wr WSN
Armando Reif Date

Account Executive

Verbal Ink

11835 W. Olympic Bivd., Suite 1020E Las Angeles, CA 90064 877-267-0990 www.verbalink.com
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 58 of 252

CONFIDENTIAL SETTLEMENT AGREEMENT

This Confidential Settlement Agreement (“Agreement”) is by and between Jason
Thorell (“Thorell” or Employee”) and Visium Asset Management, LP (‘‘Visium” or the
“Company”).

WHEREAS, Thorell was employed by Visium commencing as of January 20,
2011;

WHEREAS, Employee’s employment with the Company was terminated
effective November 12, 2013 (the “Termination Date”);

WHEREAS, Thorell has asserted that he was terminated unlawfully and the
Company has denied such allegations, and

WHEREAS, the parties have agreed to settle, compromise and resolve Thorell’s
claims against the Company and its affiliates and related entities for the purpose of avoiding the
costs, uncertainties and burdens of litigation; and

NOW, THEREFORE, in exchange for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as follows:

1, This Agreement shall become effective upon the execution by all parties
(the “Effective Date”).

2. Subject to the terms set forth herein, within five (5) business days of the
Effective Date, the Company shall pay to Thorell the sum of One Hundred Seventy Five
Thousand Dollars ($175,000.00), less applicable deductions and withholdings, in full and final
settlement of Thorell’s claims. .

3, Thorell acknowledges and agrees that the payments set forth in paragraph
2 include, without limitation, any and all amounts due or arguably due to him on account of

wages, bonuses, salary, separation pay, incentive compensation, deferred compensation, profits

3507-15
Thorell

Al?)
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 59 of 252

interests, partners unit plan, vacation pay, paid time off, benefits or any other form of
compensation from the Company or any of its affiliates or related entities.
4, Thorell and Visium each shall bear their own costs, attorneys’ fees and

expenses incurred in connection with the settlement negotiations and the preparation and

negotiation of this Agreement.

5. In exchange for the payments and benefits set forth above and other good

and valuable consideration, the-receipt-and-suffieiency-of-which-is- hereby-acknowledged; ~~ ~

Thorell, on behalf of himself and his heirs, executors, administrators, representatives and assigns,
hereby forever unconditionally and irrevocably releases and discharges the Company and each of
its affiliates, predecessors, successors, assigns and related investment vehicles, any employee
benefit plans established or maintained by any of the foregoing entities and each and all of their
respective current and former officers, directors, members, employees, trustees, agents,

attorneys, representatives, partners, advisors and shareholders, (collectively and individually, the
“Released Parties”), from any and all claims, causes of action, complaints, agreements, promises
(express or implied), contracts, undertakings, covenants, guarantees, grievances, liabilities,
damages, rights, obligations, expenses, debts and demands whatsoever, in law or equity, known
or unknown, whether present or future, and of whatsoever kind or nature, which Thorell, his
heirs, executors, administrators, representatives and assigns ever had, now have or hereafter can,
shall or may have, for, upon, or by reason of any alleged or actual matter, cause or thing from the
beginning of time until the date Thorell signs this Agreement, including, but not limited to, those
arising out of, in connection with or relating in any way to the terms and conditions of Thorell’s

employment or the cessation of his employment.

 
oe

Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 60 of 252

‘Thorell understands and acknowledges that by signing this Agreement he is
waiving and releasing any and all claims he may have concerning the terms and conditieas of his
employment and the termination of his employment under any federal, state, city or local law,
including those prohibiting discrimination on the basis of sex, age, race, color, disability,
religion, creed, national origin, ancestry, sexual orientation, pregnancy, handicap, marital status,
citizenship or any other protected factor or characteristic, prohibiting discrimination for
requesting or taking a family or medical leave, prohibiting discrimination with regard to benefits
or any other terms and conditions of employment, or prohibiting retaliation in connection with
any complaint or claim of alleged discrimination or harassment and that he intends to do so, As
such, this release includes, but is not limited to, any claims arising under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the Employee
Retirement Income Security Act (“ERISA”), the Equal Pay Act, the Americans with Disabilities
Act, the Family and Medical Leave Act of 1993, the Worker Adjustment and Retraining
Notification Act (“WARN”), the Uniformed Services Employment and Reemployment Rights
Act, the U.S. Sarbanes Oxley Act of 2002, §§ 748(h)(1), 922(1)(1) and 1057 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act, the New York State Labor Law, the New
York State and New York City Human Rights Laws, cach as amended, and any other federal,
state or local statute or the common law.

‘Thorell hereby intends to expressly waive and relinquish, to the fullest extent
permitted by law, all claims he may have against the Released Parties whether or not known or
suspected {o exist in his favor at the time of executing this Agreement. Thorell further
acknowledges that he is aware that he may hereafter discover facts in addition to or different

from those which he now knows or believes to be truce with respect to the subject matter of this
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 61 of 252

Agreement, but it is his intention to, and he does fully, finally and forever settle and release any
and all claims against the Released Parties in any forum whatsoever, whether known or
unknown, suspected or unsuspected, which now exist, may hereafter exist, or heretofore have
axisted and without regard to the subsequent discovery or existence of such different additional
facts.
6. Thorell represents and warrants that he has not filed any claim, action,
lawsuit, charge, complaint; arbitration or proceeding of any kind-against the Company or any of - cit a nae nae semen
the Released Parties, Thorel] further covenants and agrees that he will not bring any claim, | \
action, lawsuit, charge, complaint, arbitration or proceeding of any kind, at law or in equity,
against the Company or any of the Released Parties arising out of, in connection with or relating
in any way to his employment or the termination of his employment or any of the claims released
in paragraph 5 above. In the event Thorell violates this paragraph, Thorell agrees to pay all costs
and expenses of defending against any such claim, action, lawsuit, charge, complaint, arbitration j
or proceeding incurred by the Company or any of the Released Parties, including reasonable
attorneys’ fees. Nothing herein, however shall prevent Thorell from enforcing the terms of this
Agreement,
7. Thorell represents that during his employment he had access to and
possession of confidential and proprietary information about the Released Parties, their business,
their clients and prospective clients, investors and prospective investors, service providers,
vendors and information concerning other parties which the Released Parties agreed to hold in
confidence (“Confidential Information”). Such Confidential Information includes but is not
limited to any securities trading strategies, concepts, ideas, or plans; trade secrets, trading studies

and analyses, and computer trading program systems relating to the Released Parties; inventions,
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 62 of 252

marketing plans, product plans, business strategies, financial information (including but not
limited to any written information regarding the investment or trading performance or results of
. the Released Parties or any other employee, manager, or affiliate of the Released Parties),
forecasts, personnel information and customer information. Confidential Information also
includes, but is not limited to: knowledge of the Released Parties’ operations; technical and
scientific information; information relating to software architecture, design or code; research and
development information; plans or projections; current and prospective customer and/or investor
lists, advertiser lists, supplier lists, customer sales analyses, and price lists; and any other non-
public information concerning the Released Parties’ business. Thorell acknowledges the trade
secret status of the Confidential Information, and that the Confidential Information constitutes a
legitimate protectable interest of the Company. Thorell acknowledges that this Confidential
Information is among the Company’s most important business assets, that the value of this
Confidential Information would be diminished or extinguished by disclosure and that by reason
of such disclosure, the Company will suffer immediate and irreparable injury.

Thorell represents and warrants that during his employment he did not at any time
disclose to any person or use for his benefit or the benefit of others (except in the performance of
his obligations as an employee of the Company), any such Confidential Information obtained by
him, Thorell further acknowledges and agrees that at all times following the cessation of his
employment he will keep and hold all such Confidential Information in strict confidence and
trust, and will not use, publish or disclose or permit others to use, publish or disclose in any
manner, whether in written or oral form or otherwise (including but not limited to disclosure by -

means of speeches, papers or interviews), any Confidential Information without the prior written
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 63 of 252

at ai |
ano by USN
xcept as May be regis ©
consent of the Company, OXOSP ’
12 below.
8. Thorell understands that all documents (including computer records,
facsimiles and e-mail) and materials created, received or transmitted in connection with his work
or using the Company’s facilities are the Company’s property. Thorell hereby represents thal,
within two (2) business days after the Effective Date, he will destroy or deliver fo the Company
all docurnents and materials of any nature pertaining to his work with the Company. Under no
circumstances will ‘Thorell retain any property of the Company, or any documents or materials or
copies thereof containing any Confidential Information. further, Thorell represents that within
five (5) business days after the Effective Date, he will retum to the Company all Company
property and equipment of any kind in his possession or under his control, This includes
computer equipment (hardware and software), BlackBeery, iPhone, smartphone or similar
device, iPad, tablet, credit cards, office keys, security access cards, badges, identification cards
and all files, documents, copies (including drafis) of any documentation or Information (however
stored), relating to the business of the Released Parties, thelr clients or prospective clients and
investors or prospective investors. ‘Thorell farther represents that he has downloaded onto a disk
__ or flash drive and retumed to the Company's Chief Compliance Officer any Company property
stored or saved on any computer, storage device or cloud storage system (excluding those at the
Company’s offices) he has used or has access to, and has taken and will take all steps necessary
to pirge any and all Company property permanently from any such computer, storage device or
cloud storage system he has used or has access to (excluding those at the Company’s offices).
9, (a)  Thorell agrees that he will not at any time disparage, erlticize or

ridicule any of the Released Parties, or make any negative public comments, whether by way of

6
. Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 64 of 252

news interviews, posting comments on, or publishing internet blogs or webpages (whether or not
done anonymously or pseudonymously), publishing and/or circulating any other form of media,
or the expression of his personal views, opinions or judgments to the media, internet blogs and
webpages, or otherwise (whether or not done anonymously or pseudonymously), or to current or
former officers, directors or employees of the Company or its affiliates, or to any third party |
within the financial services or investment management communities.

(b)  Visium shall instruct those individuals holding the title of Chief
Investment Officer, Chief Administrative Officer, Chief Financial Officer, Chief Compliance
Officer and General Counse! as of the Effective Date not to at any time disparage, criticize or
ridicule Thorell, or make any negative public comments, whether by way of news interviews,
posting comments on, or publishing internet blogs or webpages (whether or not done
anonymously or pseudonymously), publishing and/or circulating any other form of media, or the
expression of their personal views, opinions or judgments to the media, internet blogs and
webpages, or otherwise (whether or not done anonymously or pseudonymously), or to current or
former officers, directors or employees of the Company or its affiliates, or to any third party
within the financial services or investment management communities.

(c) Thorell shall direct prospective employers requesting a reference to
Visium’s Human Resources Department. In response to any inquiry or request for a reference
from a prospective employer of Thorell, Visium’s Human Resources Department will provide a
neutral reference consisting only of confirmation of Thorell’s dates of employment and his last
position held and a statement that providing any additional information is prohibited by Visium’s

personnel policies.
 

   

Case 1:16-cr-00483-JSR Document 143Filed 11/20/19 Page 65 of 252

10, (a) Thorell acknowledges and agrees that that the terms and conditions
of this Agreement, the settlement negotiations that led up to this Agreement, the amount and
form of consideration, and the existence of this Agreement (together, “Settlement Information”)
are confidential and sensitive information and represents and agrees that he has not and will not
disclose any Settlement Information to any third party other than (i) to his immediate farnily,
attomeys or, with respect to the amount and form of consideration hereunder only, his accountant
or tax preparer, and then only after securing the agreement ofsuch individual to maintain the
confidentiality of the Agreement and its terms and of ils existence, (1) in response to a subpoena,
repulator’s request or other legal process, subject to the provisions of paragraph 12 below.

(b) — Visium acknowledges and agree that the Settlement Information is
confidential and sensitive information and represents and agrees that it will not disclose any
Settlement Information to any third party other than (o its employees with a business need to
know, ils allarneys, accountants, or tux advisors, or as otherwise required by law, regulation or
business necessity, or in response to a subpoena, regulator's request, or other legal process.

(o) Notwithstanding the foregoing, it shall not be deemed a breach of this
paragraph 10 for either party to reference, use or submit this Agreement in any bona fide dispute
seeking to enforce the terms of this Agreement, except that the parties agree that they will use
their best efforts to seek to file any documents that reference this Agreement or any of its terms
under seal, subject to and in accordance with any applicable rules of court or the assigned
judge's individual practices,

Vi, (a) Thorell agrees to cooperate fully in all respects with the Released
Parties In connection with any and all existing or future claims, investigations, arbitrations,
any of the Released Parties which relate to his

proceedings, Htigations or examinations involving

a
Case 1:16-cr-00483-JSR Document.143~ Filed 11/20/19 Page 66 of 252

 

service, This cooperation shall include, without limitation, making himself available on
reasonable notice for interviews and other communications wilh in-house and outside counse!
acting on behalf of the Company in connection with any such matter and appearing without a
subpoena for a deposition or to give testimony in any hearing, trial or arbitration at the request of
the Company. Nothing herein shall limit Thorell’s right to representation by an attomey of his
choosing (and at his expense) in connection with any such cooperation, including interviews or
other communications with Visium's in-house or outside counsel,

(b) For the avoidance of doubt, nothing in this paragraph 1) or elsewhere in
the Agreement is intended in any way to prevent Thorell from testifying Cully and truthfully in
any action or proceeding or in connection with any regulatory matter.

12. In the event Thorell receives a subpoena or other legal process (including,
to the extent permitted by applicable law, rule or regulation, a request by regulators) related fo
his employment with the Company, or requesting disclosure of Confidential Information or
Settlement Information, he shall promptly notify the Company’s General Counsel in writing so
that the Company will have adequate time to consider and take any appropriate action to object
to such disclosure or preserve the confidentiality of any information sought, Nothing in this
subsection shall prohibit Thorell from complying with any lawful subpoena, legal process or
court order or laking any other actions affirmatively required by law.

13. Notwithstanding any provisions in this Agreement to the conirary, no
promise, representation, warranty, covenant or restriction in this Agreement shall limit, restrict,
or apply in any way, to Thorell’s right to file or his participation in any investigative proceeding
of any federal, state, or local government agency or to Thorell’s provision of truthful information

in connection with any such proceeding, Thorcell agrees that in connection with any such
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 67 of 252

aA \

aw

af individual monell vont

titled to recovery of ind ‘ aye ee

. let soayast ty 9
hrough asserung 4 claim aga?

proceeding, he shall not be ¢n

remedies that he could have obtained t

Parties,

14. This Agreement amicably resolves any issues between the parties and they

apree that this Agreement shall neither be interpreted nor construed as an admission of any
wrongdoing or liability on the part of Visium or any of the Released Parties.

15, This Agreement shall be governed by and consirued in accordance with
the laws of the State of New York without regard to principles of conflicts of law, The parties
agree that any and all actions and proceedings arising out of or relating to this Agreement shall
be heard and determined exclusively in, and the parties hereto agree to submit to the exclusive
jurisdiction of, any New York state or federal court, in cach case sitting in the Borough of
Manhattan.

16, ‘Thorell has read this Agreement, has had an adequate opportunity to
review its terms and consult with counsel of his choice and at his own expense in connection
with the decision to enter into this Agreement, understands its terms and consequences and is
executing ii freely and voluntarily.

17, Inthe event Employce breaches this Agreement, the Company’s
obligations shall cease and it shall be entitled to recover all amounts paid under this Agreement
in addition to any other remedies at law or in equity if may have.

18. [fany provision of this Agreement shall be held invalid, Mogal or
unenforceable in ary jurisdiction, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impatred, and the parties

undertake to implement all efforts which are necessary, desirable and sufficient to amend,
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 68 of 252

supplement or substitute all and any such invalid, illegal or unenforceable provisions with
enforceable and valid provisions which would produce as nearly as may be possible to the fullest
extent afforded under the-law the result previously intended by the parties without renegotiation oo. awae
of any material terms and conditions stipulated herein.

19, This Agreement shall be binding on and shall inure to the benefit of
Employee’s heirs, executors, administrators, representatives and assigns and the Company’s
successors in interest and assigns. Employee may not assign any of his rights or duties
hereunder, except with the written consent of the Company. Employee represents and warrants
that he has not assigned or attempted to assign any rights or claims he may have against any of
the Released Parties at any time prior to signing this Agreement.

20. Except as expressly provided herein, this Agreement contains the entire
agreement between Employee and the Company and supersedes und cancels any prior agreement .., .
or understanding between the parties on the subjects covered herein, No agreements,
representations or statements of either party not contained in this Agreement shall bind that
party, Employee acknowledges that he has not relied on any statements, representations or
promised not specifically contained in this Agreement. This Agreement can be modified, or any
of its provisions waived, only in writing signed by both parties.

21. This Agreement may be signed in separate counterparts, each of which
taken together shall constitute a single instrument. The parties agree to accept a fax or pdf
signature as a fully binding original, provided that cach party also exchanges an ink-signed

original.

1]
Case 1:16-cr-00483-JSR Document: 443 Filed 11/20/19 Page 69 of 252

IN WITNESS WHEREOT, the parties have executed this Agoentert

VISTUM ASSET MANAGEMENT, LP

 

By: we . Yicaw Sener
NAME
“TITLE

Date: Jun @ (3, 20) 44

zpos

V4 THC “|
A 4 if

a!

C Ivar, | 3, 2/4

12
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 70 of 252

Conv Jason (Tell Jason Something wrong) 5.12.13 revised plus certificate....Revision vs2 Page 1 of 17

[0:00:00]

Thorell:

Stefan:

Thorell:

Stefan:

Thorell:
Stefan:
[0:01:00]
Thorell:

Stefan:

Thorell:

Thorell, Stefan

 

 

Right. Yeah, | suppose I should do that. I guess it would get back
to Chris but my job would then be safe, you know.

No, I don't think it would be. I mean they would probably still end
up — like once you report to compliance, like, I don't know. They
might try to bury it. Likely, they'll try to bury it. They might get rid
of you and threaten to sue you if you disclose it or disparage
anything. You know, who knows? Like there’s like — it’s kinda
like they --

Well no, it could be the other way around. It could be they don't
want to — they know they're in the wrong. They don't want to deal
with someone who has, could have evidence to -- I mean that's like
serious shit, mismarking a book.

I know. I mean the problem is it's so prevalent that it's like — like,
Chris has been doing this since that book started, under Jake’s --

Yes.

Jake has told him effectively to do that.

Yes.

You know, and his arguments were, well, you know, the — you
know, well, it's a we have one investor and it doesn't really make
a difference. They just want to see volatility, uh, or they'll make
some excuse like on valuation of, uh, ATI.

He'll set a valuation based on an above the line EBITDA as
opposed to, like, bottom line EBITDA, or like the one that really
kinda got me and it was like this is just beyond wrong.

And that's, like, when I decided to have that, like, to expedite my
exit from there and have that conversation, and I did not want to be
around for that marking of that situation, was when they finally
said — when, when I found out, when, when I found out that the —
and I disclosed this to Jake and to Chris, that the proforma
estimates have come down significantly from positive, like, $12
million EBITDA, to negative EBITDA for the next two years.

Mmm-hmim.

Page 1 of 17

AlZa2 pPi-lF
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 71 of 252

Conv Jason (Tell Jason Something wrong) 5.12.13 revised plus certificate....Revision vs2 Page 2 of 17

Stefan:

[0:02:00]

Thorell:

Stefan:

Thorell:

Stefan:

Thorell:

Stefan:

Thorell:
Stefan:
Thorell:
[0:03:00]

Stefan:

Thorell;

Stefan:

Thorell, Stefan

Like, Chris has said “we don't have to disclose that. This is
backward-looking, this is on trailing, so we only have to use
estimates, uh, when we're marking this thing based on where those
estimates were back in December, which seems like ridiculous to
me.

It seems completely ridiculous.

It sounds ridiculous but he's saying that that's the — he's already
spoken to Ku and it's only based on a trailing number. No
[interference] I mean, like if it were anything else, a public
company, the stock would be down like 60 percent.

I hear you.

So I mean he's concealing this and, I mean I told you about China
Med. Like I spoke to a couple of guys at DuPont and stuff like that.
They all this thing marked at a penny. Like, Chris is the only one
that has this marked where he has it.

Yeah, it traces at a penny several times.

I know, but, like, he's the only one who has it marked there and his
argument is that we're part of a directing class that's gonna get all
of the proceeds. It's like, it's like ridiculous.

{t's bullshit.
It's completely bullshit.

It's bullshit.

But I'm just concerned for you that, like, I'll find out more from
Rahul but, like, uh, uh —.

I'm gonna — so yeah, if you could find out more. I would even meet
with, with Bart and Rahul. I know most of those guys and I don't
know what to. I can see why they're pissed and I guess, like, that's
the angle that it would take but I mean --

This is —I don't, I don't know if they're doing — if they're taking
this personally. Like, they're, like — it's, like, it's because Visium is
suing them or Visium is suing Rahul and, and, and really fucking

 

Page 2 of 17
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 72 of 252

Conv Jason (Tell Jason Something wrong) 5.12.13 revised plus certificate....Revision vs2_ Page 3 of 17

Thorell:

Stefan:

Thorell:

Stefan:

Thorell;

[0:04:00]
Stefan:

Thorell:

Stefan:
Thorell:
Stefan:

Thorell:

Stefan:

Thorell:

Stefan:

Thorell:

; Thorell, Stefan .

with them that they want to use this as their advantage to their edge
and, like, there's a lot of disdain going on. Like, I don't know.

Yeah.

I mean, like, the conversations from their lawyers were almost like
you need to -- you need to, uh, report to the SEC.

Yeah.

So, I mean something could happen there, like, I - and that whole
place could blow up if that if this gets out.

Um, yeah. I, | would actually — before they pull the trigger on this I
wouldn’t mind like talking to those guys.

Yeah,

Um, and either like, aligning myself and getting ready to resign
and joining, because either way if they go that route I'm gonna be
involved and I'm gonna be -- I'm gonna be taken down or one of
them is gonna be taken down.

I mean you might be; you might be scapegoated and they might -.
Yeah.

-- like call the SEC and have you -.

No, I think I should preempt it and either align with these guys or
try and talk ‘em out of it or — but they — they can do it, if they
could do it but it just sucks that --

Yeah, what I — what I think you should do is you need to find
yourself, uh, an attorney and, and disclose this to them what's
going on at Visium. Um, I mean, hopefully, this whole thing kind
of like does not come out right now, for many reasons.

Yeah.

Like, one of the reasons is also my sister is in settlement
negotiations.

Mm-hmm.

 

 

 

Page 3 of 17
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 73 of 252

Conv Jason (Tell Jason Something wrong) 5.12.13 revised plus certificate....Revision vs2 Page 4 of 17

Thorell, Stefan

 

 

Stefan:
[0:05:00]
Thorell;

Stefan:

Thorell:
Stefan:

Thorell:

Stefan:
Thorell:
Stefan:
Thorell:

Stefan:

Thorell:

Stefan:

Thorell:
Stefan:

Thorell:

And she doesn't want this whole thing to blow up, obviously.

Yeah.

So, I don't, you know, uh, hopefully this, this could get done. But,
like, I would start making my exit, ‘cause you don't, you don’t want
to be there when that happens because they're definitely gonna
scapegoat you. There's no fucking question in my mind that they're
gonna turn, point the fingers at you and say that it's been you doing
it and -.

Yeah,

They might have the cops come in and take you out in cuffs.

Yeah. I just don't know what I could have done differently. Like as
soon as Chris told me that, I was just like speechless. I couldn't
believe he was asking me, but what do you do? Do you say no? He
is gonna want to fire you, and you could try and sue but it's just
like a path I didn't want to take.

Yeah, no, | understand.

So you know --

I understand,

Yeah.

Yeah. But, like, somehow you need to document this to protect
your ass is my point, like, and I've done that for myself.

Yeah.

Like, I have recorded every conversation I've had with Chris when
he's asked me to mark shit, where to mark it.

Like, verbally?
Yeah, I've tape recorded every conversation with Chris.

Oh, so you have like a pen or something?

 

 

 

 

Page 4 of 17
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 74 of 252

Conv Jason (Tell Jason Something wrong) 5.12.13 revised plus certificate....Revision vs2_ Page 5 of 17

Stefan:
[0:06:00]
Thorell:

Stefan:

Thorell:

Stefan:

Thorell:

Stefan:
Thorell;
Stefan:
Thorell:

Stefan:
Thorell;

Stefan:

[0:07:00]

Thorell:

Stefan:

Thorell, Stefan

What's that?

Is it like a voice recorder or phone recorder?

I have a -- I have a small voice recorder that I carry with me on the
phone or around the office and I documented everything. So -.

Yeah, I thought about doing that but technically | was told if you
hook up a voice recorder to a phone internally, you'd have to let
the other party know.

Actually, that's not true. Legally, you — as long as you're part of a
conversation in the state of New York, you're allowed to record it.
What you can't do -.

Okay.

What you need to disclose is if you're not a party to the
conversation you need to disclose that you are recording the
conversation. If you are the person -.

Okay.

In the discussion, you're allowed to tape record it without
disclosing it.

Okay. Um, what about if, if you're not on the phone, like, in
someone's office, can you tape it?

Yeah. Any conversation can be tape recorded that you're a part of.
All right.

What you can't do is like be part of — like not be part of a

~ conversation and tape record something.

Yeah, yeah, I understand. Wish I had that initial request tape
recorded.

Yeah. Yeah, so, I mean you should probably document at least one
incident of that, where he asked you to do that, like, month end to
just cover your ass.

 

Page 5 of 17
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 75 of 252

Conv Jason (Tell Jason Something wrong) 5.12.13 revised plus certificate....Revision vs2 Page 6 of 17
Thorell, Stefan

Thorell: Well, yeah, but the thing is he doesn't ask me to do it, he’ll forward
me the e-mail, um and -- of what he wants marked and then I just,
uh -- I re-paste it to like a separate e-mail, reattach it and I send it
out as if it was my own.

But that's all, like -- that's all on e-mail, like people can see — they
could go in there and see Chris sending me the thing and then me
just sending the exact same thing out to ops with my name on it.

Stefan: Yeah, but you should print that out, but what about the — oh, he is
sending you e-mail with the levels?

Thorell; Yeah, and then, like, I'll take his e-mail and take it then if they --

Stefan: Wait a second, wait a second, he is e-mailing you levels?

Thorell: Yeah. So that's all the proof I need, right? Because it goes to me,
directly just to me, I take the e-mail, instead of forwarding it, I

[0:08:00] copy it and save the file, and then I resend with, with me sending it

out with his file attached.

Stefan: Abh, but back up a second, back up a second. Look, 'cause this is
like something different than the way he's operated in the past.

So Chris is sending you an e-mail with, like, China Med, he's like
— and it will say these are the levels | think they are 50 cents and
all that, and he sends you that e-mail to your Visium address from
his Visium address.

Thorell: Yeah.

Stefan: All right. He is a fucking idiot, by the way.

Thorell: Yeah.

Stefan: He is so fucking stupid. That is the dumbest thing.

Thorell: Yeah.

Stefan: He is not even smart enough to cover his tracks.

Thorell: Right. I mean I’d basically just get that and then I would get

backup from, from him, you, whoever, and then I have officially —

 

 

Page 6 of 17
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 76 of 252

Conv Jason (Tell Jason Something wrong) 5.12.13 revised plus certificate....Revision vs2 Page 7 of 17

Thorell, Stefan

 

Stefan:

Thorell:

Stefan:
[0:09:00]

Thorell:

Stefan:

Thorell;

Stefan:

[0:10:00]

Thorell:

Stefan:

Thorell:

Stefan:

Thorell:

What you need to do, what you need to do is, uh, print that e-mail
out.

Yeah.

So, every time he sends you that e-mail or, like, like that’s all the
proof you really need, really.

Right. So I almost want to be aligned with these guys, but, uh,
when you meet with them sce what they say and just — I don't mind
if you just say, like, in fact, I kinda wouldn't — I would prefer if
you don't mind just saying, like, I don't know if you want to tell
them all this.

But just — if they're gonna go try and take Credit down, I don't
think they really give a shit about me at this point. Um, but I'm
directly implicated, so I'm gonna have to try and figure out how to
protect myself but that’s --

Yeah. I mean you, you get that, you get that e-mail. I mean, uh, if
this is gonna go down, like before this goes down also I'm gonna
get myself a criminal attorney.

Mmm-bhmm.

Uh, right now J just have, uh, an employment attorney advising me
but, yeah, I'll have to get a criminal attorney and, like, watch --
wait for them to fucking try to throw me under the bus and then,

you know, and, and do it preemptively.

And, you know, like, if they're gonna go public with this, that
whole -- like, that whole thing is going down.

So they —

And they're gonna — there is no question that they will point
fingers at other parties and Chris will be, like, whoa, I didn't know,
like, I --

He'll blame it on me.

It was a trader's job to get the levels, you know, and like that was
it.

Yeah.

 

Page 7 of 17
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 77 of 252

Conv Jason (Tell Jason Something wrong) 5.12.13 revised plus certificate....Revision vs2 Page 8 of 17

 

Thorell, Stefan

 

 

 

 

Stefan:

Thorell:

Stefan:

Thorell:
Stefan:
[0:11:00]
Thorell:

Stefan:

Thorell:

Stefan:

Thorell:
Stefan:
Thorell:

Stefan:

And he did it because he wanted to get a higher bonus, you know.
He'll play dumb. And Jake does the same thing.

Sure, yeah. I mean I absolutely know I'll be thrown under the bus.
To get an employment attorney is probably the right way to start.
Do you have to pay them upfront?

Uh, I have an employment attorney but, like, he's only gonna
advise you as to, like, get out of your contract and negotiate
settlements for exit and stuff like that.

He's not a, he's not gonna tell you — I mean you know some stuff. I
don't know how much you need at this point until you're ready to
leave.

Yeah.

Right. You usually have to pay him a retainer for consultation, and
like consultation can run -- I mean my guy charged me $780 an
hour.

Uh-oh.

Um, and, uh, Rahul has a guy also that charges him, like, uh, that is
charging him like a flat rate. So, throughout this whole thing he is
charging him like $60,000.

Jesus.

So that's a -- it's a reasonable expense, uh. My attorney is also
charging me — is gonna cap me at $5,000. I've already paid him
$4,000. He'll cap me at $5,000, plus I gotta give him, uh, like 20
percent of, or 10 percent of everything that I'm able to extract out
of Visium, like, from deferred compensation.

Mmm-hmm.

Stuff like that.

All right.

So, it's something like that. So, it's like — it doesn't have to be
60,000. He is, like, in a — he's in a much more litigious battle, like,

he's protecting himself from Visium suing him for $3 million.
Like, I don't think Visium —.

 

 

 

 

Page 8 of 17
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 78 of 252

Conv Jason (Tell Jason Something wrong) 5.12.13 revised plus certificate....Revision vs2. Page 9 of 17

Thorell:
Stefan:
[0:12:00]
Thorell:

Stefan:

Thorell:
Stefan:
Thorell:

Stefan:

[0:13:00]

Thorell;

Stefan:

Thorell, Stefan

Right.

Is gonna sue you for $3 million unless you go out and start
soliciting to start a fund.

Yeah, yeah, yeah.

Right, and I think my case is much better. Even if I did decide to
do something along those lines, I'm not saying I am, but like the
fact that like the history between, uh, Jake and my sister, uh, the
way they manipulated my portfolio, the way they pulled the
portfolio away from me for no legitimate reasons, | don't think
they have a case to kind of bind me to prevent me from starting a
fund or doing anything.

Yeah,
Right.
It doesn't sound like it.

No, it's ridiculous. Um, but yeah. So the reason | asked for your
employment contract, I - do me a favor, look, see if you have one,
um, I'm just kinda curious.

I can make the argument that as of — effectively as of November
when they took my portfolio away, that, uh, that would have
started my noncompete effectively because I was, uh,
constructively terminated as a portfolio manager as of that point.
So, then I would be bound by not that contract but by a contract
that would be more similar to yours.

Yeah. Um, I, you know, | don't recall, like, getting a noncompete
or anything but I guess | could call Lee. | don't know it's the right
move. I could verify it through her but then I don't want it to get to
Ku. It’d look suspicious if I'm checking like my employment
contract. You know what I mean?

No, it, it will and don't, don't you — just check your -- check if your
e-mails. They would have sent you one to your personal e-mail
before you came onboard.

 

Page 9 of 17
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 79 of 252

Conv Jason (Tell Jason Something wrong) 5.12.13 revised plus certificate....Revision vs2 Page 10 of 17

Thorell:

Stefan:
Thorell;

Stefan:

Thorell:
Stefan:

Thorell:

Stefan:
Thorell:
Stefan:
Thorell:
Stefan:
Thorell:
Stefan:
Thorell:
[0:14:00]

Stefan:

Thorell:
Stefan:
Thorell:

Stefan:

Thorell, Stefan _

Yeah, I just did and I didn't see anything. Um, I'll look around a
couple folders but I thought that she --

From, from Steve.
All right.

So Steve -- see it's from Steve Ku. Check your folders, Steve Ku or
Mark Gottlieb.

Yeah.
Or -- right.

Um, I mean I definitely don't have it in my Visium folder. So, I
don't know why -.

Or what about Suzy Redd? Suzy Redd was there, right?
Who?

Was Suzy Redd there when you were, uh, hired?

No, no.

Who was, who was —?

I was talking, J was talking to Vinny, Mark Gottlieb.
Yeah.

Um, that's pretty much it.

All right. Well, check. It would be somebody maybe in the HR at
that point would have sent you something for you to sign. Um -.

Yeah, nothing.
Yeah.
I think we — who did we have for HR then, nobody?

Uh, I mean Vinny was kind of acting as HR a little bit and, uh,
and—

 

Page 10 of 17
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 80 of 252

Conv Jason (Tell Jason Something wrong) 5.12.13 revised plus certificate....Revision vs2 Page 11 of 17

Thorell:

Stefan:

Thorell:

Stefan:

Thorell:

Stefan:

[0:15:00]

Thorell;

Stefan:

Thorell:

Stefan:

Thorell:

Stefan:

Thorell:
Stefan:
Thorell:

[0:16:00]

Thorell, Stefan

Yeah.

And, uh, who else? I thought it was Suzy Redd or, uh —. What was
the name of the Asian woman?

I don't know.

Uh, fuck, I don't know. I don't know. Just do a search maybe for
contract, employment contract or something like that in your e-
mail.

Yeah, I'll, I'll look a little more, but offhand I, I didn't see anything
I don’t recall it, which seems strange.

Yeah. I, I mean I could call Lee. I'm just a little bit nervous that, uh
— I mean I like Lee a lot and J trust him but I'm just a —- I know he
loves Visium and he's really gunning to stay there and to get his
own portfolio there, right. I'm just a little bit nervous that

something I tell Lee might go back to Chris or Jake or something.

Yeah, I don't know if I would use the word loves Visium by any
means.

What's that?

Um — I don't know if I would say he loves Visium. I think he's
trying to — like, I don't want to get into his shit but, like, he is
trying that route and other routes, you know.

You think he's trying to leave Visium?

I'm not -- I don't want to get into his business. Like, I think we're
all looking, you know.

Got it. I mean I, [ get that. | mean he's really been pitching himself
to the street as, uh, as his own — as a portfolio manager at Visium.

Yeah, I think he has [laughter. ]

Yeah, so. Yeah.

Um, so I, I don't know what his deal is. But like he — Lee
sometimes runs his mouth a little bit much but I'd like to think that

if you talked to him he wouldn't be stupid enough to say something
to either of those guys.

 

 

Page 11 of 17
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 81 of 252

Conv Jason (Tell Jason Something wrong) 5.12.13 revised plus certificate....Revision vs2. Page 12 of 17

Stefan:

Thorell;

Stefan:

Thorell:
Stefan:
Thorell:

Stefan:

Thorell:
Stefan:
Thorell:
Stefan:
Thorell;
Stefan:
Thorell:
Stefan:

[0:17:00]

Thorell;

 

 

Thorell, Stefan

Yeah. Well, I definitely don't want to mention any of this just
‘cause I think he likes Chris even though he doesn't feel like he's —
he thinks he's underpaid, right, so he does complain a lot.

Yeah.

But like, [ know that he's been kissing, like, Chris’ ass and it's
probably just to his benefit to, like, make sure everything's kosher
and to get paid and all that stuff, as much as he can. So, you know,
he's, he's a little bit more political than I am about that.

Yeah,

But, uh, but 1, you know, | don't know —

A little bit.

How much he's playing that game or he really, like, will like, he
really likes Chris and all that. I don't know.

No, he doesn't like Chris at all. He hates him.
Really? All right.

Yeah. Nobody does, nobody likes him.

I didn't realize that.

Yeah — no. Everyone hates Chris.

I don't know, he never told me that. I mean he said he was upset
with the way he was compensated but I just know that he likes —.

Well -.

He loves the fact that Visium is a healthcare specific company and
he thinks he's got edge there and I think he wants -- he's been
gunning to run his own portfolio there for a while.

Yeah, but he's been saying that since I started practically, I feel
like. Uh, uh, and I don't know, like, the context and the

conversation.

But I think he was just trying — like, he's trying to get something
done internally, um. Maybe he didn't go to the extreme and say,

Page 12 of 17
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 82 of 252

Conv Jason (Tell Jason Something wrong) 5.12.13 revised plus certificate....Revision vs2 Page 13 of 17

Stefan:

Thorell:
Stefan:

Thorell:

Stefan:
Thorell:

Stefan:
[0:18:00]

Thorell:

Stefan:

Thorell:

Stefan:

Thorell:

Stefan:

Thorell:

Stefan:

Thorell:

Thorell, Stefan

hey, Chris ~ I shouldn't put words in his mouth but he knows he is
a thief just like everyone else. Um, so he's trying to do things
internally to better his position and that's, that's probably all he's
saying.

Yeah. So, meaning he's trying to convince Jake to give him money
to run his own portfolio. Like, | know he's been trying to -.

Yeah, I mean it’s just not gonna happen.
-- trying to get a CLO or something like that.

Yeah. I don't know if he's gone to Jake directly. He has his own
way of doing it, but J don't think that's gonna happen.

I mean it would happen if Chris got fired, I guarantee you.

Oh yeah. Yeah, he would — it probably would.

I mean they'd have no choice. Like they would have to find
somebody there and try to pitch it as he was the guy who kind of
uh, doing all the work and, you know, effectively running a
portfolio. | mean they would spin it, right, they would try to spin it.
Right. Yeah.

I mean here's the thing, It's like Rahul is raising money from — you
know the parties, right, from Steven Schonfeld and from, uh,
Lighthouse.

Yeah, yeah.

Steven Schonfeld was considering and had been considering
putting money into credit.

Mmm-hmm.

And Rahul is — hasn't said anything but wants to tell them, for their
own protection why they should not but he’s --

Mmm-hmm.

He's kind of conflicted because by doing that, he puts himself
further under the bus that he’s been disparaging Visium.

Right.

 

Page 13 of 17
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 83 of 252

Conv Jason (Tell Jason Something wrong) 5.12.13 revised plus certificate....Revision vs2 Page 14 of 17

Stefan:

Thorell:

Stefan:
[0:19:00]

Thorell:
Stefan:
Thorell:
Stefan:
Thorell:
Stefan:
Thorell:

Stefan:

Thorell;

Stefan:

Thorell:

Stefan:

Thorell;

Stefan:
[0:20:00]

Thorell, Stefan

Right. And, and, uh, and strengthening their case that there is a
disparagement, that he's stealing customers.

Right.

So, like the only way to do to that might be to actually physically
report them to the SEC that it is fraudulent.

Okay.

So --

Um --

Uh, you know, I don't know when this goes down.
When is Lee gonna meet with him?

What's that?

When is he gonna meet with him? When is gonna --

I'm gonna meet with him on — like, Tuesday or Wednesday, this
week,

All right, well —

I'll tell. I'll tell them. I'll tell them — don't talk to them. Don't tell
them | told you anything.

Yeah,

Just wait for me, for my meeting to finish. I'll see, I'll get a better
sense for timing of what's gonna happen but, you know, for your
own benefit, dude, you should be looking elsewhere aggressively.

Yeah, okay. Um, definitely try to keep me in the loop after you
meet with these guys, 'cause I'm ~ I mean I'll have to think about
this quite a bit. I'm glad you gave me a heads up, so protect myself
and start taking some preemptive moves but --

Yeah, don't -- what you can't do, and, and maybe I made this
mistake because they'll come ~ they'll try to come after me for
stealing, uh, Visium information or something like that. If they do,
but I basically e-mailed myself to my personal account a lot of this

 

 

 

 

~ Page 14 of 17
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 84 of 252

Conv Jason (Tell Jason Something wrong) 5.12.13 revised plus certificate....Revision vs2_ Page 15 of 17

Thorell:
Stefan:
Thorell:

Stefan:

Thorell:

Stefan:

Thorell:

Stefan:

Thorell:
Stefan:
Thorell:
Stefan:

Thorell:

[0:21:00]

Stefan:

Thorell:

Stefan:

Thorell, Stefan

evidence, and that's what I've been doing basically since June.
Like, I've been spending a lot of time just collecting e-mails and
sending them to myself so like just protect my own ass.
Mmm-hmm.

Right. Um --

Yeah.

So, like, that's — so I've done that but like, they -- they track all
that. Uh, you know, even if you use blind copies, | think they know
everything that I've been doing.

Yeah.

So my lawyers says that they can track anything you do on their
computers.

Right.

So, what you need to do is like what they can't really track is you
printing shit out.

Right.

So he just says paper copies, just print them out.

Yeah, yeah, yeah.

And voice recorders, that's really all you can do.

Yeah, that's the safest way to do it. Well, that's good to know, Um,

I'll look around a little more to make sure I didn't sign anything
like that, I don't recall it. And then, um just any —

You think -- you think it'd be pretty safe just asking ~ I guess I
don't have to tell ‘em anything, I can just ask Lee what his
employment contract is. You don't think he'll throw me under the
bus and tell Chris or something?

No, no, I don't.

Yeah,

 

Page 15 of 17
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 85 of 252

Conv Jason (Tell Jason Something wrong) 5.12.13 revised plus certificate....Revision vs2 Page 16 of 17

Thorell:

Stefan:

Thorell;

Stefan:

[0:22:00]

Thorell:

Stefan:

Thorell:
Stefan:
Thorell:

Stefan:

Thorell:
Stefan:
Thorell;
Stefan:
Thorell:

Stefan:

Thorell, Stefan

 

Uh, uh -.

I just don't want to give them any — I don't want them to think that
I'm worried about getting sued.

Um, no, I think — I think you'd be safe. I, I don't think Lee would
burn you like that at all. Just make sure that he knows not to say
anything. Um, he's opened his mouth but not — like, he talks a lot

but about shit that's like to extreme but not like shit as serious aa
this, you know.

Yeah, yeah, yeah. I mean I -- I'm just wondering if I should tell,
you know — I want to kinda keep this quiet. Like, I don't want to
tell Lee —. L, | want to tell you because you're — you could be
thrown under the bus. I don't think there is any shot that Lee is
gonna be -- could be implicated in this, because, A, they're not
even in his positions, B, he's just an analyst there.

Right.

Right. It's really the people that are kind of marking the books,
that's why I'm telling you to protect your own ass.

Right.

So -

Yeah.

I mean I'll definitely tell Lee and Ameesh like before anything
happens so they can kind of, like, structure their escapes but, like, I
don't want to —.

Mmm-hmm.

Tip them off to this shit yet.

Yeah, okay.

Once that happens it snowballs and then —.

Well, I'll -.

-- this whole thing kinda gets, uh, unwound pretty quickly.

Page 16 of 17
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 86 of 252

Conv Jason (Tell Jason Something wrong) 5.12.13 revised plus certificate....Revision vs2 Page 17 of 17

Thorell:

Stefan:
Thorell;
[0:23:00]

Stefan:

Thorell;

Stefan:
Thorell:
Stefan:
Thorell:
Stefan:
Thorell:
[0:23:32]

[End of Audio]

Thorell, Stefan

Yeah. I'll keep it quiet. Uh, I would go on the aggressive right now
if | had something to fall back to but I don't. But I've been trying to
be a little more proactive on looking. Um, I just, I've got a couple
of referrals out there but, uh, I haven't heard back yet. So I did start
being proactive in things like that.

Got it. I'm gonna -- I'll shoot your resume over to, uh, uh,
Wingspan. You know, I did play poker with Dersh the other day.

Yeah.

So | could your resume over there. And, uh, I'll send it over to
Venor, maybe Venor could be interested. They're looking to
expand.

Yeah, just um -- that would be great. Just make sure they know
that I'm still there and to keep it quiet, you know.

Yeah, yeah, of course, of course.

Okay, | appreciate that.

All right, man.

Yeah. All right, man, I'll, I'll, uh -- I'll talk to you soon.
Okay, talk to you later, bye.

All right, bye.

 

Page 17 of 17
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 87 of 252

: 4

verbal

 

I certify that the foregoing documents were transcribed by Verbal Ink based on the audio files submitted by
Stefan Lumiere which were provided on (2/] 1/19). The provided files were:

 

Run- Billable | File Title
Time Minutes

 

 

 

 

 

Conv Jason (Tell Jason Something wrong) 5.12.13

 

* These transcripts were completed to the best of our ability.
*No words from the speaker in the recording have been changed or paraphrased.
* All employees of Verbal Ink are bound by a non-disclosure agreement.

Armando Reif Date TII7/19
Account Executive

Verbal Ink

11835 W. Olympic Blvd., uite 1020E Los Angeles, CA 90064 877-267-0990 www.verbalink.com
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 88 of 252

CP YE Review 2012 march 2013 Page 1 of 34

 

S Lumiere:

C Plafora:
S Lumiere:
C Plaford:
S Lumiere:
C Plaford:
S Lumiere:
C Plaford:
S Lumiere:
C Plaford:
S Lumiere:
C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:
S Lumiere:

C Plaford:

www.verbalink.com

Cc Plaford, s Lumiere
Uh, it's getting kinda, like, tight, so all the cartilage and the scar
tissue, you know, obviously, just wanted out a week early. How's it
look?
I don't know. Hold your arm over your head.
Yeah. [Laughs]
Yeah, yeah.
Huh?
Yeah.
Yeah. It's tough when you're a righty
What's that?
It's tough when you're a righty, you know?
What, you don't have an electric razor?
No.
All right, so, can you — can you, like, move it a little bit, though?

I mean, I could move the hand, uh, though I don't have a lot of
motion up and down —

That's ~ that's not very good.

—right now. I’ve got to do finger movements, so. I mean, that
takes — that's just going to take a couple weeks.

Yeah.

So, it's just like, uh, all the scar tissue and stuff like that, healing.
Gotta force it, you know. I've gotta, like, the exercises are, like, I
can passively move it, like up to here.

Sweet. Yeah. | like that. You're walking okay, right?

Yeah, no, the foot's healing up.

What's that?

 

Page 1 of 34

ft |73 Piss
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 89 of 252

CP YE Review 2012 march 2013 Page 2 of 34
C Plaford, S Lumiere

S Lumiere: The foot is healing up.
[Background noise/static]

Well, yeah, you know, the tendon's there, right?

C Plaford: No.

S Lumiere: Yeah, only tendon.

C Plaford: Where — where?

S Lumiere: In my ankle.

C Plaford: Okay. They didn't wanna knock that out at the same time?

S Lumiere: They couldn't. Because of that, I can't — [ can't bear weight. They

would have, but if I can't bear weight on my shoulders, and then I
won't be able to bear weight on my feet. Without crutches, I can't
use crutches, you know. Wanna wait with this to deal with this.

C Plaford: Awesome.

S Lumiere: Otherwise, I would've had it done all at the same time. I guess he
couldn't just transport me out of the bed.

C Plaford: All right. So you would've had to (static) but you never
did your — your review, just FYI?
S Lumiere: Mm-hmm.
C Plaford: Um, the, uh, the — I saw, um — I saw your request to accounting for

one of the versions, which had, um, multiple years —

S Lumiere: Yeah.

C Plaford: ’ — of stuff on there.

S Lumiere: Yeah.

C Plaford: Um, that can become very problematic —

S Lumiere: Why?

C Plaforad: ~ with names because you had names, like, Elan and InSight and

stuff like that that you worked on several years ago.

www.verbalink.com _ a oO . . Page 2 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 90 of 252

CP YE Review 2012 march 2013 Page 3 of 34
Cc Plaford, S Lumiere

 

S Lumiere:

C Plafora:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

what the —

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plafora:
S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

Mim-hmm.
But accounting doesn't know how to segregate out ~ like Ameesh
has been really active in Insight, you know, like last year, you

know.

No, No I know. That's why — that's why I specifically said for
a given year, Right?

The — the one that I saw said, you know, it was, like, several years
and just a bunch of — just a bunch of stuff.

No, No, No, like — I sent them something that said for this —
specific for these years for this event or whatever it was.

Well, | mean, you've gotten your P&L every year for the names for
that year, right? What do you want to go back — what do you —

I just want to see what the Cumulative (Time: 11.33) looks like,

But don't you have that saved? Didn't you save these each year?

No. I — 1 didn't physically get — I don't remember physically getting
anything.

You've gotten one of those every single year for the names that
you've had on-

No, no. You — 1 — | think, uh, last year or the year before that, was
a, uh ~ I didn't get one last year ~ uh, I didn’t get one last year, and
the year before that, I didn't get one, but you showed it to me in
your book. That was it. Never got one.

Um, yeah, I mean —

I know I never physically got something with a breakdown. No.

What did J show you. I mean, are you sure? I know it was down,
but I don't —

Hundred percent.

— [—it's done ~ it's done every year. I mean, it's — you know, it's
calculated every year so —

 

 

www.verbalink.com

Page 3 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 91 of 252

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:
C Plaford:
S Lumiere:

C Plafora:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

www.verbalink.com

CP YE Review 2012 march 2013 Page 4 of 34
C Plaford, S Lumiere

 

No, I know it must be calculated every year, but I didn't think I
would get one. I remember, like, last year we didn't get one, but I
don't know if everybody else did.

What do you mean I — what do you mean I showed it to you? What
~ what does that mean?

Last year, we weren't shown anything 'cause it was a flat year, so
we didn't get — literally, we didn't get shown anything, or I didn't,
at least, and we were — and we were talking about, and Jake said
there was no money to go around, and then we made — we — we
had that conversation on, "Well, why wouldn't we get anything for
the assets raised?" We were kind of building up the portfolio, to
get up, and the year before that, you just kinda gave me a number,
but I didn't think we'd get anything.

So, yeah. That's, uh, that's not usually — that sheet is — 1— I know
that, you know, last year, your names were down. So, you know,
that sheet is calculated, um, and it might've been done in December

Mim.
— so it might've been without a couple weeks left —
Mm.

—and obviously, you know, through the end of the year, it was still
down. So, you know, maybe there — maybe there wasn't an official
~ J'l — I'll try to go back and — I'll try to go back and check.

Mm-hmm.

But the thing is this, you know, just understand with accounting,
for something that's complex, they don't know, you know, they're —
they're given instructions not to give, you know, other people's
P&L out, right? I mean, think about it. You wouldn't want — you
know, you wouldn't want the other guys, you know, to other guys,
you know, to get your sheet just the same way as they probably
don't want you to have their sheet, right? So —

Yeah. I don't — I don't know why, but —

Well, think about it. It's people's ~ it's people's comp —

. Page 4 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 92 of 252

S Lumiere:
C Plaford:
S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:
C Plaford:
S Lumiere:
C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

CP YE Review 2012 march 2013 Page 5 of 34
C Plaford, S Lumiere

 

 

Yeah.

— you know? So, you know, they're sensitive to that -

Mm-hmm.

~ so when they have ~ when they have, uh, you know, significant,
you know, when there's a lot of complexity, like they don't know,
especially when you go in and ask for multiple time periods.
Mm-hmm.

They don't know. But, you know, they're like, what, you know.
You could give any names you want, and — and they have no, you
know ~

Yeah.

- they have no way of knowing what name you worked on what
anyone worked on. Um, I'll check, uh, uh, I'll check on — I'm sure —
I'm sure that I have that. Um, I — you were given one, the, you
know, | — what would you get paid, like $600,000.00 or
$700,000.00 or something like that, not last year but the year
before.

$400,000.00

You were given a P&L in that year.

I was given —

I ~ 100 percent I know you were because I ~

I know you showed — you showed me something. You didn't give
it to me. You showed me something. You said, "Look," and you
had it in — in a piece of paper, but you didn't give me anything.

How would this happen, or else I woulda had it. I'd remember it.

So 1—I gave you a piece of paper, and I took the piece of paper
back? Why would I do that?

You showed it to me, and what you — look, I didn't — I didn't keep
it. You said that — you said — you showed it to me.

Well, look, I mean —

Yep.

 

www.verbalink.com

Page 5 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 93 of 252

C Plaford:
S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:
S Lumiere:
C Plaford:
S Lumiere:
C Plaford:
S Lumiere:
C Plafora:
S Lumiere:

C Plaford:

CP YE Review 2012 march 2013 Page 6 of 34
C Plaford, S Lumiere

 

 

—1—I can tell you ~ uh, I can't tell you the exact number —
Hmm.

— but, you know, we've had this conversation, /phone ringing] uh,
you know, the — it's — it's — it stunk — it's ~ [answers phone]

[Side conversation]

So, um, you look — you know, look, I mean, barring any, uh — the
goal is around 5 percent payout, which we've talked about, barring
anything, you know, crazy and any, like, really severe netting risk
or something like that, right? But that's the goal, individual
payments. Uh, you were paid significantly more than that, um, in
2010-

Mm.

— than 5 percent because the assets were small, right? So it was,
you know, I mean, we — it — it's a lot of — I'll go back and check
what we have. I'm not trying to recreate the wheel here.

I mean, another point they're trying to make is, you know, stuff
that was out of my control, but uh, like, ATI (time 18.22-18.35)
could've blown up. We could’ve had a zero, and I have spent a lot
of time on that and getting us a reasonable recovery, and we
would — it would’ve been a doughnut, had I not done what I did,
intervened.

Right, but that's your name —

And —

— right? What ~ what would happen if I had said —

I mean it was a new issue that blew up. I mean, it had a fraud —
You can't. But — but —

— or ~ like, that's just an example.

Let me ask you something.

That's just an example, and then names that — names that —

We gotta to get paid on —

 

 

 

www.verbalink.com

Page 6 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 94 of 252

S Lumiere:
C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:
S Lumiere:
C Plaford:
S Lumiere:

C Plaford:

S Lumiere:

C Plaford:
S Lumiere:
C Plaford:

S Lumiere:

CP YE Review 2012 march 2013 Page 7 of 34
; C Plaford, S Lumiere

— yeah. But if | — I spend time on it, though, right?
Yeah, but if you're —
If I'm getting — if I'm spending six months — if I'm spending six
months on something I'm told to dedicate my time entirely to that,
and that's all I'm doing in order to — your words, not mine, "If this
blows up, we're gonna lose the fund," and — and then go back to
the same rules, like, you're changing the rules. You're telling me—

How is that changing the rules?

Because you're tell — you're telling me to — to not focus on
anything else.

Was ATI your name?

It was a name that we invested in as a fund and in a new issue that
was — that was — that had no liquidity and that had a fraud attached
to it, and I did what we could to save it.

What — it's — are you the primary on ATI?

I am the primary on ATI.

If we would've made, you know, $20 million on ATI —

Yep.

Would you've said, "Well, you told me to spend all my time on
this, and —"

If — if we had made $20 million, and it was part of a new issue that
we just flipped or we held on for a little bit, then it should’ve gone
into the new issue bucket and split with everybody like everything
else, or | assume that's where everything else is.

Look, the — you know the rules Stefan. The rules are —

Okay, but you — but you —

—names that you work on —

—~ but my — that's —

 

 

www.verbalink.com

 

Page 7 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 95 of 252

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:
S Lumiere:
C Plaford:
S Lumiere:
C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:
C Plaford:
S Lumiere:
C Plaford:
S Lumiere:

C Plaford:

www.verbalink.com

CP YE Review 2012 march 2013 Page 8 of 34
C Plaford, S Lumiere

~ you get paid on.

Those are the rules, but then — but if you change the rules by
saying, "You need to focus 100 percent of your time on this for a
long period of time, and you can't look at anything else," that kind

of — that straps me.

What do you mean? How many names are there on your — on — on
that sheet?

Oh, most of these, we've been selling off. | mean, most of these
had been sold off midyear.

Stefan, Let's be real.

Yeah.

Do you think your performance has been good —
I think —

~ the last couple years?

— I think it has been good, yeah. It's not 100 percent reflected in —
in this right now because it's been —

Market — how much is the — how much is the market up in the last
couple years?

The credit markets? Fifteen percent.

Last year, the high-yield market was up 16 percent. 1 don't know
with Distressed —

Mm-hmm.

~ it was probably —

Mm.

— similar the year before that. It was up significantly as well, right?
And the year before, it was at 11 percent.

You had two years — you had two years of down P&L. You've
been not just flat, down.

 

Page 8 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 96 of 252

S Lumiere:

C Plaford:
S Lumiere:
C Plaford:
S Lumiere:
C Plaford:

S Lumiere:

C Plaford:
S Lumiere:

C Plaford:

S Lumiere:
C Plaford:

S Lumiere:

C Plaford:

S Lumiere:
C Plaford:

S Lumiere:

CP YE Review 2012 march 2013 Page 9 of 34
C Plaford, S Lumiere

Yeah. But look — but I was — I was told I had — like, there was
nothing to — like, I had no investment. Everything was in wind
down for the entire year —

But think — think about —

~ right?

— why that is because — let me ask you a question. If you had a ~
Why that is.

—if you had a —

Why that is, is because [ assume, I assume we'd been told to not
invest in non-healthcare, and a lot of these were non-healthcare.

And your performance. We've been losing it’s not just ATI —

Wait, yep.

~ you know. How many names on there, Sevan, Nebraska, what —
what else names on there? They're all down. You know, all of
those positions, you know —

Yeah, but something that — but the problem with ~

—all the names that we were investing in, we've lost money in them.
Yeah, well, first of all, Nebraska, they're all unique situations,
right? So it's about timing, like, whether it's down now, it's back up
to — like, the bonds are back up to par. The loans are above par. It's
like we're being forced to sell this —

Would — would you advocate that — that we — that we — I mean,
would you invest in that if we - if woulda said, "Look, the game
plan on this investment is to lose 20 percent —"

No, but, like —

—and then ~ then we'll make 40 percent."

— if your strategy is to allocate money to a group of assets that have

higher than the average return, one or two of them are not going to
work. That's the bet you're making. Why are you even in this line

 

www.verbalink.com

Page 9 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 97 of 252

C Plaford:

S Lumiere:

C Plaford:
S Lumiere:
C Plaford:
S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

www.verbalink.com

CP YE Review 2012 march 2013 Page 10 of 34
Cc Plaford, s Lumiere

of work if you have to manage it? Obviously, it sold off much
more than we expected. I know there were technical issues.

You didn't have — you didn't — it wasn't just one or two. You don't
have P&L that's making up for it in the other names. That's — that's
the thing that your show has been very poor.

Yeah, the problem is, like, but I think I've been restricted from
investing. Like, I've been — like, as — as a fund, I think we've been
limited to what we could look at, so that's been a big problem. I
mean, you ask me why I didn’t come up with a lot of ideas.

Stefan—

— this year.

~ do you realize —
Yeah.

— you realize that had we done well on those names over the last
several years, we could be doing out the — if we were building a
track record, that could've become a separate strategy where we're
expanding outside of healthcare. | would've loved to do that. I
would've loved to be able to build out, you know, and — and — and
carve out a track record, which then we could go to people and say,
"And look. Look at our non-healthcare stuff. Look at how well
we've done."

Not only would we not be having the, you know, reduce them, the
reason we're reducing them, it's because it becomes really hard to
explain to people why we're losing money in non-healthcare stuff.
That's why we have to punt it out, and that's, you know, we're —
we've lost Lumix, $100 million-plus account for us. This is a big
reason why, you know. They're looking at the non-healthcare stuff
and looking at the performance and going, "You know, why am |
giving you money. You're supposed to be doing healthcare, and
then you're losing all this money in these other names?"

That's why money hasn't been allocated. It's — it's not, you know —
Yeah.

— I would've loved for it to be up, but it didn't work out like that.

 

Page 10 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 98 of 252

S Lumiere:

C Plaford:
S Lumiere:

C Plaford:

S Lumiere:
C Plafora:
S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

CP YE Review 2012 march 2013 Page 11 of 34
c Plaford, S Lumiere

| mean, the problem is that there are — there are circumstances,
and, like, when you have a fraud situation, you have to take that
into account and work your way out. There's — there's, like, very
little way to protect against that, right, and Sevan was a fraud,
ATI was a big fraud ~

Why don't we just —
—and we managed through those.

~ why don't we, you know, why don't we simplify this? Let's think
about this.

And CMED. CMED was a fraud, right? That was a big fraud ~
And — and —
~ and we're working through it.

—and Ameesh it's just, you know, and me, have taken that P&L hit

Mm.

— right, and what — what — what we don't do, though, is ~ and, you
know, you wouldn't want this, I don't think, either if the tables
were reversed. You know I — | didn't say Ameesh didn't say,
"Look, you know, um, this is a fraud, therefore, you know, we're
gonna add part of a, you know, CMED loss to — to your P&L as
well," and you know, say you — say you were up, you know, $15
million bucks this year.

Mim-hmm.

Oh, by the way, you've gotta take, you know, you gotta take a $5
million hit in CMED because, you know, Ameesh invested in a
fraud, and there's nothing you can do about it. What would you say
to that, you know? It's — it's — look, if—if ATI's a fraud, then ATI's
a fraud, but it's still your name. We can't — and the fund doesn't get
paid on, you know, it's not like the fund gets paid on every other
name except fraud.

Yeah,

It's your name. It's your P&L, you know. Look —

 

 

www.verbalink.com

Page 11 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 99 of 252

S Lumiere:
C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

CP YE Review 2012 march 2013 Page 12 of 34
_ C Plaford, S Lumiere

 

No, | understand — [ understand your point, Chris —
~ this is — this is the bottom line, you know.

— but it's like — but — but the point is that if you're telling me that
you told Ameesh, "Don't work on anything else. Just work on
CMED, and that's all you're focusing on," like you told me for six
months, that limits my ability to do anything. So it limits my
ability to make anything outside of it. See, that's why whereas the
outperformers here, it's like I'm limited here, like, you ~ like, we're
selling things that should — that necessarily shouldn't be sold
because we're —

You're — you're being limited because your book was being cut
down even before that. Your book was being cut down because of
performance. The way to increase your book, right, is to have good
performance, just like any other pad here, right? What happens
when you have a PM that's having a drawdown? Do they get a
capital increase? No. You get a decrease, right? That's Investing
101, It's not just for, and it's not just for a specific portfolio
manager.

Mm-hmm.

What — what does any fund do when there's, you know, there's
periods of volatility? You cut back. You get smaller, right? You
cut out the low-conviction ideas, right? That's how things work,
and then what do you — you know, and then when you're making
money, you get additional capital. It's not just specific to ATI.

But look, at the end of the day, if you had the performance and all
the rest of the stuff, and the ATI ended up being a fraud, you
know, as of right now, we haven't lost all that much money in
ATI. We're down, what, a few million bucks? That's not an
insurmountable, you know, delta to overcome. But, you know,
we're not ~ we [laughs] — we're also losing money in the Sevan
and the Nebraska and, you know, the rest of the names, It's not —

I mean, like, Sevan and ATI were two of the frauds. [ mean, there
was those three, two frauds.

What -- what do you want me to tell you? It's — it's a business. The
fund doesn't get paid when we lose money.

No, I — | understand that. I understand that, and I — I never said
that, you know, that [ shouldn't have taken that ding. We
miscalculated, like, the company and the bankers all lied to us. Our

 

www.verbalink.com

Page 12 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 100 of 252

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:
S Lumiere:
C Plaford:

S Lumiere:

C Plaford:
S Lumiere:
C Plaford:
S Lumiere:
C Plaford:

S Lumiere:

CP YE Review 2012 march 2013 Page 13 of 34
C Plaford, S Lumiere

own advisors lied to us, like, we could've — listen, we could've hit
_ hit the ball out of the court on that one, and that we bring in the
capital needed to — to buy it. It’s done very well.

Well.

Actually, it's ~ it's — it's up — it's up over 100 percent now. But we
weren’t in a position to do that, so.

Look —

Like I'd be like, why am I getting dinged for BELLUS when I'm
like, I had nothing.

L actually didn't have BELLUS on that sheet.
Yeah,
You sent that to Josh.

I did. | asked — | asked him for BELLUS because I've been — I've
been spending a lot of time, and if this — this would've been — if
you compare it to what we would've gotten, had I not dug for
our stake, we would've —

Like I said —

— lost a lot more.

— [actually — I actually didn't put BELLUS on there.
Yep.

Lonly added it — 1 only added it subsequently.

No, my point is the way to look at BELLUS or something to that
effect that — that was not my name but, I’ve been instrumental,
and I just look at the delta, between what we would've gotten
otherwise. I know you're not getting paid on it, the difference, but
listen, I'm spending hours upon hours, days upon days, weeks
upon weeks negotiating, dealing with this thing, and I go —I take
— I take 'em going from, uh, uh, $8 million hit down to a $3 or $4
million hit, Like, there should be some level of compensation for
that. I mean, it's time.

It's time dedicated to that that's — that's not dedicated elsewhere, or
if you have me work on something —

 

 

www.verbalink.com

Page 13 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 101 of 252

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:
C Plaford:

S Lumiere:

C Plaford:
S Lumiere:

C Plaforad:

S Lumiere:
C Plaford:
S Lumiere:
C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

CP YE Review 2012 march 2013 Page 14 of 34
C Plaford, S Lumiere

{-

— like CMED, like CMED or Lorillard, and I'm spending
countless hours on those names, at some point, then there should
be some compensation for that.

I'm fine taking — I'm fine taking BELLUS off and, you know, and
even, you know, in addition to that, trying to think about a way — I
— agree that that wasn't a name that, you know, you were the
primary on originally, and — and that's fair. But it's still not going
to be a big enough delta —

My point is —

— to catch up on these.

— my point is to just keep in mind and consider, like, most of the
funds if you have somebody come in as a workout guy, and they
help turn something around, they're paid off of the performance of
what they would get otherwise.

Yeah, and — and that's fair.

Right.

That's fair. That's a very reasonable point. Well, think about this,
though, too. Do you think you're working that hard right now?

Right now?

Or just last year, just —

Last year, | was working my tail off. What are you talking about?
For — for — for this portfolio?

For Credit yeah. Like, I don't know why there was a
miscommunication.

Yes, it was.

Like, you — I wasn't spending almost any time on M&A. I
had no interest in the M&A,

This is what I see. You come in at 9:00, sometimes 9:30. You
leave, you know, 5:00, sometimes earlier. You don't respond to

 

 

 

 

www.verbalink.com

Page 14 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 102 of 252

CP YE Review 2012 march 2013 Page 15 of 34
C Plaford, S Lumiere —

 

S Lumiere:
C Plaford:

S Lumiere:

C Plaford:

S Lumiere:
C Plaford:
S Lumiere:
C Plaford:
S Lumiere:
C Plaford:
S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

half, probably over half of my emails. People call you, can't get a
hold of you for half a day, right? If you're — if you're you know,
and — and we've had this conversation before, and — and in addition
to that, it sets a bad example for everyone else, right? It doesn't
look good. Everyone else on the desk has to be in their seat at least
by 8:30.

Mm.
If you're going to be on this team —

Well, first of all ~ first of all, [ came in at 9:00 today, for other
reasons, but I usually will come in at 9:00, Chris.

When's the last time you came — I haven't seen you come in before
9:00 —

Lusually —

—so don't lie.

I'm usually here by 8:15, 8:30.
No, you're not.

Lam.

No. [Laughs]

I don't wall in at 9:00.

You're — you're not — I—I sat here. I—I sit here. ] have a direct line
of sight onto your desk —

I know you do.

— and I—I~—Isee what time you come in, and — and you were not
coming in. Look, this is the point. It — it — it looks from our
perspective like you're not working all that hard. You're getting
paid, you know, $200,000.00 a year for basically a 9:00 to 5:00
job, and if you're doing work outside, you don't respond to
anybody's emails or answer their calls most of the time, and — and
— I'm not — I'm not exaggerating that, you know.

Yeah.

 

 

www. verbalink.com

Page 15 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 103 of 252

CP YE Review 2012 march 2013 Page 16 of 34
C Plaford, S Lumiere

 

 

C Plaford:

S Lumiere:

C Plaford:
S Lumiere:
C Plaford:
S Lumiere:
C Plaford:

S Lumiere:

C Plaford:
S Lumiere:
C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

The emails that I sent you last week, you still haven't responded.
Sometimes, you respond to an email two weeks later, like it was
yesterday. I'm just saying, look —

You're — you're — you're using as an example a time that I've been
partially out due to needing surgeries and something like that.

No, I'm not. I'm not counting any of that —
Yeah,

— any medical issues —

I ~ like, there —

~ before that.

— there are ~ there are multiple ways to communicate with me all
the time, so, like, I've always gotten back. Like, there was one
situation with AT! that was a miscommunication. Like, nobody
would try to even reach me all day, I had already talked to several
of them, too.

I'm — I'm — I'm giving you honest feedback here —
Mm-hmm.
—and this is — what —

But — but it's — | — I think — I think it's somewhat exaggerated,
alright? That’s all.

Okay, let me — let me — let me help to put this in perspective for
you. I think that for your career, you don't write that off. People
who you~ people who we both know, who you've worked with
outside of this firm have said the same thing to me. I'm not ~ I'm
not exaggerating that. Your communication skills could be
improved on. | think you would be doing yourself a benefit not to
blow that off and say that I'm — look, we've had this conversation
multiple times. We've had this — how many times have I asked you
to be in your seat by 8:30, you know, and then —

Three.

What?

 

 

 

 

 

www.verbalink.com

Page 16 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 104 of 252

CP YE Review 2012 march 2013 Page 17 of 34
C Plaford, S Lumiere

 

 

S Lumiere:
C Plaford:
S Lumiere:

C Plaford:

S Lumiere:
C Plaford:
S Lumiere:

C Plaford:

S Lumiere:

C Plaford:
S Lumiere:
C Plaford:
S Lumiere:

C Plaford:

S Lumiere:
C Plaford:
S Lumiere:

C Plaford:

S Lumiere:

Three.
Over — over a multiyear period.
Yeah.

1 —I[ stopped asking you because, you know, you're ~ you're in
your own world half the time.

1 — I think I'm in the office by 8:30.

You're not.

I think I am.

[Laughs] I'm telling you you're not. Listen, there's times you —
have you — have you noticed sometimes there — like when Lee
will- jokingly say, "Stefan, would you read this email next week?
You know, think about this," and we make a joke out of it.
There's a reason for that.

Well, we started joking about that from a long time ago. Plus, there
was — there was a period, maybe in '09, where my emails are just
getting overwhelmed by too many emails coming in.

Listen —

That's it.

— you didn't. I've — I've written you emails —

And what email did I not respond to?

— last week. Nebraska book, two days ago. Did you respond to that
email? No.

I didn't see that email.
Well — just —
But what ~ what was — what was the context of the email?

You sent me the thing about the paydown, and I said, "Okay, what
does that mean?"

I didn't see it yet.

 

www.verbalink.com

 

 

Paget 7 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19

CP YE Review 2012 march 2013

Page 105 of 252

Page 18 of 34

 

 

C Plaford, S Lumiere

 

C Plaford: Right, okay, well, but the —

S Lumiere: Yeah.

C Plaford: — like, there's all sorts of emails like that, like, and let me —

S Lumiere: When was that? That was yesterday.

C Plaford: — let me — let me take a step back as well, you know. So look, I

would — you get paid, right, as a risktaker, right? You get paid for,
you know, performance, you know, first and foremost, right? Now
look, you know, you've been down the last couple years, right? I
want you to be, you know, if you're | interested in committing and
contributing, I want you to, you know, to be, I would say back on
the team 'cause frankly, it feels like you really haven't been for —
for quite a while, and I assume that was because you were

spending a lot of time doing the other stuff, which, you know,
frankly, is preferable to, you know, just not, you know, if you're

telling me you're not —

S Lumiere: You mean M&A? What I'm telling you - M&A was no more than
20 percent of my time. It's like, I don't know what —

C Plaford: It's like if you worked primarily for me, I would've been all over
you. | would've been all over you. It's not — look — let me — let me

— so, like, Rotech —

S Lumiere: Mm.

C Plaford: — it was literally the summer of last year where I started asking you
about, you know, Rotech, like, building out a model, and doing
that.

S Lumiere: Mm-hmm.

C Plaford: And over the last eight months, right, we finally got there, That is

so much slower, so much slower than I would put up with from
anybody else on the team. Now, look, there — there's ~ you know,
you're not a stupid guy, so what does that tell me? That you're not
spending your, you know, are you — are you spending 12 hours a
day working on that? No, I — I - I think the answer has to be no. I-
~ you're not — you're not spending the same amount of time and

effort that the other people are.

S Lumiere: No, I haven't spent eight months on it. I recognize that I didn't

eight months on it.

 

 

www.verbalink.com

Page 18 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 106 of 252

CP YE Review 2012 march 2013 Page 19 of 34
C Plaford, S Lumiere

 

C Plaford:

S Lumiere:

C Plaford:
S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:
C Plaford:

S Lumiere:

www.verbalink.com

 

And the thing is this, dude. It's, you know, look, it comes down to
— it comes down to performance.

But you have to — you have to consider also if you're gonna talk
about Rotech, that there was a lot of issues and situations that we
don't know. It's still highly complex, a lot of that time just digging
and digging and digging and trying to find out catalysts and trying
to find out data points to kind of, like, use as an input for the
model, otherwise how do you model it? We don't know. The model
is useless unless you get an understanding.

Of course.
I had — I had a rough model before, but it's somewhat useless.

But what you're telling me that your — your — your whole capacity
is only to cover one name.

Well, you know, we know that's not true.

Then you should — hopefully you made a lot of money on that one
name.

Yeah, yeah, hopefully, that's not true.

[ think you can do more. I think you can do it quicker. I think you
can commit more. | think that, you know, I think if you really were
in your seat at 8:00 and you know, leave at 6:00, I mean, that's not
— that's, you know, like a solid ten hours a day? | think you'd be
doing a lot better. | mean, you know, | don't know what you do
when you're out of the office. I, you know, | tried multiple times to
—to conform you to what everyone else does, you know, that hasn't
seemed to work —

Right. Well —

—and at the end of the day, if you want to get paid. But — so — so —
so — okay, so if you not gonna do that —

So what I like to —
— if you're not gonna do that —

What?

Page 1 9 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 107 of 252

C Plafora:

S Lumiere:

C Plaford:
S Lumiere:
C Plaford:
S Lumiere:
C Plaford:
S Lumiere:

C Plaford:

S Lumiere:

C Plaford:
S Lumiere:
C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

www.verbalink.com

CP YE Review 2012 march 2013 Page 20 of 34
Cc Plaford, S Lumiere

 

 

 

—and you're only gonna respond to half the emails and —

Oh, that's — that's — I'm not responding to half the emails. | might
miss — I might miss —

Literally, literally ~

One or two. It can't be —

I'm trying. I'm not —

Yeah. Look, it's not half the emails, right?

The emails — I'm giving you honest feedback —

Yeah.

— right, and like I said, it's not just from me. There — I think you'd
be doing yourself a big favor to, you know, to systemically work
on your, you know, your communication stuff. You know, I've had
other people, um, not just one person, multiple other people that
we both interact with that have told me, "Look, you know, Stefan's
disappeared for a few days. He hasn't responded to this. What do |
do? You know, I'm not hearing anything back from Stefan, you

know? Stefan is not always —"

Well, I mean, I can't respond to that because I don't know what's —
what are the circumstances.

I know, and I'm trying not to blow up —
Yeah.
~ you know, the people as well.

Well, keep — keep in mind where it's coming from and the ~ maybe
potential bias there.

They're not the people that you would think of. They're not the
people that you're thinking of that would have a bias. These people

don't have a bias towards you.

I'm thinking of Strook, and that seems like it'd be an easy bias to
give them an excuse for-it’s not Strook? It's not? You sure?

Well, actually, now that I think about it —

 

Page 20 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 108 of 252

S Lumiere:
C Plaford:

S Lumiere:

C Plaford:
S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:
C Plaford:

S Lumiere:

C Plaford:

www.verbalink.com

CP YE Review 2012 march 2013 Page 21 of 34
C Plaford, S Lumiere

 

Yep.
Does Jamie have a bias against you?

It's not against me. It makes him look to his firm like they're doing
a good job and they're trying to get stuff done, so they obviously
want to throw somebody up there. I don't think he's got bias against
me, but it's a very easy —

Not on ATI.
On what?

Not on ATI, on other stuff, Stefan, I - I — {—~ I'm giving you honest
feedback.

I'm listening to it. I'm listening to it.

Okay. I think you'd be doing yourself a big favor. That's my point.

Look, at the end of the day, right, you know, look, if you were up a
lot of money, you know, in the last even — even in, you know, one

of these years, in the last couple years —

Mm.
— you're gonna wanna get paid, you’re gonna want to get paid

1-1 just feel like it's gonna be tough to do that if I, A. don't know
the rules, and I'm being strapped. Like, I don't know what the rules
are, Like, what we were — what you had been telling me was that
what our biggest investors, does not want non-healthcare. Mark
had been telling me, he's like, "We shouldn’t be investing in non-
healthcare, period,” so that's my assumption. So forget about
offering any ideas outside of healthcare because it's not gonna do
anything. It's a waste of time.

And the healthcare names, like, okay, what are the names I can
focus on, right, that aren't already taken care of. The space is
covered — Can I count on Rotech or on —

Honestly, dude, there's a lot. There's many names that we are
under capacity to look at right now. You're not being given those
because you're not working that hard, and you're not ~ you're —
you're — you're — it~ there's so much more of a delay. Look, if— if
—if Ineed a name in a timely basis, | — I don't have eight months,
you know?

Page 21 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 109 of 252

CP YE Review 2012 march 2013 Page 22 of 34
C Plaford, S Lumiere

 

S Lumiere:
C Plaford:
S Lumiere:
C Plaford:
S Lumiere:

C Plaford:

S Lumiere:
C Plaford:
S Lumiere:
C Plaford:
S Lumiere:
C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

You — you could've — you could've gone through, you know, a
couple dozen names in that time. You'd have a lot more positions
in the portfolio.

There's plenty of stuff within healthcare for you to do. You're not
committed. You're not committed to this. You're — you're not, you
know. That's the thing. So, you know, at a point, you — you
could've been all over — when we started talking about, like in
Apria Eventually, I had to give that to Andrew. You're — you're —
it's — it's not —

That's fine. I spent a lot of time on Apria, like, whatever —
Stefan, there's — there's not — one of two things.

Hmm.

You have to work on your communication so that —

But you knew I was working on Apria.

But there's nothing that comes back. There's nothing. It's been
eight months, Stefan. It's been eight months. Nothing comes back.
What would you do in my situation?

All you have to do is ask me, right?

[ have.

I've developed a full model on it —

Are you still working on it?

—and I've broken up.

But, like, look —

Well, if you want — you want the ~ you want the — an intermediary,
or do you want to a fait accompli?

It comes back to communication, right? If it's the case where
you're, you know, you're diligently working on it ten hours a day,
first of all, it doesn't take eight months to do that, okay, right? I
mean —

It didn't take me eight months, no.

 

 

 

www. verbalink.com

Page 22 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 110 of 252

C Plaford:

S Lumiere:
C Plaford:
S Lumiere:
C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

www.verbalink.com

CP YE Review 2012 march 2013 Page 23 of 34
Cc Plaford, s Lumiere

Okay. Give me a status update. Communicate. There's — there's
multiple emails that I sent you, you know, that just — it — you don't
respond to the email. If I, you know, look, if somebody asks you
something multiple times, and you just don't respond, how am I to
know what you've done? You didn't send me anything. You don't
respond when I ask you about it.

Mm.

What am I —

For —

~ supposed to know if —

| just don't know the examples that we're talking about in terms of
timeline between emails. Like, you're saying that — but, like, I
understand I — 1 didn't see the response back from Nebraska if they
sent me something. But you didn't send something back
immediately, so I don't know what that timeline is. When did you
send that out? And before that — I don't know. I haven’t looked at
my Blackberry this morning yet.

There's not — it ~ it — it comes down to this. I would like to have
you on the team and committed, right? But like anything else,
you're — you're in a senior position. You're not going to get paid as
a, as a junior analyst, and I couldn't do that anyway because you're
not, you know — I don't have the same degree of ability to — to just
have a normal communication with you such that, you know, we're
working things out systematically, like — like an Andrew, for
instance.

You know, there's multiple names that we’ll bang out every week,
you know, updating the model on this, doing the model on this. It
takes communication to do that. If I were to give you a name like
that, and if nothing comes back, and you don't respond when | ask
you about it, and you don't send me anything proactively, I'm not
gonna wait — I'm not gonna wait a while. I mean, how — how would
I have any way even to know if you're not responding when I ask
about it, right? How am I supposed to know what you've done or
what you haven't done?

Hmm.

So, you know, that only leaves —

_ Page 23 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 111 of 252

CP YE Review 2012 march 2013 Page 24 of 34
C Plaford, S Lumiere _

 

 

 

 

 

S Lumiere:

C Plaford:
S Lumiere:

C Plaford:

S Lumiere:
C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

You know, we — we haven't had a meeting like this in a while, first
of all. We used to go over this, and we used to give status updates.
That stopped, like, over six, seven months ago.

And do you know why?
No, I don't know why.

Because there — there wasn't any — as the names in your book
started coming down, which is solely based on performance, and
then | would try to give you new things to work on. I remember
very distinctly, it was, like, late spring when I started it last year,
when I started asking you about Rotech model.

Mm.
And you know, nothing is coming back on a timely basis.

Let me ask you a question. Let's just go on Nebraska, for example,
all right? So my understanding is, like, we're selling stuff. It
doesn't matter if it's right or wrong. Like, we had very good intel
on what was happening, and I've called it pretty well since the
bankruptcy.

We lost a ton of money.

Hold on, I’ve called it pretty well since the bankruptcy. Term
loans, we're going to get paid out of 105. Top of the structure,
we'll get a huge vendor credit memo.

There is —

That's coming — that's coming from somewhere else. Jake is
saying, "Sell it." You told me this every week, "Jake said to sell it."

Which — which, let me try again, the reason that is, is because we
lost too much money in the non-healthcare stuff. It's become a
significant focus for investors, and we passed the point of anything
I can do to change that.

So why the focus on that one name?
It's not. All of your non-healthcare things had to come out.

Systematically, we're past the point where we're — we're able to
have —

 

www.verbalink.com

Page 24 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 112 of 252

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:
C Plaford:
S Lumiere:
C Plaford:
S Lumiere:
C Plaford:
S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

CP YE Review 2012 march 2013 Page 25 of 34
c Plaford, S Lumiere

 

 

Yep. I mean, the problem is — the problem is there's a ton of, apart
from the frauds, and we're kinda recovering from those, most all of
the names worked out — Most all the names worked out. Lee
Enterprise is way up above where it was. Uh, Washington —
Mm-hmm.

— Washington, everything, Great Atlantic Pacific, everything.
Nebraska Book is still not there, but I'm pretty confident we'll get
there. It takes time sometimes. That's all.

There's been ~ there's been a two-year period where you're down
money, and the market’s ripped, two years in a row where
you've lost money.

Yeah, and sometimes there are uncontrollable circumstances.

We haven't lost that much money in ATL, just so you're clear.
Well, like, I didn't see the last year's data, so. In the last —

There's a sheet.

Year before.

It wasn't — it wasn't a big loser the year before.

No, Well what was then, besides Sevan. Where did I lose money?

You were down more in 2011 than you were down in 2012.
Um, you know what? No.

I mean, outside Nebraska, I don't even know what the losses were.

I sent you an email. I - I remember this very clearly. I sent you an
email with your P&L on it. You do have a copy of your P&Ls,
absolutely you do.

You sent me an email?

I sent you. I sent you your P&L, 100 percent. I'll go back through
my file and dig it up again. You have those. There's no — there's no
way that I wouldn't give you your P&L, and I remember because I
did send it on email, and you probably did have the final one. You
probably had it through mid-December, which was through the
time of your review, and it probably wasn't done — like

 

 

 

www.verbalink.com

Page 25 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 113 of 252

CP YE Review 2012 march 2013 Page 26 of 34
C Plaford, S Lumiere

 

 

the official one was never even done because you were down. But
you — you — you do have your names, absolutely.

S Lumiere: Man, I just can't even think of names that have lost money
apart from ATI, Sevan, and, uh, Nebraska.

C Plaford: All right. Well, I mean, I'll go — I'll try to go back through again —

S Lumiere: I mean —

C Plaford: —and dig through, you know, dig through, but look, the — the facts
are the facts. I mean, /laughs] there wasn't, like, you —

S Lumiere: I gotcha. I just don't know the names of lost money.

C Plaford: Okay, well -

S Lumiere: Like, maybe that's a bigger problem, like everything —

C Plaford: Maybe that is a bigger problem.

S Lumiere: — 1 mean, unless we're forced out of something for a temporary

move and whatever, but.

C Plaford: I'll have to — I'll — I'll try to get you those again, but look, at the end
of the day —

S Lumiere: So-

C Plaford: — you're not gonna win the argument that —

S Lumiere: —so let me ask you a quick —

C Plaford: — we were out money in 2011 ‘cause you won't — I'm just — I'm —
I'm —

S Lumiere: I was up in 2011?

C Plafora: No, you weren't. You were down in 2011. You've been down the

last two years. That's a fact. I'll go back and try to get you the
documentation again, but you're not gonna win the argument by
saying, "I just don't know what the names would've been."

S Lumiere: I mean like, look who knows — I don’t know but maybe Ameesh
would’ve showed it down/background noise]

 

www. verbalink.com . Page 26 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 114 of 252

C Plaford:

S Lumiere:
C Plaford:

S Lumiere

CP YE Review 2012 march 2013 Page 27 of 34
c Plaford,S Lumiere

You were down 2011. You were down in 2012, and — and you
know, and that's a pretty big — that's a pretty big delta versus the
market in the — you know.

2011 was down — the market was down 11 percent

What market was down 11 percent?

Distressed credit. Most funds were down 11 percent in '11,
and we were flat.

C Plaford: — Most funds were not down 11 percent in 2011

S Lumiere:

C Plaford:
S Lumiere:
C Plafora:
S Lumiere:
C Plaford:

S Lumiere:

www.verbalink.com

I'm pretty sure they were. What do you ~ what do you think that
the — the market would be up or down?

Well, I can actually play it out right now.

What is that based on? What — what benchmark?
Well, I'll tell you. Hold on a second.

I thought we were up like 50 bps in 2011, right?
Our fund was basically —

Flat, and I knew that was very good compared to our peers. I don't
know. I mean, I'm — I'm going by most of the credit funds that I
know were down, like, significantly, 7 to 11 percent. Oh, update,
so Friendfinder, uh, they're going to be doing a restructuring, and
I think it's coming pretty soon.

[Sighs] | was supposed to talk to one guy, uh, today, but they, um,
are gonna equitize that's done. They're gonna equitize the second
Liens. I think they're doing it outside of bankruptcy with
renegotiation. I don't know. There was some mention of something
about 50 percent. Like, the bottom was not wanting 50 percent of
the equity.because.they. don't want.to have it.on their books for —
for review, for pension reasons or whatnot, or maybe just one fund
who was just saying that it was one of the larger holders.

So, I mean, they're trying to dilute that down, so there's probably, I think it's
broken up between that and the new money plan. I mean, right now, it's,
like, it's volatile, so that just means that recovery depends on what kind of —
performance has been pretty good at the company. I think they're doing
about $85 million right now. They want to reinvest some money into the
business. They should be able to do, uh, $20, uh, $15 million in earnings
next year, once they do — you know, once they, uh, equitize this.

 

 

Page 27 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 115 of 252

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:
C Plaford:
S Lumiere:
C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

CP YE Review 2012 march 2013 Page 28 of 34
C Plaford, S Lumiere

So what you're saying is —

In the end, the bonds could be worth, you know, 55, 50, 55
context. I don't know — I don't know what happens if they come
back, and if they do this on a, you know, pre-pack, you know
consent-type thing like they did with Lee Enterprise, yeah, we're
gonna do this, but if they’re going to do prepack anyway, we
have to agree. I'll get more details about it today.

So the J.P. Morgan — I'm sorry, the, uh, High Yield corporate bond
fund index was up 2.6 percent in 2011.

Yeah, but was distress down?

I don't know but— I have Event, which was up 1.5 percent or
something. I don't know. I think they have a good — loans were up.

I think — J think more high-yield, distressed-angle funds are
down.

And that's fine. But if you look at that sheet, most of your P&Ls

are coming from, you know, coming from more high-yield-type
stuff. And I'm not saying that, you know, change the strategy, but

You’re not?

— what?

You're not?

Look, it - the — you know, again, the bottom line is —

I don't understand why Great Atlantic is down $238,000.00. We
got taken out at make-whole Why is it down $238,000.00, It
doesn't make any sense.

What was the P&L last year?

I don't know. All I know is we bought bonds at 85, and we got
taken out at 105, plus coupon.

When was that?

In 2012, beginning of 2012.

 

www.verbalink.com

Page 28 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 116 of 252

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:
C Plaford:

S Lumiere:

[Background noise]

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:
C Plaford:

S Lumiere:

C Plaford:
S Lumiere:
C Plaford:

S Lumiere:

www.verbalink.com

CP YE Review 2012 march 2013 Page 29 of 34
c Plaford, s Lumiere

Yeah, but that was the beginning of 2012, and maybe all the
money was made in 2011, and then if it would cut to the
beginning, we would already realize the gain in 2012.

But they still shouldn't be down.

I'll try to send you your P&L for 2012 again. I'm gonna have to try
to find it.

For what?

For — for 2011.

Mm. Well, I mean if it's 2011, end of 2011, we should have that
in email, right, or most of it, whatever that new system is. Let me
go finish up filing this really quick. Let me know what names you

think /background noise] look good that are not covered by
anyone.

This is the bottom line. There are other names, right, which I
would — I would ~ we're not covering all the names, like M-
Modal.

I'm working MModal. I've been working on it for a week.

Okay, well, you know, nobody's doing any work on M-Modal.
They're, like, another name. I'll go back and —

So that's two, two names.

There's CRC. There's — let's put it this away.

No, I’ve worked on CRC. I've spent a lot of time on CRC.
I've done probably seven calls it. I've built up models over the
past year.

Is it —is it up to date?

Yeah.

Do we have an updated model?

Yeah. The problem with that one is, like, we — I looked at it, and |
thought, like, every time we invest in something, | know it's

 

 

illiquid. It's gonna be — it's — it's a small issue, very illiquid. We

Page 34 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 117 of 252

C Plaford:
S Lumiere:
C Plaford:
S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:
C Plafora:
S Lumiere:

C Plaford:

S Lumiere:

CP YE Review 2012 march 2013 Page 30 of 34
C Plaford, S Lumiere

got counterinformation about a sale of one of the businesses, and
that was false. We checked on that, for the fat camp, so I’m
looking for a catalyst. I

know everything we're doing needs a hard catalyst, so you know,
85, yeah, it looks interesting, like it already bounced to par.

What?

Bonds.

Look.

So bonds at par, you find a way to make a point, you know?

In a market like this, you could get, you know, a low, evena
low double-digit yield that's reasonably safe, that could be
interesting.

I didn't think you were interested in that stuff. Not that you weren't
interested in insurance, I didn't think you were interested in illiquid
names. It sounds like every time we get involved in a liquid name,
like, it's too small, or we can't invest enough in it. You can't
allocate enough capital to it to make sense 'cause it can't be more
than 10 percent. I know it's illiquid because I know firms have
been trying to sell it. It takes a month to make a single sale. It's
really off the run and off the radar. You buy it. You own it. And
it's levered. I'm not saying it's not levered. Almost 6x.

I mean, we've got — we've got positions that are, you know, $250
million, $300 million size of the bonds, and look, if it's something
that we —

This is smaller, though. This is not $250 Million. This is, like, a
$160 million issue.

That's fine. I'm just saying, you know, we do have positions that
are not, well, if it's $150 million, then that would be small.

Literally, like, | doubt whether we could buy more than $3 million
if we wanted to at this point.

Okay, well —
So it's like, are we going to spend time? I guess why even bring it

up, like, what are we going to do? Are we gonna put $3 million on
it, and it gets taken out in, like, three months?

 

www.verbalink.com

Page 34 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 118 of 252

CP YE Review 2012 march 2013 Page 31 of 34
C Plaford, S Lumiere

 

 

 

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:
S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

www.verbalink.com

For $3 million, no, but there's a disconnect somewhere because
hasn't Jason talked to you about this name?

I did talk about it. I talked about it many times.

He's been pressing, and I asked him several times to check on the
liquidity, and he seems to think that it is transactable.

It was. There was a period at, you know, throughout the years
where there's been $8 million for sale, one seller. They’d been
trying to sell it, and it's not able or sell it. And that's been it. It's
been Libertas trying to sell it. So it was transactable on $8
million, and it took that long to place it. It's not there now.

I know they — they've traded most of it. I think there might be two,
three more left, and now it's at a level where it's like, okay, now
everybody's betting on their refi. Likely, it will get done. There's
value there. It's covered. But, like, there's — | mean, I say it's an
impossibility that there's somewhat of a restructuring? No, I don't
think it's likely.

Look, if the name — if the — if the name that has, you know —
Sorenson is the name I’ve spent countless weeks and hours on.

Sorenson is getting harder ‘cause I don't know if you can argue
with that healthcare. I — I think like I said before, there's not —
there's a lot of shit that we — that we're — it takes us a long time. I
mean, there's enough names in healthcare that it takes us, you
know, longer than, you know, there's always things that we'd like
to be doing that we're not. J would be very happy to plug you in
to having more responsibility on this stuff. We have to have a
better communication. I mean, that's the bottom line.

Well, it sounds like it.

I can't —I can't — look, you know, when Jason asked me, "Hey, has
anybody looked at CRC?" And I said, "Oh, I don't know. I think
Stefan may have looked at it a while back. I have no idea."

Jason knows about CRC. We've talked about it many times. He
knows that I've done the calls up until, you know, August of last
year.

But that's still — August of last year, that's six months ago.

Yeah, and the way I looked at it was, like, | didn't think you would

Page 34 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 119 of 252

C Plaford:

S Lumiere:

C Plaford:
S Lumiere:
C Plaford:

S Lumiere:

www.verbalink.com

CP YE Review 2012 march 2013 Page 32 of 34
C Plaford, S Lumiere

want to. I didn't think you'd want it. It's some very illiquid. | knew
there was $8 million for sale, no buyers, down at 88, you know,
no buyers. So it's like if there's no buyers, there's nobody to
transact. We buy, like, like if you decide you wanna take some
off, like, we're screwed.

That — that's fine. But — and — and maybe CRC is too, too small.
But look, | — 1 — 1 look at the workload, um, for all the guys for any
— in any given week, right? I'm struggling to get — and there's stuff
to do in equity, too. There's there's a lot of moving pieces in
healthcare right now. There's ACA Implementations going on
right now. The exchanges are all brand new. That's going on right
now,

There's all kinds of potential changes to reimbursement. You
know, labs are a new area for us we've been spending a lot of time
with, right, in addition to all the other stuff, you know.

I don't have enough people to work on even all of the ideas that |
have, right? There's — there's plenty of stuff to do, but, you know,
in a given week, right, we'll bang out, you know, probably three or
four of those types of things, so it has to go on a — look, it can go
one of two ways.

You're gonna get paid on the ideas that you work on, regardless. If
you ~ if you wanna have, you know, more autonomy, right, then
we're gonna need more communication either way, but it'd be a lot
easier, right, to have the communication beforehand as opposed to
you trying to guess, you know, what we're understanding, what
we're not understanding, who's been doing work on this or that,
right?

Then we should sit down and — and — and talk about them. I mean,
it has to be a quicker turnaround time than eight months.

I—I—I~I know, we've discussed this, like the size of the fund,
does not make sense to invest unless we get at least $15 million
on the pad on something, and | didn't think CRC was one that
we could put $15 million on.

And CRC may be not, but M-Modal's a lot bigger.

Yeah,

Nobody's looking at that at all. I didn't even know —

I thought you knew. I told you I was working on it.

 

- Page 34 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 120 of 252

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:
S Lumiere:

C Plaford:

S Lumiere:

C Plaford:
S Lumiere:

C Plaford:

www.verbalink.com

CP YE Review 2012 march 2013 Page 33 of 34
C Plaford, S Lumiere

Yeah, you did, and then I said, and | told Jason 'cause Jason asked
about it. Jason and you had a conversation, and what was that like?

I told him everything about the business, explained to him how it
worked, explained to him how the valuations worked, and, uh, I
think he — I think he liked the loans better, but.

Jason's not equipped to —

I'm looking for the catalyst, like, right now, so I think it's, uh, I
think it's interesting. It's traded down significantly. They've had an
operation mishap, probably something that we probably need to,
uh, get comfortable with management. Is it possible that it's a, uh,
a Nebraska book situation, like, are they fucking up that bad
internally? It's possible. They've done a very poor job of — of, uh,
getting their sales network up — up to speed and reselling this new
platform, really done a bad job.

So there's a — and it's not a function of the — the business. It's a
function of what — what they're trying to sell. They're changing a
little bit and moving away from many use, and they're trying to sell
ona per monthly minimum usage. So that's a change in structure,
and people are unable to explain how that might benefit the
customer base. So they're having trouble explaining that and
getting people to convert over.

Okay. So -

They haven't lost any contracts, but there — there's definitely an
issue there.

Okay, so when can we sit down and do a thorough review?
Modal? Uh, Monday, Tuesday?

Why don't you let me know when you're ready. That would be a
great name for you to ~ for us to ~

I'm just building the model now. It's really — we've got very limited
financial information.

Okay.
So-

But again, I want — I wanna be very clear here. I would love to
have you take on more responsibility, but, | mean, the

 

Page 34 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 121 of 252

S Lumiere:
C Plafora:

[End of Audio]

CP YE Review 2012 march 2013 Page 34 of 34
C Plaford, S Lumiere

communication is — is so key, right? I - I would — I would love —
and — and — and, you know — and not just that, even on, you know,
regular stuff. There's plenty of, you know, like I said, you know,
even equity ideas, that we're — we're doing a lot more of those —
plenty of stuff with catalysts, plenty of stuff that needs to be
vetted out.

Look, you know, — 1 - I would love — I would love to see you,
you know, uh, you know, with — with a dozen names back on the
— back on the pad. I mean, you know, we're completely aligned in
that respect, and there's plenty of stuff to do. But, you know, for
now, at least, it has to be in healthcare, as we talked about, and,
you know, we obviously have to be — we have to be making
money, right?

I mean, that's — you know, granted, I think there — there — there is
a lot of stuff, you know, that ~ that's harder — that's harder for
you, um, you know, that — that it's harder to, you know, think
about what — what is an appropriate compensation, on, you know,
you know, a name, like where - a BELLUS, right? I got it. I got
it. But at the same time, you know, we're — we're still, at least in
the last couple years, we've still been losing money. It's not like
BELLUS is, you know, making the delta between —

I'm not saying it's just BELLUS.

It's not like BELLUS is worth $5 million —

 

 

 

www.verbalink.com

Page 34 of 34
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 122 of 252

 

I certify that the foregoing documents were transcribed by Verbal Ink based on the audio files submitted by
Stefan Lumiere which were provided on (2/11/19). The provided files were:

 

Run- Billable | File Title
Time Minutes

 

 

62 CP YEReview 2012 march 2013

 

 

 

 

* These transcripts were completed to the best of our ability.
*No words from the speaker in the recording have been changed or paraphrased.
* All employees of Verbal Ink are bound by a non-disclosure agreement.

     

<
Armando Reif Date TI7/IN9

Account Executive

Verbal Ink

11835 W. Olympic Blvd., uite 1020E Los Angeles, CA 90064 877-267-0990 www.verbalink.com
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19

Page 123 of 252

 

CP-Wanted to move on-Release from contract Page 1 of 3
S Lumiere, Cc Plaford

S Lumiere: Hello?

C Plaford: Stefan?

S Lumiere: Yeah, what’s up, Chris.

C Plaford: Hey, how’s it going, man.

S Lumiere: Okay.

C Plaford: So J.T. gave me a heads-up that you’re uh -- you’re uh wanting to
move on, it sounds like?

S Lumiere: Yeah, it’s uh — I’ve asked uh them to release me from my contract.

C Plaford: Right, okay. Well I mean I’m sorry to hear that obviously but uh
you know, I wish you uh the best of luck and all that.

S Lumiere: Yeah.

C Plaford: And you know it’s been what, several years now?

S Lumiere: Several years what?

C Plaford: Several years that we’ve worked together.

S Lumiere: Yeah, no. I know. Uh --

C Plaford: But --

S Lumiere: But you know I’ve been there for over five and a half and uh it’s

just uh — you know although I did uh enjoy the stuff I was doing, it

just wasn’t enough.

Like I just need to — I need to get involved with things that are uh

you know just not locked into healthcare.

C Plaford: Yeah — no. I understand that. I knew that you were unhappy just
looking at healthcare stuff. So, I get it. 1 understand completely.
Do you uh — do you have uh something that uh you know is

imominent or --?

S Lumiere: No, you know, I’ve thought about it. I’ve had a couple of offers
over the past year um to go work at uh other funds or private
equity and um I just — you know I’m just gonna ~ you know

 

 

 

www.verbalink.com

Page 1 of 3

it }FU pl-y
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 124 of 252

C Plaford:

S Lumiere:

C Plaford:

S Lumiere:

C Plaford:
S Lumiere:
C Plaford:

S Lumiere:

C Plaford:
S Lumiere:
C Plaford:
S Lumiere:

C Plaford:

S Lumiere:
C Plaford:
S Lumiere:

C Plaford:

S Lumiere:

CP-Wanted to move on-Release from contract Page 2 of 3
S Lumiere, C Plaford

obviously I’m injured still. So I’m still gonna kinda take a little
time and think about it.

Right.

Which direction I wanna take. You know, obviously if I move to
private equity it’s a big, big step in a different direction.

Right.

Uh, but I definitely wanna be somewhere where I can invest more
distress type stuff,

Yeah — no. That makes sense. That’s your skillset.

Yeah.

It makes complete sense.

So but listen, I’m still available, if you need help on the — you
know I’m not doing anything right now, so-I mean you know
Modal still does interest me. So I could still like send you that
model, after I finish.

Well, yeah. | mean if you wanna send me the model, then that’s --
Yeah.

Then that’s great, or what you have so far, that’s great.

Yeah,

And uh look, you'll do well. You’re a smart guy. You know,
you’re — you know, I wish you the best of luck and uh you know,
just keep in touch. Uh, you know regardless, just let us know, uh or
let me know, at least if you want when you land and --

Yeah, definitely.

-- |’m sure we’ll run into each other on --

I’m sure, I’m sure.

-- [mean down the road, et cetera. So --

I’m sure we will.

 

www.verbalink.com

Page 2 of 3
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19

C Plaford:
S Lumiere:
C Plaford:
S Lumiere:
C Plaford:
S Lumiere:

[End of Audio.]

CP-Wanted to move on-Release from contract
S Lumiere, C Plaford

All right.

All right, thanks, Chris.
Thanks, bud.

Appreciate it.

Bye, take care.

Thanks, bye.

Page 125 of 252

Page 3 of 3

 

www.verbalink.com

Page 3 of 3
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 126 of 252

verbal

et CVs On Oy ; ‘Tu L AS

 
 

uments were transcribed by Verbal Ink based on the audio files submitted

| certify that the foregoing doc
by (Client Name) which were ptovided on (Date of File Submission). The provided files were

 

 

 

Run- Billable | File Title
Time Minutes
0:02:31 3 CP-Wanted to move on-Release fram contract

 

 

 

 

* These transcripts were completed to the best of our ability.
*No words from the speaker in} the recording have been changed or paraphrased

* All employees of Verbal Ink dre bound by a non-disclosure agreement

hea _Llje |

r
Date

 

Armando Reif

Account Executive

Verbal tnk

Suite 1020E Los Angeles, CA 90084 877-267-0990 www.verbalink.com

11835 W. Olympic Bivd.

 

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 127 of 252

Gmail - FW: Stefan 11/10/19, 4:36 PM

Stefan L <stefaniumiere@gmail.com>

 

 

FW: Stefan

2 messages

 

Moy, Laurence S. <ism@outtengolden.com> Fri, May 19, 2017 at 3:44 PM
To: Stefan Lumiere <stefanlumiere@gmail.com>

OUTTEN & GOLDEN..

Laurence S. Moy | Partner

685 Third Ave 25th Floor | New York, NY 10017
T 212-245-1000 | F 646-509-2074
LSM@outtengolden.com | Bio

This message is sent by a law firm and may contain information that is privileged or confidential. If you received this
transmission in error, please notify the sender by reply e-mail and delete the message and any attachments.

Please consider the erivironment before printing this e-mail.

From: Stefan Lumiere [mailto:stefaniumiere@gmail.com]
Sent: Thursday, April 18, 2013 8:17 AM

To: Moy, Larry

Subject: Fwd: Stefan

Begin forwarded message:
From: Stefan Lumiere <stefanlumiere@gmail.com>
Date: April 16, 2013, 6:11:29 PM EDT

To: jgottlieb@visiumfunds.com
Subject: Stefan

https://mail.google.com/maii/u/1?ik =baf48e0eSa&view=pt&search=...sg-1%3A1567855006323212837&simpl=msg-a%3Ar-8257250233434570313 Page 1 of 2

AYES pled
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 128 of 252

Gmail - FW: Stefan : 11/10/19, 4:36 PM

Jake,

Thanks again for speaking with me today. I’m not resigning, but wanted to talk to you about the
possibility of trying to get to an agreement on some type of arrangement where we can agree to go
our separate ways (as it pertains to our business relationship)

I know you’re busy so I appreciate you spending the time to talk to me and advise me. Please let
me know what you think when you get the chance. As you suggested, I will call you tomorrow
before speaking to David and Chris.

Stefan
Stefan Lorca Lumiere, CFA
C 917-696-9099

StefanLumiere@gmail.com

 

Stefan L <stefanlumiere@gmail.com> Fri, Nov 8, 2019 at 7:09 PM
To: Stefan Lumiere <stefanlumiere@gmail.com>

[Quoted text hidden]

https://mail.google.com/mail/u/1?ik=baf4 8e0e5a&view=pt&searchs...sg-f%3A1567855006323212837&simpl=msg-a%3Ar-8257250233434570313 Page 2 of 2
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 129 of 252

Subject: Fwd: Catching up
From: Stefan Lumiere (stefanlumiere @ gmail.com)
To: alumiere @ yahoo.com;

Date: Tuesday, April 30, 2013 2:06 PM

Okay. Was hoping to be first to let him know that i was thinking about moving on, but just had a
conversation

On Apr 18, 2013, at 9:05 AM, Jason Huemer <jhuemer@visiumfunds.com> wrote:

Hi Stefan. | gave him a heads up when Jake told me, so he knows.

From: Stefan Lumiere [mailto:stefanlumiere@ gmail.com]
Sent: Thursday, April 18, 2013 8:32 AM

To: Jason Huemer

Subject: Re: Catching up

Sure either way. Was planning on coming back to work today and have not mentioned anything
to chris about this. But since my surgery i have been working from home which chris does
knows about. Have you or jake mentioned anything to chris yet? I can call him today or wait
until our conversation, but prefer not to leave him in dark as i have been working on an
interesting project for him.

On Apr 18, 2013, at 8:20 AM, Jason Huemer <jhuemer@visiumfunds.com> wrote.

Let’s do a call today or tomorrow; really don’t need you to kill yourself to do this in
person. I think a call tomorrow is probably going to work a little better for my
schedule. I’m not sure what David’s availability is, so I'l ask Donna to sort it out for
us,

From: Stefan Lumiere [mailto:stefanlumiere@ gmail.com]
Sent: Thursday, April 18, 2013 8:11 AM

To: Jason Huemer

Subject: Re: Catching up

Hi jason,

f)FG pls
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 130 of 252

Thanks for reaching out. Iam available to get on a call with you and david today,
or if you prefer i can try to make it to office tomorrow or monday. Been working
from home for the past weeks as i have been recuperating from an ankle surgery. Bit
difficult to move around because i had ankle surgery following my shoulder surgery
and have not been mobile because i have not been able to bear weight and use a
crutch, Still tender now. What do you recommend? Call today or tomorrow? Or i
can try to make it into office tomorrow or monday?

Best,

Stefan

On Apr 18, 2013, at 7:56 AM, Jason Huemer <jhuemer@visiumfunds.com> wrote:
Hi Stefan. Jake passed your message on to me and suggested that you
and David and I try to catch up today or tomorrow. Is there a good time

to get you? I’ve cc’ed Donna, who has my calendar, so maybe we can
schedule a time to speak.

All the best,

Jason

Jason Huemer

President

Visium Asset Management

888 Seventh Avenue, 22nd Floor
New York, NY 10019

w. 212-474-8811, m. 917-576-4065

jhuemer@visiumfunds.com
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 131 of 252

<image001 .gif>

This information is confidential and intended only for recipients named
above. It is for informational purposes only and does not constitute a
solicitation to transact securities, nor legal or tax advice. Any
unauthorized dissemination or use of the contents is strictly prohibited.
If you received this message in error, please delete it and notify the
sender immediately. This message is being retained. Past performance is
not necessarily indicative of future results.

This information is confidential and intended only for recipients named above. It is
for informational purposes only and does not constitute a solicitation to transact
securities, nor legal or tax advice. Any unauthorized dissemination or use of the
contents is strictly prohibited. If you received this message in error, please delete it
and notify the sender immediately. This message is being retained. Past performance
is not necessarily indicative of future results.

This information is confidential and intended only for recipients named above. It is for
informational purposes only and does not constitute a solicitation to transact securities, nor legal
or tax advice. Any unauthorized dissemination or use of the contents is strictly prohibited. If you
received this message in error, please delete it and notify the sender immediately. This message
is being retained. Past performance is not necessarily indicative of future results.
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 132 of 252

Fwd: FW: Visium Asset Management, LP, Jacob Gottlieb

Fwd: FW: Visium Asset Management, LP, Jacob Gottlieb

From: Stefan Lumiere <stefaniurniere@gmail.com>
To: “Stefan Lumiere, CFA (GBG)" <slumiere@greatbarriergroup.com>
Priority: Normal

Date 02-06-2014 09:58 PM

Stefan Lumiere, CRA

wasenweren Forwarded message +o--s+065

From: Moy, Larry <LSM@pouttengolden, com>

Date: Wed, Jul 10, 2013 at 4:35 PM

Subject: FW: Visium Asset Management, LP, Jacob Gottlieb

To: “Stefan Lumiere (stetanlumicregé gmail.com)” <ste fanhumiere@pmail com>

Stethn,

lust received this letter trom Seward & Kissel in response to our letter,
As expected, Gottlieb is denying that he has disparaged you. It’s the rare
situation where anyone ever admits that he has been engaging in this kind
of conduct, and the important thing of course is that he stops what he’s
been doing. This letter will also be helpfal if we bring a claim for
defamation and/or disparagement.

ifyou'd like to pursue starting an arbitration case against Visium and
Gatilieb, as you indicated last week, then (1 raise this matter with our
firm's Higation committee, Ag we discussed, I'd expect the committee to
require a retainer payment. Also, can consult with the committee about
secking to make 4 public fling since an arbitration ease betore the AAA
Gndicated in your ermployment contract) is a private proceeding.

Regards,

Larry

Laurence 8. Moy

Outten & Golden LLP Tek (212) 245-1600, ext.
G824

*Advocates for Workplace Faimess* shun dAvyw.outtengolden cony>
Fax: (646) 509-2074
3 Park Avenue, 29th Floor Www, outlengolden. cam

New York, NY 10016

Is.com <patingesewkis.com}

 

*To:* Mendez-Comas, Diana
*Subicet:* RE: Vishun Asset Manayerment, LP, Jacob Gottlied

Dear Ms. Mendez-Comas,

A\ter hy

Page | of 3

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 133 of 252

Fwd: FW: Visium Asset Management, LP, Jacob Gottlieb

Attached please find a tener for Mr. Moy. Thank you,

Anne Patin

*Aane C. Patin®
*Partner®

Vel (212) 874-1516
Emaib pating@dsewkis.com

“S**EWARD & **K **ISSEL LLP*
One Battery Park Plaza

New York, NY 10004

Fax: (2129) 901-2110

We 2

*

 
 

“Confidentiality Notice*: ‘Phis ¢-mail is intended anty for the person or
entity to which itis addressed and may contain information that is
privileged, contidemial or otherwise protected from disclosure. Ifyou
have reecived this e-mail in error, please notify Seward & Kissel LLP by
return ermail and destroy the original message and all copies Uhereol,

*Circular 230 Notice*: ‘Uo ensure compliance with Treasury regulations
cegarding practice before the IRS, we inform you that, unless expressly
stated otherwise, amy federal fas advice contained in this cammenicatian
was Rot intended or written to be used, and cannoi be used, by any taxpayer
for the purpose af (i) avoiding penalties that tay be imposed on the
luxpayer under United States federal tax law, or €ii) promoting, marketing
or recommending to another party any tax-related matters addressed Rervin,

  

*From:* Mendez-Comuas, Diana [mai Aeomsdincegdouttengolden.com>]

*Senc* Wednesday, July 03, 2013 2:02 PM
*To:* Patin, Anne
*Subject* Visium Asset Management, LP, Jacob Gottiels

 

Hi, this email is being sent to you an behalf of Attormey Laurerice S. Moy

‘Thanks,

*Dians Mendez-Comas*
"Legal Assistant*

*Outten & Gatden LLP?

“Advocates for Workplace Faimess <hiap:s wav outiensalder.
3 Park Avenue, 29th Floor New York, NY 10016
Teh (212) 245-1000 <%2R2 12%209620245- 1000 4

   
  

 

 

 

“Email dincgouttenpelden.cam cTamegoy @outtengolden.com=wey cultenvolder com

 

 

 

ContentType: texvitod

;
Part_1-2.bim| Size: 14.34 KB

 

 

 

Content-Type: application/pdl name+"Letter to Laurence 8. Moy,
Esqupdl!
Size: 65.84 KB

Letter to Laurence 8, Moy,
Esq..par

 

 

 

 

 

Page 2 of

J
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 134 of 252

Pwd: FW: Visium Asset Management, LP, Jacob Gottlieb Page 3 of 3

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 135 of 252

Fwd: Need to speak with you. Page | of |

Fwd: Need to speak with you.

From: Stelan Lumiere <stefanlumisre@amail.com>

To: “Sletan Lumiare, CFA (GBG)” <slumiere@greatbariergroup.com>
Priority: Norovol

Date 02-05-2014 09:56 PM

 

Stefan Lumiere, CEA

   

sresowes Forwarded message:
From: Stefan Lumiere <stefaniumies
Date: Tuc, ful 2, 2005 at Peds AM
Subject: Nevd to speak with you

Tor "Moy, Lany* ¢hin@outtengoldea.con

temaibcam>

{have just discovered that Jacob Gottiol has been meeting with
Consultants nad allocator that when asked ahout my departure, be is saying
that they disinissed ma dus to insides tading ivestigations.

 

Stefan Lorca de $1 Pierre Lumiere, CFA
Special Sluntions Iavestinents

© 917-695-2009

StefanLumicre@gmail com

 

Content-Type: tesvhiml
Part 2.huot Sire: 1ATKB

 

 

 

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 136 of 252

Gmail - FW: Visium / Stefan Lumiere

 

11/8/19, 7:05 PM

Stefan L <stefanlumiere@gmail.com>

 

FW: Visium / Stefan Lumiere
1 message

 

 

Moy, Larry <LSM@outtengolden.com> Tue, Oct 13, 2015 at 10:48 AM

To: Stefan <stefanlumiere@gmail.com>

Stefan,

Please scroll all the way down to see Anne Patin’s contact information.

Rgds,

Larry

Laurence S. Moy

Outten & Golden LLP

Advocates for Workplace Fairness
3 Park Avenue, 29th

New York, NY 10016

Tel: (212) 245-1000, ext. 9821
Fax: (646) 509-2074

www.outtengolden.com

From: Moy, Larry

Sent: Thursday, September 19, 2013 11:53 AM
To: ‘Stefan Lumiere’

Subject: FW: Visium / Stefan Lumiere

Stefan,

https://mail.google.com/mail/u/1?ik=baf48e0e5a&view=pt&search=...read-1%3A1514927777942636988&simpl=msg-f%3A1 514927777942636988

q)?3 ?1-S

Page 1 of §
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 137 of 252

Gmail - FW: Visium / Stefan Lumiere 41/8/19, 7:05 PM

She pushed back, and so I'm clarifying what she actually said during our call. | also have her voicemail saved, but
that goes mainly to the point that Visium is unwilling to confirm in writing.

Larry

QUT TEN a CIOLERES

Laurence S. Moy

Outten & Golden LLP Tel: (212) 245-1000, ext. 9821
Advocates for Workplace Fairness Fax: (212) 977-4005
3 Park Avenue, 29th Floor www.outtengolden.com

New York, NY [0016

From: Moy, Larry

Sent: Thursday, September 19, 2013 11:51 AM
To: ‘Patin, Anne’

Subject: RE: Visium / Stefan Lumiere

Anne,

Already tried to call you and left word with your assistant. If you're free now, I'll try again.

Regarding my prior email, let me know how my message was inaccurate. It seemed quite clear that your client is
waiving the non-compete and "capacity rights." You had advised that this was being done "as a gesture” on the part
of your client because there is "a family component to this," although you also added that your client was not prepared
at this time to make any type of proposal on the economics. | had also clarified with you that the waiver was without
any conditions.

Regards,

Larry

OUP TEN & GOLDEN

https://mail.google.corn/mail/u/1?ik=baf48e0e5aaview=pt&search=...read-f%3A1514927777942636988&simpl=msg-f%3A1514927777942636988 Page 2 of §
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 138 of 252

Gmail - FW: Visium / Stefan Lumiere 11/8/19, 7:05 PM

Laurence S. Moy

Outten & Golden LLP Tel: (212) 245-1000, ext. 9821
Advocates for Workplace Fairness Fax: (212) 977-4005
3 Park Avenue, 29th Floor www.outtengolden.com

New York, NY 10016

From: Patin, Anne [mailto:patin@sewkis.com]
Sent: Thursday, September 19, 2013 11:38 AM
To: Moy, Larry

Subject: RE: Visium / Stefan Lumiere

Hi Larry,

| don't agree with your self-serving characterization below, but I'm happy to discuss.

 

 

 

 

Anne
Anne C. Patin SEWARD & KISSEL LLP
Partner One Battery Park Plaza
New York, NY 10004
Tel: (212) 574-1516 Fax: (212) 901-2110

Email: patin@sewkis.com Web: www.sewkis.com

 

 

 

Confidentiality Notice: This e-mail is intended only for the person or entity to which it is addressed and may contain information
that is privileged, confidential or otherwise protected from disclosure. If you have received this e-mail in error, please notify Seward &
Kissel LLP by return e-mail and destroy the original message and all copies thereof.

Circular 230 Notice: To ensure compliance with Treasury regulations regarding practice before the IRS, we inform you that, unless
expressly stated otherwise, any federal tax advice contained in this communication was not intended or written to be used, and
cannot be used, by any taxpayer for the purpose of (i) avoiding penalties that may be imposed on the taxpayer under United States

federal tax law, or (ii) promoting, marketing or recommending to another party any tax-related matters addressed herein.

From: Moy, Larry [mailto:LSM@outtengolden.com]
Sent: Thursday, September 19, 2013 10:19 AM
To: Patin, Anne

https://mail.google.com/mail/u/1?ik=baf48e0e5aaview=pt&search=...read-1%3A1514927777942636988 asimpl=msg-f%3A151492777794 2636988 Page 30f 5
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 139 of 252

Gmail - FW: Visium / Stefan Lumiere

Subject: RE: Visium / Stefan Lumiere

Anne,

11/8/19, 7:05 PM

I'll try to call you today, but if there's certain times that work better than others, please let me know. Received your
message that your client is fine with Mr. Lumiere competing and that your client is also waiving the
"“capacity"/participation rights, but would like to discuss.

Regards,

Larry

Qurrrven & GOLISEN .

Laurence S. Moy

Outten & Golden LLP Tel: (212) 245-1000, ext. 9821

Advocates for Workplace Fairness Fax:

(212) 977-4005

3 Park Avenue, 29th Floor wiw.outtengolden.com

New York, NY 10016

From: Moy, Larry

Sent: Wednesday, September 11, 2013 10:48 AM

To: 'patin@sewkis.com'
Subject: Visium / Stefan Lumiere

Anne,

Just called and left you a detailed voicemail. When you have the chance, please let me know your thoughts
concerning same. |'m not in the office, but available at 646-824-0784 if you'd like to discuss.

Thanks,

Larry Moy

https://mail.google.com/mail/u/1?ik=baf48e0e5aaview=pt&search =

read-f%3A1514927777942636988&simpl=msg-f%3A15149277779426 36988

Page 4 of 5
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 140 of 252

Gmail - FW: Visium / Stefan Lumiere 11/8/19, 7:05 PM
QVUTTEN & CFOQLDEN .

Laurence $. Moy

Outten & Golden LLP Tel: (212) 245-1000, ext. 9821
Advocates for Workplace Fairness Fax: (212) 977-4005
3 Park Avenue, 29th Floor www.outtengolden.com

New York, NY 10016

https://mail.google.com/mail/u/1?ik= baf48e0e5a&view=pt&search=...read-f%3A1514927777942636988&simpl=msg-f%3A1514927777942636988 Page 5 of §
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 141 of 252

SEWARD & KISSEL LLP

ONE BATTERY PARK PLAZA
NEW YORK, NEW YORK 10004

ANNE C. PATIN TELEPHONE: (212) 574-1200 : 901 K STREET, NW

PARTNER FACSIMILE: (212) 480-8421 WASHINGTON, DC 20001
(212) 574-1516 WWW.SEWKIS.COM TELEPHONE: (202) 737-8833

patin@sewkis.com FACSIMILE: (202) 737-5184

July 10, 2013

BY EMAIL AND REGULAR U.S. MAIL

Laurence 8, Moy, Esq.
Outten & Golden LLP

3 Park Avenue

29th Floor

New York, New York 10019

Stefan Lumiere/Visium Asset Management, LP

Dear Mr. Moy:

I received your letter dated July 3, 2013 regarding defamatory statements
allegedly made by Jacob Gottlieb, Chief Investment Officer of Visium Asset Management, LP
(“Visium”), about Stefan Lumiere.

For the record, Jacob Gottlieb categorically denies that he made any of the
defamatory statements alleged in your letter. Mr. Gottlieb did not make any such statements and
would not do so, as he is a highly successful and sophisticated hedge fund manager and he
obviously would not be claiming that a former employee of his firm who is also his brother-in-
law had been fired because he engaged in insider trading or even was purportedly investigated
for doing so.

These allegations appear to be completely fabricated. In your letter, Mr. Lumiere
does not identify his sources, does not specify the times or places where the defamatory
statements were allegedly made and he does not quote what was allegedly said.

Mr. Lumiere resigned his employment. Mr. Lumiere’s suggestion that he did not
resign is not supportable, and these fabrications and threats are not in. any way changing
Visium’s position on the matter.

This letter is without prejudice to Visium’s and Mr. Gottlieb’s rights and
remedies, all of which are respectfully preserved.

Very truly yours,
Anne bikin. [Neste

Anne C. Patin

SK 27980 0001 1396739
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 142 of 252

Gmail - Time/docs/defense strategy/ appearance 11/13/19, 8:11 AM

Stefan L <stefanlumiere@gmail.com>

 

 

Time/docs/defense strategy/ appearance

 

Eric Creizman <ecreiz@creizmaniic.com> Thu, Aug 11, 2016 at 10:22 AM
To: Alexandra Gottlieb <alexgottlieb212@gmail.com>
Cc: Fafa Lumiere Stefan fafa personal <stefanlumiere@gmail.com>

Hi both of you make very valid points. | spoke with the head of the federal defenders last night as well as a number of
other prominent lawyers. The fact is that Judge Rakoff is not good about giving lawyers a lot of time for a trial. The
issue here is not a matter of him being pro-prosecution or otherwise accommodating to prosecutors. He's equally
unfair in this respect. He expects that lawyers should work 24/7. Luckily | do. He does too. So | will try my best but |
don't know how far | will get in this effort. If | don't get much more time, and you're concerned about the fact I have a
trial in between, | will withdraw as counsel. But | do think | could get ready for trial in the time allotted.

Motions to dismiss aren't of the table but in a federal criminal case, a motion to dismiss is only even potentially viable
if there's a defect in the way the allegations are pled: i.e. taking the facts in the indictment as true, there's no crime.
That's not the case here and you can't get rid of a case based on the facts until the close of the government's case.
There are a lot of good motions to be made here but that's not one of them. Anyone may have an opinion that it's not
a crime but the issue is whether on the facts as alleged by the government, whether it is a crime. And my professional
opinion is that the indictment alleges a fraud under the criminal laws. The issue is whether the government can prove
beyond a reasonable doubt that Stefan knowingly and intentionally committed a crime.

As for Visium, we don't need to make a motion to compel them to pay. They are ready and willing. But they want to
do it on condition we share information with them (and they say they will share information with us). If you don't trust
them to, | respect and understand that. litigation is an option, but it's costly and uncertain and will divert the time we
need to prepare for trial.

Sent from my iPhone

Eric M. Creizman

Attorney at Law

Creizman LLC

565 Fifth Avenue, FI. 7
New York, New York 10017
T: (212) 972-0200

F: (646) 200-5022

www.creizmanilc.com
[Quoted text hidden]

https://mail.google.com/mail/u/1?ik=baf48e0eSa&view=pt&search=...-msg-f%3A1542377029012985144&simpl=msg-f%3A1542377029012985144 Page 1 of 1

A 10
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 143 of 252

From: Eric Creizman ecreiz@creizmaniic.com
Subject: Re: Time/docs/defense strategy/ appearance
Date: August 11, 2016 at 4:23 PM
To: Alexandra Gottlieb alexgottlieb212@gmail.com
Ce: Fafa Lumiere Stefan fafa personal stefaniumiere @gmail.com, Alexandra Gottlieb gottlleb212@gmail.com

 

Ok, | talked to Vic Rocco, my mentor, and an attorney who has had a great number of cases
before Judge Rakoff. He said that Judge Rakoff is very tough in terms of pushing parties to
trial, but he was a defense lawyer, and he's equally tough on the government. The government
will have to work very hard, just as we will. Vic also made the very salient point that although
there's a ton of discovery, most of it is totally irrelevant. That's the way it always is. The real
meat of the case -- the witness statements -- we don't get until two weeks before trial. And
that's always the case.

if we have until January 9, we are going to have 5 months to prepare for trial. We just need to
up our game, and we will. | will master the discovery very quickly and very thoroughly. We will
subpoena who we need to and we will educate the judge about the case through our motions
and through our ex parte requests for subpoenas.

Vic is of the view that with Judge Rakoff, we should take the extra 3 weeks and sign the
affidavit. And the reason is that if we wait to make a motion to Judge Rakoff about needing the
extra time because of all of the discovery, he's going to think that's pure bullshit. And it really is.
Number one, we know generally what our defense is going to be and we know generally what
their case is going to be. We're going to putin a tremendous amount of time to master the facts
and the law. We just have to spend a lot of time doing it. That's what we have to do. And we'll
use the trial date and the amount of discovery to force the government to identify precisely what
they deem is relevant to proving their case. It makes our bill of particulars motion that much
stronger.

Vic says, and | agree, and this was my concern, that what do we do if we discover through our
own investigation that there is evidence we need to pursue that is exculpatory, we may need
more time. In that case, though, we can make an application to Judge Rakoff to release me
from my promise for very good reasons. What is Judge Rakoff going to do if | make a record
demonstrating why we need the extra time? Let's do it if we really need it and at the time we
really need it. Not now. Not in a vacuum. So I'm in favor of an affidavit. It gets us 3 additional
weeks, which is valuable.

You guys know that | care so much about my cases and my trial preparation that | will be ready.
More than ready. And we will kick ass. So my advice is let's put in the affidavit. Otherwise, we'll
be stuck with December 19. And | guarantee you we will because Judge Rakoff is stubborn like
that. And what are we really giving up? Again, if we have a truly legitimate basis for an
adjournment, we'll ask for one and put it all on the record. Judge Rakoff was a defense lawyer.
‘He'll either understand or we can appeal and the decision will be overturned.

As for Visium, my view is this: When | spoke to Rita on those two occasions, the conditions for
advancement of fees were not that onerous: no caps were discussed and | guarantee that if
they paid for my fees, | can really staff this case so that we can efficiently and effectively defend
it. Plus they are offering to pay for transcripts and giving us information about potential
witnesses. She even said that she would provide me with cross examination outlines and
witness background information for Plaford and everyone else.

They are ready to pay me because they know me and they know | will take this case to trial.
And by paying my fees, they cannot and will not interfere with my independent judgment and
they cannot and will not affect our strategy for the case. All they claim they want is to share

tanfaumnatinn ahbanrnid uadhant in ania an in than anes anal tn AAR tan AlAAAR Re an tha banin that van

A} | fe i-G
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 144 of 252

IFHFORPNA@UUHT GAUUUL WEett ds GOrty Onl it tive Udde alu tu see le UlSUUVELy UII IG Vasilis tldak We
have a shared common interest in demonstrating that Stefan is not guilty of the crimes with
which he is charged, because that benefits Visium in connection with the government's
investigation of it. We don't have to deal with Jacob's lawyers if we don't want to.

And let's consider this: even if Jacob made Stefan the fall guy, well, Stefan is now in this case.
What can they do to hurt us at this point? If they claim to be acting under a common interest
privilege, they can't then hurt us and use information against us. That would violate legal ethics
and they would not be able to do so. We would prevent them from making use of that
information because of their violation of the common interest privilege. They wouldn't be able to
use it and their reputations will be ruined.

In any event, it's your call as to whether to go with January 9 or gamble on December 19 and
getting more time in a vacuum at this point. It's also your call as to whether to pay me
yourselves or whether you want me to get advancement from Visium. I'll do whatever you guys
decide on this, but we need to decide soon--no later than tomorrow morning -- at least with
respect to the trial date. Again, | recommend January 9.

And at this point, it's very real. | need to ramp up immediately so that | can start preparing
pretrial motions that are due August 31 and diving into the discovery. | will master it. But | need
to get paid as soon as possible so that | can spend the time necessary to adequately defend
this case and to pay for the help we will need. | want a $250,000 retainer to be paid now. |
can't wait much longer for it. The trial retainer can wait until one month before trial. But | need
the retainer--from either you or Visium. | can't afford to go any further in this case because
Judge Rakoff won't let me out if it goes on much longer. So | need an answer on this and
action. Or | can withdraw and | must withdraw now, before Judge Rakoff won't let me.

I'm here all night tonight. You can call me or meet me. I'm available all morning tomorrow,
because we either need to file the affidavit by close of business for sure or say we're not going
to do it. And | need to know whether you want me to represent you or not. And | need to be
funded because | can't do this for free and | can't do it without being funded. I've got to pay my
attorneys and | can't staff them on a case where we are not paid. That's why my retainer is
what it is. That's what we need to do to move forward. So please let me know what you want to
do.

| won't take it personally if you want me to withdraw. | like you guys alot and | want you to be

comfortable with your representation and to get acquitted. You know that. If you drop me, I'd

like to be paid for the work I've done to date. If you want me to go forward, we need to decide
before the end of the business day tomorrow.

Eric

Eric,

| agree with your decision NOT TO SIGN AFFADAVIT. Eor the law clerk trying to suggest on Stefan's waiving future rights to
extensions of time to prepare for trial (especially at this early stage) sounds shady.

Futhermore if you have yet to be able to even download their discovery materials then the prosecution has already failed in terms of
delivering discovery by previously agreed to date__ If the formating they presented discovery in is not readily accessible__that too
presents clear argument for further delay since__in effect you have yet to be able to access/make use of the information.

While the government has the NSA and Feds and hefty capital and human resources and while Visium has enourmous servers in
various backup locations, the human and capital resources to maintain that__that Stefan's limited resources __ who Visium will
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 145 of 252

essentially not indemnify (i say will not because they said they would not advance without stipulations that could and likely would
harm Stefan's ability to defend himself therefore would not) __required more time and prudence to analyze.

And the fact that the quantity of info is so large that download takes time is itself a reason for a much longer time frame to review
and respond.

Recall the email indicating and the date of the email indicating when the prosecution had said they had already reviewed millions of
documents. For the judge not to take that into account is highly problematic.

Also my understanding is that the full intent of the right to a speedy trial is there to protect defendant. In this case, the defendant
requires more time to be fairly represented. Therefore, with the correct clauses in place to protect Stefan from later being put in jail
awaiting trial, i suggest we may consider waiving his rights to speedy trial since the guided time frames are only serving to prevent
Stefan from uncovering the facts to support his innocence.

| am also wondering what the written or federal case law may say about a defendant's rights to more funds/support (ie for u to
possibly get more staff) when faced with charges explanable via framing by large and flush organizations whose motivations for
being forthcoming and truthful are slim? Somewhere there must be something that addresses this.

And what laws or cases exist that provides better guidance/defence and possibly funds for scapegoats or lack of prosecutorial
integrity or for those whose miranda rights waived by own attorneys who did not explain situation to Stefan.

Also might you be able to present Motion to the judge requesting that the Judge orders Visium to advance funds for Stefan's
defence given Stefan's position having stemmed from his employment by Visium (and vengeance of brother in law owner), from the
existance of an insurance policy and from the firms own open offer to advance (indicating that advancement would not present
hardship to Visium)...

Re: Visium motive there____if Visium were innocent in not framing and scapegoating Stefan, Visium should want to advance fees
AND provide useful support to Stefan (without additional caps or clauses or visibility)...If Stefan is deemed innocent it would then
(depending on evidence presenting) be a very very wise investment for Visium...but for which Stefan cannot agree to given a
number If factors including but not limited to ___ argument of framing/scapegoating__And would only make sense for Visium if Govt
entirely on their own came to ridiculous conclusions and were only misled by Chris and prosecution fabricated charges without
Visium's support...

| still think we need to make motion to dismiss and want to discuss with you. And
| want to propose items to subpoena that i think would be useful to Stefan.

Alexandra

Alexandra Gottlieb

On Aug 11, 2016, at 2:48 PM, Eric Creizman <ecreiz@creizmanilc.com> wrote:

Guys, can you call me or can you give me Stefan's new number again? I'm not going to sign
that affidavit. I'm waiting to talk to Vic Rocco to get his opinion, but my plan is to call the
Judge's clerk with the prosecutors and tell the judge that | just got an enormous amount of
discovery, etc..., and | can't agree not to ask for time. | haven't even been able to download
all the discovery. So | am going to say | want to leave it at December 19 and make it one of
my pretrial motions that we need more time. And then, like Stefan suggested, we can use
precedent from other similar cases, like Gupta.

Are you with me? | think this will work. If Vic Rocco agrees with this strategy, I'm going to
pursue it. He has a lot of experience with Rakoff.

Ok we got on the phone and the judge's law clerk said that the judge wanted to convey to us that 6 months is sufficient time
and that he already took trial schedules into account and that “there is no rational basis to move the trial date." That said, the
clerk says that the judge will agree to move the trial date to January 9 if and only if the prosecution and the defense agree to
submit by tomorrow afternoon affidavits that neither side will ask for a further extension.

On Thu, Aug 17, 2016 at 10:45 AM, Eric Creizman <ecreiz @creizmanile.com> wrote:

So | need you guys to make a final decision today whether you are with me or not.
Eric

Sent from my iPhone
’ Eric M. Creizman

 
 

Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 146 of 252

Attorney at Law

Creizman LLC

565 Fifth Avenue, FI. 7
New York, New York 10017

 

www.creizmanilc.com

> On Aug 11, 2016, at 9:43 AM, Alexandra Gottlieb <alexgottliebe12@g
>

 

> Hi Eric,

>

> Please ask Judge for more than double the time you think appropriate here since the judge and prosecution will slash any
request you make. Consider also mentioning to court how my parents, myself and my kids rely on Stefan as well lest they
imagine him to be just some single guy without responsibilities

>

>

> | knew they would intentionally inundate with unnecessary docs and we have yet to put together a list for subpoena which will
be even more useful.

>

_ > Given the volume of data and my firm belief that you will have to prove Stefan was framed if any crime at all is even proved to

have even been committed (since i still maintain there was none__i think Chris confessed to a crime that was not a crime in
order to draw attention away from elsewhere where his actions could be grave and just because Chris claims he committed a
crime does not make it so...

> | want to explain how it was not a crime and how/why all the people my brother went to for their take/opinion as to
appropriateness had also said not a crime.

>

> | very much think Stefan should file a motion to dismiss and want to review several details/facts with you and discuss some
ideas with you.

>

> Please also consider how to bring up that SEC had their own personnel inside Visium doing their reviews and assessments
of all this at the same time as all this occured. Strange that at the time, SEC themselves approved of process, yet are now
charging my brother for what they themselves reviewed and approved ..., Yet not Jake who is required to bear responsibility
and culpability as owner by regulatory mandate (even if

> Prosecution chooses not to pursue that)

>

> A friend of mine who worked for Central Banks of Thailand and Also for Central Bank equivalent in Hong Kong told me that all
everyone in investment community there are talking about is shock that Jake avoiding prosecution and blame. Apparently the
Visium case is being discussed much more heavily and intensely abroad than in NYC.

>

> Alexandra Gottlieb

>

>> On Aug 11, 2016, at 8:49 AM, Stefan Lumiere <stefaniumiere @ gmail.com> wrote:

>>

- >> Eric,

>>

: >> Can we point to other with similar volumes of discovery for an argument to timeline. Other securities trials i have seen have

been over a year and they were much simpler based on a couple of phone calls or texts. This one is dealing with valuations
and processes that | have never seen as a case before let alone being argued as a crime, with the company not being
implicated to defend and offer insight and backup. | would look at that basis for an argument for much more time and not just a
couple of months. Also, does it make sense to look through things first and create arguments before going to Rakoff. Also do
not want to remove the option to file for motion to dismiss or suppress as discussed before. | maybe we can make an
argument to Judge why this case has no basis if we can bring in an expert in the area and point to a couple of facts about the
processes at the firm and my role there and the estranged situation with brother in law who had threatened me. Also if motion
to dismiss is denied, can we make an argument to Judge to compel Visium to cover legal costs so that you can go over the
volumes of information.

>>

>>

Eric M. Creizman, Esq.

CREIZMAN LLC

Attorneys at Law

565 Fifth Avenue, New York, New York 10017
T: (212) 972-0200; F: (646) 200-5022
Case 1:16-cr-00483-JSR Document 143

www.creizmaniic.com

Eric M. Creizman, Esq.
CREIZMAN LLC

Attorneys at Law
565 Fifth Avenue, New York, New York 10017

T: (212) 972-0200; F: (646) 200-5022

Filed 11/20/19 Page 147 of 252
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 148 of 252

3 Stefan L <stefanlumiere@gmail.com>

 

 

Attorney Client Privileged-Confidential

10 messages

 

Stefan Lumiere <stefaniumiere@gmail.com> Fri, Aug 12, 2016 at 9:50 AM
To: Eric Creizman Lawyer Friend Vic Rocco <ecreiz@creizmanlic.com>

Cc: Stefan Lumiere <stefanlumiere@gmail.com>

Bcc: Alexandra Gottlieb <alexgottlieb212@gmail.com>

Eric,

| am of the opinion that any rush job and ultimatum especially on the part of someone who is supposed to be impartial,
is a bad choice and does not sound right and is an infringement on my civil rights. Given the circumstances of the
case and what seem to be conflicts of interests as well as a history of past misrepresentations and gross
negligence/misconduct on the part of past attorneys and that | am being obviously framed here, | would have any
issues filed in public motions so that there is scrutiny in the public eye. So| would not sign any affidavit to the effect
with Judge Rakoff that limits my civil rights. | understand that under normal circumstances that Vic's argument would
make sense, but given the conflicts and the fact that | am being framed, and the history of prosecutors winning on
purely circumstantial evidence and interpretation, | believe that | am in the position that | need to prove that |! am
innocent of all charges in this District Court which runs contrary to the law but seems to be the way it works
nowadays. | understand he is well respected, but given some seemingly obvious conflicts, and the fabrications in this
case by the government. we need to investigate this further. Also, | am thinking about the SEC case and the stay on
that part. What are the limitations of discovery in Federal case versus Civil case. | will spend some time today and
over the weekend to do some research on prior cases to see if we can formally come up with an argument for an
greater extension that several weeks.

Stefan

 

Eric Creizman <ecreiz@creizmanilc.com> Fri, Aug 12, 2016 at 10:06 AM
To: Stefan Lumiere <stefaniumiere@gmail.com>

I'm not going to argue for an extension now. I've thought about this. Either we take what we have now and make it
closer to trial or we sign the affidavit. I'm not going to start this case off by pissing this judge off and not getting
anywhere.

Sent from my iPhone

Eric M. Creizman

Attorney at Law

Creizman LLC

565 Fifth Avenue, Fi. 7
New York, New York 10017
T: (212) 972-0200

F: (646) 200-5022

www.creizmanlic.com
(Quoted text hidden]

 

Eric Creizman <ecreiz@creizmanilc.com> Fri, Aug 12, 2016 at 10:12 AM
To: Stefan Lumiere <stefanilumiere@gmail.com>

I've listened a bunch of the conversations. We don't have to worry about fabrications but about dealing with the
evidence. And yo need to decide today on me. Please. | need to protect myself. I've never let a client go this long

A I@2e)-9
without paying my faeainer  NSEASIS BS tab Document 143 Filed 11/20/19 Page 149 of 252

Sent from my iPhone

Eric M. Creizman

Attorney at Law

Creizman LLC

565 Fifth Avenue, Fl. 7
New York, New York 10017
T: (212) 972-0200

F: (646) 200-5022

www.creizmanilc.com
> On Aug 12, 2016, at 9:50 AM, Stefan Lumiere <stefaniumiere@gmail.com> wrote:

>
[Quoted text hidden]

 

Eric Creizman <ecreiz@creizmanlic.com> Fri, Aug 12, 2016 at 10:49 AM
To: Stefan Lumiere <stefaniumiere@gmail.com>

Stefan,

It's been two months since the Complaint and | really need a retainer paid today. You've known about this since you
hired me. You haven't even paid my bills since the complaint. | cannot go forward now beyond today if I'm not paid.
The judge will keep me in this case if | don’t get out today and say you're not comfortable with the deadline and my
schedule. And I'm not going to keep going anymore. It's not fair to me. | went out on a limb already going this far.
My reputation is going to be damaged with this judge because |'m getting out now and fucking up his schedule.
Shame on me. But! can't let this go on after today.

Sent from my iPhone

Eric M. Creizman

Attorney at Law

Creizman LLC

565 Fifth Avenue, FI. 7
New York, New York 10017
T: (212) 972-0200

F: (646) 200-5022

www.creizmanilc.com
> On Aug 12, 2016, at 9:50 AM, Stefan Lumiere <stefanlumiere@gmail.com> wrote:

>
{Quoted text hidden]

 

Stefan Lumiere <stefaniumiere@gmail.com> Fri, Aug 12, 2016 at 11:55 AM
To: Eric Creizman <ecreiz@creizmanilc.com>

Cc: Stefan Lumiere <stefanlumiere@gmail.com>

Bcc: Alexandra Gottlieb <alexgottlieb212@gmail.com>

Hi Eric,
We discussed this yesterday. My sister is in court today and helping me with this as | mentioned. You will be paid.
Since today will not be possible given her court appearance, can | suggest this Saturday or Sunday to go over retainer

and payments.

Stefan Lumiere, CFA

(Quoted text hidden]
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 150 of 252

 

 

Stefan Lumiere <stefaniumiere@gmail.com> Fri, Aug 12, 2016 at 12:15 PM
To: Alexandra Gottlieb <alexgottlieb212@gmail.com>

Stefan Lumiere, CFA

[Quoted text hidden]

 

 

Eric Creizman <ecreiz@creizmaniic.com> Fri, Aug 12, 2016 at 12:29 PM
To: Stefan Lumiere <stefanilumiere@gmail.com>

| love you Stefan, really. But it's not possible. You can get me paid today and
everything else can wait. But unless | know I'm getting paid, I'm not going forward. If
you don't submit an affidavit today, | might be stuck in a trial for December 19. That |
can't risk. I'm sorry. I'm not springing this on you. I've never waited this long but |
trust you. But even if I trust you, | still can't agree to stay on.

If you do submit an affidavit, | might be stuck in a trial for January 9. At the very

least, you will have to agree to have me submit an affidavit (you don't have to sign it)
so | have until January 9, and then | would agree to meet on Sunday to get absolute
assurance and guarantees and specifics on payment. If not, | have to withdraw and

it will have to be today.
(Quoted text hidden]

Eric M. Creizman, Esq.

CREIZMAN LLC

Attorneys at Law

565 Fifth Avenue, New York, New York 10017
T: (212) 972-0200; F: (646) 200-5022

www.creizmaniic.com

Stefan Lumiere <stefaniumiere@gmail.com> Fri, Aug 12, 2016 at 12:31 PM
To: Alexandra Gottlieb <alexgottlieb212@gmail.com>

Stefan Lumiere

woven eneen Forwarded message ----------

From: Eric Creizman <ecreiz@creizmanilc.com>
Date: Fri, Aug 12, 2016 at 9:29 AM

Subject: Re: Attorney Client Privileged-Confidential
To: Stefan Lumiere <stefanlumiere@gmail.com>
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 151 of 252

[Quoted text hidden]

 

Eric Creizman <ecreiz@creizmanilc.com> Fri, Aug 12, 2016 at 12:55 PM
To: Stefan Lumiere <stefanlumiere@gmail.com>

if | put in the affidavit, | can say, "Barring unforeseen extraordinary circumstances, |

will not seek a further adjournment of the trial date."
{Quoted text hidden}

 

Eric Creizman <ecreiz@creizmanilc.com> Fri, Aug 12, 2016 at 1:05 PM
To: Stefan Lumiere <stefaniumiere@gmail.com>

| don't want to withdraw. As an alternative If you want me to pursue Visium today and get paid by the company, | can
reach out to Rita.

But | need to get paid today. Otherwise | know I will be stuck in this case. | will give you 150%. You need to do this
for me today. If you say you're ok with Visium paying my fees and me sharing discovery with them under a joint
defense agreement, that's fine too. But the stakes are high right now. And I'm going to be affected.

Alternatively | can ask for January 9, and say that | won't ask for a further extension barring an unforeseen
extraordinary circumstance if that makes you feel better. And then we can iron everything out on Sunday because |
trust youZ. But | need one or the other. Believe me | don't want to lose this case but | have no choice.

Sent from my iPhone

Eric M. Creizman

Attorney at Law

Creizman LLC

565 Fifth Avenue, Fl. 7
New York, New York 10017
T; (212) 972-0200

F: (646) 200-5022

www.creizmaniic.com
[Quoted text hidden}
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 152 of 252

Gmail - Time/docs/defense strategy/ appearance 11/13/19, 8:13 AM

Stefan L <stefanlumiere@gmail.com>

 

 

Time/docs/defense strategy/ appearance

 

Eric Creizman <ecreiz@creizmanilc.com> Thu, Aug 11, 2016 at 5:27 PM
To: Alexandra Gottlieb <alexgottlieb212@gmail.com>
Cc: Fafa Lumiere Stefan fafa personal <stefaniumiere@gmail.com>, Alexandra Gottlieb <gottlieb212@gmail.com>

No problem. | understand. Good luck tomorrow. Fafa, | would like you to read and
consider, though. We don't have a lot of time here. If! move to withdraw tomorrow, |
can say that because my client believes the time allotted is insufficient given my trial
schedule, he will seek to retain new counsel. That will likely work. Otherwise, it will
be hard for me to get out of the case, so | need a real commitment from you and

financing so | can move forward. | can call Visium if you want to as well.
[Quoted text hidden]

https://mail.google.com/mail/u/1?ik=baf48e0eSaaview=pt&search=...=msg-f%3A1542403731827929947&simpl=msg-f%3A1542403731827929947 Page 1 of 1

W198
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 153 of 252

Gmail - Time/docs/defense strategy/ appearance 11/13/49, 8:12 AM

Stefan L. <stefanlumiere@gmail.com>

 

 

Time/docs/defense strategy/ appearance

 

Eric Creizman <ecreiz@creizmanlic.com> Thu, Aug 11, 2016 at 2:48 PM
To: Alexandra Gottlieb <alexgottlieb212@gmail.com>
Cc: Fafa Lumiere Stefan fafa personal <stefanlumiere@gmail.com>

Guys, can you call me or can you give me Stefan's new number again? I'm not going
to sign that affidavit. I'm waiting to talk to Vic Rocco to get his opinion, but my plan is
to call the Judge's clerk with the prosecutors and tell the judge that | just got an
enormous amount of discovery, etc..., and | can't agree not to ask for time. | haven't
even been able to download all the discovery. So | am going to say | want to leave it
at December 19 and make it one of my pretrial motions that we need more time. And
then, like Stefan suggested, we can use precedent from other similar cases, like
Gupta.

Are you with me? | think this will work. If Vic Rocco agrees with this strategy, I'm
going to pursue it. He has a lot of experience with Rakoff.

[Quoted text hidden]

Eric M. Creizman, Esq.

CREIZMAN LLC

Attorneys at Law

565 Fifth Avenue, New York, New York 10017
T: (212) 972-0200; F: (646) 200-5022

www.creizmanilc.com

nutps:/imait,google.com/maiju/?ik=baf48edeSadwiew=pt&search=..msg-t%3A1542899776963567500asimpl=msg-I%3A1542599778903807900 Page 1 of 1

A\SY
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 154 of 252

Gmail - Attorney Client Privileged-Confidential 11/13/19, 8:07 AM

 

Stefan L <stefanlumiere@gmail.com>

 

Attorney Client Privileged-Confidential

 

Eric Creizman <ecreiz@creizmanilc.com> Fri, Aug 12, 2016 at 10:06 AM
To: Stefan Lumiere <stefanlumiere@gmail.com>

I'm not going to argue for an extension now. I've thought about this. Either we take what we have now and make it
closer to trial or we sign the affidavit. I'm not going to start this case off by pissing this judge off and not getting
anywhere.

Sent from my iPhone

Eric M. Creizman

Attorney at Law

Creizman LLC

565 Fifth Avenue, FI. 7
New York, New York 10017
T: (212) 972-0200

F: (646) 200-5022

www.creizmanilc.com
{Quoted text hidden]

https://mail.google.com/mail/u/1?ik=baf48e0e5aaview=pt&search=...=msg-f%3A1542466627359123268&simpl=msg-f%3A1542466627359123268 Page 1 of 1

ff IKZ
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 155 of 252

Gmail - Attorney Client Privileged-Confidential 11/13/19, 8:06 AM

~~] Gmail Stefan L <stefanlumiere@gmail.com>

 

Attorney Client Privileged-Confidential

 

Eric Creizman <ecreiz@creizmanilc.com> Fri, Aug 12, 2016 ai 12:29 PM
To: Stefan Lumiere <stefaniumiere@gmail.com>

| love you Stefan, really. But it's not possible. You can get me paid today and
everything else can wait. But unless | know I'm getting paid, I'm not going forward. If
you don't submit an affidavit today, | might be stuck in a trial for December 19. That |
can't risk. I'm sorry. I'm not springing this on you. I've never waited this long but |
trust you. But even if | trust you, | still can't agree to stay on.

If you do submit an affidavit, | might be stuck in a trial for January 9. At the very
least, you will have to agree to have me submit an affidavit (you don't have to sign it)
so | have until January 9, and then | would agree to meet on Sunday to get absolute
assurance and guarantees and specifics on payment. If not, | have to withdraw and
it will have to be today.

[Quoted text hidden]

Eric M. Creizman, Esq.

CREIZMAN LLC

Attorneys at Law

565 Fifth Avenue, New York, New York 10017
T: (212) 972-0200; F: (646) 200-5022

www.creizmanllc.com

https://mail.google.com/mail/u/17!k=baft48e0eSaaview=pt&search=a...=msg-f%3A1542475629641719174&simpl=msg-f%3A1542475629641719174 Page 1 of 1

Pixs
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 156 of 252

Gmail - Attorney Client Privileged-Confidential 11/13/19, 8:05 AM

 

Stefan L <stefanlumiere@gmail.com>

 

Attorney Client Privileged-Confidential

 

Eric Creizman <ecreiz@creizmanilc.com> Fri, Aug 12, 2016 at 1:05 PM
To: Stefan Lumiere <stefanlumiere@gmail.com>

| don't want to withdraw. As an alternative If you want me to pursue Visium today and get paid by the company, | can
reach out to Rita.

But | need to get paid today. Otherwise | know I will be stuck in this case. | will give you 150%. You need to do this
for me today. If you say you're ok with Visium paying my fees and me sharing discovery with them under a joint
defense agreement, that's fine too. But the stakes are high right now. And I'm going to be affected.

Alternatively | can ask for January 9, and say that | won't ask for a further extension barring an unforeseen
extraordinary circumstance if that makes you feel better. And then we can iron everything out on Sunday because |
trust youZ. But | need one or the other. Believe me | don't want to lose this case but | have no choice.

Sent from my iPhone

Eric M. Creizman

Attorney at Law

Creizman LLC

565 Fifth Avenue, FI. 7
New York, New York 10017
T: (212) 972-0200

F: (646) 200-5022

www.creizmanilc.com
[Quoted text hidden]

https://mail.google.com/mail/u/1?ik=baf48e0e5aaview=pt&searchs...2msg-f%3A154247 7873399134284 &simpl=msg-f%3A154 2477873399134284 Page 1 of 1

ft 184
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 157 of 252

Gmail - Attorney Client Privileged-Confidential 11/13/19, 8:05 AM

| | Cmaill Stefan L <stefanlumiere@gmail.com>

 

Attorney Client Privileged-Confidential

 

Eric Creizman <ecreiz@creizmanilc.com> Fri, Aug 12, 2016 at 12:55 PM
To: Stefan Lumiere <stefanitumiere@gmail.com>

If | put in the affidavit, | can say, "Barring unforeseen extraordinary circumstances, |
will not seek a further adjournment of the trial date."

[Quoted text hidden]

https://mail.google.com/mail/u/1?ik= bat4 8e0eSa&view=pt&search=...msg-f%3A1542477 24287885932 8&simpl=msg-1%3A154247 7242878859328 Page 1 of 1

A IQ0
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 158 of 252

From: Eric Creizman ecreiz@creizmanilc.com
Subject: Fwd: FW: Attorneys
Date: October 26, 2016 at 12:58 PM
To: Stefan Lumiere Stefaniumiere @gmail.com, mmadrigal@creizmanile.com

 

See below.

 

Date: Mon, Oct 24,2016 at3:45PM
Subject: FW: Attorneys
To: Eric Creizman <ecreiz@creizmanile.com>

Eric — See below confirmation that my first email was received.

Jeffrey A. Udell

Wa.pen Macat & Haran LLP

One Broadway, 6" Floor

New York, New York 10004

   

To: Jeffrey Udell <
Subject: Re: Attor

 

Jeff,

 

Thanks,
Zac

From: Udell, Jeffrey A. [mailto:JUdell@olshanlaw.com]
Sent: Thursday, April 03, 2014 04:50 PM

To: Feingold, Zachary (USANYS)

Subject: Attorneys

Zak -
Three things.

First, do you have any ETA on when Mr. Lumiere can receive his computer back, post imaging? | thought that the agent had said a
week or two ago that it was almost ready.

Second, as discussed, | look forward to hearing from you shortly about another meeting.
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 159 of 252

Third, for your review of seized documents, below is a list of the attorneys with whom Mr. Lumiere has had privileged

communications. Note that the list is divided into two groups: (i) those with whom he had privileged communications related to
personal legal advice about a myriad of things (some related to issues we've discussed and some not at all), including advice received
AFTER the execution of the search warrant on his apartment; and (ii) those with whom he had privileged communications in his
capacity as a Visium employee.

Legal Advice Personal:

Jayme Goldstein-Stroock & Stroock & Lavan
Dennis Hirsch-Stroock & Stroock & Lavan
Dan Ginsberg-Stroock & Stroock & Lavan
Dan Ross-Stroock & Stroock & Lavan

Joel Cohen -Stroock & Stroock & Lavan
Laurence Moy -- Outten & Golden

Tai Park, Doug Jensen, Robert Knuts -- Park and Jensen
Mark Greenwald and others -- Quinn Emanuel
Eric Belfi - Labaton Sucharow

Timothy Barrett- Labaton Sucharow

Alan Abramson, Abramson & Morak

Martin Whitmer- Whitmer & Worall

Guy Petrillo- Petrillo Klein & Boxer

Nelson Boxer- Petrillo Klein & Boxer

Joshua Klein- Petrillo Klein & Boxer

Jay Musoff- Loeb

Jeff Liddle- Liddle & Robinson

Karen Roos- Lawyer

Charles Schaffran-Lawyer

William S. Beslow- Law Offices of William S, Beslow
Jeff Uffner-Stroock & Stroock & Lavan
James Nygard-Stroock & Stroock & Lavan
Ken Pasquale-Stroock & Stroock & Lavan
Bryan Berson- Private Law Practice

Julie Feder Hough- Hough Law Group

Ed LNU- Fiabane Law

Louis Fiabane- Fiabane Law

Josh Bardavid- Bardavid law

Justin Dellecave- Peterson Dellecave
Christine Koo- Sadis & Goldberg

Ron Geffner- Sadis & Goldberg

Jonathan Minikes-Cutler Minikes & Adelman
Jeff Hammapour- Cutler Minikes & Adelman

Timothy Horn- Villani & DeLuca
Case 1:16-cr-00483-JSR Document 143

Stephen Peskin- Tolmage, Peskin, Harris
Bob Viner-Securities Lawyer

Richard Nasca- Skene Law

Kurt Roth- Lawyer

Mike Ballas- Louis Fiabane & Co

Ward Hendon- Axiom Legal

Steve Hutter- Securities Lawyer

Chris Lombardy- Sadis & Goldberg

Josh Bressler- Bressler Law

Legal Advice to Visium

Jeff Silverstein- Seward & Kissel

Jack Hogoboom- Lowenstein Sandler
David Banker- Lowenstein Sandier
Lawrence Gelber- Schulte Roth

Steven Pohl- Brown Rudnick

Jeb Singer- Brown Rudnick

Robert Stark- Brown Rudnick

Andrew Strehle- Brown Rudnick

Andreas Andromalos- Brown Rudnick
Nicole Runyan- Stroock, Stroock & Lavan
Neil D'Amato- Brown Rudnick

H. Bennett- Stroock, Stroock

Alice Curry- Milberg Weiss

Tony Barnes- Bingham McCutchen
Sayan Bhattacha- Stroock, Stroock & Lavan
Kellie Cairns- Pau! Weiss

Jonathan Cantield- Stroock, Stroock & Lavan
Rebecca Cohen- Paul Weiss

Alex Cotta- Stroock, Stroock and Lavan
Hannah Wright- Bingham McCutchen
James Terry- Bingham McCutchen
Rebecca Zubaty- Paul Weiss

Helena Huang- King & Wood

Cosimo Borelli- Borelli Walsh

Neil McDonald- Hogan Lovells

James Pardo- King & Spalding

Michelle Carter- King & Spalding

Maraarat Philline. Baril Wlaice Dhilline

Filed 11/20/19 Page 160 of 252
Case 1:16-cr-00483-JSR Document 143

Mee YAEL THO aut er wiVE FHS
Charlotte Rowley- Bingham McCutchen
Claudia Saffar- Brown Rudnick

Dan Saval- Brown Rudnick

Liz Osborne- Bingham McCutchen

Andrew Rosenberg- Pau! Weiss

Bruce H. Schneider-Stroock & Stroock & Lavan
Curtis Mehling-Stroock & Stroock & Lavan
Chris Lombardy-Stroock & Stroock & Lavan
Lewis Kruger-Stroock & Stroock & Lavan

Kris Hansen-Stroock & Stroock & Lavan
Howard Lavin-Stroock & Stroock & Lavan
Denise Wilds-Stroock & Stroock & Lavan
Lindsay Wolf-Stroock & Stroock & Lavan

Brett Lawrence-Stroock & Stroock & Lavan
Daniel Epstein Day- Stroock & Stroock & Lavan

Bruce Sneider- Stroock, Stroock & Lavan

Jeffrey A. Udell

OLSHAN

OLSHAN FROME WOLOSKY LLP

Park Avenue Tower
65 East 55th Street
New York, NY 10022
Direct: 212.451.2238

 

 

Filed 11/20/19

Page 161 of 252
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 162 of 252

 

To ensure compliance with requirements imposed by the IRS, we inform you that unless specifically indicated otherwise, any tax
advice contained in this communication (including any attachment to this communication, other than an attachment which is a formal
tax opinion) was not intended or written to be used, and cannot be used, for the purpose of (i) avoiding tax-related penalties under the
Internal Revenue Code, or (ii) promoting, marketing, or recommending to another party any tax-related matter addressed herein.

Electronic transmissions by the law firm of Olshan Frome Wolosky LLP may contain information that is confidential or proprietary, or
protected by the attorney-client privilege or work product doctrine. If you are not the intended recipient, be aware that any disclosure,
copying, distribution or use of the contents hereof is strictly prohibited. If you have received this transmission in error, please notify
Olshan Frome Wolosky LLP at once at 212.451.2300.

Eric M. Creizman, Esq.

CREIZMAN LLC

Attorneys at Law

565 Fifth Avenue, New York, New York 10017
T: (212) 972-0200; F: (646) 200-5022

www.creizmaniic.com
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 163 of 252

Gmail - Steering Committee Advisor_Testimony- Preclusion without Full & Complete Economic Disclosures 11/13/19, 9:23 AM

 

Stefan L <stefaniumiere@gmail.com>

 

Steering Committee Advisor_Testimony- Preclusion without Full & Complete

Economic Disclosures
2 messages

 

Alexandra Gottlieb <alexgottlieb212@gmail.com> Mon, Jan 16, 2017 at 3:43 PM
To: Eric Creizman <ecreiz@creizmanlic.com>, mmadrigal@creizmanlic.com

Cc: Alexandra Lumiere <alexgottlieb212@gmail.com>

Bcc: stefanlumiere@gmail.com

In order to help reduce Potential Conflicts of Economic Interest, where another Investor in one of these Securities
Stands to make a huge profit by slamming Visium's valuation (to then scoop it up at depressed value)__BEFORE
they are allowed to comment on Visium's Valuations for the same

And Before any of these Advisor from Steering Committee are allowed to take the stand as a witness, they should be
REQUIRED to First Fully Disclose Their Economic Interests in the position or should be precluded from
commenting_on the valuation

 

*Current positions in any securities that they share in common with Visium
*their own (investment AND accounting) valuations (These would be distinct) and backup for those securities in
question when they bought in, during the interim of Restructuring, and again Post Restructuring

(The investment valuations should reflect their confidence in an investment...you buy because you think it is already or
will soon be worth more. The accounting valuations follow different rules...So different)

Why the 3 time frames?
Because these would each uniquely and significantly affect the values of the same securities

During the restructuring, price is going through a transformation

I've been advised that Accounting should have not presented the data to investors together with their other
invesments, but that these should have been sequestered from an accounting point of view....But this is really
something for Forensic Accountants...which is why ridiculous to assume Stefan could have had any knowledge when
the company's own dedicated Accounting, Operations and Compliance Department were uneducated with these kinds
of "Pseudo"-Private Placement Securities are concerned....

And that for Accounting purposes, the firm was not supposed to reflect the terms that are being negotiated Until the
deals are finalized...(From investment purposes, the terms would have to be reflected in their valuations)

During restructuring, there are specials agreements and covenants being made or else being drummed up. Cusips
are often NOT changed After Initial Issuance even as the Security itself is undergoing change and restructuring and
then after the deals are complete, the Cusip is sometimes changed and sometimes not.... And that will depend on the
details of the deal e.g. Exchange and Tender. So the Government would need to make an affirmation that they are in
fact dealing with the same security and same rights, covenants and restrictions if they seek to draw any comparisons
in price

 

 

Eric Creizman <ecreiz@creizmanilc.com> Mon, Jan 16, 2017 at 5:32 PM
To: stefaniumiere@gmail.com

https://mail.google.com/mail/u/1?ik=baf48e0e5a&view=pt&search=...=msg-f%3A1556715328942076725&simpl=msg-f%3A1556722199954812159 Page 1 of 5

esr

AIQ2 p-l-§6
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 164 of 252

Gmail - Steering Committee Advisor_Testimony- Preclusion without Full & Complete Economic Disclosures

If Milgrom wanted to be difficult, how would he answer these questions and what would we say to counter

Sent from my iPhone

Eric M. Creizman

Attorney at Law

Creizman LLC

565 Fifth Avenue, FI. 7
New York, New York 10017
T: (212) 972-0200

F: (646) 200-5022

www.creizmanllc.com

Begin forwarded message:

From: Marc Packles <MPackies@breansa.com>

Date: January 16, 2017 at 5:22:08 PM EST

To: Eric Creizman <ecreiz@creizmanlic.com>

Cc: Melissa Madrigal <mmadrigal@creizmanllc.com>

Subject: Re: Steering Committee Advisor_Testimony- Preclusion without Full & Complete
Economic Disclosures

1) ask for:

What was their position in AT! securities?

how many bonds did they own,?

when did they initiate and over what time frame did they purchase and/or sell those bids?

11/13/19, 9:23 AM

Confirm they are the same securities as Visium i.e. The same cusip with the same associated economic

rights

after learning about the alleged allegations against Visium, was there any communication internally or
with others on the benefit of removing Visium from their interest in ATI, if so with whom and what were

those discussions.
Ask directly, if Visium were to be removed, in your opinion, would that help or hurt Marblegate.

| might also want to ask him a general question : since he is involved in the distressed / restructuring
world, does he consider marking bonds a difficult task at times, that is often subject to wide price
discrepancies... :

| would think that he would say yes, does this give you more credibility in the case... if he says no it's
easy, then you can possibly hammer back with:

Well then why are these bonds generally quoted with very wide bid /offer spreads by brokers, why is the
size of the trades generally smaller than comparable Investment grace bonds, and if it was so easy, why

are you paid so much money for doing your job....

Food for thought.

On: 16 January 2017 17:44, "Eric Creizman" <ecreiz@creizmanilc.com> wrote:

1) Yes, | can ask about it. Just need to know what information I'm asking for.

2) The email is from Stefan’s crazy sister. | can't tell if she's ever making any valid points or not.
On Mon, Jan 16, 2017 at 4:13 PM, Mare Packles <MPackles@breansa.com<mailto:

MPackles@breansa.com>> wrote:
i break down this email to the following points:

https://mail.google.com/mail/u/1?ik=baf48e0e5a&view=pt&search= =Msg-f%3A15567 153289420767 25&simpl=msg-f%3A1556722199954812159

Page 2 of §
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 165 of 252

Gmail - Steering Committee Advisor_Testimony-~ Preclusion without Full & Complete Economic Disclosures 11/13/19, 9:23 AM

1) Legal question - does Marblegate have to disclose their investments in ATI or other securities where,
by their testimony, they are possibly acting in their own self interest and at the detriment of Visium. |
would want to know but not sure if you can compel it. Certainly can ask and if so paint a conflict of
interest picture possibly as discussed before ("Old School Wall Street...")

2) Investment vs Accounting methodology - don't appreciate this point. If you purchase an asset
because you believe that it is worth more if in the future is one thing but there is still a market today.
What the price will be in the future if X, Y or Z happens, yes will cause the price of the asset to move,
hopefully for the buyer it will go up but at the same time the seller thinks it is going lower and thats why
they sold it. Just because the buyer makes a purchase at $50 because they believe it is worth $70 does
not mean they can value it immediately at $70...

| think the stronger arguement (if it indeed exists) is the A+ B = C arguement from my prior email. Is the
market not entitled to certain rights that Visium has and thus the market is not including part "B"... is the
sentence in yellow, is this the "B" and if so pick ATI or CMED and have Stephan articulate what is not
being accounted for in the quotes from the brokers which is just the "A" piece...

From the email below:

"During restructuring, there are specials agreements and covenants being made or else being drummed
up. Cusips are often NOT changed After Initial Issuance even as the Security itself is undergoing
change and restructuring and then after the deals are complete, the Cusip is sometimes changed and
sometimes not.... And that will depend on the details of the deal e.g. Exchange and Tender. So the
Government would need to make an affirmation that they are in fact dealing with the same security and
same rights, covenants and restrictions if they seek to draw any comparisons in price"

3) regarding Accounting rules, is this referring to internal accounting of how the Fund needs to mark the
investments, or how the investments got valued in the first place? A bit confusing

Dont appreciate how, depending on what "accounting method" you use, it will vary your "fair market
value"...

Marc Packles
Managing Director
Brean Strategic Advisors

 

Brean Strategic Advisors

3 Times Square - 14th Floor

New York City, NY 10036

Tel: (212) 655-1116<tel:%28212%29%20655-1116> | Cell: (917) 747-6200<tel:%28917%29%20747-
6200>

Email: MPackles@breansa.com<mailto:MPackles@breansa.com>

 

From: Eric Creizman <ecreiz@creizmanilc.com<mailto:ecreiz@creizmaniic.com>>

Sent: Monday, January 16, 2017 3:51 PM

To: Marc Packles

Subject: Fwd: Steering Committee Advisor_Testimony- Preclusion without Full & Complete Economic
Disclosures

https://mail.google.com/mail/u/1?ik=baf48e0e5a&view=pt&searche...=msg-f%3A1556715328942076725&simpl=msg-f%3A1556722199954812159 Page 3 of 5
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 166 of 252

Gmail - Steering Committee Advisor_Testimony- Preclusion without Full & Complete Economic Disclosures 11/13/19, 9:23 AM

woeeneeane Forwarded message ----------

From: Eric Creizman <ecreiz@creizmaniic.com<mailto:ecreiz@creizmanlic.com><mailt
o:ecreiz@creizmanilc.com<mailto:ecreiz@creizmanllc.com>>>

Date: Mon, Jan 16, 2017 at 3:48 PM

Subject: Fwd: Steering Committee Advisor_Testimony- Preclusion without Full & Complete Economic
Disclosures

To: Marc Packles <marcpackles@gmail.com<mailto:marcpackles@gmail.com><mailto:
marcpackles@gmail.com<mailto:marcpackles@gmail.com>>>, "mmadrigal@creizmanilc.com<mai
lto:mmadrigal@creizmaniic.com><mailto:mmadrigal@creizmanilc.com<mailto:mmadrigal@
creizmanllc.com>>" <mmadrigal@creizmanlic.com<mailto:mmadrigal@creizmanilc.com>
<mailto:mmadrigal@creizmanlic.com<mailto:mmadrigal@creizmaniic.com>>>

Does this make any sense whatsoever?
[Quoted text hidden]

Eric M. Creizman, Esq.

CREIZMAN LLC

Attorneys at Law

565 Fifth Avenue, New York, New York 10017

T: (212) 972-0200<tel:%28212%29%20972-0200><tel:(212)%20972-0200>; F: (646) 200-
5022<tal:%28646%29%20200-5022><tel:(646)%20200-5022>

Direct Dial: (646) 513-4842<tel:(646)%20513-4842>

www.creizmaniic.com<http://www.creizmanlic.com><http://www.creizmanilc.com>

Eric M. Creizman, Esq.

CREIZMAN LLC

Attorneys at Law

565 Fifth Avenue, New York, New York 10017

T: (212) 972-0200<tel:%28212%29%20972-0200>; F: (646) 200-5022<tel:%28646%29%20200-5022>
Direct Dial: (646) 513-4842<tel:%28646%29%20513-4842>

www.creizmanilc.com<http://www.creizmanlic.com><http:/www.creizmanilc.com>

The information contained in this communication is confidential, intended only for the use of the recipient
named above, and may be legally privileged. If the reader of this message is not the intended recipient
or person responsible to deliver it to the intended recipient, you are hereby notified that any use,
dissemination, distribution or duplication of the contents of this communication is unauthorized and
strictly prohibited. If you have received this e-mail in error, please notify the sender by replying to this
message and permanently delete this e-mail, its attachments, and any copies of it immediately. The
information set forth, other than Brean Capital, LLC. Research Reports, was obtained from sources
believed to be reliable, but we cannot guarantee its accuracy. E-mail transmission cannot be guaranteed
to be secure or error free. Therefore, we do not represent that this information is complete or accurate,
and it should not be relied upon as such. Neither the information nor any opinion expressed should be
regarded as an offer to sell or as a solicitation of an offer to buy any financial product, an official
confirmation of any transaction, or as an official statement of Brean Capital, LLC. All information is
subject to change without notice. For more information about Brean Capital, LLC, please visit our
website at http://www.breancapital.com.

https://mail.google.com/mail/u/17ik=baf48e0eSaaview=pt&searchs...=msg-f%3A1556715328942076725&simpl=msg-f%3A155672.2199954812159 Page 4 of
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 167 of 252

Gmail - Steering Committee Advisor_Testimony- Preclusion without Full & Complete Economic Disclosures 11/13/19, 9:23 AM

Eric M. Creizman, Esq.

CREIZMAN LLC

Attorneys at Law

565 Fifth Avenue, New York, New York 10017
T: (212) 972-0200; F: (646) 200-5022

Direct Dial: (646) 513-4842

www.creizmaniic.com<http:/Avww.creizmanilc.com>

The information contained in this communication is confidential, intended only for the use of the recipient
named above, and may be legally privileged. If the reader of this message is not the intended recipient
or person responsible to deliver it to the intended recipient, you are hereby notified that any use,
dissemination, distribution or duplication of the contents of this communication is unauthorized and
strictly prohibited. If you have received this e-mail in error, please notify the sender by replying to this
message and permanently delete this e-mail, its attacnments, and any copies of it immediately. The
information set forth, other than Brean Capital, LLC. Research Reports, was obtained from sources
believed to be reliable, but we cannot guarantee its accuracy. E-mail transmission cannot be guaranteed
to be secure or error free. Therefore, we do not represent that this information is complete or accurate,
and it should not be relied upon as such. Neither the information nor any opinion expressed should be
regarded as an offer to sell or as a solicitation of an offer to buy any financial product, an official
confirmation of any transaction, or as an official statement of Brean Capital, LLC. All information is
subject to change without notice. For more information about Brean Capital, LLC, please visit our
website at http://(www.breancapital.com.

https://mail.google.com/mail/u/1?ik=baf48e0eSa&view=pt&search=...=msg-f%3A1556715328942076725&simpl=msg-f%3A1556722199954812159 Page 5 of 5
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 168 of 252

Gmail - Hey eric 11/13/19, 9:48 AM

 

 

 

 

(I nail Stefan L <stefanlumiere@gmail.com>
Hey eric
Stefan Lumiere <stefanlumiere@gmail.com> Mon, Jun 27, 2016 at 5:45 PM

To: Eric Creizman <ecreiz@creizmanllc.com>

| think we need to revisit this meeting with Visium counsel for this week. | want to discuss options. So let's cancel
meeting with Visium on wednesday and halt communications with them for now. | want to put some ideas together and
discuss with you early next week. Think we need to think about conflicts as well as think about how discussions with
them put me at risk.

Stefan

https://mail.google.com/mail/u/1?ik=baf48e0eSa&view=pt&searche...xmsg-1%3A15383280342796713218simpl=msg-f%3A1538328034279571321 Page 1 of 1

fh lqy
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 169 of 252

Gmail - Hey eric 91/13/19, 9:56 AM

 

Mii

Stefan L. <stefanlumiere@gmail.com>

 

Hey eric

 

Eric Creizman <ecreiz@creizmanilc.com> Mon, Jun 27, 2016 at 6:21 PM
To: Stefan Lumiere <stefanlumiere@gmail.com>

Hi Stefan,

First of all, | have a lot of experience doing this, and | believe | have very sound
judgment, and would never put you at risk in any discussions | have with them.
Second, | would never be conflicted in representing you. You are my client and my
sole loyalty is to you and | am determined and driven to get you acquitted or the case
against you dropped.

The question is advancement of fees. It seems to me that if you want to get
advancement of fees, we're going to need to deal with these people in sit-down
meetings. We can sue them, but that doesn't mean you're entitled to blanket payment
of attorneys’ fees for everything that's been done or that will be done. Furthermore, |
don't know that you're entitled to advancement based on the excerpts | read. It could
very well be discretionary in terms of advancement. | can guarantee you that if we
sue them and we get the full by-laws and it's discretionary, then they're going to
exercise their discretion not to advance fees (because we sued them instead of
sitting down with them at their request). Remember, indemnification comes at the
end of the case, provided you're acquitted, while advancement means pay as you go
or otherwise before the end of the case.

The fact of the matter is that we're about to embark on a very significant journey here
in terms of defending this case. It's going to require a lot of attention and it's going to
be expensive. | know that there's no one better to represent you in this case than

us. No one will give it more time, effort, fight, and creativity than we will. The
question is whether you are going to pay for it (in which case we don't need to be
indemnified) or they're going to pay for it (and if they do, it's going to be at a higher
amount than we agreed to do because there won't be caps or flat fees). If they pay, |
won't be conflicted, | will only serve to represent you as zealously as possible. If you
pay, same thing. | don't really care if you pay or if they pay. But if you want them to
pay, we're going to have to have this meeting, which is why we should spend
tomorrow discussing strategy for the meeting as well as the defense strategy for the
case. If you want to discuss, call me at 212-972-0200. I'm here for another 4 hours

https://mail.google.com/mail/u/17ik=baf48e0e5aaview=pt&search=..,.msg-a%3A1538330315587874575&simpl|=msg-a%3A1538330315587874575 Page 1 of 2

Higs e)- 4
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 170 of 252

Gmail - Hey eric 11/13/19, 9:56 AM

at least.

Eric

[Quoted text hidden]

Eric M. Creizman, Esq.
CREIZMAN LLC

Attorneys at Law
565 Fifth Avenue, New York, New York 10017

T: (212) 972-0200; F: (646) 200-5022

www.creizmanlic.com

Attps://mail.google.com/mail/u/1?ik=bat48e0e5aaview=pt&search=...msg-a%3A1538330315587874575&simpl=msg~a%3A15383303155 87874575 Page 2 of 2
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 171 of 252

Gmail - Hey eric 11/13/19, 10:01 AM

 

Stefan L <stefanlumiere@gmail.com>

 

Hey eric

Stefan Lumiere <stefanlumiere@gmail.com> Tue, Jun 28, 2016 at 1:26 PM
To: Eric Creizman <ecreiz@creizmanilc.com>

Hi Eric,

Given all that is going on, i am just way too uncomfortable with your meeting with Jake's Attorney or Visium’s
Attorneys or any of the attorneys defending Visium's other employees.

| hear your enthusiasm, i read your email and do understand some of the points you make. And i have concerns of my
own beyond your points. And | am not convinced that this would be in my best interest.

From my point of view, your meeting with them only opens the door to added risk. This is why i do not feel comfortable
and at this stage, i do not want you to meet with any of them.

| am open to discussing this in person with you for you to try to convince me otherwise. But should i then change my
mind, i would then let you know in writing that | am okay with your meeting them.

Again If iam convinced this would best serve me, then you could at that later point in time reschedule to meet with
them. But not now.

We should meet to talk about this first and other issues as well...Only | have a lot on my plate this week and am
heading to CT with my family early this week for a very much needed mini vacation/extended long 4th of July
weekend.

So, let's plan to meet after this holiday weekend to discuss this further.

In the meantime, i do expect you to either cancel your planned meeting or else let them know you will need to
reschedule at a later yet undetermined point in time. In addition, | know you wanted to discuss strategy etc, but at
this point, until we meet and | make a decision on next steps. | do not want you doing any work on my case until |
notify you in writing what | decide to do.

Thanks,

Stefan Lumiere

[Quoted text hidden]

https://mail.google.com/mail/u/17ik=baf48e0eS5aaview=pt&search=...=msg-f%3A153840235 4027212129 &simpl=msg-f%3A1538402354027212129 Page 1 of 1

A \a6
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 172 of 252

Gmail - Hey eric 41/13/19, 10:03 AM

 

em Cam ail Stefan L. <stefanlumiere@gmail.com>
Hey eric
Eric Creizman <ecreiz@creizmanilc.com> Tue, Jun 28, 2016 at 1:56 PM

To: Stefan Lumiere <stefanlumiere@gmail.com>

Hi Stefan,

| appreciate your position and | hear you loud and clear. | will cancel the meeting
asap. | won't even try to convince you about any meeting with them until you ask me
to. No pressure on that score.

Your email, however, coupled with the one yesterday, has me concerned and
uncomfortable about issues deeper and more important than this indemnification or
advancement issue and | would appreciate a call or even a brief in-person meeting
today or this evening, if possible. To begin, I'm concerned that you don't trust me
fully based on your statements that you will let me know in writing about me meeting
with them, the reference "to other issues," and the statement that you don't want me
working on the case until you notify me in writing as to what you decide to do.

I've put a lot of attention and enthusiasm in this case and | have acted with genuine
concern for you and your family during this time. I've met with you and your sister for
large blocks of time, including late at night, and left open my entire day today so that
we could meet. | also have performed work that has exceeded the initial retainer and
have not even raised the question of payment. I've been dealing with you candidly
on the basis of trust. Given all that, | would appreciate the courtesy of at least a call
to discuss what's going on with your thought process here because it's kind of
disheartening to get this email, which suggests a lack of trust or confidence as to
whether I'm acting in your best interests. It also leaves me in the dark as to my
status in the case going forward and whether you plan on keeping me as your
attorney.

Eric
(Quoted text hidden}

https://mail.google.com/mail/u/1?ik=bal48e0e5a&view=pt&search=...msg-a%3A1538404200600171450&simpl=msg-a%3A1538404200600171450 Page 1 of 1

h 197
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 173 of 252

41/13/19, 10:10 AM

Gmail - For tomorrow

Stefan L <stefanlumiere@gmail.com>

 

 

For tomorrow
1 message
Eric Creizman <ecreiz@creizmanilc.com> Tue, Jun 21, 2016 at 7:07 PM
To: Stefan Lumiere <Stefaniumiere@gmail.com>
| had a good conversation with Rita Glavin's partner. Let's make sure to add that to

our agenda for tomorrow.
Eric
Eric M. Creizman, Esq.
CREIZMAN LLC
Attorneys at Law

565 Fifth Avenue, New York, New York 10017
T: (212) 972-0200; F: (646) 200-5022

www.creizmanilc.com

https://mail.google.com/mail/u/1?ik=baf48e0eSa&view=pt&search=...read-1%3A1537789623883596393&simpi=msg-f%3A1537789623883596393 Page 1 of 1

A \gs
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 174 of 252

Gmail - Co-Counsel 44/13/19, 10:11 AM

 

Stefan L. <stefanlumiere@gmail.com>

Co-Counsel
3 messages

Eric Creizman <ecreiz@creizmanilc.com> Wed, Aug 31, 2016 at 9:35 PM
To: Lumiere Stefan <stefanlumiere@gmail.com>, Gottlieb Alexandra <alexgottlieb212@gmail.com>

Privileged and Confidential
Attorney-Client Communication

Stefan,

If you want a big firm to represent you and you still want me to be on the case, why not check out the following firm
and guy, Moe Fodeman. He's a former prosecutor but a terrific trial lawyer and we get along really well. And he
knows Rita Glavin and he can do the trial on January 9.

Sean Casey called me today and told me that he plans on trying to get in and then told me that he wants me to ask to
be relieved and then they'll come in and replace me, and they'll figure out a way to get me back in the case (which will
never happen--| guarantee Naftalis will make a motion to disqualify me on the basis that we tricked the court into
getting more time). Why don't you call Moe and set up a meeting with him tomorrow afternoon or Friday. You will like
him and we can work really well together and he can Marshall the resources and get the work done while I'm on trial in
November.

https://www.wsgr.com/WSGR/DBindex.aspx?SectionName=attorneys/BIOS/11708.htm

Call him and meet with him. Please. Otherwise Kobre and Kim are going to want me out of the case so they can
move the trial date.

Eric

Sent from my iPhone

Eric M. Creizman

Attorney at Law

Creizman LLC

565 Fifth Avenue, FI. 7
New York, New York 10017
T; (212) 972-0200

F: (646) 200-5022

www.creizmaniic.com

 

Eric Creizman <ecreiz@creizmanilc.com> Wed, Aug 31, 2016 at 9:37 PM
To: Lumiere Stefan <stefanlumiere@gmail.com>, Gottlieb Alexandra <alexgottlieb2 12@gmail.com>

FYI,

You know you said there has only been mismarking prosecutions where the defendants pled guilty. Well guess who
was the defense lawyer in one of them: Sean Casey. They are going to try to replace me. I'm telling you.

Sent from my iPhone

https://mail. google.com/mail/u/1?ik=baf48e0e5a&view=pt&search=a...=msg-f%3A1544231416974901601&simpl=msg-f%3A1544232731246856127 Page 1 of 2

A 19g
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 175 of 252

Gmail - Co-Counsel 41/13/19, 10:11 AM

Eric M. Creizman

Attorney at Law

Creizman LLC

565 Fifth Avenue, FI. 7
New York, New York 10017
T; (212) 972-0200

F: (646) 200-5022

www.creizmanilc.com
[Quoted text hidden]

 

Eric Creizman <ecreiz@creizmaniic.com> Wed, Aug 31, 2016 at 9:58 PM
To: Lumiere Stefan <stefanlumiere@gmail.com>, Gottlieb Alexandra <alexgottlieb212@gmail.com>

Here are a couple of others I'd recommend but | haven't called them to find out if they can do January 9. I'm telling
you this; Kobre and Kim won't come in if the judge won't move the trial date. And as long as I'm in the case he won't
move the trial date. If it's a larger firm you want or just another firm as co-counsel, here are others I'd recommend. Let
me know if you want to meet any of them. | want to defend you in this case and you know how hard | will work for
you. |'ve already listened to half of the tapes. So | already told you Mo, who's ready to do the trial. But also:

Vic Rocco

Peter Skinner of Boies Schiller:
http://www.bsfilp.com/lawyers/data/2194

Craig Warkol of Schulte Roth
https:/Awww.srz.com/lawyers/craig-s-warkol.html

Henry Mazurek of Clayman & Rosenberg
http://www.clayro.com/professional/henry-mazurek/

Sarita Kedia (solo)
http://www. kedialaw.com/

Sent from my iPhone

Eric M. Creizman

Attorney at Law

Creizman LLC

565 Fifth Avenue, FI. 7
New York, New York 10017
T: (212) 972-0200

F: (646) 200-5022

www.creizmaniic.com
[Quoted text hidden]

https://mail.google.com/mail/u/1?ik=baf48e0e5aaview=pt&searche...2msg-f%3A1544231416974901601&simpl=msg -f%3A1544232731246856127 Page 2 of 2
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 176 of 252

NO reo nn y" “ emg ~
CREIZMAN LLC
565 Fifth Avenue 7th Floor
New York, New York O07
tel: (212) 972-0200
AS) YO0-S0R2
ecreivécreizmanile.com
wwwcreizmantic.cant

 

By Email
September 13, 2016

Stefan Lumiere
17 F. 96" Street, Apt. #2A
New York, New York 101/28

Re: Confidential Side Letter Agreement
Dear Stefan:

Unless and until Visium Asset Management. Inc. and/or any of its related or affiliated
entities (*Visium”) or other applicable insurance carrier provides advancement of fees, or
indemnifies legal fees. the following amendments to the Engagement Letter Agreement, dated
September 13, 2016 (the “Engagement Letter”) apply and supersede the terms of the
Engagement Letter:

. The cap on legal fees (excluding disbursements) will be $300,000. $50,000 in
addition to the retainer of $250,000 (the “Retainer’’) paid will become due,
however, only after legal billings have equaled $350,000.

° In the event that Eric Creizman is hired by another firm, or Creizman PLLC
ceases to the exist or is restructured or acquired, the same arrangement set forth in
the Engagement Letter and this Side Letter shall apply to this representation with
Eric Cretzman still serving as attorney.

° Upon receipt of the Retainer, Creizman PLLC shall be permitted to move $50,000
of those funds into Creizman LLC’s operating account to cover any outstanding
fees. Going forward, only those amounts sufficient to cover monthly legal fees as
set forth in its monthly inveice, which Stefan Lumiere must approve within 3
business days, Stefan Lamiere’s approval shall not be unreasonably withheld.

* Melissa Madrigal’s hourly fee shall be $350 during the entirety of the
engagement,

NOW OY OER Je Wirt i PLAINS
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 177 of 252

Stefan Lumiere

September 13, 2016

Page | 2

Confidential — Side Letter Agreement

‘ $25,195 has been paid by Stefan Lumiere towards the retainer so the amount
currently due is $224,805.

, Should Stefan Lumiere wish to continue this representation on appeal, the cap on
any appellate legal fees (excluding disbursements) is $100,000. If the appellate
fees equal or exceed $150,000, an additional $25.000 will be due.

Even if indemnification or advancement is provided as described above. Stefan Lumiere
will not be personally Hable for any amounts above $300,000,

Very truly yours,

co wot ay on
ant ewig uO gat ee .
g2t-

Eric M. Creizman

yf

-

foo,
ACCEPTED AND AGREED YO:

y

Cf £7)
Lge — 12 {16

_.-Stefin C um iere Date

vo
f Z

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 178 of 252

+r AT rr RMA . oy
CREIZMAN LLC
S65 Filth Avenue Til Floor
New York, New York 10017
teh @12) 972-0200
fax: (846) 200-022
ecreizecreizmanile.com
weowcreizeniniic.com

 

By Hane
September 13, 2016

Stefan Lunuere
17 East 96" Street, Apt. 2A
New York. New York 10128

Re: Representation of Stefan Lumiere

Dear Stefan:

We are pleased to welcome you (“you” or the *Client’) as a client of Creizman PLLC
(°Creizman LLC” or the *Firm’”). This letter sets forth the terms of our engagement. Although
we would prefer to confirm our engagement ina less formal manner, we have found that the
attorney-client relationship is enhanced by a mutual understanding of our services and fee
arrangements.

You are retaining us for the purposes of representing you in a criminal case pending in the
United States District Court for the Southern District of New York before the Honorable Jed S.
Rakoff, captioned, United States v. Stefan Lumiere, 16-CR-483 (JSR) and a parallel SEC civil
action pending in the United States District Court for the Southern District of New York before
the Honorable Katherine Polk Failla, This engagement includes representation through trial,
and, if necessary. sentencing. We are not aware of any representation that would preclude the
Firm from undertaking this engagement or that would adversely affect the Firm’s ability to
complete it.

We will endeavor to keep you informed of the progress of your matter and respond to your
inquiries. We will coordinate with you on all motions and communications with other counsel
and share our internal memoranda to file. You acknowledge the need to provide us with accurate
and complete information and the need to cooperate and keep us informed of any developments
related to our representation of you. Unless otherwise agreed in writing, the terms of this letter
will also apply to any additional matters that we handle on your behalf,

Fees and Billing

The Firm bills for its services on a monthly basis for the value of our professional services based
on our hourly rates in effect from time to time. Our currently hourly rates are based on years of
practice, training, specialization, and professional accomplishment, as well as the time likely to

be expended: the complenity of the matter; time limitations imposed; the novelty and difficulty

NEW YOR IS WitPE PLAINS

A R6 |
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 179 of 252

Stefan Lumiere
September 13, 2016
Page | 2

of the issues posed; the amount in controversy, and the potential results to be obtained.

I will be the attorney responsible for this matter and the hourly rate applicable to this matter will
be $600. Current hourly rates for our other professional staff for this matter are set forth below:

Daniela Raz $500
Zachary Taylor $500
Melissa Madrigal $400
Caroline Polisi $350
Law Student Analyst $125
Paralegal $100

Time will be accounted for in increments of one-tenth of an hour and invoices will reflect the
time spent and a brief description of the services performed.

Disbursements

Monthly invoices will also reflect certain disbursements incurred in connection with the
engagement. The Firm’s policies with respect to billing disbursements are set forth below:

The Firm will not charge you for routine daily office expenses that we incur in the course of
representing you such as postage, long-distance telephone charges, secretarial work, meals, in-
house photocopying, or taxi fares. In addition, the Firm will not charge you for the use of
computerized legal research, except where the Firm incurs out-of-pocket costs for specialized
research outside the Firm’s monthly subscription agreement with its research provider.

The Firm will charge you for reasonable costs and expenses incurred by the Firm directly on
your behalf in the course of the representation such as fees for court filings, process servers,
court reporters, and transcripts. In addition, you will be responsible for reimbursing the Firm
out-of-state travel costs, which includes airline fare (economy class for domestic travel; business
class for international travel), hotel accommodations (up to $300 per room per night), and car
rental charges (not to exceed $30 per day). Any out-of-state travel time taken between the hours
of 9:30 a.m. and 6:30 p.m. will be billed to you at % of our hourly rates for legal services. In
addition, subject to your consent and approval in advance, you agree to pay reasonable costs and
expenses incurred by the Firm on your behalf for private investigators, experts, and other third
parties.

Retainer

Our representation of you will commence with the return of an executed engagement letter and a
payment of $250,000 (the “Retainer”) into our attorney escrow account. We will place these
funds on account and upon our presentation to you of a statement for services rendered and
disbursements incurred, we will apply the Advance Payment against our fees and disbursements,
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 180 of 252

Stefan Lumiere
September 13, 2016
Page | 3

which will be deemed to have been earned immediately upon our presentation to you of such
statement. At the conclusion of the engagement, you will be entitled to the credit balance, if any,
on your account. If during the engagement, the Advance Payment is depleted, you agree to pay
monthly invoices promptly after receipt.

Termination

You have the right to terminate the Firm’s representation of you at any time. In other words, if
you are dissatisfied with the Firm’s services for any reason, you are not obligated to continue to
keep the Firm as your lawyers. In the event the Firm is terminated as counsel, the Firm is
entitled to be compensated for the reasonable value of completed services that have been
rendered at its standard hourly rates less the amounts billed on this case through the date of
termination.

Arbitration

We appreciate the opportunity to serve as your attorneys and look forward to continuing
productive and mutually rewarding relationship. If you become dissatisfied with our charges or
services, we encourage you to bring that to our attention immediately. We believe that most
problems of this nature can be resolved through good faith discussion. In the event that we
cannot resolve a dispute through discussion, we believe that binding arbitration offers a more
expeditious and less expensive alternative than court action.

By signing this engagement letter agreement, you agree to binding arbitration before JAMS
Arbitration and Mediation Services in New York City of any dispute, claim or controversy
regarding our services, including any dispute as to the fees for our services, which you might
otherwise have the right to arbitrate under Part 137 of the Rules of the Chief Administrator of the
Courts, You are also agreeing to waive your right to a jury or court trial, and to waive any right
you might have to collect punitive damages. This waiver of punitive damages applies only to the
maximum extent permitted by law. If you do not wish to agree to arbitration, you should advise
us before signing this letter. If you have any questions or concerns regarding the advisability of
arbitration, we encourage you to discuss them with us, independent counsel, or your other
advisors.

Confirmation of Agreement

You should review and familiarize yourself with the terms of this agreement regarding our
professional services. If this letter accurately reflects your understanding of our agreement,
please acknowledge your approval and acceptance of these terms by signing and returning to me
the enclosed copy of this letter, along with the requested Advance Payment. This letter may be
executed in counterparts, each of which shall be deemed to be an original, but all of which, taken
together, shall constitute one and the same agreement.
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 181 of 252

Stefan Lumiere
September 13, 2016
Page | 4

| look forward to working with you. We will strive to represent your interests vigorously and
efficiently. Please do not hesitate to discuss with me at any time any aspect of the Firm's
representation or the terms of this letter agreement.

Very truly yours.

oZe-E- 1

Eric M. Creizman

we
3REED LO:

       

q [13 L1é

~ Date

 

 

4

Z
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 182 of 252

Gmail - Follow-Up 41/13/19, 11:40 AM

 

Stefan L <stefanlumiere@gmail.com>

 

Follow-Up

 

Eric Creizman <ecreiz@creizmaniic.com> Wed, Feb 1, 2017 at 10:15 PM
To: "JHalpern@foley.com" <JHalpern@foley.com>
Cc: "mmadrigal@creizmanilc.com" <mmadrigal@creizmaniic.com>, Stefan Lumiere <Stefaniumiere@gmail.com>

It's really nothing personal towards you, Jonathan--you know | love you--but the
manner in which Stefan decided to dispose of my services, including purposely
waiting until the last minute and allowing me to work all hours of the night after the
trial researching and writing a brief and constantly asking for a draft (knowing he was
already switching counsel and would simply transfer the draft to new counsel even
though | haven't been compensated for the vast bulk of my work -- a fact that he
clearly doesn't care about), the way he sneaked into our system on Sunday and
stole/downloaded work product without our authorization, the way | see now based
on his emails to me after trial that he's been trying to build some kind of "record"
against me (ludicrous, but reflective of his character, after | put my heart and soul into
the case).

Unless you can provide me with authority that shows | need to do more than I've
already done (which includes a lengthy conversation with you last week detailing my
arguments and views about the case, spending hours putting together this file for
you, handing over transcripts, transcriptions, recordings, that | paid for out of pocket -
- so that Foley & Lardner and Stefan apparently can reap the benefits), | am not
inclined to assist you any further in preparing his post-trial motions. | effectively lost
two months’ worth of revenue because of him and I'm out very substantial
disbursements, which he does not care about repaying.

I've provided Stefan zealous representation and used most of the resources of my
firm for almost two months, fronted costs for transcripts, experts, transcriptions,
copying, investigators, contract paralegal e-discovery, and transcripts--I'm out literally
about $100k in expenses alone, expenses you don't need to worry about since you're
getting the transcripts and other materials--while Stefan is worried about his
"indemnification." I've done my duty and gone well beyond what is required by the
rules of professional responsibility. You have a large firm, he hired you and left me in
substantial debt, so you can use your resources to help him or do whatever you think
is appropriate. I've done my job.

You're getting not only close to $100k worth of materials that this small law firm paid

https://mail.google.com/mail/u/1?ik=baf48e0e5a&view=pt&search=...=msg-f%3A1558189527043850007&simpl=msg-f%3A155818952 7043850007 Page 1 of 9

A I02 P1-4
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 183 of 252

Gmail - Follow-Up 41/13/19, 11:40 AM

for out of pocket, and likely will never be reimbursed for (certainly if it's up to Stefan, |
never will be) but also countless hours of work product. You're a terrific attorney, and
I'm sure you can figure it out.

| am done with Stefan. He could have kept me on to do the post-trial motions under
your supervision and he didn't. Yet he wanted to steal my work product, lull me into
drafting a brief for him, and then hand it over to you to use. He hired you, so unless
you're going to reimburse me for my time and expenses or he is going to reimburse
me, it's on you to handle this.

Best regards,

Eric
On Wed, Feb 1, 2017 at 9:34 PM, JHalpern@foley.com <JHalpern@foley.com> wrote:

Eric,

Ouch. Thank you very much. I’m sorry you had to go to such lengths stretching to this hour — especially after
a long day in court. Much appreciated, especially given the time crunch we’re in. I'll arrange for a messenger
pick-up in the morning.

Would be very pleased to continue to hear your views on a motion for a new trial and how we can optimize
Stefan’s chances at a new trial. Would time tomorrow afternoon and/or Friday be possible?

Thanks again.

Jonathan

Jonathan N. Halpern | Partner | Foley & Lardner LLP
90 Park Avenue | New York, New York | 10016-1314
T; 212.338.3650 | F: 212.687.2329

jhalpern@foley.com

My Foley Bio
Foley.com

https://mail.google.com/mail/u/17ik=baf48e0eSaaview=pt&search=...msg-f%3A1558189527043850007&simpl=msg-f%3A155818952 7043850007 Page 2 of 9
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 184 of 252

Gmail - Follow-Up 11/43/19, 11:40 AM

“FOLEY

FOLEY & LARDNER LLA

 

From: Eric Creizman [mailto:ecreiz@creizmanllc.com]
Sent: Wednesday, February 01, 2017 9:08 PM

To: Halpern, Jonathan N.

Ce: mmadrigal@creizmanilc.com

Subject: Re: FW: Follow-Up

Hi Jonathan,

| apologize but | just spent the last 4 hours loading the hard
drive and including all the original discovery discs and hard
drives. The package is ready, but I'm not going to make it to
FedEx in time for the 9 pm deadline. The contents of the
package includes a hard drive, original subpoenas, hard
copies of discovery transmittal letters (with passwords in
printed out emails), discovery discs and hard drives, and a
hard drive specifically containing the case file with the
following folders (which are mostly self-explanatory):

0-Bail

Oa-Motion to adjourn

1-Charging Instruments

https://mail.google.com/mail/u/1?ik=baf48e0e5a&view=pt&search=...msg-f%3A1558189527043850007&simpl=msg-f%3A155818952704 3850007 Page 3 of 9
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 185 of 252

Gmail - Follow-Up 41/13/19, 11:40 AM

1a-Complaint-SEC

2-Pretrial Motions

3-Bill of Particulars

4-Subpoenas

5-Orders

6-Conferences and Hearings-Transcripts

7-Motions in limine

8-3500 material

9-Trial Transcripts

10-Government Trial Exhibits

https://mail.google.com/mail/u/1?ik=bat48e0eSa&view=pt&search=...msg-f%3A1568189527043850007&simpl=msg-f%3A1558189527043850007 Page 4 of 9
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 186 of 252

Gmail ~ Follow-Up 11/13/19, 11:40 AM

11-Defense Exhibits

12-Jury Instructions and Voir Dire

13-Discovery (includes folders for each document production;
the transmittal letters, passwords, in many cases, also the
load files; where possible, there are native files included; | also
converted many of the recorded conversations to listenable
files; we also have the government's transcripts, our edited
transcripts)

14-Trial Prep (documents that we used, among others, to prep
for trial and prepare cross-examinations based on witness or
subject matter)

15-Client Documents (files from Stefan's previous lawyers and
Stefan's own files)

16-Materials provided by client's family

17-CFA Matter (their inquiry into Stefan's license)

If you have any questions, please let me know. | will have the
package ready and waiting for you to pick up with 7th floor

https://mail.google.com/mail/u/1?ik=baf48e0e5a&view=pt&search =...msg-f%3A1558189527043850007&simpl=msg-1%3A155818952 7043850007 Page 5 of 9
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 187 of 252

Gmail - Follow-Up 11/13/19, 11:40 AM

reception at 565 Fifth Avenue, Fl. 7, New York, NY 10017

Eric

On Wed, Feb 1, 2017 at 6:45 PM, JHalpern@foley.com <JHalpern@foley.com> wrote:

Eric,
Are you free to chat?
Jonathan

Jonathan N. Halpern | Partner | Foley & Lardner LLP
90 Park Avenue | New York, New York | 10016-1314
T; 212.338.3650 | F: 212.687.2329

jhalpern@foley.com

My Foley Bio
Foley.com

FOLEY

FOLEY & LARDNER LLP

 

From: Halpern, Jonathan N.

Sent: Wednesday, February 01, 2017 12:52 PM
To: 'Eric Creizman'

Subject: RE: Follow-Up

https://mail.google.com/mail/u/1?ik=baf48e0e5aaview=pt&search=...msg-1%3A1558189527043850007&simpl=msg-f%3A155818952 7043850007 Page 6 of 9
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 188 of 252

Gmail - Follow-Up 11/13/19, 11:40 AM

We're just looking into all issues, and we look forward to discussing them with you. Let me know what times are
convenient for you.

Thanks.

Jonathan N. Halpern | Partner | Foley & Lardner LLP
90 Park Avenue | New York, New York | 10016-1314
T: 212.338.3650 | F: 212.687.2329

jhalpern@foley.com

My Foley Bio
Foley.com

FOLEY

FOLEY & LARTNER LLP

 

From: Eric Creizman [mailto:ecreiz@creizmaniic.com]
Sent: Wednesday, February 01, 2017 12:24 PM

To: Halpern, Jonathan N.

Subject: Re: Follow-Up

Are you willing to discuss what you have in mind regarding your ineffective assistance claim?
Sent from my iPhone

Eric M. Creizman

Attorney at Law

Creizman LLC

565 Fifth Avenue, Fl. 7

New York, New York 10017

T: (212) 972-0200

F: (646) 200-5022

https://mail.google.com/mail/u/1?ik=baf48e0eSa&view=pt&search=...msg-t%3A1558189527043850007&simpl=msg-f%3A155818952704 3850007 Page 7 of 9
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 189 of 252

Gmail - Follow-Up 41/13/19, 11:40 AM

www.creizmanlic.com

On Feb 1, 2017, at 12:13 PM, "JHalpern@foley.com" <JHalpern@foley.com> wrote: .

Eric,

| understand that you're in court now. Would there be some time later today, tomorrow or Friday to
carve out to speak?

Much appreciated.

Jonathan

Jonathan N. Halpern | Partner | Foley & Lardner LLP
90 Park Avenue | New York, New York | 10016-1314
T: 212.338.3650 | F: 212.687.2329

jhalpern@foley.com

My Foley Bio
Foley.com
<image001 jpg>

The preceding email message may be confidential or protected by the attorney-client privilege. It is
not intended for transmission to, or receipt by, any unauthorized persons. If you have received this
message in error, please (i) do not read it, (ii) reply to the sender that you received the message in
error, and (iii) erase or destroy the message. Legal advice contained in the preceding message is
solely for the benefit of the Foley & Lardner LLP client(s) represented by the Firm in the particular
matter that is the subject of this message, and may not be relied upon by any other party.

The preceding email message may be confidential or protected by the attorney-client privilege. It is not intended for
transmission to, or receipt by, any unauthorized persons. If you have received this message in error, please (i) do
not read it, (ii) reply to the sender that you received the message in error, and (iii) erase or destroy the message.
Legal advice contained in the preceding message is solely for the benefit of the Foley & Lardner LLP client(s)
represented by the Firm in the particular matter that is the subject of this message, and may not be relied upon by
any other party.

https://mail.google.com/mail/u/1?ik=baf48e0eSa&view=pt&search=...msg-f%3A1568189527043850007&simpl=msg-f%3A1558189527043850007 Page 8 of 9
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 190 of 252

Gmail - Follow-Up 11/13/19, 11:40 AM

Eric M. Creizman, Esq.

CREIZMAN LLC

Attorneys at Law

565 Fifth Avenue, New York, New York 10017
T: (212) 972-0200; F: (646) 200-5022

Direct Dial: (646) 513-4842

www.creizmaniic.com

[Quoted text hidden}

Eric M. Creizman, Esq.

CREIZMAN LLC

Attorneys at Law

565 Fifth Avenue, New York, New York 10017
T: (212) 972-0200; F: (646) 200-5022

Direct Dial: (646) 513-4842

www.creizmanilc.com

https://mail.google.com/mail/u/1?ik=baf48e0e5aaview=pt&search=...msg-f%3A1558189527043850007&simpl=msg-f%3A155818952 7043850007 Page 9 of 9
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 191 of 252

Melissa Madrigal, Attorney | NYC Attorneys | Creizman LLC

 

CREIZMAN LL

8/22/16, 2:11 PM

 

 

Our Who What Why News
HOME WE ARE WE DO US & UPDATES
Contact Client
OUR TEAM LOGIN

Melissa Madrigal, Attorney

 

Attorney
mmadrigal@creizmanlic.com
New York

T: +1 212.972.0200

F: +1 646.200.5022

http://creizmanilc.com/attorney/melissa~madrigal-attorney/

Melissa Madrigal is an attorney at
Creizman LLC, and concentrates her
practice in the areas of white collar and
federal criminal defense. She is admitted
to practice law in the states of New York
and Florida.

Ms. Madrigal has substantial experience in
representing defendants in complex
federal and state criminal cases. After
graduating from law school, she practiced
at a prominent boutique criminal defense
firm in Miami, Florida, where she
participated in all aspects of criminal
cases, including trials, pretrial motions,
discovery, plea negotiations, and
sentencing. During law school, Ms.
Madrigal clerked for the narcotics section
of the United States Attorney's Office for
the Southern District of Florida. She also

Page 1 of 3

A 203 P )~-8
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 192 of 252

Melissa Madrigal, Attorney | NYC Attorneys | Creizman LLC

Recognized by SuperLawyers in 2016 as a
“rising star” in the field of White Collar
Criminal Defense

PRACTICE AREAS

~ White Collar Criminal Defense and
Investigations

~ Federal and State Criminal Defense
~ Federal Sentencing Advocacy

EDUCATION

- Florida International University College of
Law, 2011

Juris Doctor, cum laude

- Florida International University, 2007
Bachelor of Arts, cum laude

ADMISSIONS

- New York

~ United States District Court, Southern
District of New York

- United States District Court, Eastern District
of New York

- Florida

~ United States District Court, Southern
District of Florida

PROFESSIONAL MEMBERSHIPS

~ National Association of Criminal Defense
Lawyers
- Cuban American Bar Association

http://creizmaniic.com/attorney/melissa-madrigal-attorney/

8/22/16, 2:11 PM

clerked for a law firm specializing in the
defense of individuals prosecuted for
capital offenses. In addition, Ms. Madrigal
served as a judicial intern for the
Honorable Adalberto Jordan, United States
District Judge for the United States District
Court for the Southern District of Florida.

Ms. Madrigal graduated cum laude from
Florida International University College of
Law, where she ranked in the top ten
percent of her class for grade point
average and achieved Dean's List honors
every semester.

Ms. Madrigal is fluent in Spanish.

« Back to Attorneys Page

Page 2 of 3
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 193 of 252

Melissa Madrigal, Attorney | NYC Attorneys | Creizman LLC 8/22/16, 2:11 PM

(212) 972-0200
565 Fifth Avenue 7th Floor y °f ff)

New York, NY 10017
info@creizmanllc.com

Powered by

© 2016 Creizman LLC. All Rights Reserved.
Home About Our Firm Why Creizman LLC? Our Professionals Practice Areas Services
News & Updates Office Location Work For Us Contact Legal Notices

nttp://creizmanlic.com/attorney/melissa-madrigal-attorney/ Page 3 of 3
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 194 of 252

Melissa Madrigal | Pierce Bainbridge

11/13/19, 8:31 AM

 

PRACTICE AREAS
White Collar Defense Federal Criminal Criminal Appeals
Defense
Securities and Internal Corporate
Financial Regulatory Investigations
Enforcement

https://piercebainbridge.com/melissa-madrigal/ Page 1 of 3

fay p)~3
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 195 of 252

Melissa Madrigal | Pierce Bainbridge 11/13/19, 8:31 AM

 

Page 2 of 3

https://piercebainbridge.com/melissa-madrigal/
16-cr-00483-JSR Document 143 Filed 11/20/19 Page 196 of 252

Melissa Madrigal | Pierce Bainbridge

Case 1

11/13/19, 8:31 AM

BRE
Es
ae

ae

 

Page 3 of 3

issa-madrigal/

com/mel

//piercebainbridge.

https
ee
me

Securities Enforcement

SOE

‘
tn
lA
~

C

Government and
Regulatory
Investigations

PRACTICE AREAS
White Collar Criminal
Defense

 
Case 1:16-cr-00483-JSR Document 143 . Filed 11/20/19. Page 198 of 252

Appeals Complex Commercial
Litigation

 

 

 
t143 Filed 11/20/19 Page 199 of 252

 
oo
tT
~~
Cc
®
=
5
oO
oO
QA
oO
Y”)
°?
9
©
xt
oO
oO
LL
2
co
a

Case 1

gs
ey

Loy

Lo
oes

EO

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 201 of 252

Gmail - RE: Attorney Privileged- Private and Confidential 11/9/19, 1:53 PM

Stefan L <stefanlumiere@gmail.com>

 

 

 

 

RE: Attorney Privileged- Private and Confidential

12 messages

 

Stefan Lumiere <stefanlumiere@gmail.com> Sun, Apr 23, 2017 at 9:33 PM
To: Alma Asay <alma@allegorylaw.com>, Benjamin Llinas <ben@allegorylaw.com>

Hi Ben and Alma,

Can you please confirm whether or not Creizman either uploaded or asked you to upload into Allegory a hard drive
that was supplied by the Government based on a cover letter dated 12/27/16 that might have been received on
42/31/16 which had in it the following Bates numbers and content listed below.

Also can you confirm if anything was deleted from Allegory regarding my case at anytime? We have been looking for
these files for over 3.5 months now and Creizman had told Camila from Foley that it was on Allegory. When | did the
review with webcast review with Ben recently, | did not see any uploads that would have matched the time frame of
the supposed receipt of this hard drive or of its contents. After this, | asked Foley to check with Creizman again.
Creizman now states that everything he received from the government, he either sent to Foley or does not have. So
we are wondering what happened to it or if it was ever received?

Also can you confirm if Allegory has the ability to track if anything was deleted from a file at anytime. | understand this
would not make sense, but just would like to understand all functions on the Allegory system?

VAM 000005 142-000005 144 (Credit Fund Trading Data for 2011-2013)
* VAM 000257802-000270136 (John Shoemaker emails)
* VAM 000257802-000270136 (Josh Rozenberg emails)
* VAM 000270137-000278034 (Lee Brown emails)
¢ VAM 000278035-000282433 (Mark Gottleib emails)
* VAM 000288422-000294123 (Steven Ku emails)
* VAM 000294124-000303238 (Sudarshan Jain emails)
* VAM 000642022-000642687 (Visium Credit Fund offering documents)
* VAM 000642698-000645282 (Visium’s monthly investor newsletters)
* VAM 000650074-000652021 (Personnel files)
* VAM 000652022-000652090 (Visium’s authorized trader lists)
* VAM 000806664-00080665 (Investor lists)
* VAM 001175617-001582861 (Jacob Gottleib’s emails)
* VAM 006355989-006357275 (Hard copy documents)

 

Benjamin Llinas <ben@allegorylaw.com> Sun, Apr 23, 2017 at 10:16 PM
To: Stefan Lumiere <stefanlumiere@gmail.com>
Cc: Alma Asay <alma@allegorylaw.com>

Hi Stefan,

| was able to find all of those ranges but the last three; the last VAM document we have is "VAM0652818". Attached is
a spreadsheet with entries matching the ranges you mentioned along with links to their production binders and when
they were loaded. All of the ranges that | located were loaded between 11/15/2016 and 11/16/2016.

https://mail.google.com/mail/u/1?ik=baf48e0eSa&view=pt&search=...=msg-f%3A1565572344901315631&simpl=msg-f%3A1565572438325432637 Page 1 of 4

I} 20% fm }-4
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 202 of 252

Gmail - RE: Attorney Privileged- Private and Confidential 11/9/19, 1:53 PM

All of these ranges were on the production log we sent to Foley earlier, please let me know if you need that sent to you
again.

Thank you,
Benjamin Llinas

{Quoted text hidden]
Benjamin Llinas
Director of Technical Solutions | Allegory Law, Inc.
Allegorylaw.com

 

as Productions.xlsx
33K

 

Alma Asay <alma@allegorylaw.com> Sun, Apr 23, 2017 at 10:23 PM
To: Benjamin Llinas <ben@allegorylaw.com>
Cc: Stefan Lumiere <stefanlumiere@gmail.com>

Stefan,

Ben went ahead and added you back as a user to Allegory, so you should now be able to access the links/files. Since
we have to do custom logins for this matter, Ben will send you the login information, if he hasn't already.

Allegory does not track if or what documents have been deleted from the system since they were originally added.
Best,

Alma
(Quoted text hidden]

Benjamin Llinas <ben@allegorylaw.com> Sun, Apr 23, 2017 at 10:34 PM
To: Stefan Lumiere <stefaniumiere@gmail.com>

Stefan,
Your username and password are beiow:

username: sLumiere@creizmanlic.com
password: DVHjHyg4CFckmnUspLFURdTR

On Sun, Apr 23, 2017 at 9:33 PM, Stefan Lumiere <stefanlumiere@gmail.com> wrote:

{Quoted text hidden]

{Quoted text hidden}

https://mail.google.com/mail/u/1?ik=bal48e0e5a&view=pt&search=...msg-f%3A156557 2344901315631 &simpl=msg-f%3A1565572438325432637 Page 2 of 4
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 203 of 252

Gmail - RE: Attorney Privileged- Private and Confidential 11/9/19, 1:53 PM

Stefan Lumiere <stefanilumiere@gmail.com> Mon, Apr 24, 2017 at 1:29 AM
To: Alma Asay <alma@allegorylaw.com>
Cc: Benjamin Liinas <ben@allegorylaw.com>

| understand. Thank you. Will look into this. So just so | understand, if one of the licensees were to erroneously
delete a file, there would be no way to know this or retrieve?
[Quoted text hidder]

 

Stefan Lumiere <stefanlumiere@gmail.com> Mon, Apr 24, 2017 at 9:38 AM
To: Alma Asay <alma@allegorylaw.com>, Benjamin Llinas <ben@allegorylaw.com>

It seems like the government made an error here. The Bates numbers for John Shoemaker and Josh Rozenberg in
this batch are the same. Can we schedule a call this morning to get me up to speed on the usage. Also, is there any
way to freeze content so that nothing can be mistakenly deleted by a licensee. | know that Eric ran into this problem
with dropbox before where one of his associates had deleted hundred's of thousands of files, but was able to recover.
Does Allegory have something similar?

On Sun, Apr 23, 2017 at 9:33 PM, Stefan Lumiere <stefanlumiere@gmail.com> wrote:

[Quoted text hidden]

 

Stefan Lumiere <stefaniumiere@gmail.com> Mon, Apr 24, 2017 at 9:41 AM
To: Benjamin Llinas <ben@allegorylaw.com>
Cc: Alma Asay <alma@allegorylaw.com>

That is odd, because | did not find these ranges in the dropbox that Creizman had. There were whole batches that

were left out including most of these and they were not supplied until after 12/27/16. So curious if they match

content. When can we schedule the call today?

On Sun, Apr 23, 2017 at 10:16 PM, Benjamin Llinas <ben@allegorylaw.com> wrote:
[Quoted text hidden]

Benjamin Llinas <ben@allegorylaw.com> Mon, Apr 24, 2017 at 9:42 AM
To: Stefan Lumiere <stefanlumiere@gmail.com>
Cc: Alma Asay <alma@allegorylaw.com>

Hi Stefan,

Unless a user is an admin on the case documents cannot be deleted from Allegory.

| am free after 11am, | will send you an conference invite shortly.

Thank you,

Benjamin Llinas
[Quoted text hidden]

Stefan Lumiere <stefantumiere@gmail.com> Mon, Apr 24, 2017 at 9:44 AM
To: Benjamin Llinas <ben@allegorylaw.com>
Cc: Alma Asay <alma@allegorylaw.com>

ok. Great. | will be on my cell or home line might be better.

https://mail.google.com/mail/u/1?ik=bat48e0eSa&view=pt&search=...msg-1%3A1565572344901315631 &simpl=msg-f%3A1565572438325432637 Page 3 of 4
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 204 of 252

Gmail ~ RE: Attorney Privileged- Private and Confidential 11/9/19, 1:53 PM

212-333-6084 home
212-397-8059 cell

(Quoted text hidden]
Benjamin Llinas <ben@allegorylaw.com> Mon, Apr 24, 2017 at 11:00 AM
To: Stefan Lumiere <stefanlumiere@gmail.com>

Hi Stefan,

| sent a conference link, do you want to join that so if you are by a computer we can view your workspace together, or
would you like for me to give you a call?

Thanks
{Quoted text hidden]

 

Stefan Lumiere <stefanlumiere@gmail.com> Mon, Apr 24, 2017 at 11:02 AM
To: Benjamin Llinas <ben@allegorylaw.com>

prefer to do both. Don't see the link yet

(Quoted text hidden]

Benjamin Llinas <ben@allegorylaw.com> Mon, Apr 24, 2017 at 11:03 AM
To: Stefan Lumiere <stefanlumiere@gmail.com>

Join the call: https://www.uberconference.com/allegorylawben
Optional dial in number: 646-854-1399

No PIN needed

(Quoted text hidden]

{Quoted text hidden}

https://mail.google.com/mail/u/1?ik=bat48e0eSa&view=pt&search=...msg-f%3A1565572344901315631&simpl=msg-f%3A1565572438325432637 Page 4 of 4
From:
Subject:
Date:
To:

Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 205 of 252

Jeffrey Einhorn einhorn @jeffreylichtman.com

RE: 17-2010 United States of America v. Lumiere "Order FILED”
August 1, 2017 at 12:32 PM

Stefan Lumiere stefanlumiere@ gmail.com

No, the clerk added it free of charge, so to speak.

From: Stefan Lumiere [mailto:stefaniumiere @ gmail.com]

Sent: Tuesday, August 1, 2017 12:20 PM

To: Jeffrey Einhorn <einhorn @jeffreylichtman.com>

Subject: Re: 17-2010 United States of America v. Lumiere "Order FILED"

Did we request extension?
On Aug 1, 2017, at 11:15 AM, Jeffrey Einhorn <einhorn @jeffreylichtman.com> wrote:

The Second Circuit gave us an additional day.

From: cmecf@ca2.uscourts.gov [mailto:cmecf@ca2.uscourts.gov]
Sent: Tuesday, August 1, 2017 11:13 AM

To: Jeffrey Einhorn <einhorn @jeffreylichtman.com>

Subject: 17-2010 United States of America v. Lumiere "Order FILED"

*““NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys
of record and parties in a case (including pro se litigants) to receive one free electronic copy of all
documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees apply
to all other users. To avoid later charges, download a copy of each document during this first viewing.

Court of Appeals, 2nd Circuit
Notice of Docket Activity

The following transaction was filed on 08/01/2017

Case Name: United States of America v. Lumiere
Case Number: 17-2010
Document(s): Document(s)

Docket Text:

ORDER, dated 08/01/2017, stating that the Appellant’s brief and appendix must be filed on or before 10/10/2017,
FILED.[2090886] [17-2010]

Notice will be electronically mailed to:

Mr. Jeffrey Einhorn, -: einhorn@jeffreylichtman.com

Ms. Margaret M. Garnett, -: margaret.gameltlt@usda).gov

Jeffrey H. Lichtman, -: jl@jeffreylichtman.com

Joshua A. Naftalis, Assistant United States Attorney: joshua.naftalis@usdoj.gov.

CAMP Screen, -: caQ2_campscreen @ca2.uscourts.gov

Notice will be stored in the notice cart for:

Quality Control 1

fi ao L plo
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 206 of 252

vocument vescription: Urder riILEL
Original Filename: 17-2010 Order.pdf

Electronic Document Stamp:

{STAMP acecfStamp_ID=1161632333 [Date=08/01/2017] [FileNumber=2090886-0]

[01d5a9c61428a6a61 25ce30e 1 63157c7de8bd89c815ae317c01 0ed3c78b5b257dd65e5e42d8abba67809cc8e83a2

98cc1219bf7c06ffct{85eb1 75e39b2eefal]]
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 207 of 252

 

OLSHAN ee ene ov TLEPHONE. 212.451.2900» FACSIMALE: 212.451.2999
memorandum

date: March 14, 2014

to: Jeffrey A. Udell

from: Amy F. Mauro

re: Meeting with the U.S. Attorney’s Office regarding Stefan Lumiere Investigation

 

On March 12, 2014, Jeffrey Udell (“Jeff”) and I attended a meeting at the U.S. Attorney’s
Office, One St. Andrew’s Plaza, on behalf of client Stefan Lumiere (“Stefan”), The meeting
began around 2:00 P.M. and lasted until approximately 3:00 P.M. Present at the meeting were,
Zachary Feingold (“Zac”), Assistant United States Attorney, Charles Riely, ARD, U.S.

Securities and Exchange Commission, Matthew Callahan, Special Agent, U.S. Department of
Justice FBI, Brian Fitzpatrick, Asset Management Specialist, U.S. Securities and Exchange
Commission, Bempsey G. Co, Special Agent, U.S. Department of Justice FBI, William Conway,
Senior Counsel, U.S. Securities and Exchange Commission, and John Henderson, Staff Attorney,
U.S. Securities and Exchange Commission.

The meeting began with a discussion about the purpose of the meeting; Jeff then
suggested beginning the meeting with a discussion of the principles of the case to see if he was
off base, or if there was any contradiction. The big picture from the U.S. Attorney’s Office is
that they say he (Stefan) was a major player at the fund but he says he is not in a position to
provide information — but they say he was at the top in the credit department.

Jeff then begins to discuss the background regarding Stefan’s work at the fund. He says
Stefan was a credit fund analyst, who did not direct purchases and reported to someone else. He
explains how Stefan knew the head of the fund (Jacob Gottlieb) prior (he was his sister’s
boyfriend then husband). Stefan was not a partner, but rather a W-2 person who got a base
salary and bonus for the performance of assets that were under his control. Jeff continues to
describe Stefan’s role explaining how he did not do fund raising and had no interaction with
investors. He was not charged with the responsibility to assess what investments were worth.
He did not set the price and valuation of products and did not have a say in the process of
marking. He was asked to get levels from brokers and he did provide information that he got
from brokers that apparently lead to the setting of the price/valuation; but he was not making the
final decision and was not privy to any of the results (ie, valuations).

Jeff continues to explain how overtime Stefan began to have concerns and suspicion that
things were not being conducted properly. He was not sure if was a crime or unethical and
furthermore he was not sure if he should report it to the SEC. It is later communicated to Stefan
that Gottlieb is out for him after Gottlieb and Stefan’s sister part ways. He hears that he wants to
“ean” him, so he decides to take documents to gather some evidence such as records and

2538457-1

AAI ce l-Y
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 208 of 252

conversations. He then separates from Visium; although it is disputed if he quit or if he was
fired.

Stefan then proceeds to go to a lawyer to see if the stuff that was going on is okay and to
see if he should put together a whistleblower complaint. He speaks to Jason Thrall about the
same thing and shows him some evidence. Jeff explains the big thing he sees is that Stefan was
not in a position to control or direct anything they see as problematic conduct. Stefan did not
have knowledge of what was done and he was not a participant in this conduct that might be
unlawful; Jeffs not sure it was.

Zac then follows up with a question, wanting to know more about the marking tasks that
Stefan performed. Jeff explains Stefan would call brokers to get level/quotes of the bid/ask. He
would get them from the broker, the broker would e-mail them back to him, and Stefan would
forward that e-mail along to someone else. He did not take the information and do anything with
it. Zac further inquires about when he (Stefan) became concerned; whether it was when he was
performing the marking tasks or after. Jeff continues to describe how Stefan may have made his
own models and report up the chain; he is not saying that that was all he did. The long and short
of it all was that he would do this and then pass that information along. Jeff proceeds to give an
analogy to someone working at a public company where the CFO might say to an employee to
run the numbers for that quarter’s earnings. The employee says they were $20M but the report
comes out that they are $40M. The person who got the $20M knows that’s what it was, but all
he does is turn that number in. The difference in this case is the end result is not published or
announced, so Stefan doesn’t know what number is being used or the obligations for how they
are being valued. To Jeff’s understanding it is similar with assets. It is not made clear Stefan
has knowledge of how reporting is done, what it is used for, or what discretion the fund has to
determine value. Stefan is not an accountant, he is not doing financial reporting, and Jeffs not
aware of the visibility he has to how the numbers are derived and/or used.

Zac asks about whether Stefan would ask for a bid/ask at particular prices. Jeff says he
thinks Stefan would say Chris Playford would give him particular prices that Chris thought they
were valued at and the instruction was to run the prices by brokers and see if brokers are coming
out in the same place.

A break was then taken in the meeting and Jeff and I stepped out of the room to give the
other members of the meeting time to talk things over

After the break, Jeff asks to add one thing before they start the meeting again. He says he
is most concerned about this. Jeff explains he was told Stefan was given numbers from Chris for
the level/mark, Chris would dictate to Stefan his view, and then Chris wanted Stefan to get
quotes from the broker. Basically tell them, we’re at this level, and then get the quote. It was his
understanding, he had not seen any chart, that Stefan was told that Visium had the ability to
value things based on what we (fund) have in our discretion; so I think we’re here to see what the
street is saying. Zac inquires further about this, asking where there was a point when Stefan
stopped participating. Jeff says yes, right before he left.

A couple of side notes are then pointed out:

2538457-1
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 209 of 252

e Jeff explains how he has only been in the case a couple of days and needs to provide Zac
with a list of the privileged documents in those seized from Stephan in the search
warrant

e Jeff also clarifies that he is not speaking for Stefan regarding every possible scenario. If
he is leaving something out that doesn’t mean it didn’t happen or Stefan might not have
even told Jeff about it yet

The meeting returns to the question at hand, and Jeff explains that Stefan did this practice
for some time, and then there was a trigger at the end where he was more uncomfortable with the
signals he was getting from Chris regarding the valuation and where it was coming from. Stefan
then left a short time after that.

Zac asks about the recordings that Jeff mentioned and asks where they are. After a pause,
Jeff says he is going to reserve on that for the moment because he wants to think about it.

Zac then asks if there is anything else about interacting on valuations he can provide
information on. Jeff responds by saying he is not here to waste time with information he doesn’t
have. He is definitely not saying, “No nothing else,” because Jeff does not have a full handle on
everything. Jeff explains at this point he is not aware of evidence of criminality. Jeff goes into a
broader picture example Stefan can talk about; how guys would talk about “edge.” Stefan heard
guys say “got to have an edge.” One recollection, a post hoc account, given to him by guy at
fund with an example of what was meant by edge; at an investor conference you give a ride to
analyst in a cab and look over their shoulder to see a report regarding information and that would
be edge — trading on that information. Jeff says this kind of example would be useful from a
witness perspective but he does not think that it can make or break a case. Jeff reiterates that he
is not telling everything he heard, he is not even sure he knows everything else; this is the big
picture.

Zac, after inquiring if there was anything else to add, explains that there is not a huge
disagreement on the facts. He says no, Stefan did not organize a scheme, but he was
participating. He further explains he cannot put down any knowledge or judgment hearing it
from Jeff. They have their view, guaranteed toward one assumption from their experience and
evidence and unless there is something to move them off from that, that is where they are. There
was no issue in realizing he did not come up with the scheme but the fact that he was not a top
person regarding the execution of it, is not how they (US Attorney’s Office) necessarily see it,
Jeff agrees to a certain extent, but also says this not the end of the equation.

The gentleman to the left of Zac then explains that the SEC is in the middle of an
investigation and it is hard to agree on the facts without hearing from the witness, which he
hopes can be voluntary, so he tells Jeff that they need to hear from Stefan.

Jeff responds to them by noting that this is helpful, in that the government is not saying that
they totally have something else. He explains that he has been doing this for a long time, and
understands that they want to see Stefan in person. Jeff met with Stefan and looked at him and
saw a consciousness of innocence — he does not understand the gravity of the situation. He
explains how Stefan went to an attorney right after he left the fund and if he had committed a

2538457-1
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 210 of 252

crime or fraud, he would not run to an attorney. From Jeff’s perspective there was no way, at the
end of the day, that Stefan had knowledge that something wrong was going on. At the end of the
day, Jeff explains, each side has seen things the other hasn’t, for instance Jeff has met Stefan, but
Jeff wanted to take the temperature of the situation.

Zac explains that they will work towards charging Stefan. Although there is not a huge
disagreement over what he did at the fund, he explains, that doesn’t preclude him from coming in
to provide information, which could have a favorable result for Stefan. If Stefan doesn’t come
in, they will work towards charging him. He says Stefan has a choice to make and he has to
review and pursue options. Zac thinks Stefan does not grasp the situation because it had been
two weeks since the FBI came to his apartment and dug through his stuff and the US Attorney’s
Office doesn’t have time to waste; they are either going to build a case against Stefan or work
with Stefan to build a case against others.

Jeff agrees with Zac on where things are at, and explains the delay for the past two weeks
has been logistical. There were issues with lawyers being away, etc. but Stefan is dealing with
the situation entirely and Jeff has to get a handle on the case himself.

There is a question (from man to the left) about Jeff’s representation of Stefan regarding the
SEC investigation. Jeff explains he is authorized to represent Stefan in the SEC investigation.
Jeff says he is representing Stefan so they should all deal with Jeff (i.e. no one talk to Stefan
regarding both investigations). If there ends up being charges and a litigation that would be
another stage, so Jeff cannot say right now he will be representing Stefan for that. He further
explains, if there are going to be charges, to call Jeff, no need to surprise Stefan again.

A piece of paper is then passed to Zac from one of the men to his right. The question is
raised when Stefan first became suspicious of what was going on at the fund. Jeff said that he
cannot definitively answer that for Stefan. Zac explains that Jeff had already said that overtime
Stefan became concerned.

Zac concludes the meeting by explaining how he cannot stress enough how advantageous it
would be for Stefan to come in now and give meat to the bones about what he thinks and knows
because that information cannot come from Jeff. They have an active investigation going on and
the window to help them is shrinking. He explains Stefan is in a good position to help them and
himself and they need to get going; so he needs to make a decision.

2538457-|
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 211 of 252

From: Steven Ku <sku@visiumfunds. com>

Date: Mon, 24 Jun 2013 18:56:34 ~@400 (EDT)

To: Josh Rozenberg <jrozenberg@visiumfunds. com>

Cc: Kim Tong <ktong@visiumfunds.com>, Robert Stockton
<rstockton@visiumfunds. com>

Bec: sku@visiumfunds.com

Subject: Re: ATI/CMED

I think we just provide them with the data as requested.

Bob - have you heard otherwise from Jake on this?

ee

Steve Ku

On Jun 24, 2013, at 9:52 AM, "Josh Rozenberg"
<jrozenberg@visiumfunds.com> wrote:

Steve,

Sorry to be bothering you on vacation but I wanted to follow up on the
conversation you had with Jake regarding ATI and CMED and our
response. IR/Marketing are pushing for responses relating to Benchmark
and I told them we are holding off till we receive guidance from
management.

Regards,

Josh Rozenberg, CPA

Visium Asset Management

888 Seventh Avenue, 22nd Floor
New York, New York 10019

Tel: 212-484-2726
JRozenberg@visiumfunds.com

A aly
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 212 of 252

 

From: Berner, Lawrence (IM) <Lawrence.Berner@morganstanley.com>
Sent: Wednesday, May 29, 2013 10:41 AM

To: Vasiliadis, Peter (IM)

Subject: Visium note

Summary

Visium Credit received big redemptions for Q1 and Q2. Two illiquid positions got revealed that we were unaware
of. They will trigger a 9% SLV.

1) Visium has done a poor job of volunteering information.

a. They did not warn us of redemptions until after the fact, so we missed the redemption date. “the
redemptions came in at the buzzer”

b. They avoided telling us about the ATI situation until recently. They blamed the fact that it wasn’t a top
10 position (beta CSO1, not market or notional), nor a major detractor and that they were
restricted. Did not tell us they were restricted or it was a problem.

c. AIP was not mace aware of any issues on positions or redemptions during our March 2013 onsite visit.

2) Visium has been slow to respond to our information requests. It took them 10 days to get us answers on our

initial questions
3) Visium Balanced allocated to the fund to mask the redemptions in Q1

4) They were very lenient on the timing of the level 3 declarations. They probably should declared the assets level

3 earlier.
5) The ATI position is not a healthcare name. it’s a college that teaches healthcare classes.

6) Why did we not know about this position? Position sizes don’t sync up to our notes. They say it was not a top
1Oname. “Not atop 10 name ona CSO1 basis.”

a. Reason: disclosing names market value vs. beta CSO1
h. Visium would disclose positions on a beta CS01 basis.

c. Since it was a distressed name, it had a small beta CSO1. A zero beta was assigned to the cash portion of

the position.
d. The market value was much bigger.
Question: Do our concerns go beyond the Visium Credit fund? How involved has Jake been?
Question: Do we trust the PM of the Credit fund?

Notes

FOIA Confidential Treatment Requested by Morgan Stanley
Confidential Treatment is requested by Morgan Stanley pursuant to 17 C.F.R. 200.83 MS-NY-O9015AIP-00002743

AIS Pp \-S
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 213 of 252

@ §6Assets
o Redemptions: $210 M of requests that came in for March and June
* Qi: $70M
» Q2: $140M

o The largest investor, $90 M, submitted a redemption in Q1. Money came out 50/50 over two quarters.

© As of Dec 31*: Fund: $341 M, strategy: 5400 M
o AsofFeb 28: Fund: $385 M, strategy: $444 M
8 Assets ticked up from a $40 M inflow from Visium Balanced

o AsofFeb 28: Fund: $319 M, strategy: $378 M
e = Asset flows

o Dec 31* outflows: $50 million

o Feb 1“ inflows: $40 million from the Balanced Fund

o March 31 outflows: 570 million

o June 30 outflows: $144 million

o YTD net outflows as of June 30: $24 million
¢ 9% of the redemption proceeds for March and June will be held to reflect illiquid positions.
®  Visium is restricted in two positions: ATI (6%, $22 M) and China Medical Technologies (3%)
e ATi

oO aggregate cost: $24 M (added to position over time; add on investments)

o Market price: $21M

o Net P&L: $700,000 since inception

o They own 4 securities in the new capital structure (not finalized)

o Cap structure is being re-tiered

© Initial purchase in 2009 at $1.9M

oO They have not sold any of the positian

o Best guess exit?

® Letter of credit: 25%, to be paid over next couple of quarters
2

FOIA Confidential Treatment Requested by Morgan Stanley
Confidential Treatment is requested by Morgan Stanley pursuant to 17 C.FP.R. 200.83 MS-NY~O9015ATP-00002744
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 214 of 252

*® Remaining 75%, via a liquidity event in the 2 half of 2013

Lawrence Berner, Executive Director
Morgan Stanley Alternative Investment Partners | AIP
25 Cabot Square | Canary Wharf | Floor 07

London, E14 4QA

Phone: +44 20 7425-8215

Fax: +44 20 7056-5082
Lawrence.Berner@morganstaniey.com
www.morganstanteyaip.com

Be carbon conscious. Flease consider cur environment before printing this email.

FOIA Confidential Treatment Requested by Morgan Stanley
Confidential Treatment is requested by Morgan Stanley pursuant to 17 C.F.R, 200.83 MS~-NY~O9015ATP-00002745
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 215 of 252

From: Steven Ku <sku@visiumfunds.com>

Sent: Thu, 11 Apr 2013 08:11:57 -0400 (EDT)

To: Josh Rozenberg <jrozenberg@visiumfunds.com>
Ce: Kim Tong <ktong@visiumfunds.com>

Subject: ATI

 

Can you please have VRC rerun valuation using 2014 projected earnings and a 5x multiple? Thanks

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000293494

I 216
16-cr-00483-JSR Document 143 Filed 11/20/19 Page 216 of 252

Case 1

 

JOG DUPE HAY ULLUSABY BEG

IBGHEUR YY LaSoy lu

 

  

HO LIGKUNS B10 3

 

 

 

Burpnd pug yUOW ZT0Z Jequisosq Wpai WINISIA ‘Ty Aoefqans
WD} Wes fUleC UBUSIEDNS ZUINISIA-SYSLU 29D

uaydays “NYD, :OL

Wd 60:2 €T0z ‘20 Atenuer ‘Aepuoj) ues

Guequazoy Ysor WwOsg

STi aes
, 2s

Ex te eece ae eee Oe ER 8 9 e emi e ero tty
csh set teas . EDs car ete ES
sie Baecs Be atc Pek eerie: ee eet
ELSES ree $
4

BES Ss SSM ees Te ks
Sco ee ee DS eS

 

VAM 000005123

biz

Confidential FOIA Treatment Requested by Visium Asset Management
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 217 of 252

 

VISIUM CREDIT OPPORTUNITIES FUND:
DUE DILIGENCE QUESTIONNAIRE

For further information — please contact:

Robert Stockton
Director of Investor Relations
(212) 474-8801

Sarah Klein

Investor Relations Associate
(212) 474-8802
sklein@visiumfunds.com

Tom Cahill |
Director of Marketing - Europe
(212) 474-8816

Josh Hamilton
Director of Marketing — North America and Canada
(212) 474-8817

jnamilton@visiumfunds.com

Ryan Holland

Marketing Associate — Asia
(212) 474-8818
rholland@visiumfunds.com

 

Stevenson Jacobs

Director of Marketing ~ North America and Latin America
(212) 474-8812

sjacobs@visiumfunds.com

Marina Tatarskaya

Marketing Analyst

(212) 474-8803
mtatarskaya@visiumfunds.com

Updated as of: August 17, 2012

to

Furnished to: Morgan Stanley Document Number: 259

GOVERNMENT
EXHIBIT

469
16 Cr, 483 USK)

VISUM C REDITO PPO RTUNITIES FUND
STRICTLY CONFIDENTIAL — PLEASE SEE IMPORTANT DISCLOSURES

NAY ej-20

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 218 of 252

 

THIS DUE DILIGENCE QUESTIONNAIRE IS BEING DELIVERED TO YOU AT YOUR SPECIFIC REQUEST AND |S INTENDED
ONLY FOR YOUR USE. THIS IS NOT AN OFFER OR SOLICITATION WITH RESPECT TO THE PURCHASE OR SALE OF ANY
SECURITY. THIS BROCHURE IS STRICTLY CONFIDENTIAL AND MAY NOT BE REPRODUCED OR REDISTRIBUTED IN
WHOLE OR IN PART NOR MAY ITS CONTENTS BE DISCLOSED TO ANY OTHER PERSON OR ENTITY.

THIS IS NOT AN OFFERING OR THE SOLICITATION OF AN OFFER TO PURCHASE AN INTEREST. ANY SUCH OFFER OR
SOLICITATION WILL BE MADE TO QUALIFIED INVESTORS ONLY BY MEANS OF A FINAL OFFERING MEMORANDUM AND
ONLY IN THOSE JURISDICTIONS WHERE PERMITTED BY LAW.

AN INVESTMENT IN THE VISIUM FUNDS IS SPECULATIVE AND INVOLVES A HIGH DEGREE OF RISK. OPPORTUNITIES
FOR WITHDRAWAL/REDEMPTION AND TRANSFERABILITY OF INTERESTS ARE RESTRICTED, SO INVESTORS MAY NOT
HAVE ACCESS TO CAPITAL WHEN IT IS NEEDED. THERE IS NO SECONDARY MARKET FOR THE INTERESTS AND NONE
IS EXPECTED TO DEVELOP. THE PORTFOLIO, WHICH IS UNDER THE SOLE TRADING AUTHORITY OF THE GENERAL
PARTNER/INVESTMENT MANAGER, IS PRIMARILY CONCENTRATED IN THE HEALTHCARE INDUSTRY, AND THIS LACK OF
DIVERSIFICATION MAY RESULT IN HIGHER RISK, A SUBSTANTIAL PORTION OF THE TRADES EXECUTED MAY TAKE
PLACE ON NON-U.S. EXCHANGES. LEVERAGE WILL BE EMPLOYED IN THE PORTFOLIO, WHICH CAN MAKE INVESTMENT
PERFORMANCE VOLATILE. AN INVESTOR SHOULD NOT MAKE AN INVESTMENT, UNLESS IT IS PREPARED TO LOSE ALL
OR A SUBSTANTIAL PORTION OF ITS INVESTMENT. THE FEES AND EXPENSES CHARGED IN CONNECTION WITH THIS
INVESTMENT MAY BE HIGHER THAN THE FEES AND EXPENSES OF OTHER INVESTMENT ALTERNATIVES AND MAY
OFFSET PROFITS.

THERE !§ NO GUARANTEE THAT THE INVESTMENT OBJECTIVE WILL BE ACHIEVED. MOREOVER, THE PAST
PERFORMANCE OF THE INVESTMENT TEAM SHOULD NOT BE CONSTRUED AS AN INDICATOR OF FUTURE
PERFORMANCE.

VISUM CREDITOPPORTUNITIES FUND: DUE DILIG ENCE QUESTIONNAIRE Page 2of 20
STRICTLY CONFIDENTIAL — PLEASE SEE IMPORTANT DISCLOSURES
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 219 of 252

FUND INFORMATION

FUND DETAILS

Contact Information

Fund structure

Date of inception

Visium Credit Opportunities Fund, LP

c/o Morgan Stanley Fund Services USA LLC
2000 Westchester Avenue

Purchase, New York 10577

Telephone: (914) 225-8885

Fax: (914) 750-0203

Visium Credit Opportunities Offshore Fund, Ltd.
c/o Morgan Stanley Fund Services (Bermuda) Ltd.
7-11 Sir John Rogerson Quay

Dublin 2, Ireland

Telephone: +353-1-799-8778

Fax: +353-1-655-8787

Visium Credit Master Fund, Ltd., is a master-feeder fund

May 1, 2009 launch.

 

 

TERMS

Management fee

Incentive fee

Hurdle Rate

High Watermark

Sales fee

Redemption terms

Any other fees

Minimum initial investment
Minimum subsequent investment
Subseription frequency (when)
Redemption frequency (when)

Redemption notice period

Redemption cash proceeds time
period

 

2%

20%

N/A.

Full High Watermark.

None.

One (1) year soft-lock, 5% early withdrawal/redemption penalty.
None, though some costs are paid by the fund, as described below.
$2,000,000

$1,000,000

Monthly.

Quarterly on or after the end of the appropriate lockup period.

90 Days.

Generally, 90% of the withdrawal proceeds are distributed within 45 days of the relevant
withdrawal date, with the remaining 10% payable after the final determination of the value
of all capital accounts or net asset value, which may be after the completion of the annual
audit.

 

VISUM CREDITOPPORTUNITIES FUND: DUE DILIGENCE QUESTIONNAIRE

Page 3 of 20

STRICTLY CONFIDENTIAL — PLEASE SEE IMPORTANT DISCLOSURES

 
7

Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 220 of 252

 

Do you have any lock-up period or
any other liquidity constraints?

Do you allow for transfer of shares
between nominees?

What costs are charged to the fund?

Fees calculated and charged:

Have any investors been granted
rebates?

Disclose any soft dollar agreement

Gate:
No more than twenty percent (20%) of net capital may be withdrawn or redeemed on any
withdrawal date, with clean-up provision in documents.

Special Investinents (sidepockets):

Limited to 10% of fund net assets (measured at the time of investment). Investments will be
allocated to sidepockets based on expected holding period and transaction restrictions.
Generally, the fund expects to hold these investments between one and three years, and in
general does not expect investment holding periods to exceed five years.
Shareholders/partners will be restricted in their ability to redeem their direct interests in
Special Investments.

Morgan Stanley Fund Services has the ability to allow nominee transfers. In each case,
investors are subject to AML procedures. Transfer of the US fund interests may only be
permitted with the consent of the General Partner. Transfer of the Offshore fund shares
may only be permitted with the written consent of Visium Asset Management. Transfers
representing change in beneficial ownership are subject to crystallization,

Costs include, but are not limited to:

- Investment Management Fee

~- Incentive Fee/Allocation

- Administration Fees

- Audit Expense

- Legal Fees

- Organizational Expenses

- Trading Costs

- Research Fees and Expenses

- Enhanced Research and Consulting Fees

- Interest on Margin Accounts and Other Indebtedness
- IT Infrastructure

- Borrowing Charges on Securities Sold Short
- Market Data Services

- Director’s fees

- Insurance

Offshore: Series Method of accounting

Domestic: US Partnership with investor capital accounts and fees calculated and charged to
each account, Tax Aggregation Method.

No.

We do not use soft dollars.

 

 

 

FUND PROMOTERS

What external promoters have been
appointed?

Duration of your professional
relationship

None.

N/A.

 

VISUM CREDITOPPORTUNITIES FUND: DUE DIUG ENCE QUESTIONNAIRE

Page 4of 20

STRICTLY CONFIDENTIAL — PLEASE SEE IMPORTANT DISCLOSURES

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 221 of 252

Assets by investment vehicle

VE weA AAAs
FUND ASSETS

As of February 1, 2012:

Visium Credit Opportunities Fund, LP $213M

Visium Credit Opportunities Offshore Fund, Ltd. $260M
Visium Credit Master Fund, Ltd. $472M

 

 

CAPACITY

Maximum capacity of the fund

Projected time frame to reach
capacity

Will new money be accepted after
capacity is reached?

How will front / back-office
operations be affected in the event of
significant increase in assets under
management, and what measures will
be taken?

The maximum capacity of the fund depends on many considerations, including market
conditions, infrastructure of the management company, staff levels and experience,
trading issues, constraints of ownership policies, the ability to source new ideas and
research, etc. The strategy is scalable but finite, and we will dynamically determine this
level throughout the life of the fund as conditions merit. We will judiciously raise capital
with performance in mind.

We estimate that we can manage approximately $750M in the Visium Credit
Opportunities Fund.

Unknown.

On a limited basis, generally only for strategic investors upon reassessing the maximum
capacity of the fund.

At the current time, Visium has sufficient resources to accept additional capital. Our
strategies scale very effectively. The impact of new capital is limited, thus, new staff is
not required to handle large inflows. If the volume and complexity of products grow,
Visium has sufficient resources to add new staff in line with needs.

 

 

FUND PERFORMANCE

Historical performance since
inception

Is the fund performance audited?

Targeted Returns

 

Performance can be found in our investor presentation and monthly letters.

All capital account returns are audited by Ernst & Young.

We do not define targeted returns. The goal is to generate the maximum possible returns
without taking on undue risk.

 

 

VISUM CREDITOPPORTUNITIES FUND: DUE DIUG ENCE QUESTIONNAIRE

Page 5of 20

STRICTLY CONFIDENTIAL — PLEASE SEE IMPORTANT DISCLOSURES
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 222 of 252

 

 

ADMINISTRATOR
Domestic
Morgan Stanley Fund Service USA LLC
2000 Westchester Ave
Purchase, NY 10577
Telephone 914-225-8885
Fax 914-750-0122
Contact Information fs-investor-services@morganstanley.com

For more information, please contact:
Erik Forssman

(914) 225-4906
fs-investor-services@msfundservices.com

Duration of professional relationship Since Visium’s launch in November 2005.
Offshore

Morgan Stanley Fund Services (Bermuda) Ltd.
Clarendon House

2 Church Street

Hamilton HM DX, Bermuda

please address any written communications to:

c/o Morgan Stanley Fund Services (Bermuda) Ltd.
7-11 Sir John Rogerson Quay,

Dublin 2, lreland

Contact Information

For more information, please contact:
Erik Forssman

(914) 225-4906
fs-investor-services@msfundservices.com

Duration of professional relationship Since Visium’s launch in November 2005.

 

VISUM CREDIT OPPORTUNITIES FUND: DUE DIUG ENCE QUESTIONNAIRE Page 6 of 20
STRICTLY CONFIDENTIAL — PLEASE SEE IMPORTANT DISCLOSURES

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19

Page 223 of 252

 

AUDITOR

Domestic

Contact Information

Duration of professional relationship

Offshore

Contact Information

Duration of professional relationship

Emst & Young LLP
5 Times Square
New York, New York 10036

Brian Byrne
Phone: (212) 773-8857
brian. byrne@ey.com

Since Visium Credit Opportunities Fund launch in May 2009.

Ernst & Young

62 Forum Lane

Camana Bay

PO Box 510

Grand Cayman, KY1-1106
Cayman Islands

Phone: (345) 949-8444
Fax: (345) 949-8529

Brian Byrne
Phone: (212) 773-8857
brian. byrne@ey.com

Since Visium Credit Opportunities Fund launch in May 2009.

 

 

 

LEGAL ADVISOR

Domestic

Contact information

Duration of professional relationship

Offshore

Contact Information

Duration of professional relationship

Seward & Kissel LLP
One Battery Park Plaza
New York, NY 10004
Steven B. Nadel

(212) 574-1231

 

Since Visium’s launch in November 2005,

Maples and Calder

PO Box 309, Ugland House

South Church Street, George Town
Grand Cayman KY1-1104

Cayman Islands

Jarrod Farley

(345) 814-5182

iarvod, farley@maplesandcalder.com

Since Visium’s launch in November 2005.

 

VISUM CREDITOPPORTUNITIES FUND: DUE DIUG ENCE QUESTIONNAIRE

Page 7 of 20

STRICTLY CONFIDENTIAL — PLEASE SEE IMPORTANT DISCLOSURES

 
Case 1:16-cr-00483-JSR Document 143

Filed 11/20/19 Page 224 of 252

 

PRIME BROKERS

Domestic and Offshore

Contact Information

Duration of professional relationship

Domestic and Offshore

Contact Information

Duration of professional relationship

J.P. Morgan Clearing Corp.
383 Madison Avenue
New York, NY 10179

Relationship Manager:

Phillip Brill-Edwards

(212) 272-3650
prime.orangeteam@jpmorgan.com

Since September 2008.

Credit Suisse Securities (USA) LLC
11 Madison Avenue
New York, NY 10010

Relationship Manager:

Jennifer Esposto

(212) 325-8413

list. pb-tea-vis@credit-suisse.com

Since October 2010.

 

 

CUSTODIAN

Domestic and Offshore

Contact Information

Duration of professional relationship

The Bank of New York Mellon
1 Wall Street

14th Floor

New York, NY 10286

Relationship Manager:

Jason Steinberg

(212) 635-7184
jason.steinberg@bnymellon.com

Since February 2012.

 

 

 

iSDA Counterparties

Bank of America / Merrill Lynch
Barclays

Citigroup

Credit Suisse

Goldman Sachs

JP Morgan

Morgan Stanley

UBS

 

VISUM CREDITOPPORTUNITIES FUND: DUE DILIG ENCE QUESTIONNAIRE
STRICTLY CONFIDENTIAL — PLEASE SEE IMPORTANT DISCLOSURES

Page 8 of 20

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 225 of 252

 

 

DIRECTORS OF FUND

Directors:

Linburgh Martin is the Managing Director of Intertrust (Cayman) Limited and its affiliate, Intertrust
Bank (Cayman) Limited, firms licensed and regulated by the Cayman Islands Monetary Authority. He
is a member of the Institute of Chartered Accountants in England & Wales, a member of the Society of
Trust and Estate Practitioners and Deputy Chairman of the Board of Directors for the Cayman Islands
Monetary Authority. He is a former trustee of the Public Service Pension Board and a former council
member of the Cayman Islands Society of Professional Accountants. He is a Notary Public and holds a
Bachelors degree from the University of Kent at Canterbury.

Upon graduating from university, Mr. Martin joined Emst & Young in London and later joined Ernst &
Young, Cayman. During his time at Ernst & Young his clients included insurance companies, banks,
hedge funds and large manufacturing concerns. In 1994 he moved to Chartered Trust, an affiliate of
Ernst & Young where he became managing director and a shareholder in 1998. Chartered Trust was
acquired by Close Brothers Group ple (“Close Brothers”) in April 2001 and changed its name to Close
Brothers (Cayman) Limited. The company was acquired by a subsidiary of Intertrust Group Holding
S.A. on 1st June 2011 and changed its name to Intertrust (Cayman) Limited on 1st August 2011.

John Sutlic is a Director of Intertrust (Cayman) Limited and is Deputy Managing Director of Intertrust
(Cayman) Limited and its affiliate Intertrust Bank (Cayman) Limited, firms licensed and regulated by
the Cayman Islands Monetary Authority. He is a member of the Canadian Institute of Chartered
Accountants, a former Council member of the Cayman Islands Fund Administrators Association and
currently serves as Treasurer of the Cayman Islands Bankers Association,

Mr. Sutlic studied at the University of Toronto, where he received his Bachelor of Commerce degree,
concentration in Accounting and Finance in June 1990. He started his working career in Toronto with
Ernst & Young in 1990 and received his Chartered Accountant's designation in 1993. He then joined
Citco Canada Inc. as an account manager in October 1993, overseeing the valuations and administration
of international hedge funds with net assets exceeding $2 billion. He then accepted an international
transfer in 1996 to Citco Fund Services in the Cayman Islands and served as a Senior Account Manager
responsible for a portfolio of approximately 20 fund administration clients.

Mr. Sutlic spent three years with a Cayman based private banking & trust and asset management firm,
setving as Financial Controller before joining Close Brothers (Cayman) Limited in April 2003 as Chief
Financial Officer with a mandate to focus on administration, operational finance, strategic planning and
risk management. The company was acquired by a subsidiary of Intertrust Group Holding S.A. on Ist
June 2011 and changed its name to Intertrust (Cayman) Limited on Ist August 2011,

Warren Keens is a Director of Intertrust (Cayman) Limited and Managing Director of IntertrustFund
Services. He is a member of the Institute of Chartered Accountants in England and Wales (1.C.A.E.W),
a member of the Cayman Islands Society of Professional Accountants and a Council member of the
Cayman Islands Fund Administrators Association.

Upon graduating from the University of Birmingham with a Bachelor of Science degree in Mathematics
and Statistics he joined Baker Tilly Chartered Accountants and was admitted as a member of the
Institute of Chartered Accountants in England and Wales (I.C.A.E.W) in 1995.

Warren moved to the Cayman Islands in 1995 and spent his first two years auditing Mutual Funds and
Captive Insurance companies with Coopers & Lybrand before joining CIBC Bank and Trust Company
(Cayman) Limited’s Mutua! Fund Department as an account manager in 1997,

In 2001 Warren joined HSBC Financial Services (Cayman) Limited to head up their Mutual Fund
Department, having full responsibility for all aspects of its Cayman Fund operation. Warren joined
Close Brothers (Cayman) Limited in August 2005 with the mandate to focus on new business
development aimed at the Mutual Fund and Fiduciary Services Department. The company was
acquired by a subsidiary of Intertrust Group Holding S.A, on Ist June 2011 and changed its name to
Intertrust (Cayman) Limited on Ist August 2011.

Steven Ku, CPA, CTP, is the Chief Financial Officer of the Investment Manager. Steven is also
involved in risk management, business strategy and operations. Prior to joining the Investment
Manager, he was Controller of Balyasny Asset Management. Steven previously served in similar roles
at Caxton Associates as a registered Financial and Operations Principal and at Moore Capital
Management as Assistant Controller. Both firms manage global-macro hedge funds. Steven joined
Moore Capital Management after several years in Ernst & Young’s audit and consulting practice where
he also obtained his certification as a Certified Public Accountant in the State of New York, Steven is
also a Certified Treasury Professional registered with the Association for Financial Professionals.

 

VISUM CREDITOPPORTUNITIES FUND: DUE DILIG ENCE QUESTIONNAIRE Page 9 of 20
STRICTLY CONFIDENTIAL — PLEASE SEE IMPORTANT DISCLOSURES

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 226 of 252

 

Duration of relationship

Steven graduated in 1990 from Pace University in New York City with a BS. in public accounting,

Jacob Gottlieb, M.D., C.F.A., P.R.M. is the founder, Chief Executive Officer and Chief Investment
Officer of Visium Asset Management, LP. Mr, Gottlieb founded the Investment Manager in 2005.

Prior to launching the Investment Manager, Mr. Gottlieb was a Portfolio Manager at Balyasny

Asset Management ("BAM"). During his six years at BAM, he built a team of more than 20 investment
professionals to cover all sectors within the healthcare industry including biotech, pharmaceuticals,
services and med-tech devices. Mr. Gottlieb was previously a Portfolio Manager at Merlin Biomed
focused on the pharmaceuticals, med-tech devices and biotech sectors. He began his career as a buyside
analyst at Sanford C. Bernstein covering companies in the pharmaceuticals, med-tech devices and
biotech sectors.

Mr. Gottlieb graduated from NYU Medical School. He graduated magna cum laude from Brown
University with a BA in Economics. Mr. Gottlieb obtained his C.F.A. charter from the Association for
Investment Management and Research (now the CFA Institute) in 2001, and his P.R.M. designation
from the Professional Risk Managers’ International Association in 2010.

Since Visium’s launch in November 2005.

 

 

 

MANAGER TRACK RECORD

Has the fund’s track record been

audited?

What is your level of portfolio

turnover?

Brokerage to equity ratio

Yes.

Approximately 700%.

Less than 1%.

 

Administrator fee to equity ratio Below 25 bps.
Custodian fee to equity ratio We are not charged custodial fees.
Auditors’ fee to equity ratio Below 40 bps.
VISUM C REDITOPPORTUNITIES FUND: DUE DIUG ENCE QUESTIONNAIRE Page 10 of 20

STRICTLY CONFIDENTIAL — PLEASE SEE IMPORTANT DISCLOSURES

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 227 of 252

FE

The funds will generally engage in credit strategies in the healthcare sector.
Fundamentals-driven investments will dominate the portfolio, and will include deep
analysis of scientific, clinical, and financial data, use of consultants and a proprietary
network of clinicians, scientists, analysts, etc. The portfolio will generally be oriented
toward the best ideas whose concentrations may be significant, depending on market
conditions, liquidity, conviction level and ability to effectively manage and monitor the
investment, Long and short trades are expected to generate positive returns, and we may
trade around positions and engage in derivatives trading to hedge risk and enhance
returns, We may also engage in futures and index investing as a method to hedge the
portfolio and maintain proper balance and exposure.

Describe your strategy (in as much
detail as possible):

We will generally look for long and short trade ideas based on valuation, momentum,
clinical/scientific catalysts, regulatory actions, corporate actions, capital structure changes
and other qualities where we can gain an investment edge. We are comfortable being short
individual securities.

Majority of assets are invested in publicly traded securities in the healthcare sector, with
Market exposure gross exposure levels between 150-300% We may also engage in investing in private
transactions including PIPEs, Registered Directs and Private Placements.

Portfolio concentration in terms of
amount of instruments and exposure
bias

Generally positions will not exceed 10% allocation on longs and 10% on shorts. The fund
has historically held 20-40 long positions and 10-30 short positions.

Primarily US, with foreign investments selected on a case-by-case basis. Generally over

Geographic market focus 80% in US markets.

The fund invests primarily in credit products, including high-yield bonds, bank loans,
List the instrument types convertible bonds, common and preferred stocks, credit default swaps and other
derivatives.

We seek to preserve capital while delivering outstanding annual performance. We rely on
the effectiveness of analysts, the expertise of traders and the communication between our
investment professionals to manage positions on an individual and portfolio level,
Analysts are responsible for tracking major catalysts and relevant information regarding
their companies, and are assisted by traders who actively monitor the portfolios
throughout the day. Traders are in a position to act quickly and maintain communications
flow with the investment community, and are relied upon for the ability to assess market
dynamics and optimize entry and exit points, assist in determining appropriate position
What is your trading philosophy? sizing and to take advantage of market mispricings as they occur.
Our trading strategy has been constructed to help us control portfolio risk, We rely on our
trading skills and agility to adjust positions as circumstances dictate. We believe that our
traders, analysts and portfolio managers, as a result of their specializations, are quicker to
see problems and opportunities developing in companies of interest and are able to
provide valuable information flow about the portfolio. By managing position size
actively, we should be able to achieve the best entry and exit points. We also seek to
enhance portfolio returns by trading around core positions, taking advantage of shorter-
term price fluctuations, based upon our depth of understanding of these positions.

 

 

 

VISIUM C REDITOPPORTUNITIES FUND: DUE DILIG ENCE QUESTIONNAIRE Page 11 of 20
STRICTLY CONFIDENTIAL — PLEASE SEE. IMPORTANT DISCLOSURES
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 228 of 252

 

 

 

Do you believe that there are
persistent structural inefficiencies in
the area you invest in?

What makes your strategy unique?
What makes your strategy different
from your peers?

Yes. We believe there are persistent inefficiencies in healthcare. These inefficiencies arise
from the regulatory/political uncertainty, volume and breadth of clinical data, proliferation
of companies and investors in the healthcare sector, press/media attention and resulting
sentiment, involvement of public-sector institutions and financing sources, and the
inherent difficulties in predicting scientific/technological development.

Our research processes are designed to take advantage of these inefficiencies. The team
maintains databases tracking developments in healthcare, and is in frequent contact with
leaders in the various fields of healthcare and the community that supports them. We read
through clinical trials data, and compare against related developments in order to assess
probabilities of success in individual stories. It is through our process that we uncover
truths in the underlying information that allows us to make better risk-reward investments
and capitalize on the inherent difficulties of investing in Healthcare.

We believe there are few if any competitors seeking to capitalize on inefficiencies in the
healthcare credit markets. This lack of specialist attention has historically translated into
less efficiency and more opportunities vs. markets with a larger number of dedicated
participants.

Our focus on the healthcare sector and the depth and quality of our fundamental research
are differentiating characteristics. Our proprietary data sources and analytical tools,
network of scientific/clinical/regulatory contacts, vendors, distributors, third-party
consultants and relationships with management teams are combined to create trading ideas
with high conviction levels. Each investment is rigorously evaluated, with a view to
determining accurate risk-reward profiles and high conviction levels. When we have
confidence in the trade, we will scale into positions and maximize returns. We rigorously
track catalysts, presentations, meetings, conferences, corporate actions, earnings calendars
and clinical/scientific development schedules to enhance the investing process. Analysts
also attend clinical/scientific trade shows, Wall Street investor conferences and frequently
meet management teams individually or in small groups to maintain relationships and
gain deeper insight into individual companies and markets at large.

Over time we have developed confidence in investing in binary events, controversies and
special situations, taking advantage of our information network and our grass roots
research capabilities. We believe that the ability to originate and execute these
transactions is an important differentiating skill that we have employed to our advantage.
In addition, each analyst tracks their individual conviction levels against the subsequent
market action relating to the investment thesis. This allows for better fine-tuning of risk-
reward (and expected-value) calculations, and to purge biases from the mind/process of
each analyst.

Finally, the team shares attributes that we think sets us apart. We are comfortable on the
short side. We are patient enough to wait for the stories to play out, and we are willing to
add to core positions as short term fluctuations occur. We are also comfortable waiting for
the proper entry points to emerge before deploying capital to each idea. We are
intellectually honest - seeking out opposing views is core to our analytical process, and
we do not allow ourselves to become emotionally attached to positions. We focus on
digging deeper and finding misconceptions regarding healthcare companies, and
designing trading strategies to best take advantage of these situations.

 

VISUM CREDITOPPORTUNITIES FUND: DUE DILIGENCE QUESTIONNAIRE Page 120f 20
STRICTLY CONFIDENTIAL — PLEASE SEE IMPORTANT DISCLOSURES

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 229 of 252

 

 

What are the strengths / weaknesses
of your investment strategy?

What are the biggest risks of the
strategy?

In which markets do you believe your
strategy performs best/worst? (Give
examples of time periods):

Average holding period for all
investments

Does the strategy have a long or short
bias?

What are the instruments traded?

Our investment strategy has been designed to play to our strengths. By focusing on
Healthcare, we believe that we have been able to achieve an information advantage based
on the quality of the proprietary network of relationships we have established over time.
Our trading skills and agility permit us to manage risk effectively and we strive to drive
performance through rigorous analysis and application of risk-reward profiles. We believe
that we can all do things better. We strive to eliminate weaknesses by maintaining detailed
records of trade ideas, and evaluating those decisions with a view to fine-tuning the
process at the individual analyst and group-wide levels. This rigorous process of self-
examination and the constant desire to improve our processes and our judgments help
define the firm and drive performance into the future.

We believe that our approach (that is, a strategy for achieving returns and creating hedges
through multiple sources—longs, shorts, derivatives, special situations) fosters low
correlation and provides the highest likelihood of achieving absolute returns under all
market conditions. By engaging in trading throughout the Healthcare sector -
pharmaceuticals, biotech, devices, services, diagnostics, distributors, etc - we are able to
maintain low correlations between positions and minimize negative periods while
remaining positioned to take advantage of new ideas and misunderstood stories. Our
constant focus of digging deep into each story allows us to not only benefit from the
performance of high conviction trades, but also to optimally structure trades based on
scenarios we understand very well.

The most significant risks to our strategy relate to leverage and liquidity. The fund
employs leverage and may have certain concentrated positions. In addition, our ability to
secure and maintain borrow for our shorts is a function of the markets and our prime
brokers, and is relied upon for a significant portion of the strategy. Short squeezes may
occur, and position/market liquidity may change to the detriment of the strategy.
Diversification is also a consideration in the context of a single-sector fund; healthcare is
known to be a volatile sector.

These are not uncontrolled risks - we will add additional prime brokers as needs dictate,
and we will use a combination of our expertise and general investment prudence to
attempt to limit these risks.

Our performance comes from issuer-specific, bottom-up analysis. In general, the strategy
performs best in markets that are trendless/directionless with volatility, For example, the
market conditions that prevailed in 2004 suited us well as the S&P moved within a
relatively narrow band. In markets that rise strongly throughout the course of a year, our
strategy may underperform relative to indexes with greater market exposure. A
dramatically declining market will also have a negative impact on our portfolio.

The primary focus is near-term and medium-term holding periods. Investments are
reviewed dynamically for valuation, upcoming catalysts, portfolio concentration, etc. We
do not restrict ourselves to fixed holding periods, as the realities of the markets may
dictate that we dynamically change the composition and nature of the portfolio.

We are agnostic to investing long or short. The fund does not have a predefined net
exposure threshold. We prefer to create returns based on generating alpha at the company
level as opposed to a market level. Consequently we often maintain fairly low net
exposures.

The majority of the strategy focuses on US securities. High-yield and investment grade
bonds, bank loans, convertible bonds, common and preferred stocks, credit default swaps
and other derivatives are used to express directional and volatility exposures, or as hedges.
Foreign positions represent a small portion of the strategy. Futures and indexes are
expected to be used only for balancing/adjusting market exposure. Currencies may be
used as hedges for foreign investments, Commodities are not traded in the funds.

 

VISUM CREDITOPPORTUNITIES FUND: DUE DIUG ENCE QUESTIONNAIRE

Page 13 of 20

STRICTLY CONFIDENTIAL ~ PLEASE SEE IMPORTANT DISCLOSURES

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 230 of 252

 

 

 

Do you trade fixed income? Private
Equity, PIPEs, etc?

How do you deal with redemptions?

Have the strategy or trading processes
changed over time due to capital
flows?

Describe the cash management policy

Do you outsource this function? If so,
please give name of provider and
method used.

The majority of the portfolio will be invested in fixed income securities. The fund invests
in debt instruments, convertible debt products, and PIPE’s. Other securities types may
also be used as we uncover enhanced risk-reward characteristics in these securities, as
extensions to the fundamental research which drives the investment process.

We monitor liquidity profiles and are mindful of redemption concerns when trading the
portfolio. The redemption and gating provisions set forth in the offering document limit
capital withdrawals to 20% of total capital in any fund on any withdrawal date, and
combined with the redemption notification period, we believe we have sufficient time to
manage the sizes of underlying positions appropriately.

Trade processing has become more efficient as we implement new business processes and
integrate updated technologies.

We will seek to maximize the profit potential of our cash balances within appropriate risk
parameters. We may selectively decide to invest in indexes, appropriate securities or hold
cash in interest-bearing accounts. We do not expect to hold significant cash balances at
any time.

 

VISUM CREDITOPPORTUNITIES FUND: DUE DILIGENCE QUESTIONNAIRE Page 14 0f 20
STRICTLY CONFIDENTIAL. — PLEASE SEE IMPORTANT DISCLOSURES

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 231 of 252

RISK AND LEVERAGE

 

LEVERAGE

How do you define leverage?

What determines the leverage used?

Discuss your leverage limits and
exposure policy and its management
over different market cycles

How is leverage financed? How much
do you pay for leverage? How many
financing lines? To what extent is
financing guaranteed?

Discuss sensitivity (cost) to
LIBOR/Fed Funds levels

Leverage is defined as gross positions (longs + shorts) divided by investment capital. For
example, if an investor contributes $100 to the fund and we put on $75 long and $75
short, the fund is at 150% (1.5x) leverage. Typical leverage is in the 150%-350% range.

Leverage for the fund is determined by Mr, Plaford, and is a function of the effectiveness
of the staff in generating new ideas, conviction level, liquidity, and performance.

As a general rule we look to reduce our exposures when we are uncertain about the
environment or our performance, and increase exposure when our conviction is strong.

Leverage is financed through our prime broker relationships via margin financing and
securities lending. Additionally, a portion of the portfolio is levered via counterparties
with whom we have relationships governed by ISDA agreements, We generally pay a
spread on the Federal Funds Rate or LIBOR.

Borrowing costs in recent years have generally been favorable. As borrowing costs
change in the future, we will consider them in deploying leverage in the portfolio
(although we do not expect to use excessive leverage).

 

 

 

HEDGING

How is the portfolio hedged?

How do you determine size and limits
for each position/basket?

How often do you re-hedge?

Are short positions profit centers?

It is our preference to establish core short positions. We use a mix of securities to hedge
risk while maintaining high reward characteristics. We may selectively use ETFs or
indexes as hedges and to maintain desired market exposure.

Position size is based on a variety of variables, but conviction levels, liquidity, catalysts
and information edge are all taken into consideration.

Dynamic.

Yes.

 

VISUM CREDITOPPORTUNITIES FUND: DUE DIUG ENCE QUESTIONNAIRE

Page 15 of 20

STRICTLY CONFIDENTIAL — PLEASE SEE IMPORTANT DISCLOSURES

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 232 of 252

 

DIVERSIFICATION

Discuss the depth of diversification:

How do you calculate the correlation
between each investment in the
portfolio?

What are the main sources of
marginal risk in your strategy?

How do you determine size and limits
for each position/basket?

How large a percentage of a company
would you own? Historically?

We wil! generally have 20-40 long positions and 10-30 short positions in the fund, though
these ranges will vary in accordance with our ability to develop investment edge and new
ideas. We invest across all areas of healthcare, and constantly monitor and adjust our
sector/sub-sector weighting.

There is some correlation among positions, reflecting the fact that the funds investments
are concentrated in the healthcare sector. We use tools such as Bloomberg to quantify
correlations.

Poor security selection, unforeseen correlations and highly adverse liquidity conditions.

Position size is based on a variety of variables — conviction level, liquidity, catalysts and
information edge are all taken into consideration. A typical position would be between 2-
3% of the portfolio. A high conviction position can be as large as 10% of assets.

It is not our goal to own more than 4.9% of a company, though in isolated cases we may
acquires stakes up to, or greater than, 9.9% of a company. In these cases, we have a high
conviction level in a small company, often acquiring large blocks of shares purchased in
private transactions negotiated directly with the issuer. We do not seek control or board
seats in these cases - the high proportion of ownership in these cases are generally driven
by the idea that we ought to deploy a meaningful amount of capital to high conviction
ideas.

 

 

 

RISK MANAGEMENT

Discuss position and stop-loss limits
and their management:

How do you adjust your risk capital
allocation when there is a significant
increase in equity due to trading
profits?

Do you use an external risk monitor?
If so, who, and why that particular
one?

How do you measure minimum
liquidity of positions:

We do not generally use fixed stop-loss levels in trading. We employ a mix of quantitative
measures and judgment as experience has shown us that a combination of quantitative
measures and qualitative judgment yields the best performance over time. All individual
securities are triggered for immediate examination if prices change more than 10%, at
which point the relevant team members caucus with Mr. Gottlieb to discuss the price
action and optimal strategies for managing the position and portfolio.

The strategy remains the same. We do not make any significant changes to the book due
to historical successes. We are always focused on developing high conviction, positive
expected value trades.

Amol Sahasrabudhe is our in house Chief Risk Officer. We also use Risk Metrics, Novus,
and other analytical products in house for calculation and reporting of risk attributes of
securities and the portfolio.

We establish individual position sizes in a manner that takes into account the trading
depth and breadth of each security added to and held in the portfolio. We do not have
fixed liquidity metrics limiting investment decisions. In healthcare stocks, liquidity often
increases rapidly as controversies, catalysts and binary events become clearer. Historical
measures of volatility and liquidity are often inappropriate, so we rely on the expertise of
our analysts, traders and PM to assess liquidity.

 

VISUM CREDITOPPORTUNITIES FUND: DUE DILIGENCE QUESTIONNAIRE

Page 16 of 20

STRICTLY CONFIDENTIAL — PLEASE SEE IMPORTANT DISCLOSURES

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 233 of 252

 

 

Do you have a designated Risk
Management Team?

We have a Risk Committee that meets weekly. Voting members include Amol

Sahasrabudhe, Jacob Gottlieb, Jason Huemer and Steven Ku.

 

VISUM CREDIT OPPORTUNITIES FUND: DUE DILIGENCE QUESTIONNAIRE
STRICTLY CONFIDENTIAL — PLEASE SEE IMPORTANT DISCLOSURES

Page 17 of 20

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 234 of 252

VISIUM CREDIT TEAM

Chris Plaford — Portfolio Manager — Partner — Credit

Balyasny Asset Management - Trader

WHW Capital - Trader

Goldman, Sachs & Co., former Spear, Leeds & Kellogg - Trader
BS, Finance - Indiana University

Stefan Lumiere, CFA — Analyst — Credit

Brencourt Advisors — Head Trader/Senior Analyst, Distressed/HY

Oscar Gruss & Son — Senior Analyst, Special Situations

Carlin Financial Group — Senior Analyst, Cap Structure Arbitrage

Goldman, Sachs — Analyst, Distressed/Special Situations

MBA ~— INCAE Business School, Costa Rica; BA, Sociology & Pre-Med ~ Tulane University

Amceesh Shah — Analyst ~ Credit

Tennenbaum Capital Partners — Principal/Sector Head, Healthcare
Ziff Brothers Investments ~ Equities Analyst, Healthcare

Lazard — Analyst, Healthcare Investment Banking

BS, Economics — University of Pennsylvania

Lee Brown — Analyst ~ Credit

Highland Capital Management ~ Senior Portfolio Analyst

Merrill Lynch — Vice President, Global Economics & Research

MBA — Harvard Business School; BS — United States Naval Academy

John Shoemaker — Analyst — Credit

HAP Capital Advisors — Analyst

GFI Group ~ Healthcare Derivative Manager

Sequitur Investment Management — Senior Analyst

Argenis Capital Advisors ~ Analyst

National Institute for Medical Research

Schering-Plough BioPharma — Assistant Scientist II

Ph.D, — National Institute for Medical Research

M.S., Chemical Engineering ~ San Jose State University

B.S., Chemical Engineering -- Univeristy of California at Davis

Andrew Han — Analyst — Credit

Credit Suisse — Investment Banking, Analyst

Bank of America Merrill Lynch — Alternative Investments, Analyst
AB, Economics — University of Chicago

Jason Thorell — Trader — Credit

Black Diamond Capital Management - Distressed Credit Trader
Mizuho Securities — Leveraged Loan & LCDS Trader

Fidelity Investments — High Income Group, Assistant Trader
Fidelity Investments — Bank Loan Specialist

Fidelity Investments ~ Accounting Analyst

Providence College, Bachelor of Science in Finance

VISIUM HEALTHCARE TEAM

Dr. Jacob Gottlieb, MD, CFA ~ Chief Investment Officer -Portfolio Manager
Balyasny Asset Management — Portfolio Manager

Merlin Biomed — Pharmaceuticals, Biotech and Devices

Sanford C. Bernstein — Pharmaceuticals, Biotech and Devices

MD — NYU Medical School; BA, Economics — Brown University

 

 

 

VISUM CREDIT OPPORTUNITIES FUND: DUE DILIGENCE QUESTIONNAIRE Page 18 of 20
STRICTLY CONFIDENTIAL — PLEASE SEE IMPORTANT DISCLOSURES
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 235 of 252

 

 

Dr. Jerry Wu, MD — Portfolio Manager - Partner - Biotech
Balyasny Asset Management — Senior Analyst - Biotech
Lazard - Equity Research - Biotech

Forstmann Asset Management - Healthcare

MD, Yale Medical School; BS, Chemistry - Harvard

Ryan Ogg, MS — Portfolio Manager - Partner - Biotech
Balyasny Asset Management — Senior Analyst - Biotech
Dresdner Kleinwort Wasserstein - Equity Research - Biotech
Prudential Securities - Equity Research - Biotech

MS, Biochemistry and Molecular Biology - Colorado State University; BA, Biochemistry - University of Colorado

Sanjay Valvani, MBA ~ Portfolio Manager - Partner — Specialty Pharmaceuticals
Balyasny Asset Management — Senior Analyst - Pharmaceuticals

Smith Barney-Citigroup - Equity Research - Pharmaceuticals

Kaiser Permanente - Senior Healthcare Business Analyst

MBA, Duke University; BS, Public Health, Health Policy and Administration - University of North Carolina, Chapel Hill

Doug Nigen — Portfolio Manager - International Healthcare

Fidelity - Global Analyst / Portfolio Manager - Healthcare

Fidelity - Equity Research Analyst

SEI Investinents - Investment Consultant

MBA, University of Chicago; BIM, Bachelor Industrial Management - Carnegie Mellon University

Shalabh Gupta — Portfolio Manager — International Healthcare
Federated Global Investments - Senior Analyst ~ Healthcare
Credit Suisse - Senior Analyst ~ Healthcare

Deutsche Bank — Associate

Merck & Company ~ Research Engineer/Senior Engineer

MBA - The Wharton School

MSc — University of Maryland

BSc ~ Indian Institute of Technology

Anthony Sterling, CFA, CPA — Portfolio Manager - Healthcare Services
Amaranth Advisors - Sector Head / Analyst ~ Healthcare Services

Merrill Lynch - Investment Banking Associate — Global Healthcare

Banc of America Securities - Equity Research Associate — Medical Devices
MBA, Columbia Business School; BS, Accounting - Lehigh University

Joshua Brown — Senior Analyst - Specialty Pharmaceuticals

UBS -— Associate Director, Healthcare Group

Chase H & Q—Analyst, Healthcare Group

MBA ~ MIT Sloan School of Management; BS, Finance and Accounting - Indiana University

Rutwik Ghodadra — Senior Analyst - Med-Tech Services

Oracle Partners — Senior Analyst - Medical Devices and Diagnostics

Lehman Brothers — Principal Trading - Medtech, Biotech, HMO’s and Hospitals
Lehman Brothers ~ Equity Research - Large Cap Medtech

CSFB ~ Equity Research - Small cap Medtech/Diagnostics

MBA, Indiana University, MSE, Biomedical Engineering - Johns Hopkins University

Hartaj Singh — Analyst - EU Biotech

Lehman Brothers - Equity Research ~ Biotech

Navigant Consulting - Life Sciences Practice

ClinTrials Research - Oncology/Central Nervous System
MBA, Duke University; BA, Case Western Reserve University

Anne Daub — Analyst - Biotech

Bear Stearns & Co - Biotech Equity Research

Integrated Finance Ltd - Investment Banking

JPMorgan Securities - Investment Banking

Ecole des Hautes Etudes Commerciales (HEC) Graduate School of Management

 

VISUM CREDITOPPORTUNITIES FUND: DUE DILIG ENCE QUESTIONNAIRE
STRICTLY CONFIDENTIAL — PLEASE SEE IMPORTANT DISCLOSURES

Page 19 of 20

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19

Page 236 of 252

 

 

Whit Penski, CFA —Analyst - Quant

Bear Stearns Asset Management , Associate Director / Senior Analyst
FactSet Research Systems, Senior Consultant and Account Executive
AB, History - Princeton University

Mark McInerney ~ Analyst — Biotech

Balyasny Asset Management — Research Associate
Deerfield Management — Healthcare

BA, Economics — Hunter College

BA, Music - SUNY Buffalo

Jarod Seah — Analyst ~ Healthcare Services

UBS — Investment Banking — Financial Institutions Group — Leveraged Finance, 2005 — 2008

MS, Financial Engineering — Columbia University; 2005
BS, Mechanical Engineering ~ Comell University; 2004

Ron Belldegrun — Analyst - Specialty Pharmaceuticals

BA, Biological Basis of Behavior, Healthcare Management - University of Pennsylvania/Wharton

Kevin Han — Analyst ~ Med-Tech Services

Goldman Sachs - Global Invesment Research - Medical Technology
Morgan Stanley - Equity Research - Medical Technology

BS, Business Administration - University of North Carolina at Chapel Hill

Neetu Dhliwal — Analyst — Specialty Pharmaceuticals
J.P. Morgan ~ Healthcare Investment Banking Analyst

BS, Economics, Concentration in Finance, The Wharton School, University of Pennsylvania

Kyle Gibson — Analyst - Services

UBS — Leveraged Finance — Associate
Miller Buckfire — Restructuring Analyst
Alvarez & Marsal — Restructuring Associate
BBA ~ The University of Texas at Arlington

Lesley Kelly— Trader
Citigroup — Trader
US. Army ~— Intelligence Officer

MBA, Finance/Accounting - Vanderbilt University; BA, Biological Anthropology - University of Michigan

Justin Lee — Trader

Knight Capital Group, Trader

Salomon Smith Barney, Trader

BA, Economics — St, Lawrence University

Paul Lee — Trader

Mission Global Advisors LLC - Trader

BNY Mellon - Trader

BSM, Finance & Accounting - The Tulane University

Jason Thorell — Trader

Black Diamond Capital Management - Distressed Credit Trader
Mizuho Securities - Leveraged Loan & LCDS Trader

Fidelity Investments — High Income Group, Assistant Trader
Fidelity Investments ~ Bank Loan Specialist

Fidelity Investments - Accounting Analyst

Providence College, Bachelor of Science in Finance

Pierre-Antoine Papillon — Trader
Sansar Capital Management - Trader
MSc, Management, Finance - ESCP Europe Business School

 

VISUM CREDITOPPORTUNITIES FUND: DUE DILIG ENCE QUESTIONNAIRE Page 20 of 20
STRICTLY CONFIDENTIAL — PLEASE SEE IMPORTANT DISCLOSURES

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 237 of 252

CONFIDENTIAL INFORMATION
DISSEMINATION, DISTRIBUTION OR COPYING OF THIS REPORT IS STRICTLY PROHIBITED

Visium

Operational Due Diligence review
Date: May 14, 2010

Authors: Barry

The following report is based on a meeting with Stephen Ku (CCO/CFO) in Visium’s Office.

Conclusions:
Visium maintains a good framework of operational controls and regulatory compliance to
provide comfort to investors. There were no significant operational issues noted during
my review that would prevent us from making a full allocation to the fund.

Concerns:
There are some issues with Visium’s subscription terms.

1. The documents provide for a gate if redemptions exceed 20% of NAV. They
have a similar gate on the Balanced Fund but didn’t impose it in 2008 even through
redemptions exceeded 20%, There is an addiitonal concern on the Credit Fund since,
currently, employee money accounts for over 50% of the assets, so redemptions by
employees could trigger the gate. Steve said he will follow up with Jacob to see if
Visium would agree not to impose the gate based upon employee withdrawals. Visium
has agreed to provide a side-letter that would exclude employee redemptions from
triggering a gate.

2. In addition, payments for redemptions are not paid for 45 days. While we can
draw down the line of credit to cover this shortfall, this is the longest time frame of any
fund we currently invest with. Steve confirmed they their normal time-frame for paying
redemptions is within 30 days.

3. The offering documents provide for special investments of up to 10% that made
be side-pocketed at either the time of investment or any future date. Although the fund
doesn’t currently hold special investments, we would prefer the ability to opt-out of any
special investments if the fund decides to make an investment with the intention of
sidepocketing the security. Although there is some flexibility that could be provided
based on the fund’s offering documents, Steven confirmed that it is not the firm’s
intention to allow investors to opt-out of special investments.

Materials Reviewed

e Visium Due Diligence Questionnaire
e 2010 Audit report
e Offering documents
e Pricing Policy
e Back office questionnaire
GOVERNMENT
EXHIBIT
-1- 767
GUIDANCE CAPITAL LLC 16 Cr, 483 (SR)

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 238 of 252

CONFIDENTIAL INFORMATION
DISSEMINATION, DISTRIBUTION OR COPYING OF THIS REPORT IS STRICTLY PROHIBITED

Summary of terms
Below is a summary of the terms

1. Fund — Visium Credit Opportunities Fund, LP is a Delaware limited partnership. The
partnership will invest substantially all of its assets in Visium Credit Opportunities
Master Fund, LTD.

2. Subscriptions — $2,000,000 minimum initial subscription and a minimum subsequent
investment of $1,000,000

3. Management Fee — Series A — 1.5%; Series B — 2% payable monthly in advance.

4. Withdrawals/Notice — Quarterly on 90 days notice subject to 1 year lockup based on
capital contribution.

5. Gate 20%. Withdrawal requests not met will be carried over to next quarter but will not
have a priority over new withdrawal requests. Withdrawal request may be carried over
for up to two years.

6. Withdrawal Fee ~ 5% if withdrawal is in 1“ year.

7. Payment of Redemption Proceeds — 45 days after withdrawal date subject to 10%
holdback on full withdrawal. Holdbacks will be paid, with interest, after audit.

8. Incentive Allocation ~ Series A — 15%; Series B — 20%
9. High Water Mark — Yes
10. Administrator - Morgan Stanley Fund Services

11. Auditor — Ernst & Young

 

12. Legal Counsel — Seward & Kissel
13. Prime Broker — JPMorgan Chase Bank

14. Special Investments ~ The General Partner will designate and investment as a Special
Investment at or shortly after the time of purchase. The Partnership expects to hold such
Special Investment longer than a year but less than five years. Special Investments will
not comprise more than 10% of the Master Fund’s assets (measured at time of
designation). Such investments may be more than 10% of the value of a particular
Limited Partner’s capital account.

15. Series — There will be two series (A and B). The only distinction will be the
Management Fee and Incentive Allocation. Series A will be issued in connection with
the first $100 million contributed to the Partnership.

Service Providers

I confirmed with each of these service providers that Visium is a client. Most of the service
providers would not provide any additional information. Responses from each of the service
providers was saved on the server.

Key Service Providers
Administrator
Morgan Stanley Fund Service USA LLC
2000 Westchester Ave
Purchase, NY 10577

GUIDANCE CAPITAL LLC
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 239 of 252

CONFIDENTIAL. INFORMATION
DISSEMINATION, DISTRIBUTION OR COPYING OF THIS REPORT IS STRICTLY PROHIBITED

Telephone 914-225-8885

Fax 914-750-0122
fs-investor-services@morganstanley.com
Erik Forssman

(914) 225-4906

Prime Broker

J.P. Morgan Clearing Corp.

383 Madison Avenue

New York, NY 10179

Relationship Manager:

Phillip Brill-Edwards

(212) 272-3650

Phillip. Brill-Edwards@jpmorgan.com

Auditor

Emst & Young LLP

5 Times Square

New York, New York 10036
Brian Byrne

Phone: (212) 773-8857
brian. byme@ey.com

Staffing
Stephen Ku heads up the operations team and is supported by a controller, operations
manager and two operations staff. The operations manager and staff sit on the trading
desk. Stephen was the controller at Balyasny Asset Manager as well as other asset
management firms. He is a CPA and previously was with Ernst & Young. Operations
are also supported by Mark Gottlieb who is Jacob’s brother and was also previously with
Balyasny and holds an MBA from Cornell.

Steve serves as the CCO although the firm de-registered with the SEC in 2006 and he is
supported by Mark as well.

Steve Ku, CPA — Chief Financial Officer

Balyasny Asset Management — Controller, Caxton Associates — Asst Controller/FinOp
Principal, Moore Capital Management — Accounting Manager, Erst & Young —
Audit/Consulting, BS, Accounting ~ Pace University

Mark Gottlieb, MBA — Business Operations

Balyasny Asset Management — Business Operations, UBS ~ Corporate Finance Analyst,
MBA, Cornell University; BA, Economics - Vassar College

Steven Gilson — Operations Manager

Balyasny Asset Management - Associate, Euroclear Bank — Analyst — client support,
HSBC Securities ~ Euroclear Operations, BS, Finance — Lehigh University

1, Controls to prevent operational errors

Backup

GUIDANCE CAPITAL LLC
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 240 of 252

CONFIDENTIAL INFORMATION
DISSEMINATION, DISTRIBUTION OR COPYING OF THIS REPORT IS STRICTLY PROHIBITED

The firm has a remote disaster recovery site in upstate New York that is equipped with
redundant servers and workstations for several employees. They can also rebuild using
the daily/weekly backup tapes. If the building is inaccessible, the firm has VPN for full
access by most employees.

Trading

Trades are communicated by each investment team to the head trader either verbally or
through e-mail and IM. Jacob is involved in any trades > 1%. The head trader than
stages the order through EZE Castle, the firms order management system. Once the order
is filled, the positions are automatically posted into the EZE Castle PM system and for all
the PMs to review. At the end of the day, the operations team gets a blotter from EZE
and transmits the trade file via FTP to the Prime Brokers (Morgan Stanley & JP Morgan)
and the administrator (Morgan Fund Services). The trades are segregated between the
PBs based on which team originated the idea with 65% currently at Morgan. All trades
in the Credit Opportunities fund are primed at JPMorgan. The firm added JPMorgan as a
prime in October, 2008.

Before the end of the day, confirms are received via Bloomberg and e-mail and are input
into EZE and confirmed. Trade allocations between the two funds are done manually by
the portfolio managers.

The firm has ISDAs with most of the major firms. They did some minor tweaking on the
terms in 2008 but haven’t significantly changed the contracts. There were some Nav
Triggers that were breached in 2008 but these were all waived. Stephen and Mark
monitor the terms of the ISDAs. All of the ISDAs are structured so Visium can recall
collateral if there are unrealized gains on the trades. Although contracts call for bi-lateral
collateral posting, they haven’t had instances where the trade was sufficiently in the
money to require the counterparty to post collateral.

The firm’s trade error policy requires losses to be born by the manager and gains to be
posted to the funds but there haven’t been any trading errors.

2. Controls to ensure the accuracy of client reporting

Valuations

Visium review all pricing on a line by line basis at month-end. They provide a detailed
valuation policy by security type in their due diligence questionnaire that is on the server.
Only 20% of the Credit Fund can be valued through databases, the balance of their
portfolio is level 2 securities which rely on broker quotes. For CDS they use the
counterparties as valuation agent. They attempt to get multiple quotes, but for HYs and
converts, this depends on the issue. If multiple quotes are received, they use the most
active dealer and take the average of the bid/ask,

MSES obtains independent verification of all valuations, or is copied on communications
directly from b/ds and compares their valuation to Visiums. Any differences greater than
2% are researched or if the total portfolio’s valuation differs by 50bp.

Fund accounting

At month end, the operations team reviews the preliminary reports provided by MSF S to
ensure that all accruals are booked and valuations are in-line with their own calculations.

GUIDANCE CAPITAL LLC
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 241 of 252

CONFIDENTIAL INFORMATION
DISSEMINATION, DISTRIBUTION OR COPYING OF THIS REPORT IS STRICTLY PROHIBITED

After Visium releases the financials, MSFS reports directly to investors. The firm has
never had to restate an NAV.

3. Prevention of theft

Cash movements

All wire authorizations require two tiers of signatures. Either Jacob or Mark Gottlieb and
either Steve Ku or Steve Gilson (operations manager). Wires are processed by MSFS.
Redemptions are wired in bulk from the MSFS operating account to a redemption
account so individual redemptions don’t require Visium’s signature.

4. Compliance
Registrations

Visium de-registered with the SEC in 2006 but continues to maintain a complete
compliance manual and a culture of compliance. Stephen and Mark provide annual
compliance training and the firm has brought in outside legal counsel to supplement this
training. Employees are prohibited from trading in single names and new employees are
required to wind down any existing portfolios. Mark review copies of all employee
brokerage statements.

GUIDANCE CAPITAL LLC
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 242 of 252

From: Chris Plaford <cplaford@visiumfunds.com>

Sent: Fri, 7 Jun 2013 17:32:52 -0400 (EDT)

To: Stevenson Jacobs <sjacobs(@visiumfunds.com>

Ce: Robert Stockton <rstockton@visiumfunds.com>, Jacob Gottlieb< gottlieb@visiumfunds.com>
Subject: Re: Morgan Stanley Follow up - ATI

 

A number of these we have already answered in our last response.
Please have accounting provide the ones in their domain

I can do another call with them next week to give color on the rest.

Sent from my iPad

On Jun 7, 2013, at 5:05 PM, "Stevenson Jacobs" <sjacobs@visiumfunds.com> wrote:

Chris,
Below are more MSAIP questions re ATI. Jake and | chatted and we think it would be a good idea to have answers to these by
Monday, since they’ve been pressing us hard to wrap this up asap. Bob is running point on the MSAIP dialogue so please coordinate
with him on Monday.

Thanks.

Sent: Friday, June 07, 2013 2:42 PM

To: Stevenson Jacobs; Robert Stockton

Cc: Berner, Lawrence; Scott, Jeff; Vasiliadis, Peter
Subject: Morgan Stanley Follow up - ATI

Stevenson and Bob,

I have been working with Larry Berner, Jeff Scott and Pete Vasiliadis on the Credit Fund’s investment in ATI.
We would like further information to gain clarity into acquisition timeframe, credit structure of the Fund’s
holding and the fair value of the ATI position while holding the position the past few years. Our questions are
described below. We would like to set up a call with the appropriate individuals to discuss the responses for
those answers where it is not a straightforward response and also to discuss valuation process and methodology.

« Why are the ATI securities held within Ability Acquisition? Who owns Ability Acquisition besides the
Credit Fund? Is this position held in the Visium Balance Fund?

* Why is Visium restricted from disclosing information about ATI when this is a privately held company?
* ATI debt is privately owned by a few others, including Apollo Investment Corporation (listed under
ticker “AINV”). This is a small issue and appear to be held by only a few funds. Please provide the name
of the other owners of the debt besides Apollo, New Mountain, Columbia? How many total owners? Who
else participated in the Letter of Credit and the Bidco Preferred? Who is involved in the restructuring
process?

+ Please describe the Fund’s Letter of Credit and Bidco Preferred? How much money was given to the
company in total to obtain these positions? What is the Fund’s acquisition cost, market value, interest rate,
additional terms in preference of liquidation of assets, etc? What is the date when these facilities acquired?
How were these obtained as the 2012 purchases of ATI were only $2 million?

* Does the Credit Fund hold any of the $39 million Credit Facility issued in October 2011 with a maturity
of June 2012? What is the notional of holding, market value, and cost along with the acquisition date?

* Please provide the name of the broker or brokers that priced this debt across the structure prior to
moving to Level 3. How many broker quotes were available for the year ended 2010 and 2011, and also
June 2012? Please provide the name of the broker and the actual price quote for August 2011 and October
2012, How many broker quotes for each month? Could the Fund have sold at that price level?

+ Apollo Investment Corporation (disclosed on their publicly available quarterly financial statements)
holds three tranches of the debt, 1° and 2™ liens, and price at zero. The Credit facility, issued in October
2011, is held at 11% of par as of March 31, 2013 regulatory filings. They have consistently written down
the valuc of the securitics since July 2011 through Scptember 2012, which appear in line with the
regulatory issues at the company. In your previous email, the Fund holds $20.7 million of First Lien and

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000167228
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 243 of 252

Second Lien. Please provide the specific acquisition dates and cost to acquire these positions. Please

explain the timeline of the write downs of the Fund’s investment in the 1° and 2" lien mentioned above.

+ How much does the Fund own of the Credit Facility? How is the Credit Facility valued as a percentage
of par?

+ ATI had two separate negative events impacting the business— June 2011 (suspension of their license to
operate several schools or programs by a Texas Regulator) and August 30, 2012 (civil suit against ATI by
the Department of Justice). Media articles stated the company is liquidating assets and debtors will receive
pennies on the dollar (according to a Forbes article). The entire investment was only written down by 6-
7% in 2012 by the Credit Fund. The audited financial statements describe the valuation methodology as
Market Comparables using valuation multiples of EBITDA. Would Recovery / Liquidation Value be more
appropriate as the company is closing a significant amount of schools / career centers and liquidating
assets? Does the company have positive EBITDA? Does the company have positive cash flows from
operations?

* Who is responsible for preparing the valuation models? Who is reviewing the models as to whether the
models are indicative of the company’s valuation?

+ Please describe the analysis performed when moving investments between Level 2 and Level 3. How
many quotes must be available to keep in Level 2?

Please let me know if you have any further questions or would like to schedule a conference call.

Regards,
Sean

Sean Ondish, Vice President
Morgan Stanley Alternative Investment Partners | AIP
400 Eront Street, 4th Floor | West Conshohocken, US-PA 19428
Phone: +4 610 260-7018
Sean, Ondish@morganstanley.com
www. morganstanleyaip.com

Be carbon conscious. Please consider our environment before printing this email.

 

NOTICE: If you have received this communication in error, please destroy ail electronic and paper copies and notify the sender immediately. Mistransmission is not intended to
waive confidentiality or privilege. Morgan Stanley reserves the right, to the extent permitted under applicable law, to monitor electronic communications. This message is
subject to terms available at the following link: hito://www.moraanstanley, com/disclaimers. If you cannot access these links, please notify us oy reply message and we will send
the contents to you. By messaging with Morgan Stanley you consent to the foregoing.

Confidential FOIA Treatment Requested by Visium Asset Management VAM 000167229
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 244 of 252

Visium Credit Call
Chris Plaford, Bob Stockton
September 19, 2013

Visium Credit called today to report that they are having additional liquidity issues with the Fund. There
are three positions that have liquidity issues, which accounts for approximately 30% of the remaining
NAV. As such, Visium will not be able to fully liquidate the Fund by September 30. This is in addition
to the two positions in the SPV (ATI, Chinamed). AIP has $25 M invested in Visium as of September
2013, Visium believes that they will be able to liquidate two of the three positions by year end, which
they say is the majority of the capital.

Visium refused to disclose the names of the positions as they claim they are subject te NDAs. Of the
three illiquid positions, two had become restricted in the last few weeks.

Visium is sccking AIP’s input on how they should treat this illiquid pool of assets. They suggested four
options to AIP: SPV, gate for a quarter, sell the positions at a steep discount, AIP rescind part of the
redemption.

Visium supplied us with the following information on the three positions:

1) The company is currently undergoing a sales process and will return back to level two. The sales
process ends in November. (363 salcs process?)

2) The company just did an acquisition and is in the midst of completing its acquisition financing.
The bond is trading near par.

3) The company went through a restructuring and will probably will cmerge latc in the fourth
quarter. Liquidity is challenged in the position. Though the company is fundamentally in good
shape.

AIP: What is the timing of asset sales for the remaining positions in the portfolio? What is the estimated
sell date? Please specify by position.

o Position A — Novembes/December
o Position B — we are making sales now — could finish today or 2 months from now
o Position C - too many moving parts still

AIP: How much of a haircut per asset to sell each position?

o We don’t know exactly — we are hoping to get some parameters for you — it will probably be
significant if we could sell at all if we chose to hit a liquidity bid next week

AIP: What is the estimated timing of the ATI distributions and final sale date?
o No change since last discussion

AIP: What is the estimated timing of the China Med distributions and final sale?

FOIA Confidential Treatment Requested by Morgan Stanley
Confidential Treatment is requested by Morgan Stanley pursuant to 17 C.F.R. 200.83 MS~NY-OSO015AIP-00002768

) 22 p\-d
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 245 of 252

o No change since last discussion

AIP: Has any new capital been invested in these positions size July? Does any new capital need to be
provided in the future?

o No just legal fees
o For position C new capital may be required

ALP: How much capital should we expect to raise for our September 30" redemption?

o Should know more next week

FOIA Confidential Treatment Requested by Morgan Stanley

Confidential Treatment is requested by Morgan Stanley pursuant to 17 C.F.R. 200.83 MS~-NY-OS01L5AIP-00002769
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 246 of 252

STEFAN LUMILERT:
a
StefanLumierede gmail.com / i Tel (242) 307-8059

DEMAND LETTER
Client Demanding All Case Files and Reimbursement of Funds Due

VIA CERTIFIED RETURN RECEIPT M AIL & EMAIL (octoe

 

Eric M. Cretaman, Esq

Partner

Merce Brainbr: diye Beck Price & Hecht LLP/Creizman LIC
277 Park Avenue, 45> Floor

New York NY lot?

8/23/19

Mfr Cretaman,

As you are well aware, on oF about March 34, 2016, | Formally engaged your firm,
Cresvrian LLC, to represent ime durmag the & Coy ermment 6 ONgOINY, UW estigation of Visa Asset

Management and its related funds (hereafter “ Visiuin”). On or or about { Septenvber 13, 20) 6 we
then entered inte ap ames nee agreement wht ch state i that vou would represent me at trial and
through sentencing, if necessary, and set forth the terms of your representation. Since March /

2019, Lhave made multiple rec seats for the entirery of my case files which wou ild include.
among other things, all discovery (post- trial counsel, Foley & Lardner, never received all of the
discovery from you or the passwords ! ‘or discovery thev did receive). all associated passwords,
work product and commumications by a and between you, your associates, co-counse:, pariners.
support staff and/or other parties whether associated and/or emp sloyed by you individually or by
cour firm. Creizman LIC and/or any subsequent firms that Creizman LLC has been associated
ave March he O16 (hereatier referred to as “Your Firm”) and the Government, Visium

t

LO MN CASE.

 

 

 

and or turd pa writes rela ed

{have repeatedly restated my requests fo you. however, you have failed to Tulls
comply See emails from me dated March 7, 2019, April 18, 2019, May 1, 2019, and May 7,
2OE9

Fiil also note that | read your Declaration, and it is obvious that you were nol being
truthful and were purposely imisleading the Court in your statements. Twill not go into allofat at
this time. but as you have agreed that vou will not delete any files or communications. [assume
vou Know and to be explicit that you have and will remain on notice to preserve all Hles and
communications of your Firm as defined above, of f which [do expect you fo send me a complete

AI pl-6
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 247 of 252

STEFAN LUMUEERE

StefanLumiere@gmail.com / Pel: (232) 397-8059

 

unaliered copy inumedi ately - as vou have had more than ample time to provide such information
as per my long lists of requesis dat ed in emails stated above. I also note that you said that you
and/or your Firm received much useful information from Visium for defense, | would ask that
you provide me with documentation ot f such in the format you received it as well as in electronic
form without making any attempt to backdate documents, notes or work product.

DEMAND FOR ELLE

\ceer ai nus . j way

documents an cd

iin) requesting (hat you mmmediately send me the followin

ae

for information which are surely a partof ms client Mie sath Your fie, and

 

 

which vou have beon pub on notice to preserve.

 

case fle including all work product that youryour Fira Passociates, partners and
Hpiauion, notes of
tigabon Is. COMMUN CauONS wi

rrd pany veridots or anyone mol dssocale d with Your Firm dire eatly

  
 

1
Me
i
3

‘3
outside yendors formed which would include, without

 

 

researeh, notes of conversations. discovery review, investi

       
   

All communtications and notes whether electronic or written concerming my case between
Your Pirni sii) anyone bul myself including, bui not limited to, the Government, outside
.endars, EXPEres, KSI O1s counsel. and/or members. avents, employees or Formet
employees of Vista. or Couns: :| at Visiun,

 

“all missing discovery and missing sasswords thal you received [ro

ment (or should have received) not yet turned over to myself or COURSE: act
wy be hi WPinciading, without limitation, Jonathan Halpern, Est. at bales & barine

jo holes) Please provide a copy of the same in the forrat such documents were

        

 

Nour Pires.

By

Pany and ull documents that Your firm received from any midpeniial
wise pertaiming to my case, and further ide atify which documents. any,
Vout bi bin Gor anvone else acting on your behalf) dowsloa ded onta a separate find drive
andéar or cloud devicerplatfor mM, p lease provide a copy of the same in the Formal suc %
documents were recely od by Your form,

   

 

 

S Idendfy what Mles vou simply kept on the original physical device whether such device

was provided by the Government, Visium and/or other parties, and which were never
ced ian alternate form for review. Please provide a copy of the same in the format
such documents were received by Your hirm:

 

 

 

 

   

& Identity anvthing that sou de not have, lost, never received. o1 led fo juspect and

thorougaly review, | would ask that you identify as such

Po
3

Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 248 of 252

 

  

Stefankumiereke / Yel: (212) 397-8089

 

Provide a copy of any and all documents and/or files Your Firm received trem the
Government

Provide a copy of anv and all documents and/or files and communications Your Firm
Peo edt rom Visium either by Subpoena or otherwise including, without Uevitatien. all
Hos relned Visium whieh woald include documents related to ail alleged co-consp
named by the Gos ernment. ail members of the Crec ik ind, al members of the Vay
Committee and is aldendees and/or advisors, Risk Comintiee anc 1 Pricing Cont
executive commitiee, third party valuation companies. dit itors, administrators, prinie
brokers Some of the items F would ex xpect would and should have been included in its
entirety from Visiunt as it pertains to all of the above named parties are as Tollows. a}
Compliance files inchiding all communications referencing such, b} Emails, Bloomberg
messages and chats and telephone records ( Landline and Conference roam and cell
hone) from January 2010 through person's departure from: Vistum. co) W
in

   
   

  

  

  

wf omiuitice e} Vadtiation and Pricing Processes and Procedures &

 

at all points ii tine and discussions with Ac dirnistrators. At idinors ¢ an
A) Ab audits performed for my ishum, 2) Dates. recordings, speakers 3 and & sanses
nivestor calbs and presentalions + son Christopher Plaford or anyone discussed the ¢ “pod
Fund performance. h) Thorell’s ne fled complaint, subsequent settienent and

        

 

 

eomplaini with the SEC ang the oe Plaford’s setilemunt ¢ igreemet yeast Vis ae
\ib audits performed for Visi, AW het er you requested & vad if this was received thal

Visium confirm by » Declary HON oct neniadon _slatement, that L. umere WAS TOL A
Portfolio Manager in the Credit Fund and did not h ave trading. pricing aulhority of
mrvestment discretion over any part of the © recht Fund 0) List all members of Visa who
kit, LDC. Reuters. m) all data you received and analysis done on
| of particulars that vou reeeived a) Any analysis perk ormied by
Your Fur on all tbe phone calls landline and cell between a i V isiim phones, personal
cell phones and Princeridge and Janney and analysis of the times of calls versus tinny ©
return by email of quotes and location analysis of callers

 

 

hada subscription to Ma

   

r
the securities from the bu

 

  

Poovide a caps of any and all documenis andor s Your Firm received from ans thud
sary ofher than mivsell in connection w ib GAN CASE! HC apies of All Compensation records
of the Credit Fund, all Smited partners and partners at Vistum,

Pall investor cally surrounding the Credit Fund. and all investor mectings
siters representing the Visium Credit Fund

   

   

y af any and all subpoona < prepa red by sour Fret, whether or aol such
subpoenas swere actually served, includin without limitation, any and ali « focut nents
received in response 1G Suc rch subpoenas; ane nd 3 any communications, subpoena issued anc
requests fo appear ag witness lor any ol f the people or companies that Phad given wala you
fo call and subpoena to appear as witness.

 

tay
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 249 of 252

STEFAN LUMIE

 

   

StefanLumiered@umailcom / Tel. (21

i
wt

Provide eo es of all invoices
to Your Fu

related to my case and a breakdown of ue
Fit connection with my case, whether paid by myself and?

2) 397-8059

pawns made

Pay tal

miguding but not Hinted to, Visium, Jacob Gott lieb and/or their associates.

opreseniatives or anyone acting on their behalf

DEMAND FOR REIMBURSEMENT OF ALL PAYMENTS

ind party,

While | belleve many of statentents in your dee

aration about the circumstances and

hari

ny of your firm and interaction are arossly incomplete, inaccurate, mis

 

sleading, and false, |

  

stick to the immediate request for this matter
1. Creizntan LLC,

will
ita

for which | paid you a retainer of fifteen thousand

On or about Me nen

to represent me during the Government's ongoit
dollars ($15,000)

31, 2016, | enzaged your
investigation of Visi

After a complaint was filed against me in or about June 2016, based on our

COTATI
a $250,000 Cap ¢
arraigned hime 2 2016, vou told me that Vis

really wanted to help Stefan and indemmity him”

IMicaAlions, , understood that vou would continue to represent me fo
i fees to cover all leal proceec dings related to the matter. When I was
sium’s counsel approached you and said that Visit

and that you were e

ran arranwement with

excited about that because

as vou stated that

 

sak

oad for [me] too. but better for fyou]”

“it awould be verv good for [you] as {you} would make a lot more money On,

You further stated that if Laccepted Visiums

indemnitivation and advancement. you would then be comfortable assuming the risk of non

payment by Visium ever if they ultime
aller this. 8 sssively pushed me
ginalls \ aureed

al ARRPO

 

 

ith h i and | thal ivou would tell u
rot honoring our agreement, You
deadline. an
that aflernoon and entered ink

agreement and tbat was mot ace ep yable

You then threatened to call Judge Rakall

now retainer agreement that was notin

itchy cid not pay you as you would simply sue them. Soon
into a retainer with no capped amountas you had
stating that vou had a call scheduled
that you were withdrawing from the case citing that | was
rther harassed me throughout the day using this overhangin

inless | wired S250, hon into vou operating account as (opposed to escrow account) by

sling with our orminal

l was in

 

Th

yese threats to me and coercive tactics while

an abvious weakened state due to my circumstances were extremely unprofessional and

continued throughout your

Without going inte all the details of what transpired afterwards,

representation of me.

although you do know |

did seek other counsel to replace you for many reasons, we did finally agree and entered into an

y

amended agreement on September 13,

2016, which included a $250,000 retainer and a $300 000

cap on fees that would be reimbursed immediately upon advances made by Visiurm

riher, as a precondition to my finally accepting Visium’s advancement and

indem siticati on which you did agures

asively push me to accept, You agreed to reimburse

evervthing that | paid to you and to other attorneys in connection with the V1 sium Investigation

vo Shaly dismissed) case

 

S per Gur sori iter aureenient,

all funds are due back that we had agreed on and you recognized, since

atter of principle.
tumately ayree lo

x

side-letter and oral agreement and as am
i did ul

gs
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 250 of 252

 

StefanLumieredegmail.com / Tel (212) 397-8089

accept Visiuum’s indemnification and advancement which included that as a precondition of my
accepting the advancement and indemnification, that Vistum would reimburse all my expenses,
experts, vendors, and prior legal biils tied to Visium case and Sh ah case. You agreed and at your
request, | did send you the invoices and proof of payment for all of these for submission. You
had also previously stated co me that you were comfortable taking the risk that Vishum did not
pay the indenmification if 1 would just accept the indemnification and advancement. You stated
that due to your confidence that they would pay you or that you would have no problem simply
suing them to receive the funds back,

When you made an initial rermbursement installment to my family that T recall as being
$203 356 01 on December [Sth, 010, you indicated that this was the first installment from
Visium’s advancement which they del ay ed and stalled and refused to complete or advance untt
Noveniber 2016. At that time, you then asked me if | wanted all my prior legal fees paid back at
that time Tp good faith, L told you that you could collect from Visrum the amounts up to our
aureed amount, then pay me from disbursements after that | did so in order net to hamper your
defense budyet, but stil) expected to be reimbursed for these

 

Since I dismissed you as counsel after trial for obvious reasons that | will not go mito
here. L and/or my Family ave | made multiple subsequent requests to you for reimbursement of
the balance of funds due back to me as per our agreement whieh should have all been maintained
or moved back mio MV escrow account at you firm, You have repeatedly rejected my claim that
i was due anvthing back The reason you gave to me was that you had to settle with Visium for
half of what vou were owed by them Your argument | is without merit and has nothing to do with
our agreement. Whether you believe Visium paid you all you allege is inconsequential
i have alse made multiple requests for documentation of monies received by you from Visiun

and their related parties | have repeated | restated my elain’ to you. however, you have Failed to
comply with my cequests or even o further respond to my demands. See em. ails from me or my
fay mily dated September 12. 2017, January 22. 2018, March 7, 2019, April 18. 2019. May |.

“y

POLO and May 17, 2018

 
 
 
 

 

Following is a list of the financial disbursements made te your firm and from your firm
and to and from other law firms tied to the Vistum Investigation and/or Shah dismissed
case which | believe vou have as | had sent these to you as mentioned above.

(Creizgman Retainer)
(Creizman Plic Retainer)
(Creizman Pile Retainer}

ist Reimbursement from Creizman)

 
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 251 of 252

  
   

StefanLumierePemail.com / Tel: (212) 39 7-BOS9

| have also sent you inveices and proof of payment to prior attorneys for legal services in
connection with the Visium investigation and Shah dismissed lawsuit:

  

yO (Walden Macht & Haran LLLP-Retainer)
S$ ag0 (Sher Tremonte-Retainer)
269 (Sher Tremonte Reimbursemend)
§ 000 ee & Morak-Retainer)
314.86 Olshan Frome Wolosky, r LP Adjustment)
§ 28,000 ‘Oh shan Frome Wolosky. Lip-Retainer)
§ 40.000 (Olshan F rome Wolosky : Ip- -Retainer
S$ 7.080 (Park & Jensen-Payment for legal Services)

Accordinuly, the balance oF S1S0.449.13 res mains duc and ower d to me. by you, as of this
writing Per our agreement, please immediately remit payment to me in the amount of
$150,449 13

 

[am fully prepared to bring legal action against you unless reimbursement is not mk ade or
arranged to be paid immediately. | am also demanding the entirety of my case files be de slivered
to me as | have asked repeatedly and which bear on my current court case. Please send thes
files to me at my address listed in the Naar and feel free to remit payment by company chec sek or
bank check. If vou have any questions, please feel free to contact me by email at

Herska oy eho or courier to my address listed in the header

Yours trudy. won

 

-

Stefan Lun were
Case 1:16-cr-00483-JSR Document 143 Filed 11/20/19 Page 252 of 252

 

[ J

SOG fPeul) Shree
Sor but + Kev WN %o (KSe/y
A Pps “okt y Pat” Ire} } ye

Surreely

> pe Filecl Und Coe |
Pro Bohn C Delay NP (ale

Pe fh by ewe he
